Exhibit 10.6

[Execution Copy]

LOAN AND SECURITY AGREEMENT

by and among

SUPREME INTERNATIONAL, INC.

JANTZEN, INC.

as Borrowers

and

PERRY ELLIS INTERNATIONAL, INC.

PEI LICENSING, INC.

JANTZEN APPAREL CORP.

BBI RETAIL, L.L.C.

SUPREME MUNSINGWEAR CANADA INC.

SUPREME REAL ESTATE I, LLC

SUPREME REAL ESTATE II, LLC

SUPREME REALTY LLC

PERRY ELLIS REAL ESTATE CORPORATION

as Guarantors

CONGRESS FINANCIAL CORPORATION (FLORIDA)

as Agent

and

THE LENDERS FROM TIME TO TIME PARTY HERETO

as Lenders

Dated: As of October 1, 2002



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1.

  

DEFINITIONS

   1

SECTION 2.

  

CREDIT FACILITIES

   32

2.1    

  

Loans

   32

2.2    

  

Letter of Credit Accommodations

   33

2.3    

  

Commitments

   37

SECTION 3.

  

INTEREST AND FEES

   38

3.1    

  

Interest

   38

3.2    

  

Fees

   39

3.3    

  

Changes in Laws and Increased Costs of Loans

   39

SECTION 4.

  

CONDITIONS PRECEDENT

   42

4.1    

  

Conditions Precedent to Initial Loans and Letter of Credit Accommodations

   42

4.2    

  

Conditions Precedent to All Loans and Letter of Credit Accommodations

   44

SECTION 5.

  

GRANT AND PERFECTION OF SECURITY INTEREST

   45

SECTION 6.

  

COLLECTION AND ADMINISTRATION

   50

6.1    

  

Borrowers’ Loan Accounts

   50

6.2    

  

Statements

   50

6.3    

  

Collection of Accounts

   51

6.4    

  

Payments

   52

6.5    

  

Authorization to Make Loans

   55

6.6    

  

Use of Proceeds

   55

6.7    

  

Appointment of Borrower Agent as Agent for Requesting Loans and Receipts of
Loans and Statements

   56

6.8    

  

Pro Rata Treatment

   56

6.9    

  

Sharing of Payments, Etc.

   57

6.10  

  

Settlement Procedures

   58

6.11  

  

Obligations Several; Independent Nature of Lenders’ Rights

   60

SECTION 7.

  

COLLATERAL REPORTING AND COVENANTS

   60

7.1    

  

Collateral Reporting

   60

7.2    

  

Accounts Covenants

   62

7.3    

  

Inventory Covenants

   63

7.4    

  

Equipment and Real Property Covenants

   64

 

(i)



--------------------------------------------------------------------------------

7.5    

  

Power of Attorney

   64

7.6    

  

Right to Cure

   65

7.7    

  

Access to Premises

   65

SECTION 8.

  

REPRESENTATIONS AND WARRANTIES

   66

8.1    

  

Corporate Existence, Power and Authority

   66

8.2    

  

Name; State of Organization; Chief Executive Office; Collateral Locations

   66

8.3    

  

Financial Statements; No Material Adverse Change

   67

8.4    

  

Priority of Liens; Title to Properties

   67

8.5    

  

Tax Returns

   67

8.6    

  

Litigation

   68

8.7    

  

Compliance with Other Agreements and Applicable Laws

   68

8.8    

  

Environmental Compliance

   68

8.9    

  

Employee Benefits

   69

8.10  

  

Bank Accounts

   70

8.11  

  

Intellectual Property

   70

8.12  

  

Subsidiaries; Affiliates; Capitalization; Solvency

   71

8.13  

  

Labor Disputes

   71

8.14  

  

Restrictions on Subsidiaries

   72

8.15  

  

Material Contracts

   72

8.16  

  

Payable Practices

   72

8.17  

  

Accuracy and Completeness of Information

   72

8.18  

  

Survival of Warranties; Cumulative

   72

SECTION 9.

  

AFFIRMATIVE AND NEGATIVE COVENANTS

   73

9.1    

  

Maintenance of Existence

   73

9.2    

  

New Collateral Locations

   73

9.3    

  

Compliance with Laws, Regulations, Etc.

   73

9.4    

  

Payment of Taxes and Claims

   75

9.5    

  

Insurance

   75

9.6    

  

Financial Statements and Other Information

   76

9.7    

  

Sale of Assets, Consolidation, Merger, Dissolution, Etc.

   77

9.8    

  

Encumbrances

   81

9.9    

  

Indebtedness

   84

9.10  

  

Loans, Investments, Etc.

   93

9.11  

  

Dividends and Redemptions

   98

9.12  

  

Transactions with Affiliates

   99

9.13  

  

Compliance with ERISA

   100

9.14  

  

End of Fiscal Years; Fiscal Quarters

   100

9.15  

  

Change in Business

   100

9.16  

  

Limitation of Restrictions Affecting Subsidiaries

   100

 

(ii)



--------------------------------------------------------------------------------

9.17  

   Minimum EBITDA    101

9.18  

   License Agreements    101

9.19  

   Costs and Expenses    102

9.20  

   Further Assurances    103

SECTION 10.

   EVENTS OF DEFAULT AND REMEDIES    103

10.1  

   Events of Default    103

10.2  

   Remedies    105

SECTION 11.

   JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW    109

11.1  

   Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver    109

11.2  

   Waiver of Notices    110

11.3  

   Amendments and Waivers    111

11.4  

   Waiver of Counterclaims    112

11.5  

   Indemnification    112

SECTION 12.

   THE AGENT    114

12.1  

   Appointment, Powers and Immunities    114

12.2  

   Reliance by Agent    114

12.3  

   Events of Default    115

12.4  

   Congress in its Individual Capacity    115

12.5  

   Indemnification    115

12.6  

   Non-Reliance on Agent and Other Lenders    116

12.7  

   Failure to Act    116

12.8  

   Additional Loans    116

12.9  

   Concerning the Collateral and the Related Financing Agreements    117

12.10

   Field Audit, Examination Reports and other Information; Disclaimer by Lenders
   117

12.11

   Collateral Matters    118

12.12

   Agency for Perfection    119

SECTION 13.

   TERM OF AGREEMENT; MISCELLANEOUS    120

13.1  

   Term    120

13.2  

   Interpretative Provisions    121

13.3  

   Notices    123

13.4  

   Partial Invalidity    123

13.5  

   Confidentiality    124

13.6  

   Successors    125

13.7  

   Assignments; Participations    125

13.8  

   Entire Agreement    127

 

(iii)



--------------------------------------------------------------------------------

INDEX TO

EXHIBITS AND SCHEDULES

 

Exhibit A

   Form of Assignment and Acceptance

Exhibit B

   Information Certificate

Exhibit C

   Form of Borrowing Base Certificate

Exhibit D

   Form of Compliance Certificate

Schedule 1.43

   Existing Lenders

Schedule 1.44

   Existing Letters of Credit

Schedule 1.108

   Senior Note Priority Collateral

Schedule 9.7(b)

   Existing Licenses of Trademarks Owned by Borrowers or Guarantors to Third
Parties

 

((iv)



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

This Loan and Security Agreement dated September     , 2002 is entered into by
and among Supreme International, Inc., a Delaware corporation (“Supreme”) and
Jantzen, Inc., a Delaware corporation (“Jantzen”, and together with Supreme,
each individually a “Borrower” and collectively, “Borrowers”), Perry Ellis
International, Inc., a Florida corporation (“Parent”), PEI Licensing, Inc., a
Delaware corporation (“PEI Licensing”), Jantzen Apparel Corp., a Delaware
corporation (“Jantzen Apparel”), BBI Retail, L.L.C., a Florida limited liability
company (“BBI”), Supreme I Real Estate, LLC, a Florida limited liability company
(“Supreme I”), Supreme II Real Estate, LLC, a Florida limited liability company
(“Supreme II”) and Supreme Realty LLC, a Florida limited liability company
(“Supreme Realty”), Supreme Munsingwear Canada Inc., a Canada corporation
(“Supreme Canada”), Perry Ellis Real Estate Corporation, a Delaware corporation
(“PE Real Estate”, and together with Parent, PEI Licensing, Jantzen Apparel,
BBI, Supreme I, Supreme II, Supreme Realty and Supreme Canada, each individually
a “Guarantor” and collectively, “Guarantors”), the parties hereto as lenders,
whether by execution of this Agreement or an Assignment and Acceptance (each
individually, a “Lender” and collectively, “Lenders”) and Congress Financial
Corporation (Florida) , a Florida corporation, in its capacity as agent for
Lenders (in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders enter
into financing arrangements with Borrowers pursuant to which Lenders may make
Loans and provide other financial accommodations to Borrowers; and

WHEREAS, each Lender is willing to agree (severally and not jointly) to make
such Loans and provide such financial accommodations to Borrowers on a pro rata
basis according to its Commitment (as defined below) on the terms and conditions
set forth herein and Agent is willing to act as agent for Lenders on the terms
and conditions set forth herein and the other Financing Agreements;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

1.1 “Accounts” shall mean, as to each Borrower and Guarantor, all present and
future rights of such Borrower and Guarantor to payment of a monetary
obligation, whether or not earned by performance, which is not evidenced by
chattel paper or an instrument, (a) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, (c) for a secondary obligation incurred or to be incurred, or
(d) arising out of the use of a credit or charge card or information contained
on or for use with the card.



--------------------------------------------------------------------------------

1.2 “Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period
for any Eurodollar Rate Loan, the rate per annum (rounded upwards, if necessary,
to the next one-sixteenth ( 1/ 16) of one (1%) percent) determined by dividing
(a) the Eurodollar Rate for such Interest Period by (b) a percentage equal to:
(i) one (1) minus (ii) the Reserve Percentage. For purposes hereof, “Reserve
Percentage” shall mean the reserve percentage, expressed as a decimal,
prescribed by any United States or foreign banking authority for determining the
reserve requirement which is or would be applicable to deposits of United States
dollars in a non-United States or an international banking office of Reference
Bank used to fund a Eurodollar Rate Loan or any Eurodollar Rate Loan made with
the proceeds of such deposit, whether or not the Reference Bank actually holds
or has made any such deposits or Loans. The Adjusted Eurodollar Rate shall be
adjusted on and as of the effective day of any change in the Reserve Percentage.

1.3 “Affiliate” shall mean, with respect to a specified Person, any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds five (5%) percent or more of any class of Voting Stock of such Person
or other equity interests in such Person, (b) any Person of which such Person
beneficially owns or holds five (5%) percent or more of any class of Voting
Stock or in which such Person beneficially owns or holds five (5%) percent or
more of the equity interests and (c) any director or executive officer of such
Person. For the purposes of this definition, the term “control” (including with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
agreement or otherwise.

1.4 “Agent” shall mean Congress Financial Corporation (Florida), in its capacity
as agent on behalf of Lenders pursuant to the terms hereof and any replacement
or successor agent hereunder.

1.5 “Agent Payment Account” shall mean account no. 5000000030334 of Agent at
Wachovia Bank, National Association, or such other account of Agent as Agent may
from time to time designate to Borrower Agent as the Agent Payment Account for
purposes of this Agreement and the other Financing Agreements.

 

2



--------------------------------------------------------------------------------

1.6 “Applicable Margin” means, at any time, as to the interest rate for Prime
Rate Loans and the interest rate for Eurodollar Rate Loans the applicable
percentage (on a per annum basis) set forth below if either (a) the sum of:
(i) the Quarterly Average Excess Availability for the immediately preceding
fiscal quarter plus (ii) the Excess Cash as of the last day of the immediately
preceding fiscal quarter is at or within the amounts indicated for such
percentage or (b) the Leverage Ratio as of the last day of the immediately
preceding fiscal quarter (which ratio for this purpose shall be calculated based
on the four (4) immediately preceding fiscal quarters) is at or within the
levels indicated for such percentage:

 

Tier

  

Quarterly Average

Excess Availability

plus Excess Cash

  

Leverage Ratio

   Applicable
Prime
Rate Margin     Applicable
Eurodollar
Rate Margin  

1

  

$35,000,000 or more

  

2.00 to 1.00 or less

   0 %    2 % 

2

  

Greater than or equal to

$25,000,000 and less

than $35,000,000

  

Greater than 2.00 to 1.00

but equal to or less than

3.00 to 1.00

   0 %    2  1/4 % 

3

  

Greater than or equal to

$15,000,000 and less

than $25,000,000

  

Greater than 3.00 to 1.00

but equal to or less than

4.00 to 1.00

     1/4 %    2  1/2 % 

4

  

Less than $15,000,000

  

Greater than 4.00 to 1.00

     1/2 %    2  3/4 % 

provided, that, (i) the Applicable Margin shall be calculated and established
once each fiscal quarter (commencing with the fiscal quarter ending January 31,
2003) and shall remain in effect until adjusted thereafter at the end of the
next quarter and (ii) the Applicable Margin shall be the lower percentage set
forth above based on (A) the sum of the Quarterly Average Excess Availability
and the Excess Cash as provided above or (B) the Leverage Ratio.

1.7 “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 13.7
hereof.

1.8 “Blocked Accounts” shall have the meaning set forth in Section 6.3 hereof.

1.9 “Borrower Agent” shall mean Perry Ellis International, Inc., a Florida
corporation in its capacity as Borrower Agent on behalf of itself and the other
Borrowers pursuant to Section 6.7 hereof and it successors and assigns in such
capacity.

1.10 “Borrowing Base” shall mean, at any time, as to each Borrower, the amount
equal to:

(a) the lesser of:

(i) the amount equal to: (A) eighty-five (85%) percent of the Eligible Accounts
of such Borrower, plus (B) eighty-five (85%) percent of the Eligible Factor
Receivables of such Borrower, plus (C) the lesser of the Inventory Loan Limit
for such Borrower or the lesser of (1) sixty-five (65%) percent multiplied by
the Value of the Eligible Inventory of such Borrower consisting of finished
goods or (2) eighty-five (85%) percent of the Net Recovery Percentage (such
percentage of the Net Recovery Percentage being sixty-two (62%) percent as of
the date hereof) multiplied by the Value of such Eligible Inventory, or

 

3



--------------------------------------------------------------------------------

(ii) the Loan Limit for such Borrower,

minus

(b) Reserves attributable to such Borrower.

For purposes only of applying the Inventory Loan Limit, Agent may treat the then
undrawn amounts of outstanding Letter of Credit Accommodations for the purpose
of purchasing Eligible Inventory as Loans to the extent Agent is in effect
basing the issuance of the Letter of Credit Accommodations on the Value of the
Eligible Inventory being purchased with such Letter of Credit Accommodations. In
determining the actual amounts of such Letter of Credit Accommodations to be so
treated for purposes of the sublimit, the outstanding Loans and Reserves shall
be attributed first to any components of the lending formulas set forth above
that are not subject to such sublimit, before being attributed to the components
of the lending formulas subject to such sublimit.

1.11 “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of Florida, or the State of North Carolina, and a day on which
Agent is open for the transaction of business, except that if a determination of
a Business Day shall relate to any Eurodollar Rate Loans, the term Business Day
shall also exclude any day on which banks are closed for dealings in dollar
deposits in the London interbank market or other applicable Eurodollar Rate
market.

1.12 “Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.

1.13 “Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).

 

4



--------------------------------------------------------------------------------

1.14 “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$250,000,000; (c) commercial paper (including variable rate demand notes) with a
maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of any Borrower or Guarantor) organized under the laws of any State of
the United States of America or the District of Columbia and rated at least A-1
by Standard & Poor’s Ratings Service, a division of The McGraw-Hill Companies,
Inc. or at least P-1 by Moody’s Investors Service, Inc.; (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above entered into with any
financial institution having combined capital and surplus and undivided profits
of not less than $250,000,000; (e) repurchase agreements and reverse repurchase
agreements relating to marketable direct obligations issued or unconditionally
guaranteed by the United States of America or issued by any governmental agency
thereof and backed by the full faith and credit of the United States of America,
in each case maturing within ninety (90) days or less from the date of
acquisition; provided, that, the terms of such agreements comply with the
guidelines set forth in the Federal Financial Agreements of Depository
Institutions with Securities Dealers and Others, as adopted by the Comptroller
of the Currency on October 31, 1985; and (f) investments in money market funds
and mutual funds which invest substantially all of their assets in securities of
the types described in clauses (a) through (e) above.

1.15 “Change of Control” shall mean (a) the transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of any
Borrower or Guarantor to any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act), other than as permitted in Section 9.7
hereof; (b) the liquidation or dissolution of any Borrower or Guarantor or the
adoption of a plan by the stockholders of any Borrower or Guarantor relating to
the dissolution or liquidation of such Borrower or Guarantor, other than as
permitted in Section 9.7 hereof; (c) the acquisition by any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act), except for one or
more Permitted Holders, of beneficial ownership, directly or indirectly, of more
than thirty-five (35%) percent of the voting power of the total outstanding
Voting Stock of Parent and either (i) the Permitted Holders beneficially own,
directly or indirectly, in the aggregate, voting stock of Parent that represents
a lesser percentage of the aggregate voting power of all classes of the voting
stock of Parent, voting together as a single class, than such other person or
group and are not entitled to (by voting power, contract or otherwise) to elect
directors of Parent having a majority of the total voting power of the Board of
Directors of Parent or (ii) such other person or group is entitled to elect
directors of Parent having a majority of the total voting power of the Board of
Directors of Parent; (d) during any period of two (2) consecutive years,
individuals who at the beginning of such period constituted the Board of
Directors of the Parent (together with any new directors whose election by the
Board of Directors of Parent, or whose nomination for election by the
stockholders of such Borrower or Guarantor, as the case may be, was approved by
a vote of at least sixty-six and two-thirds (66  2 /3%) percent of the directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Board of Directors of the Parent
then still in office; (e) the failure of Parent to own directly or indirectly
one hundred (100%) percent of the voting power of the total outstanding Voting
Stock of any other Borrower or Obligor; or (f) any “Change of Control” as
defined in the Senior Note Indenture or the Subordinated Note Indenture.

 

5



--------------------------------------------------------------------------------

1.16 “Code” shall mean the Internal Revenue Code of 1986, as the same now exists
or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

1.17 “Collateral” shall have the meaning set forth in Section 5 hereof.

1.18 “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance satisfactory to Agent, from any lessor of premises to any Borrower
or Guarantor, or any other person to whom any Collateral is consigned or who has
custody, control or possession of any such Collateral or is otherwise the owner
or operator of any premises on which any of such Collateral is located, pursuant
to which such lessor, consignee or other person, inter alia, acknowledges the
first priority security interest of Agent in such Collateral, agrees to waive
any and all claims such lessor, consignee or other person may, at any time, have
against such Collateral, whether for processing, storage or otherwise, and
agrees to permit Agent access to, and the right to remain on, the premises of
such lessor, consignee or other person so as to exercise Agent’s rights and
remedies and otherwise deal with such Collateral and in the case of any
consignee or other person who at any time has custody, control or possession of
any Collateral, acknowledges that it holds and will hold possession of the
Collateral for the benefit of Agent and Lenders and agrees to follow all
instructions of Agent with respect thereto.

1.19 “Commitment” shall mean, at any time, as to each Lender, the principal
amount set forth below such Lender’s signature on the signatures pages hereto
designated as the Commitment or on Schedule 1 to the Assignment and Acceptance
Agreement pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 13.7 hereof, as the same may be adjusted from
time to time in accordance with the terms hereof; sometimes being collectively
referred to herein as “Commitments”.

1.20 “Congress” shall mean Congress Financial Corporation (Florida), a Florida
corporation, in its individual capacity, and its successors and assigns.

1.21 “Consolidated Net Income” shall mean, with respect to any Person for any
period, the aggregate of the net income (loss) of such Person and its
Subsidiaries, on a consolidated basis, for such period (excluding to the extent
included therein any extraordinary or non-recurring gains and extraordinary
non-cash charges, including impairment charges to property, plant and equipment
or goodwill and non-cash employee stock option expenses) after deducting all
charges which should be deducted before arriving at the net income (loss) for
such period and after deducting the Provision for Taxes for such period, all as
determined in accordance with GAAP; provided, that, (a) the net income of any
Person that is not a wholly-owned Subsidiary or that is accounted for by the
equity method of accounting shall be included only to the extent of the amount
of dividends or distributions paid or payable to such Person or a wholly-owned
Subsidiary of such Person; (b) except to the extent included pursuant to the
foregoing clause, the net income of any Person accrued prior to the date it
becomes a wholly-owned Subsidiary of such Person or is merged into or
consolidated with such Person or any of its wholly-owned Subsidiaries or that
Person’s assets are acquired by such Person or by any of its wholly-owned
Subsidiaries shall be excluded; and (c) the effect of any change in accounting
principles adopted by such Person or its Subsidiaries after the date hereof
shall be excluded. For the purposes of this definition, net income excludes any
gain and non-cash loss (but not any cash loss) together with any related
Provision for Taxes for such gain and non-cash loss (but not any cash loss)
realized upon the sale or other disposition of any assets that are not sold in
the ordinary course of business (including, without limitation, dispositions
pursuant to sale and leaseback transactions) or of any capital stock of such
Person or a Subsidiary of such Person and any net income realized as a result of
changes in accounting principles or the application thereof to such Person.

 

6



--------------------------------------------------------------------------------

1.22 “Credit Facility” shall mean the Loans and Letter of Credit Accommodations
provided to or for the benefit of any Borrower pursuant to Sections 2.1 and 2.2
hereof.

1.23 “Currency Exchange Agreements” shall mean, collectively, any spot or
forward foreign exchange agreements and currency swap, currency option or other
similar financial agreements or arrangements entered into by any Borrower or
Guarantor designed to protect against or manage exposure to fluctuations in
foreign currency exchange rates; sometimes being referred to herein individually
as a “Currency Exchange Agreement”.

1.24 “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.

1.25 “Defaulting Lender” shall have the meaning set forth in Section 6.10
hereof.

1.26 “Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance reasonably satisfactory to Agent, by and among Agent, any
Borrower or any Guarantor with a deposit account at any bank and the bank at
which such deposit account is at any time maintained which provides that such
bank will comply with instructions originated by Agent directing disposition of
the funds in the deposit account without further consent by such Borrower or
Guarantor and such other terms and conditions as Agent may reasonably require,
including as to any such agreement with respect to any Blocked Account,
providing that all items received or deposited in the Blocked Accounts are the
property of Agent, that the bank has no lien upon, or right to setoff against,
the Blocked Accounts, the items received for deposit therein, or the funds from
time to time on deposit therein and that the bank will wire, or otherwise
transfer, in immediately available funds, on a daily basis to the Agent Payment
Account all funds received or deposited into the Blocked Accounts.

1.27 “EBITDA” shall mean, as to any Person, with respect to any period, an
amount equal to: (a) the Consolidated Net Income of such Person for such period,
plus (b) depreciation and amortization for such period (to the extent deducted
in the computation of Consolidated Net Income of such Person), all in accordance
with GAAP, plus (c) Interest Expense for such period (to the extent deducted in
the computation of Consolidated Net Income of such Person), plus (d) the
Provision of Taxes for such period (to the extent deducted in the computation of
Consolidated Net Income of such Person).

 

7



--------------------------------------------------------------------------------

1.28 “Eligible Accounts” shall mean, as to each Borrower, Accounts created by
such Borrower which are and continue to be acceptable to Agent based on the
criteria set forth below. In general, Accounts shall be Eligible Accounts of a
Borrower if:

(a) such Accounts arise from the actual and bona fide sale and delivery of goods
by such Borrower or rendition of services by such Borrower in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto;

(b) such Accounts are not unpaid more than the earlier of sixty (60) days after
the original due date for them or one hundred twenty (120) days after the date
of the original invoice for them;

(c) such Accounts comply with the terms and conditions contained in
Section 7.2(b) of this Agreement;

(d) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;

(e) the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or Canada (provided, that,
at any time promptly upon Agent’s request, such Borrower shall execute and
deliver, or cause to be executed and delivered, such other agreements, documents
and instruments as may be required by Agent to perfect the security interests of
Agent in those Accounts of an account debtor with its chief executive office or
principal place of business in Canada in accordance with the applicable laws of
the Province of Canada in which such chief executive office or principal place
of business is located and take or cause to be taken such other and further
actions as Agent may request to enable Agent as secured party with respect
thereto to collect such Accounts under the applicable Federal or Provincial laws
of Canada) or, at Agent’s option, if the chief executive office and principal
place of business of the account debtor with respect to such Accounts is located
other than in the United States of America or Canada, then if either: (i) the
account debtor has delivered to such Borrower an irrevocable letter of credit
issued or confirmed by a bank satisfactory to Agent and payable only in the
United States of America and in U.S. dollars, sufficient to cover such Account,
in form and substance satisfactory to Agent and if required by Agent, the
original of such letter of credit has been delivered to Agent or Agent’s agent
and the issuer thereof, and such Borrower has complied with the terms of
Section 5.2(f) hereof with respect to the assignment of the proceeds of such
letter of credit to Agent or naming Agent as transferee beneficiary thereunder,
as Agent may specify, or (ii) such Account is subject to credit insurance
payable to Agent issued by an insurer and on terms and in an amount acceptable
to Agent, or (iii) such Account is otherwise acceptable in all respects to Agent
(subject to such lending formula with respect thereto as Agent may determine);

 

8



--------------------------------------------------------------------------------

(f) such Accounts do not consist of progress billings (such that the obligation
of the account debtors with respect to such Accounts is conditioned upon such
Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto), bill and hold invoices or retainage invoices,
except as to bill and hold invoices, if Agent shall have received an agreement
in writing from the account debtor, in form and substance satisfactory to Agent,
confirming the unconditional obligation of the account debtor to take the goods
related thereto and pay such invoice;

(g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to any right of setoff or recoupment against
such Accounts (but the portion of the Accounts of such account debtor in excess
of the amount at any time and from time to time owed by such Borrower to such
account debtor or claimed owed by such account debtor may be deemed Eligible
Accounts),

(h) there are no facts, events or occurrences which would impair the validity,
enforceability or collectibility of such Accounts or reduce the amount payable
or delay payment thereunder;

(i) such Accounts are subject to the first priority, valid and perfected
security interest of Agent and any goods giving rise thereto are not, and were
not at the time of the sale thereof, subject to any liens except those permitted
under this Agreement that are subject and subordinate to the security interests
of Agent pursuant to an intercreditor agreement in form and substance
satisfactory to Agent between the holder of such security interest or lien and
Agent;

(j) neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee, agent or other Affiliate
of any Borrower or Guarantor;

(k) the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, except that if the account debtor
is the United States of America, any State, political subdivision, department,
agency or instrumentality thereof such Accounts may be Eligible Accounts so long
as upon Agent’s request at any time that a Default or Event of Default exists or
has occurred or the aggregate amount of such Accounts outstanding exceed
$1,000,000 or the aggregate amount of the Excess Availability of Borrowers is
less than $5,000,000, the Federal Assignment of Claims Act of 1940, as amended
or any similar State or local law, if applicable, has been complied with in a
manner satisfactory to Agent;

 

9



--------------------------------------------------------------------------------

(l) there are no proceedings or actions which are threatened or pending against
the account debtors with respect to such Accounts which might result in any
material adverse change in any such account debtor’s financial condition
(including, without limitation, any bankruptcy, dissolution, liquidation,
reorganization or similar proceeding);

(m) such Accounts are not evidenced by or arising under any instrument or
chattel paper and do not arise in connection with royalties or other payments
with respect to the licensing or grant of a right to use any Intellectual
Property or do not constitute Accounts that have been sold or assigned to any
Factor or constitute Factor Receivables or any other amounts payable by any
Factor to such Borrower;

(n) the aggregate amount of such Accounts owing by a single account debtor
(other than Wal-Mart, Kohls, Mervyns, J.C. Penney, Target or Sears Roebuck &
Co.) do not constitute more than ten (10%) percent of the aggregate amount of
all otherwise Eligible Accounts and such Accounts owing by Wal-Mart, Kohl, and
Mervyns in each case do not constitute more than twenty-five (25%) percent of
the aggregate amount of all otherwise Eligible Accounts and such Accounts owing
by each of J.C. Penney, Target and Sears Roebuck & Co. do not in each case
constitute more than twenty (20%) percent of the aggregate amount of all
otherwise Eligible Accounts (but the portion of the Accounts not in excess of
the applicable percentages may be deemed Eligible Accounts), provided, that, in
the event that the aggregate amount of such Accounts owing by a single account
debtor that is a nationally recognized retailer (other than those mentioned
above) and whose short term commercial paper rating is at least A or higher by
Moody’s Investors Service, Inc. or A-3 or higher by Standard & Poor’s Ratings
Service, a division of The McGraw-Hill Companies, Inc. or whose long term
unsecured debt rating is at least A or higher by Standard & Poor’s Ratings
Service, a division of The McGraw-Hill Companies, Inc. or Moody’s Investors
Service, Inc., then as to the Accounts of such nationally recognized retailer,
such percentage shall be increased to fifteen (15%) percent;

(o) such Accounts are not owed by an account debtor who has Accounts unpaid more
than the lesser of sixty (60) days after the original due date for them or one
hundred twenty (120) days after the original invoice date for them which
constitute more than fifty (50%) percent of the total Accounts of such account
debtor;

(p) the account debtor is not located in a state requiring the filing of a
Notice of Business Activities Report or similar report in order to permit such
Borrower to seek judicial enforcement in such State of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
Notice of Business Activities Report or equivalent report for the then current
year or such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost;

(q) such Accounts are owed by account debtors whose total indebtedness to such
Borrower does not exceed the credit limit with respect to such account debtors
as determined by such Borrower from time to time, to the extent such credit
limit as to any account debtor is established consistent with the current
practices of such Borrower as of the date hereof and to the extent such credit
limits are established by such Borrower consistent with such practices, such
credit limit is acceptable to Agent (but the portion of the Accounts not in
excess of such credit limit may be deemed Eligible Accounts); and

 

10



--------------------------------------------------------------------------------

(r) such Accounts are owed by account debtors reasonably deemed creditworthy at
all times by Agent.

The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent in good
faith based on either: (i) an event, condition or other circumstance arising
after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Agent has no written notice thereof
from a Borrower prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Accounts in the good faith determination of Agent. Any Accounts which are
not Eligible Accounts shall nevertheless be part of the Collateral.

1.29 “Eligible Factor Receivables” shall mean, as to each Borrower, Factor
Receivables arising from the sale of Accounts by such Borrower to a Factor
pursuant to and in accordance with the terms and conditions of the Factoring
Agreements of such Borrower with such Factor, which are and continue to be
acceptable to Agent based on the criteria set forth below, less any charges,
commissions, fees, chargebacks, deductions, setoffs and other amounts payable to
such Factor; provided, that, regardless of the aggregate amount of Factor
Receivables or Receivables that might satisfy the criteria so as to constitute
Eligible Factor Receivables, in no event shall the aggregate amount of the
Factor Receivables that constitute Eligible Factor Receivables be deemed to be
more than $5,000,000 at any time. In general, subject to such limitation, Factor
Receivables shall be Eligible Factor Receivables of a Borrower if:

(a) the Accounts of such Borrower so sold to the Factor giving rise to such
Factor Receivable have been approved by such Factor for its own credit risk and
the sale of goods giving rise to such Accounts so sold have been approved and
accepted by such Factor in accordance with the terms and conditions of the
applicable Factoring Agreements (and such Accounts do not constitute “client
risk” Accounts under the terms of the arrangements of such Borrower with such
Factor);

(b) such Factor Receivable has been validly assigned by such Borrower to Agent
and is payable to Agent pursuant to the Factor Assignment Agreement with the
Factor obligated to pay such Factor Receivable;

(c) Agent shall have received a Factor Assignment Agreement duly authorized,
executed and delivered by the Factor obligated in respect of such Factor
Receivable and such Factor Assignment Agreement shall be in full force and
effect and such Factor shall be in compliance in all respects with the terms
thereof;

 

11



--------------------------------------------------------------------------------

(d) such Factor Receivable is not unpaid after the date specified for payment
under the terms of the Factoring Agreements applicable thereto;

(e) such Factor Receivable is subject to the first priority, valid and perfected
security interest of Agent and is not subject to any other security interest,
pledge, lien, claim or other encumbrance except those permitted under this
Agreement that are subject and subordinate to the security interests of Agent
pursuant to an intercreditor agreement in form and substance satisfactory to
Agent between the holder of such security interest or lien and Agent;

(f) the Factoring Agreements of such Borrower with the Factor obligated on such
Factor Receivable shall be in full force and effect and each party to the
Factoring Agreements with the Factor obligated on such Factor Receivable shall
be in compliance with the terms and conditions thereof and no breach of such
terms or default or event of default thereunder shall exist or have occurred;

(g) the Factor obligated in respect of such Factor Receivable shall not have
sent any notice of default or of the failure of such Borrower to comply with any
of the terms of the applicable Factoring Agreements or otherwise notified any
Borrower or Guarantor of the intention of such Factor to cease or suspend
payments to such Borrower in respect of the Factor Receivable;

(h) there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Factor Receivable or delay payment
thereunder;

(i) the Accounts of such Borrower sold giving rise to such Factor Receivable
satisfy all of the conditions for the purchase thereof by the Factor obligated
thereon and the approval and acceptance of such sale by such Factor in
accordance with the terms of the applicable Factoring Agreements and shall not
be subject to any chargeback or other right of such Factor to reassign such
Account to such Borrower (whether or not such Factor exercises such right) or
obligation of such Borrower to pay the amount of such Account to such Factor,
whether because the goods sold giving rise to such Account have been rejected or
returned by the account debtor owing such Account or otherwise;

(j) the Accounts sold giving rise to such Factor Receivable are not unpaid more
than the earlier of sixty (60) days after the original due date for them or
ninety (90) days after the date of the original invoice for them;

(k) such Accounts sold giving rise to such Factor Receivable comply with the
terms and conditions contained in Section 7.2(b) of this Agreement.

The criteria for Eligible Factor Receivables set forth above may only be changed
and any new criteria for Eligible Factor Receivables may only be established by
Agent in good faith based on either: (i) an event, condition or other
circumstance arising after the date hereof, or (ii) an event, condition or other
circumstance existing on the date hereof to the extent Agent has no written
notice thereof from a Borrower prior to the date hereof, in either case under
clause (i) or (ii) which adversely affects or could reasonably be expected to
adversely affect the Factor Receivables in the good faith determination of
Agent. Any Factor Receivables which are not Eligible Factor Receivables shall
nevertheless be part of the Collateral.

 

12



--------------------------------------------------------------------------------

1.30 “Eligible Inventory” shall mean, as to each Borrower, Inventory of such
Borrower consisting of finished goods held for resale in the ordinary course of
the business of such Borrower, in each case which are acceptable to Agent based
on the criteria set forth below. In general, Eligible Inventory shall not
include (a) raw materials; (b) work-in-process; (c) components which are not
part of finished goods; (d) spare parts for equipment; (e) packaging and
shipping materials; (f) supplies used or consumed in such Borrower’s business;
(g) Inventory at premises other than those owned or leased and controlled by any
Borrower; provided, that, (i) as to locations which are leased by a Borrower, if
Agent shall not have received a Collateral Access Agreement from the owner and
lessor with respect to such location, duly authorized, executed and delivered by
such owner and lessor (or Agent shall determine to accept a Collateral Access
Agreement that does not include all required provisions or provisions in the
form otherwise required by Agent), Agent may, at its option, establish such
Reserves in respect of amounts at any time due or to become due to the owner and
lessor thereof as Agent shall determine; (h) Inventory subject to a security
interest or lien in favor of any Person except those permitted under this
Agreement that are subject and subordinate to the security interests of Agent
pursuant to an intercreditor agreement in form and substance satisfactory to
Agent between the holder of such security interest or lien and Agent; (i) bill
and hold goods; (j) obsolete Inventory; (k) Inventory which is not subject to
the first priority, valid and perfected security interest of Agent; (l) returned
inventory (other than returned inventory deemed salable that is to be resold by
such Borrower and does not constitute Factor Priority Collateral), damaged
inventory and/or defective Inventory; (m) Inventory purchased or sold on
consignment and (n) Inventory located outside the United States of America or
Canada. The criteria for Eligible Inventory set forth above may only be changed
and any new criteria for Eligible Inventory may only be established by Agent in
good faith based on either: (i) an event, condition or other circumstance
arising after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Agent has no written notice thereof
from a Borrower prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Inventory in the good faith determination of Agent. Any Inventory which is
not Eligible Inventory shall nevertheless be part of the Collateral.

1.31 “Eligible Transferee” shall mean (a) any Lender; (b) the parent company of
any Lender and/or any Affiliate of such Lender which is at least fifty
(50%) percent owned by such Lender or its parent company; (c) any person
(whether a corporation, partnership, trust or otherwise) that is engaged in the
business of making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor, and in each case is approved by Agent; and (d) any other commercial
bank, financial institution or “accredited investor” (as defined in Regulation D
under the Securities Act of 1933) approved by Agent, provided, that, (i) neither
any Borrower nor any Guarantor or any Affiliate of any Borrower or Guarantor
shall qualify as an Eligible Transferee and (ii) no Person to whom any
Indebtedness which is in any way subordinated in right of payment to any other
Indebtedness of any Borrower or Guarantor shall qualify as an Eligible
Transferee, except as Agent may otherwise specifically agree.

 

13



--------------------------------------------------------------------------------

1.32 “Environmental Laws” shall mean all foreign, Federal, State and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between any Borrower or Guarantor and any
Governmental Authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
to human health or safety, (b) relating to the exposure to, or the use, storage,
recycling, treatment, generation, manufacture, processing, distribution,
transportation, handling, labeling, production, release or disposal, or
threatened release, of Hazardous Materials, or (c) relating to all laws with
regard to recordkeeping, notification, disclosure and reporting requirements
respecting Hazardous Materials. The term “Environmental Laws” includes (i) the
Federal Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Federal Superfund Amendments and Reauthorization Act, the Federal
Water Pollution Control Act of 1972, the Federal Clean Water Act, the Federal
Clean Air Act, the Federal Resource Conservation and Recovery Act of 1976
(including the Hazardous and Solid Waste Amendments thereto), the Federal Solid
Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state counterparts to such laws and (iii) any
common law or equitable doctrine that may impose liability or obligations for
injuries or damages due to, or threatened as a result of, the presence of or
exposure to any Hazardous Materials.

1.33 “Equipment” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter acquired equipment, wherever
located, including machinery, data processing and computer equipment (whether
owned or licensed and including embedded software), vehicles, tools, furniture,
fixtures, all attachments, accessions and property now or hereafter affixed
thereto or used in connection therewith, and substitutions and replacements
thereof, wherever located.

1.34 “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
together with all rules, regulations and interpretations thereunder or related
thereto.

1.35 “ERISA Affiliate” shall mean any person required to be aggregated with any
Borrower, any Guarantor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.

 

14



--------------------------------------------------------------------------------

1.36 “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan; (b) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA; (c) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (d) the filing pursuant to Section 412 of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the occurrence of a “prohibited
transaction” with respect to which any Borrower, Guarantor or any of its or
their respective Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which any Borrower, Guarantor or
any of its or their respective Subsidiaries could otherwise be liable; (f) a
complete or partial withdrawal by any Borrower, Guarantor or any ERISA Affiliate
from a Multiemployer Plan or a cessation of operations which is treated as such
a withdrawal or notification that a Multiemployer Plan is in reorganization;
(g) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the Pension Benefit Guaranty Corporation to
terminate a Plan; (h) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (i) the imposition of any
liability under Title IV of ERISA, other than the Pension Benefit Guaranty
Corporation premiums due but not delinquent under Section 4007 of ERISA, upon
any Borrower, Guarantor or any ERISA Affiliate in excess of $1,000,000 and
(j) any other event or condition with respect to a Plan including any Plan
subject to Title IV of ERISA maintained, or contributed to, by any ERISA
Affiliate that could reasonably be expected to result in liability of any
Borrower in excess of $1,000,000.

1.37 “Eurodollar Rate” shall mean with respect to the Interest Period for a
Eurodollar Rate Loan, the interest rate per annum equal to the arithmetic
average of the rates of interest per annum (rounded upwards, if necessary, to
the next one-sixteenth ( 1/16) of one (1%) percent) at which Reference Bank is
offered deposits of United States dollars in the London interbank market (or
other Eurodollar Rate market selected by a Borrower or Borrower Agent on behalf
of such Borrower and approved by Agent) on or about 9:00 a.m. (New York time)
two (2) Business Days prior to the commencement of such Interest Period in
amounts substantially equal to the principal amount of the Eurodollar Rate Loans
requested by and available to such Borrower in accordance with this Agreement,
with a maturity of comparable duration to the Interest Period selected by or on
behalf of a Borrower.

1.38 “Eurodollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Adjusted Eurodollar Rate in accordance with the
terms hereof.

1.39 “Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.

 

15



--------------------------------------------------------------------------------

1.40 “Excess Availability” shall mean, as to each Borrower, the amount, as
determined by Agent, calculated at any date, equal to: (a) the lesser of:
(i) the Borrowing Base of such Borrower and (ii) the Loan Limit of such Borrower
(in each case under (i) or (ii) after giving effect to any Reserves other than
any Reserves in respect of Letter of Credit Accommodations), minus (b) the sum
of: (i) the amount of all then outstanding and unpaid Obligations of such
Borrower (but not including for this purpose Obligations of such Borrower
arising pursuant to any guarantees in favor of Agent and Lenders of the
Obligations of the other Borrowers or the then outstanding Letter of Credit
Accommodations), plus (ii) the amount of all Reserves then established in
respect of Letter of Credit Accommodations, plus (iii) the aggregate amount of
all then outstanding and unpaid trade payables and other obligations of such
Borrower which are outstanding more than sixty (60) days past due as of such
time (other than trade payables or other obligations being contested or disputed
by such Borrower in good faith).

1.41 “Excess Cash” shall mean the cash or Cash Equivalents owned by a Borrower
or Guarantor, which funds are and shall be available for use by a Borrower
(directly or indirectly), without condition or restriction, free and clear of
any pledge, security interest, lien, claim or other encumbrance (except in favor
of Agent) that are in account no. 817966 at Bank of America, N.A. or successor
account so long as such account is subject to an Investment Property Control
Agreement or Deposit Account Control Agreement in form and substance
satisfactory to Agent and Bank of America, N.A. is in compliance with the terms
thereof.

1.42 “Exchange Act” shall mean the Securities Exchange Act of 1934, together
with all rules, regulations and interpretations thereunder or related thereto.

1.43 “Existing Lenders” shall mean the lenders to Borrowers listed on Schedule
1.43 hereto (and including Bank of America, N.A. in its capacity as agent acting
for such lenders) and their respective predecessors, successors and assigns.

1.44 “Existing Letters of Credit” shall mean, collectively, the letters of
credit issued for the account of a Borrower or Guarantor or for which such
Borrower or Guarantor is otherwise liable listed on Schedule 1.44 hereto, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

1.45 “Factor Assignment Agreements” shall mean, collectively, the following (as
the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced): (a) the Assignment of Factoring Credit
Balances, dated of even date herewith, between The CIT Group/Commercial
Services, Inc. (as assignee of Congress Talcott Corporation) and Agent, as
acknowledged and agreed to by Borrowers and Guarantors; (b) the Assignment of
Factoring Credit Balances, dated of even date herewith, between HSBC Business
Credit, Inc. (formerly Republic Business Credit Corporation) and Agent, as
acknowledged and agreed to by Borrowers and Guarantors; and (c) any other
assignment of factoring credit balances entered into after the date hereof
between Agent and a Factor, in form and substance satisfactory to Agent, as
acknowledged by Borrowers and Guarantors; each of such Factor Assignment
Agreements sometimes being referred to herein individually as a “Factor
Assignment Agreement”.

 

16



--------------------------------------------------------------------------------

1.46 “Factoring Agreements” shall mean, collectively, the following (as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced): (a) the Amended and Restated Collection
Factoring Agreement, dated on or about the date hereof, between The CIT
Group/Commercial Services, Inc. (as assignee of Congress Talcott Corporation)
and Supreme (as assignee of Parent), and all agreements, documents and
instruments at any time executed and/or delivered by any Borrower or Guarantor
in connection therewith; (b) the Factoring Agreement, dated on or about the date
hereof, between The CIT Group/Commercial Services, Inc. and Jantzen, and all
agreements, documents and instruments at any time executed and/or delivered by
any Borrower or Guarantor in connection therewith; (c) the Amended and Restated
Factoring Agreement, dated on or about the date hereof, between HSBC Business
Credit (USA), Inc. (formerly Republic Business Credit Corporation) and Supreme
(as assignee of Supreme International Corporation) and all agreements, documents
and instruments at any time executed and/or delivered by any Borrower or
Guarantor in connection therewith; (d) the Factoring Agreement, dated on or
about the date hereof, between HSBC Business Credit (USA), Inc. (formerly
Republic Business Credit Corporation) and Jantzen and all agreements, documents
and instruments at any time executed and/or delivered by any Borrower or
Guarantor in connection therewith; and (e) any other factoring agreement entered
into by a Borrower or Guarantor with a Factor after the date hereof, on then
commercially reasonable terms, provided, that, (i) each of the conditions set
forth in Section 9.7(b)(ix) with respect to the factoring arrangements subject
to such factoring agreement shall have been satisfied and (ii) any of the
agreements referred to above with The CIT Group/Commercial Services, Inc. or
HSBC Business Credit (USA), Inc. entered into after the date hereof shall be in
form and substance reasonably satisfactory to Agent; each of such Factoring
Agreements sometimes being referred to herein individually as a “Factoring
Agreement”.

1.47 “Factor Priority Collateral” shall mean (a) in the case of HSBC Business
Credit (USA) Inc. and any other Factor (other than The CIT Group/Commercial
Services, Inc.), collectively, the following: (i) the accounts receivable of any
Borrower or Guarantor in each case as set forth in an assignment submitted by
such Borrower or Guarantor to such Factor in accordance with the terms of the
applicable Factoring Agreement (collectively, the “Assigned Accounts” and
individually an “Assigned Account”), (ii) all supporting obligations with
respect to any Assigned Accounts, (iii) all instruments at any time evidencing
the payment obligation of the account debtor arising from any Assigned Account,
(iv) the invoices and shipping documents related to any Assigned Account,
(v) unpaid seller’s rights of such Borrower or Guarantor with respect to any
Assigned Account, (vi) returned and repossessed goods sold giving rise to any
Assigned Account (to the extent not returned to the inventory of such Borrower
or Guarantor for resale), (vii) reserves and credit balances under the Factoring
Agreements of such Borrower or Guarantor with such Factor, and (viii) all
proceeds of all the foregoing (including proceeds of inventory deemed to be
accounts receivable) and (b) in the case of The CIT Group/Commercial Services,
Inc. (“CIT”), collectively, the following: (i) the accounts receivable of
Supreme and Jantzen as set forth in an assignment submitted to CIT in accordance
with the terms of the applicable Factoring Agreement (collectively, the “CIT
Assigned Accounts” and individually a “CIT Assigned Account”), documents
exclusively relating to a CIT Assigned Account, chattel paper (including
electronic chattel paper) exclusively relating to a CIT Assigned Account,
general intangibles exclusively relating to a CIT Assigned Account (including
payment intangibles and all other rights to payment) and any other obligations
owing to such Borrower exclusively relating to a CIT Assigned Account,
(ii) unpaid seller’s rights (including rescission, repossession replevin,
reclamation and stoppage in transit) relating exclusively to a CIT Assigned
Account, (iii) rights to any inventory represented by the foregoing, including
returned goods, (iv) reserves and credit balances arising under the Factoring
Agreement of such Borrower with CIT, (v) guarantees, collateral, supporting
obligations and letter of credit rights for the foregoing (including rights
under any letters of credit or other credit enhancements in favor of such
Borrower), (vi) insurance policies, proceeds or rights relating exclusively to
the foregoing, (vii) cash and non-cash proceeds of the foregoing, and
(viii) books and records of such Borrower relating exclusively to any of the
foregoing; provided, that, nothing contained in this definition shall be
construed to include in the Factor Priority Collateral any interest in any
trademarks, tradenames, service marks, or similar or related general
intangibles.

 

17



--------------------------------------------------------------------------------

1.48 “Factor Receivables” shall mean, as to each Borrower or Guarantor, the
Accounts of such Borrower or Guarantor consisting of the right to payment of a
monetary obligation from a Factor for Accounts sold by such Borrower or
Guarantor to such Factor pursuant to and in accordance with the terms and
conditions of the Factoring Agreements of such Borrower or Guarantor with such
Factor.

1.49 “Factors” shall mean, collectively, the following (together with their
respective successors and assigns): (a) The CIT Group/Commercial Services, Inc.
(as successor to Congress Talcott Corporation); (b) HSBC Business Credit (USA),
Inc. (formerly Republic Business Credit Corporation); and (c) any replacement
factor acceptable to Agent that has executed and delivered to Agent a Factor
Assignment Agreement in form and substance satisfactory to Agent; sometimes
being referred to herein individually as a “Factor”.

1.50 “Fee Letter” shall mean the letter agreement, dated of even date herewith,
by and among Borrowers, Guarantors and Agent, setting forth certain fees payable
by Borrowers to Agent for the benefit of itself and Lenders, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

1.51 “Financing Agreements” shall mean, collectively, this Agreement and all
notes, guarantees, security agreements, deposit account control agreements,
investment property control agreements, intercreditor agreements and all other
agreements, documents and instruments now or at any time hereafter executed
and/or delivered by any Borrower or Obligor in connection with this Agreement.

1.52 “Funded Debt” shall mean, with respect to any Person, any Indebtedness of
such Person and its Subsidiaries consisting of any liability (a) in respect of
borrowed money (whether or not the recourse of the lender is to the whole of the
assets of such Person or only to a portion thereof) or evidenced by bonds,
notes, debentures or similar instruments (which shall not be construed to mean
Indebtedness described in subsection (f) of the definition of the term
Indebtedness in this Agreement); (b) representing the balance deferred and
unpaid of the purchase price of any property or services (except any such
balance that constitutes an account payable to a trade creditor (whether or not
an Affiliate) created, incurred, assumed or guaranteed by such Person in the
ordinary course of business of such Person in connection with obtaining goods,
materials or services that is not overdue by more than ninety (90) days, unless
the trade payable is being contested in good faith); and (c) all obligations as
lessee under leases which have been, or should be, in accordance with GAAP
recorded as Capital Leases.

 

18



--------------------------------------------------------------------------------

1.53 “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied, except that for purposes
of Section 9.17 hereof and the calculation of the Leverage Ratio or any
component thereof, GAAP shall be determined on the basis of such principles in
effect on the date hereof and consistent with those used in the preparation of
the most recent audited financial statements delivered to Agent prior to the
date hereof.

1.54 “Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

1.55 “Guarantors” shall mean, collectively, the following (together with their
respective successors and assigns): (a) Perry Ellis International, Inc. a
Florida corporation; (b) PEI Licensing, Inc., a Delaware corporation;
(c) Jantzen Apparel Corp., a Delaware corporation; (d) BBI Retail, L.L.C., a
Florida limited liability company; (e) Supreme Munsingwear Canada Inc., an
Ontario corporation; (f) Supreme Real Estate I LLC, a Florida limited liability
company; (g) Supreme Real Estate II, LLC, a Florida limited liability company;
(h) Supreme Realty LLC, a Florida limited liability company; and (i) Perry Ellis
Real Estate Corporation, a Delaware corporation; each sometimes being referred
to herein individually as a “Guarantor”.

1.56 “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, biological
substances, polychlorinated biphenyls, pesticides, herbicides and any other kind
and/or type of pollutants or contaminants (including materials which include
hazardous constituents), sewage, sludge, industrial slag, solvents and/or any
other similar substances, materials, or wastes and including any other
substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

 

19



--------------------------------------------------------------------------------

1.57 “Indebtedness” shall mean, with respect to any Person, any liability,
whether or not contingent, (a) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof) or evidenced by bonds, notes, debentures or similar
instruments; (b) representing the balance deferred and unpaid of the purchase
price of any property or services (except any such balance that constitutes an
account payable to a trade creditor (whether or not an Affiliate) created,
incurred, assumed or guaranteed by such Person in the ordinary course of
business of such Person in connection with obtaining goods, materials or
services that is not overdue by more than ninety (90) days, unless the trade
payable is being contested in good faith); (c) obligations as lessee under
leases which have been, or should be, in accordance with GAAP recorded as
Capital Leases; (d) any contractual obligation, contingent or otherwise, of such
Person to pay or be liable for the payment of any indebtedness described in this
definition of another Person, including, without limitation, any such
indebtedness, directly or indirectly guaranteed, or any agreement to purchase,
repurchase, or otherwise acquire such indebtedness, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof,
or to maintain solvency, assets, level of income, or other financial condition;
(e) all obligations with respect to redeemable stock and redemption or
repurchase obligations under any Capital Stock or other equity securities issued
by such Person; (f) all reimbursement obligations and other liabilities of such
Person with respect to surety bonds (whether bid, performance or otherwise),
letters of credit, banker’s acceptances, drafts or similar documents or
instruments issued for such Person’s account; (g) all indebtedness of such
Person in respect of indebtedness of another Person for borrowed money or
indebtedness of another Person otherwise described in this definition which is
secured by any consensual lien, security interest, collateral assignment,
conditional sale, mortgage, deed of trust, or other encumbrance on any asset of
such Person, whether or not such obligations, liabilities or indebtedness are
assumed by or are a personal liability of such Person, all as of such time;
(h) all obligations, liabilities and indebtedness, net of any asset value of
such Person (marked to market) arising under Interest Rate Protection
Agreements, Currency Exchange Agreements and other agreements or arrangements
designed to protect such person against fluctuations in interest rates or
currency or commodity values; and (i) all obligations owed by such Person under
License Agreements with respect to non-refundable, advance or minimum guarantee
royalty payments.

1.58 “Information Certificate” shall mean, collectively, the Information
Certificates of Borrowers and Guarantors constituting Exhibit B hereto
containing material information with respect to Borrowers and Guarantors, their
respective businesses and assets provided by or on behalf of Borrowers and
Guarantors to Agent in connection with the preparation of this Agreement and the
other Financing Agreements and the financing arrangements provided for herein.

1.59 “Intellectual Property” shall mean, as to each Borrower and Guarantor, such
Borrower’s and Guarantor’s now owned and hereafter arising or acquired: patents,
patent rights, patent applications, copyrights, works which are the subject
matter of copyrights, copyright registrations, trademarks, service marks, trade
names, trade styles, service marks, trademark and service mark applications, and
licenses and rights to use any of the foregoing; all extensions, renewals,
reissues, divisions, continuations, and continuations-in-part of any of the
foregoing; all rights to sue for past, present and future infringement of any of
the foregoing; inventions, trade secrets, formulae, processes, compounds,
drawings, designs, blueprints, surveys, reports, manuals, and operating
standards; goodwill (including any goodwill associated with any trademark or the
license of any trademark); customer and other lists in whatever form maintained;
trade secret rights, copyright rights, rights in works of authorship, domain
names and domain name registration; software and contract rights relating to
computer software programs, in whatever form created or maintained.

 

20



--------------------------------------------------------------------------------

1.60 “Interest Expense” shall mean, for any period, as to any Person, as
determined in accordance with GAAP, the total interest expense of such Person,
whether paid or accrued during such period (including the interest component of
Capital Leases for such period), including, without limitation, discounts in
connection with the sale of any Accounts, but excluding interest paid in
property other than cash and any other interest expense not payable in cash.

1.61 “Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately one (1), two (2), three (3) or six (6) months duration as any
Borrower (or Borrower Agent on behalf of such Borrower) may elect, the exact
duration to be determined in accordance with the customary practice in the
applicable Eurodollar Rate market; provided, that, such Borrower (or Borrower
Agent on behalf of such Borrower) may not elect an Interest Period which will
end after the last day of the then-current term of this Agreement.

1.62 “Interest Rate” shall mean,

(a) Subject to clauses (b) and (c) of this definition below:

(i) as to Prime Rate Loans, a rate equal to the Prime Rate calculated on a per
annum basis,

(ii) as to Eurodollar Rate Loans, a rate equal to two (2%) percent per annum in
excess of the Adjusted Eurodollar Rate (in each case, based on the Eurodollar
Rate applicable for the relevant Interest Period, whether such rate is higher or
lower than any rate previously quoted to a Borrower);

(b) Subject to clause (c) of this definition below, effective as of the first
(1st) day of the second month of each fiscal quarter (commencing with the fiscal
quarter ending on January 31, 2003), the Interest Rate payable by each Borrower
shall be increased or decreased, as the case may be, (i) as to Prime Rate Loans,
to the rate equal to the Applicable Margin for Prime Rate Loans on a per annum
basis in excess of the Prime Rate, and (ii) as to Eurodollar Rate Loans, to the
rate equal to the Applicable Margin for Eurodollar Rate Loans on a per annum
basis in excess of the Adjusted Eurodollar Rate.

(c) Notwithstanding anything to the contrary contained in clauses (a) and (b) of
this definition, the Applicable Margin otherwise used to calculate the Interest
Rate for Prime Rate Loans and Eurodollar Rate Loans shall be the highest
percentage set forth in the definition of the term Applicable Margin for each
category of Loans (without regard to the amount of Quarterly Average Excess
Availability or the Leverage Ratio) plus two (2%) percent per annum, at Agent’s
option, (i) for the period (A) from and after the effective date of termination
or non-renewal hereof until Agent and Lenders have received full and final
payment of all outstanding and unpaid Obligations which are not contingent and
cash collateral or letter of credit, as Agent may specify, in the amounts and on
the terms required under Section 13.1 hereof for contingent Obligations
(notwithstanding entry of a judgment against any Borrower or Guarantor) and
(B) from and after the date of the occurrence of an Event of Default and for so
long as such Event of Default is continuing and (ii) on Loans to a Borrower at
any time outstanding in excess of the Borrowing Base of such Borrower (whether
or not such excess(es) arise or are made with or without the knowledge or
consent of Agent or any Lender and whether made before or after an Event of
Default).

 

21



--------------------------------------------------------------------------------

1.63 “Interest Rate Protection Agreements” shall mean, collectively, any
interest rate protection agreements and other types of interest rate hedging
agreements (including, without limitation, interest rate swaps, caps, floors,
collars and similar agreements) between an Obligor and a Lender or an Affiliate
of Lender, or another financial institution acceptable to Agent, designed to
protect against or manage exposure to fluctuations in interest rates; sometimes
being referred to herein individually as an “Interest Rate Protection
Agreement”.

1.64 “Inventory” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter existing or acquired goods,
wherever located, which (a) are leased by such Borrower or Guarantor as lessor;
(b) are held by such Borrower for sale or lease or to be furnished under a
contract of service; (c) are furnished by such Borrower or Guarantor under a
contract of service; or (d) consist of raw materials, work in process, finished
goods or materials used or consumed in its business.

1.65 “Inventory Loan Limit” shall mean, as to each Borrower, at any time, the
amount equal to $40,000,000 minus the then outstanding principal amount of Loans
to the other Borrower based on Eligible Inventory (and including Letter of
Credit Accommodations to the extent provided in the definition of the term
Borrowing Base).

1.66 “Investment Property Control Agreement” shall mean an agreement in writing,
in form and substance reasonably satisfactory to Agent, by and among Agent, any
Borrower or Guarantor (as the case may be) and any securities intermediary,
commodity intermediary or other person who has custody, control or possession of
any investment property of such Borrower or Guarantor acknowledging that such
securities intermediary, commodity intermediary or other person has custody,
control or possession of such investment property on behalf of Agent, that it
will comply with entitlement orders originated by Agent with respect to such
investment property, or other instructions of Agent, or (as the case may be)
apply any value distributed on account of any commodity contract as directed by
Agent, in each case, without the further consent of such Borrower or Guarantor
and including such other terms and conditions as Agent may reasonably require.

1.67 “Lenders” shall mean the financial institutions who are signatories hereto
as Lenders and other persons made a party to this Agreement as a Lender in
accordance with Section 13.7 hereof, and their respective successors and
assigns; each sometimes being referred to herein individually as a “Lender”.

 

22



--------------------------------------------------------------------------------

1.68 “Letter of Credit Accommodations” shall mean, collectively, the letters of
credit, merchandise purchase or other guaranties which are from time to time
either (a) issued or opened by Agent or any Lender for the account of any
Borrower or Obligor or (b) with respect to which Agent or Lenders have agreed to
indemnify the issuer or guaranteed to the issuer the performance by any Borrower
or Obligor of its obligations to such issuer; sometimes being referred to herein
individually as “Letter of Credit Accommodation”. The term “Letter of Credit
Accommodation” as used herein shall not be deemed to include any letters of
credit issued by any Letter of Credit Issuer that may be a Lender pursuant to
any of the Letter of Credit Facilities.

1.69 “Letter of Credit Facilities” shall mean, collectively, (a) the letter of
credit and related acceptance facility provided to Parent and Borrowers by
Israel Discount Bank of New York in accordance with the terms of the Letter of
Credit Facility Agreement of Parent and Borrowers with Israel Discount Bank of
New York, as in effect on the date hereof; (b) the letter of credit and related
acceptance facility provided to Parent and Borrowers by CommerceBank, N.A. in
accordance with the terms of the Letter of Credit Facility Agreement of Parent
and Borrowers with CommerceBank, N.A. as in effect on the date hereof; (c) the
letter of credit and related acceptance facility provided to Parent and
Borrowers by Ocean Bank in accordance with the terms of the Letter of Credit
Facility Agreement of Parent and Borrowers with Ocean Bank as in effect on the
date hereof; (d) the letter of credit and related acceptance facility provided
to Parent and Borrowers by The Hong Kong and Shanghai Banking Corporation
Limited and HSBC Bank USA in accordance with the Letter of Credit Facility
Agreement of Parent and Borrowers with The Hong Kong and Shanghai Banking
Corporation Limited and HSBC Bank USA as in effect on the date hereof; and
(e) any other letter of credit facility hereafter entered into by Borrowers with
a financial institution that is reasonably acceptable to Agent pursuant to which
such financial institution will issue letters of credit for the account of
Borrowers on commercially reasonable terms; provided, that, as to any such other
letter of credit facility, each of the conditions set forth in Section 9.9(j)
hereof shall have been satisfied; each of such Letter of Credit Facilities
sometimes being referred to herein individually as a “Letter of Credit
Facility”.

1.70 “Letter of Credit Facility Agreements” shall mean, collectively, the
following (as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed or replaced): (a) the Letter of Credit and
Security Agreement, dated April 23, 2002, by Parent and Borrowers and Israel
Discount Bank of New York and the General Security Agreement, dated July 31,
2002, between Parent and Borrowers and Israel Discount Bank of New York; (b) the
Commitment Letter, dated June 24, 2002, by and among Parent, Borrowers and
CommerceBank, N.A. and the Commercial Security Agreement, dated July 2, 2002, by
Parent and Borrowers in favor of CommerceBank, N.A.; (c) the Facility Agreement,
dated as of June 30, 2002, by and among Parent, Borrowers and Ocean Bank and the
Security Agreement, dated as of April 24, 2002, by and among Parent, Borrowers
and Ocean Bank; (d) Continuing Letter of Credit Agreement, dated October 25,
2001, by and among Parent, Borrowers, The Hong Kong and Shanghai Banking
Corporation and HSBC Bank USA, the General Security Agreement, dated October 25,
2001, by and among Parent, Borrowers and The Hong Kong and Shanghai Banking
Corporation, the Unlimited Continuing Guaranty, dated October 25, 2001, by PEI
Licensing in favor of The Hong Kong and Shanghai Banking Corporation; (e) any
other letter of credit facility agreements entered into after the date hereof by
a Borrower with a Letter of Credit Issuer, on commercially reasonable terms;
each of such Letter of Credit Facility Agreements sometimes being referred to
herein individually as a “Letter of Credit Facility Agreement”.

 

23



--------------------------------------------------------------------------------

1.71 “Letter of Credit Intercreditor Agreements” shall mean, collectively, the
following (as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed or replaced): (a) the Intercreditor Agreement,
dated of even date herewith, by and among Israel Discount Bank of New York and
Agent, as acknowledged and agreed to by Borrowers and Guarantors; (b) the
Intercreditor Agreement, dated of even date herewith, between CommerceBank, N.A.
and Agent, as acknowledged and agreed to by Borrowers and Guarantors; (c) the
Intercreditor Agreement, dated of even date herewith, between Ocean Bank and
Agent, as acknowledged and agreed to by Borrowers and Guarantors; (d) the
Intercreditor Agreement, dated of even date herewith, by and among The Hong Kong
and Shanghai Banking Corporation Limited, HSBC Bank USA and Agent, as
acknowledged and agreed to by Borrowers and Guarantors; and (e) any
intercreditor agreement entered into after the date hereof between Agent and a
Letter of Credit Issuer, in form and substance reasonably satisfactory to Agent;
each of such Letter of Credit Intercreditor Agreements sometimes being referred
to herein individually as a “Letter of Credit Intercreditor Agreement”.

1.72 “Letter of Credit Issuers” shall mean, collectively, (a) Israel Discount
Bank of New York, (b) CommerceBank, N.A., (c) Ocean Bank, (d) The Hong Kong and
Shanghai Banking Corporation Limited, (e) HSBC Bank USA, and (f) any other
financial institution that provides a Letter of Credit Facility to Borrowers or
Guarantors after the date hereof and is reasonably acceptable to Agent and has
executed and delivered to Agent a Letter of Credit Intercreditor Agreement in
form and substance satisfactory to Agent; sometimes being referred to herein
individually as a “Letter of Credit Issuer”.

1.73 “Letter of Credit Issuer Priority Collateral” shall mean, as to any Letter
of Credit Issuer, the Inventory purchased with the proceeds of a letter of
credit issued pursuant to the Letter of Credit Facility of such Letter of Credit
Issuer, the documents pertaining thereto and any insurance proceeds relating
thereto that is subject to the valid and perfected, first priority purchase
money security interests of such Letter of Credit Issuer under the Letter of
Credit Facility of such Letter of Credit Issuer with a Borrower; provided, that,
(a) the security interest in any such Inventory, documents and insurance
proceeds shall at all times only secure the reimbursement obligations of the
Borrower for the letter of credit used to purchase such Inventory and (b) in no
event shall such assets include any of the Accounts.

 

24



--------------------------------------------------------------------------------

1.74 “Leverage Ratio” shall mean, at any time, the ratio of: (a) the amount
equal to: (i) the Funded Debt of Parent and its Subsidiaries as of such time
(and including for this purpose, (A) the Indebtedness evidenced by or arising
under the Senior Notes and the Subordinated Notes, (B) all Funded Debt of Parent
and any direct or indirect Subsidiary of Parent, whether foreign or domestic and
(C) the Loans) minus (ii) the Excess Cash at such time in excess of $1,000,000
to (b) the EBITDA of Parent and its Subsidiaries for the four (4) immediately
preceding fiscal quarters of Parent (treated as a single accounting period).

1.75 “License Agreements” shall have the meaning set forth in Section 8.11
hereof.

1.76 “Loan Limit” shall mean, as to each Borrower, at any time, the amount equal
to the Maximum Credit minus the then outstanding principal amount of the Loans
and the Letter of Credit Accommodations provided to the other Borrowers.

1.77 “Loans” shall mean the loans now or hereafter made by or on behalf of any
Lender or by Agent for the account of any Lender on a revolving basis pursuant
to the Credit Facility (involving advances, repayments and readvances) as set
forth in Section 2.1 hereof.

1.78 “Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance or operations of Borrowers and
Guarantors (taken as a whole) or the legality, validity or enforceability of
this Agreement or any of the other Financing Agreements; (b) the legality,
validity, enforceability, perfection or priority of the security interests and
liens of Agent upon the Collateral; (c) the Collateral or its value, (d) the
ability of any Borrower to repay the Obligations or of any Borrower to perform
its obligations under this Agreement or any of the other Financing Agreements as
and when to be performed; or (e) the ability of Agent or any Lender to enforce
the Obligations or realize upon the Collateral or otherwise with respect to the
rights and remedies of Agent and Lenders under this Agreement or any of the
other Financing Agreements.

1.79 “Material Contract” shall mean any contract or other agreement (other than
the Financing Agreements), written or oral, of any Borrower or Guarantor
involving monetary liability of or to any Person in an amount in excess of
$5,000,000 in any fiscal year.

1.80 “Maximum Credit” shall mean the amount of $60,000,000.

1.81 “Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower,
Guarantor or any ERISA Affiliate.

1.82 “Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the amount of the
recovery in respect of the Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent acceptable appraisal of Inventory
received by Agent in accordance with Section 7.3, net of operating expenses,
liquidation expenses and commissions, and (b) the denominator of which is the
applicable original cost of the aggregate amount of the Inventory subject to
such appraisal.

 

25



--------------------------------------------------------------------------------

1.83 “Obligations” shall mean (a) any and all Loans, Letter of Credit
Accommodations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any or all of Borrowers to Agent or any
Lender and/or any of their Affiliates, including principal, interest, charges,
fees, costs and expenses, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, arising under this Agreement or any of the
other Financing Agreements, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any case with respect to such Borrower
under the United States Bankruptcy Code or any similar statute (including the
payment of interest and other amounts which would accrue and become due but for
the commencement of such case, whether or not such amounts are allowed or
allowable in whole or in part in such case), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, or secured or unsecured and (b) for purposes only of
Section 5.1 hereof and subject to the priority in right of payment set forth in
Section 6.4 hereof, all obligations of Borrowers or Guarantors to a Lender or an
Affiliate of Lender, or another financial institution acceptable to Agent,
arising under or pursuant to an Interest Rate Protection Agreement in each case
acceptable to Agent, provided, that, upon Agent’s request, Agent shall have
entered into an agreement, in form and substance satisfactory to Agent, with
such Lender, Affiliate or other Person that is a counterparty to such Interest
Rate Protection Agreement, as acknowledged and agreed to by Borrowers and
Guarantors, providing for the delivery to Agent by such counterparty of
information with respect to the amount of such obligations and providing for the
other rights of Agent and such Lender, Affiliate or other Person, as the case
may be, in connection with such arrangements. In no event shall the party to
such Interest Rate Protection Agreement to whom such obligations are owed be
deemed a Lender for purposes hereof to the extent of and as to such obligations
other than for purposes of Section 5.1 hereof and other than for purposes of
Sections 12.1, 12.2, 12.5, 12.6, 12.7 and 12.12 hereof.

1.84 “Obligor” shall mean any guarantor, endorser, acceptor, surety or other
person liable on or with respect to the Obligations or who is the owner of any
property which is security for the Obligations (including, without limitation,
Guarantors), other than Borrowers.

1.85 “Other Taxes” shall mean any present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies which arise
from any payment made hereunder or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement or any of the other Financing
Agreements.

1.86 “Parent” shall mean Perry Ellis International, Inc., a Florida corporation,
and its successors and assigns.

1.87 “Participant” shall mean any financial institution that acquires and holds
a participation in the interest of any Lender in any of the Loans and Letter of
Credit Accommodations in conformity with the provisions of Section 13.7 of this
Agreement governing participations.

 

26



--------------------------------------------------------------------------------

1.88 “Permitted Holders” shall mean, as of the date of determination, (a) Oscar
Feldenkreis, George Feldenkreis, their spouses, their respective lineal
descendants and the spouses of such lineal descendants, (b) any Person
controlled by any of the Persons included in clause (a) of this definition (as
the term “controlled” is defined in the definition of the term “Affiliate”
herein), (c) trusts for the benefit of any of the persons included in clause
(a) of this definition, and (d) any charitable foundation a majority of whose
members, trustees or directors, as the case may be, are Persons included in
clause (a) of this definition.

1.89 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

1.90 “Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which any Borrower or Guarantor sponsors, maintains, or to which it makes, is
making, or is obligated to make contributions, or in the case of a Multiemployer
Plan has made contributions at any time during the immediately preceding six
(6) plan years.

1.91 “Prime Rate” shall mean the rate from time to time publicly announced by
Wachovia Bank, National Association, or its successors, as its prime rate,
whether or not such announced rate is the best rate available at such bank.

1.92 “Prime Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Prime Rate in accordance with the terms
thereof.

1.93 “Pro Rata Share” shall mean as to any Lender, the fraction (expressed as a
percentage) the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate amount of all of the Commitments of
Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.7 hereof; provided, that, if the Commitments have been terminated,
the numerator shall be the unpaid amount of such Lender’s Loans and its interest
in the Letter of Credit Accommodations and the denominator shall be the
aggregate amount of all unpaid Loans and Letter of Credit Accommodations.

1.94 “Provision for Taxes” shall mean an amount equal to all taxes imposed on or
measured by net income, whether Federal, State, Provincial, county or local, and
whether foreign or domestic, that are paid or payable by any Person in respect
of any period in accordance with GAAP.

1.95 “Quarterly Average Excess Availability” shall mean, at any time, the daily
average of the aggregate amount of the Excess Availability of Borrowers for the
immediately preceding fiscal quarter as calculated by Agent in good faith.

 

27



--------------------------------------------------------------------------------

1.96 “Real Property” shall mean all now owned and hereafter acquired real
property of each Borrower and Guarantor, including leasehold interests, together
with all buildings, structures, and other improvements located thereon and all
licenses, easements and appurtenances relating thereto, wherever located.

1.97 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower and Guarantor: (a) all Accounts
(and including Factor Receivables); (b) all interest, fees, late charges,
penalties, collection fees and other amounts due or to become due or otherwise
payable in connection with any Account; (c) all payment intangibles of such
Borrower or Guarantor; (d) letters of credit, indemnities, guarantees, security
or other deposits and proceeds thereof issued or payable to any Borrower or
Guarantor or otherwise in favor of or delivered to any Borrower or Guarantor in
connection with any Account; or (e) all other accounts, contract rights, chattel
paper, instruments, notes, general intangibles and other forms of obligations
owing to any Borrower or Guarantor, whether from the sale and lease of goods or
other property, licensing of any property (including Intellectual Property or
other general intangibles), rendition of services or from Loans or advances by
any Borrower or Guarantor or to or for the benefit of any third person
(including Loans or advances to any Affiliates or Subsidiaries of any Borrower
or Guarantor) or otherwise associated with any Accounts, Inventory or general
intangibles of any Borrower or Guarantor (including, without limitation, choses
in action, causes of action, tax refunds, tax refund claims, any funds which may
become payable to any Borrower or Guarantor in connection with the termination
of any Plan or other employee benefit plan and any other amounts payable to any
Borrower or Guarantor from any Plan or other employee benefit plan, rights and
claims against carriers and shippers, rights to indemnification, business
interruption insurance and proceeds thereof, casualty or any similar types of
insurance and any proceeds thereof and proceeds of insurance covering the lives
of employees on which any Borrower or Guarantor is a beneficiary).

1.98 “Records” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s present and future books of account of every kind or
nature, purchase and sale agreements, invoices, ledger cards, bills of lading
and other shipping evidence, statements, correspondence, memoranda, credit files
and other data relating to the Collateral or any account debtor, together with
the tapes, disks, diskettes and other data and software storage media and
devices, file cabinets or containers in or on which the foregoing are stored
(including any rights of any Borrower or Guarantor with respect to the foregoing
maintained with or by any other person).

1.99 “Reference Bank” shall mean Wachovia Bank, National Association, or such
other bank as Agent may from time to time designate.

1.100 “Refinancing Indebtedness” shall have meaning set forth in Section 9.9
hereof.

1.101 “Register” shall have the meaning set forth in Section 13.7 hereof.

1.102 “Renewal Date” shall the meaning set forth in Section 13.1 hereof.

 

28



--------------------------------------------------------------------------------

1.103 “Required Lenders” shall mean, at any time, those Lenders whose Pro Rata
Shares aggregate sixty-six and two-thirds (66  2/3%) percent or more of the
aggregate of the Commitments of all Lenders, or if the Commitments shall have
been terminated, Lenders to whom at least sixty-six and two-thirds (66  2/3%)
percent of the then outstanding Obligations are owing.

1.104 “Reserves” shall mean as of any date of determination, such amounts as
Agent may from time to time establish and revise in good faith reducing the
amount of Loans and Letter of Credit Accommodations which would otherwise be
available to any Borrower under the lending formula(s) provided for herein:
(a) to reflect events, conditions, contingencies or risks which, as determined
by Agent in good faith, adversely affect, or would have a reasonable likelihood
of adversely affecting, either (i) the Collateral or any other property which is
security for the Obligations or its value or (ii) the assets or business of any
Borrower or Obligor or (iii) the security interests and other rights of Agent or
any Lender in the Collateral (including the enforceability, perfection and
priority thereof) or (b) to reflect Agent’s good faith belief that any
collateral report or financial information furnished by or on behalf of any
Borrower or Obligor to Agent is or may have been incomplete, inaccurate or
misleading in any material respect or (c) to reflect outstanding Letter of
Credit Accommodations as provided in Section 2.2 hereof or (d) in respect of any
state of facts which Agent determines in good faith constitutes a Default or an
Event of Default. Without limiting the generality of the foregoing, Reserves
may, at Agent’s option, be established to reflect: (i) dilution with respect to
the accounts of a Borrower (based on the ratio of the aggregate amount of
non-cash reductions in accounts for any period to the aggregate dollar amount of
the sales of such Borrower for such period), other than from chargebacks,
exceeds or is reasonably anticipated to exceed five (5%) percent;
(ii) chargebacks with respect to Accounts, (iii) returns, discounts, claims,
credits and allowances of any nature that are not paid pursuant to the reduction
of Accounts, (iv) the sales, excise or similar taxes included in the amount of
any Accounts reported to Agent, (v) a change in the turnover, age or mix of the
categories of Inventory that adversely affects the aggregate value of all
Inventory, (vi) amounts due or to become due to owners and licensors of
trademarks and other Intellectual Property used by any Borrower and
(vii) obligations (contingent or otherwise) of Borrowers or Guarantors to any
Affiliate of Agent or a Lender or any other Person arising under or in
connection with any Interest Rate Protection Agreement of any Borrower or
Guarantor with such Affiliate or Person or as such Affiliate or Person may
otherwise require in connection therewith (provided, that, as of the date hereof
the amount of the Reserve in respect of such obligations and requirements is
zero) to the extent that such obligations constitute Obligations as such term is
defined herein or otherwise receive the benefit of the security interest of
Agent in any Collateral. To the extent Agent may revise the lending formulas
used to determine the Borrowing Base or establish new criteria or revise
existing criteria for Eligible Accounts or Eligible Inventory so as to address
any circumstances, condition, event or contingency in a manner satisfactory to
Agent, Agent shall not establish a Reserve for the same purpose. The amount of
any Reserve established by Agent shall have a reasonable relationship to the
event, condition or other matter which is the basis for such reserve as
determined by Agent in good faith.

1.105 “Senior Note Guarantors” shall mean, collectively, the following (together
with their respective successors and assigns) to the extent that each has
guaranteed the Indebtedness of Parent under the Senior Notes: (a) Supreme
Canada, (b) Supreme International Corporation de Mexico, S.A. de C.V., a Mexico
corporation, (c) BBI, (d) Jantzen Apparel, (e) PEI Licensing, (f) Supreme,
(g) Jantzen, (h) Supreme I, (i) Supreme II, (j) Supreme Realty and (k) PE Real
Estate; sometimes being referred to herein individually as a “Senior Note
Guarantor”.

 

29



--------------------------------------------------------------------------------

1.106 “Senior Note Indenture” shall mean the Indenture, dated as of March 22,
2002, by and among Parent, as issuer, the Senior Note Guarantors, as Subsidiary
Guarantors and Senior Note Trustee, as trustee, with respect to the Senior
Notes, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

1.107 “Senior Note Intercreditor Agreement” shall mean the Intercreditor
Agreement, dated on or about the date hereof, by and among Agent, Senior Note
Trustee, Israel Discount Bank of New York, The Hongkong and Shanghai Banking
Corporation Limited, HSBC USA Bank, CommerceBank, N.A. and Ocean Bank, as
acknowledged and agreed to by Borrowers and Guarantors, as the same now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced.

1.108 “Senior Note Priority Collateral” shall mean the Intellectual Property
described on Schedule 1.108 hereto.

1.109 “Senior Notes” shall mean, collectively, the 9  1/2% Series B Senior
Secured Notes due 2009 issued by Parent pursuant to the Senior Note Indenture in
the original aggregate principal amount of $57,000,000, as the same now exist or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

1.110 “Senior Note Trustee” shall mean State Street Bank and Trust Company, a
Massachusetts trust company, as trustee under the Senior Note Indenture and any
successor, replacement or additional trustee and their respective successors and
assigns.

1.111 “Solvent” shall mean, at any time with respect to any Person, that at such
time such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

1.112 “Special Agent Advances” shall have the meaning set forth in Section 12.11
hereof.

 

30



--------------------------------------------------------------------------------

1.113 “Subordinated Note Guarantors” shall mean, collectively, the following
(together with their respective successors and assigns) to the extent that each
has guaranteed the Indebtedness of Parent under the Subordinated Notes:
(a) Supreme Canada, (b) Supreme International Corporation de Mexico, S.A. de
C.V., a Mexico corporation, (c) BBI, (d) Jantzen Apparel, (e) PEI Licensing,
(f) Supreme, (g) Jantzen, (h) Supreme I, (i) Supreme II, (j) Supreme Realty and
(k) PE Real Estate; sometimes being referred to herein individually as a
“Subordinated Note Guarantor”.

1.114 “Subordinated Note Indenture” shall mean the Indenture, dated April 6,
1999, by and between Parent, as issuer, the Subordinated Note Guarantors, as
Subsidiary Guarantors, and State Street Bank and Trust Company, as trustee, as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

1.115 “Subordinated Notes” shall mean, collectively, the 12  1/4% Series B
Senior Subordinated Notes due 2006 in the original principal amount of
$100,000,000, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

1.116 “Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Capital Stock or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.

1.117 “Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of any Lender, such taxes (including income taxes,
franchise taxes or capital taxes) as are imposed on or measured by such Lender’s
net income or capital by any jurisdiction (or any political subdivision
thereof).

1.118 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
Florida, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of Florida on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Agent may otherwise reasonably determine).

1.119 “Value” shall mean, as determined by Agent in good faith, with respect to
Inventory, the lower of 1.120 cost computed on a first-in first-out basis in
accordance with GAAP or (a) market value, provided, that, for purposes of the
calculation of the Borrowing Base, (i) the Value of the Inventory shall not
include: (A) the portion of the value of Inventory equal to the profit earned by
any Affiliate on the sale thereof to any Borrower or (B) write-ups or
write-downs in value with respect to currency exchange rates and
(ii) notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent appraisal of the Inventory received and accepted by Agent prior to the
date hereof.

 

31



--------------------------------------------------------------------------------

1.121 “Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

1.122 “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the then
outstanding principal amount of such Indebtedness into (b) the total of the
product obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment.

SECTION 2. CREDIT FACILITIES

2.1 Loans.

(a) Subject to and upon the terms and conditions contained herein, each Lender
severally (and not jointly) agrees to make its Pro Rata Share of Loans to
Borrowers from time to time in amounts requested by a Borrower (or Borrower
Agent on behalf of Borrowers) up to the amount outstanding at any time equal to
the lesser of: (i) the aggregate amount of the Borrowing Bases of Borrowers at
such time or (ii) the Maximum Credit.

(b) Except in Agent’s discretion, with the consent of all Lenders, or as
otherwise provided herein, (i) the aggregate amount of the Loans and the Letter
of Credit Accommodations outstanding at any time shall not exceed the Maximum
Credit, (ii) the aggregate principal amount of the Loans and Letter of Credit
Accommodations outstanding at any time to Borrowers shall not exceed the
aggregate amount of the Borrowing Bases of Borrowers, and (iii) the aggregate
principal amount of the Loans outstanding at any time to Borrowers based on the
Eligible Inventory of Borrowers (and included the then undrawn amounts of Letter
of Credit Accommodations used to purchase Inventory to the extent set forth in
Section 1.10 hereof) shall not exceed $40,000,000.

 

32



--------------------------------------------------------------------------------

(c) In the event that the aggregate principal amount of the Loans and Letter of
Credit Accommodations outstanding to a Borrower exceed the Borrowing Base of
such Borrower or the Loan Limit of such Borrower, or the aggregate principal
amount of Loans and Letter of Credit Accommodations based on the Eligible
Inventory of a Borrower exceed the Inventory Loan Limit of such Borrower, or the
aggregate principal amount of Loans and Letter of Credit Accommodations based on
the Eligible Inventory of all Borrowers exceeds the sublimit set forth above, or
the aggregate amount of the outstanding Letter of Credit Accommodations exceed
the sublimit for Letter of Credit Accommodations set forth in Section 2.2(e), or
the aggregate amount of the Loans and Letter of Credit Accommodations exceed the
Maximum Credit, such event shall not limit, waive or otherwise affect any rights
of Agent or Lenders in such circumstances or on any future occasions and subject
to the immediately following sentence of this subsection (c), Borrowers shall,
upon demand by Agent, which may be made at any time or from time to time,
immediately repay to Agent the entire amount of any such excess(es) for which
payment is demanded. In the event that a Borrower has Excess Availability, and
the aggregate principal amount of the Loans and Letter of Credit Accommodations
outstanding to the other Borrower exceeds the Borrowing Base of such other
Borrower or the Loan Limit of such other Borrower, Agent shall cause the
repayment of such excess, without notice or demand, by the transfer of Loans or
Letter of Credit Accommodations in the loan account of the Borrower with Agent
whose Loans and Letter of Credit Accommodations exceed its Borrowing Base or
Loan Limit to the loan account of the Borrower that has Excess Availability to
the extent of such Excess Availability.

2.2 Letter of Credit Accommodations.

(a) Subject to and upon the terms and conditions contained herein, at the
request of a Borrower (or Borrower Agent on behalf of such Borrower), Agent
agrees, for the ratable risk of each Lender according to its Pro Rata Share, to
provide or arrange for Letter of Credit Accommodations for the account of such
Borrower but for the benefit of any Borrower or Guarantor containing terms and
conditions acceptable to Agent and the issuer thereof. Any payments made by or
on behalf of Agent or any Lender to any issuer thereof and/or related parties in
connection with the Letter of Credit Accommodations provided to or for the
benefit of a Borrower shall constitute additional Loans to such Borrower
pursuant to this Section 2 (or Special Agent Advances as the case may be).

(b) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the Letter of Credit Accommodations, Borrowers shall pay to
Agent, for the benefit of Lenders, a letter of credit fee at a rate equal to two
(2%) percent per annum, on the daily outstanding balance of the Letter of Credit
Accommodations for the immediately preceding month (or part thereof), payable in
arrears as of the first day of each succeeding month, except that Agent may, and
upon the written direction of Required Lenders shall, require Borrowers to pay
to Agent for the ratable benefit of Lenders such letter of credit fee, at a rate
equal to four (4%) percent per annum on such daily outstanding balance for:
(i) the period from and after the date of termination hereof until Agent and
Lenders have received full and final payment of all Obligations (notwithstanding
entry of a judgment against any Borrower) and (ii) the period from and after the
date of the occurrence of an Event of Default for so long as such Event of
Default is continuing as determined by Agent. Such letter of credit fee shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed and the obligation of Borrowers to pay such fee shall survive the
termination of this Agreement.

 

33



--------------------------------------------------------------------------------

(c) The Borrower requesting such Letter of Credit Accommodation (or Borrower
Agent on behalf of such Borrower) shall give Agent two (2) Business Days’ prior
written notice of such Borrower’s request for the issuance of a Letter of Credit
Accommodation. Such notice shall be irrevocable and shall specify the original
face amount of the Letter of Credit Accommodation requested, the effective date
(which date shall be a Business Day) of issuance of such requested Letter of
Credit Accommodation, whether such Letter of Credit Accommodations may be drawn
in a single or in partial draws, the date on which such requested Letter of
Credit Accommodation is to expire (which date shall be a Business Day and in no
event shall be a date later than five (5) Business Days prior to the Renewal
Date), the purpose for which such Letter of Credit Accommodation is to be
issued, and the beneficiary of the requested Letter of Credit Accommodation. The
Borrower requesting the Letter of Credit Accommodation (or Borrower Agent on
behalf of such Borrower) shall attach to such notice the proposed terms of the
Letter of Credit Accommodation.

(d) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit Accommodations shall be
available unless each of the following conditions precedent have been satisfied
in a manner satisfactory to Agent: (i) the Borrower requesting such Letter of
Credit Accommodation (or Borrower Agent on behalf of such Borrower) shall have
delivered to the proposed issuer of such Letter of Credit Accommodation at such
times and in such manner as such proposed issuer may require, an application, in
form and substance satisfactory to such proposed issuer and Agent, for the
issuance of the Letter of Credit Accommodation and such other documents as may
be required pursuant to the terms thereof, and the form and terms of the
proposed Letter of Credit Accommodation shall be satisfactory to Agent and such
proposed issuer, (ii) as of the date of issuance, no order of any court,
arbitrator or other Governmental Authority shall purport by its terms to enjoin
or restrain money center banks generally from issuing letters of credit of the
type and in the amount of the proposed Letter of Credit Accommodation, and no
law, rule or regulation applicable to money center banks generally and no
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over money center banks generally shall
prohibit, or request that the proposed issuer of such Letter of Credit
Accommodation refrain from, the issuance of letters of credit generally or the
issuance of such Letter of Credit Accommodation; and (iii) the Excess
Availability of the Borrower requesting such Letter of Credit Accommodation,
prior to giving effect to any Reserves with respect to such Letter of Credit
Accommodations, on the date of the proposed issuance of any Letter of Credit
Accommodations, shall be equal to or greater than: (A) if the proposed Letter of
Credit Accommodation is for the purpose of purchasing Eligible Inventory and the
documents of title with respect thereto are consigned to the issuer, the sum of
(1) the percentage equal to one hundred (100%) percent minus the then applicable
percentage with respect to Eligible Inventory set forth in the definition of the
term Borrowing Base multiplied by the Value of such Eligible Inventory, plus
(2) freight, taxes, duty and other amounts which Agent estimates must be paid in
connection with such Inventory upon arrival and for delivery to one of such
Borrower’s locations for Eligible Inventory within the United States of America
and (B) if the proposed Letter of Credit Accommodation is for any other purpose
or the documents of title are not consigned to the issuer in connection with a
Letter of Credit Accommodation for the purpose of purchasing Inventory, an
amount equal to one hundred (100%) percent of the face amount thereof and all
other commitments and obligations made or incurred by Agent with respect
thereto. Effective on the issuance of each Letter of Credit Accommodation, a
Reserve shall be established in the applicable amount set forth in
Section 2.2(d)(iii)(A) or Section 2.2(d)(iii)(B).

 

34



--------------------------------------------------------------------------------

(e) Except in Agent’s discretion, with the consent of all Lenders, the amount of
all outstanding Letter of Credit Accommodations and all other commitments and
obligations made or incurred by Agent or any Lender in connection therewith
shall not at any time exceed $30,000,000.

(f) Borrowers and Guarantors shall indemnify and hold Agent and Lenders harmless
from and against any and all losses, claims, damages, liabilities, costs and
expenses which Agent or any Lender may suffer or incur in connection with any
Letter of Credit Accommodations and any documents, drafts or acceptances
relating thereto, including any losses, claims, damages, liabilities, costs and
expenses due to any action taken by any issuer or correspondent with respect to
any Letter of Credit Accommodation, except for such losses, claims, damages,
liabilities, costs or expenses that are a direct result of the gross negligence
or wilful misconduct of Agent or any Lender as determined pursuant to a final
non-appealable order of a court of competent jurisdiction. Each Borrower and
Guarantor assumes all risks with respect to the acts or omissions of the drawer
under or beneficiary of any Letter of Credit Accommodation and for such purposes
the drawer or beneficiary shall be deemed such Borrower’s agent. Each Borrower
and Guarantor assumes all risks for, and agrees to pay, all foreign, Federal,
State and local taxes, duties and levies relating to any goods subject to any
Letter of Credit Accommodations or any documents, drafts or acceptances
thereunder. Each Borrower and Guarantor hereby releases and holds Agent and
Lenders harmless from and against any acts, waivers, errors, delays or
omissions, whether caused by any Borrower, Guarantor, by any issuer or
correspondent or otherwise with respect to or relating to any Letter of Credit
Accommodation, except for the gross negligence or wilful misconduct of Agent or
any Lender as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction. The provisions of this Section 2.2(f) shall survive the
payment of Obligations and the termination of this Agreement.

(g) In connection with Inventory purchased pursuant to Letter of Credit
Accommodations, Borrowers and Guarantors shall, at Agent’s request, instruct all
suppliers, carriers, forwarders, customs brokers, warehouses or others receiving
or holding cash, checks, Inventory, documents or instruments in which Agent
holds a security interest to deliver them to Agent and/or subject to Agent’s
order, and if they shall come into such Borrower’s or Guarantor’s possession, to
deliver them, upon Agent’s request, to Agent in their original form. Borrowers
and Guarantors shall also, at Agent’s request, designate Agent as the consignee
on all bills of lading and other negotiable and non-negotiable documents.

 

35



--------------------------------------------------------------------------------

(h) Each Borrower and Guarantor hereby irrevocably authorizes and directs any
issuer of a Letter of Credit Accommodation to name such Borrower or Guarantor as
the account party therein and to deliver to Agent all instruments, documents and
other writings and property received by issuer pursuant to the Letter of Credit
Accommodations and to accept and rely upon Agent’s instructions and agreements
with respect to all matters arising in connection with the Letter of Credit
Accommodations or the applications therefor. Nothing contained herein shall be
deemed or construed to grant any Borrower or Guarantor any right or authority to
pledge the credit of Agent or any Lender in any manner. Agent and Lenders shall
have no liability of any kind with respect to any Letter of Credit Accommodation
provided by an issuer other than Agent or any Lender unless Agent has duly
executed and delivered to such issuer the application or a guarantee or
indemnification in writing with respect to such Letter of Credit Accommodation.
Borrowers and Guarantors shall be bound by any reasonable interpretation made in
good faith by Agent, or any other issuer or correspondent under or in connection
with any Letter of Credit Accommodation or any documents, drafts or acceptances
thereunder, notwithstanding that such interpretation may be inconsistent with
any instructions of any Borrower or Guarantor; provided, that, the foregoing
shall not be deemed to release Agent or any issuer from any liability as a
result of the failure of such issuer to follow any reasonable instructions of
any Borrower or Guarantor given in accordance with the terms hereof in
connection with any application for a Letter of Credit Accommodation or a
guarantee or indemnification provided by the Agent constituting a Letter of
Credit Accommodation at the request of such Borrower or Guarantor or to the
extent such instructions are consistent with the interpretation made by Agent or
issuer or correspondent.

(i) At any time, so long as no Event of Default exists or has occurred and is
continuing, a Borrower (or Borrower Agent on behalf of a Borrower) may, with
Agent’s consent, (i) grant any extensions of the maturity of, time of payment
for, or time of presentation of, any drafts, acceptances, or documents, and
(ii) agree to any amendments, renewals, extensions, modifications, changes or
cancellations of any of the terms or conditions of any of the applications,
Letter of Credit Accommodations, or documents, drafts or acceptances thereunder
or any letters of credit included in the Collateral; provided, that, Borrowers
may approve or resolve any questions of non-compliance of documents following
notice to Agent thereof and without Agent’s consent except as otherwise provided
in Section 2.2(j) below.

(j) At any time an Event of Default exists or has occurred and is continuing,
Agent shall have the right and authority to, and Borrowers and Guarantors shall
not, without the prior written consent of Agent, (i) approve or resolve any
questions of non-compliance of documents, (ii) give any instructions as to
acceptance or rejection of any documents or goods, (iii) execute any and all
applications for steamship or airway guaranties, indemnities or delivery orders,
(iv) grant any extensions of the maturity of, time of payments for, or time of
presentation of, any drafts, acceptances, or documents, and (v) agree to any
amendments, renewals, extensions, modifications, changes or cancellations of any
of the terms or conditions of any of the applications, Letter of Credit
Accommodations, or documents, drafts or acceptances thereunder. Agent may take
such actions either in its own name or in any Borrower’s name.

 

36



--------------------------------------------------------------------------------

(k) Any rights, remedies, duties or obligations granted or undertaken by any
Borrower or Guarantor to any issuer or correspondent in any application for any
Letter of Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken by such Borrower or Guarantor to Agent for the
ratable benefit of Lenders. Any duties or obligations undertaken by Agent to any
issuer or correspondent in any application for any Letter of Credit
Accommodation, or any other agreement by Agent in favor of any issuer or
correspondent to the extent relating to any Letter of Credit Accommodation,
shall be deemed to have been undertaken by Borrowers and Guarantors to Agent for
the ratable benefit of Lenders and to apply in all respects to Borrowers and
Guarantors.

(l) Immediately upon the issuance or amendment of any Letter of Credit
Accommodation, each Lender shall be deemed to have irrevocably and
unconditionally purchased and received, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Pro Rata
Share of the liability with respect to such Letter of Credit Accommodation
(including, without limitation, all Obligations with respect thereto).

(m) Each Borrower is irrevocably and unconditionally obligated, without
presentment, demand or protest, to pay to Agent any amounts paid by an issuer of
a Letter of Credit Accommodation with respect to such Letter of Credit
Accommodation (whether through the borrowing of Loans in accordance with
Section 2.2(a) or otherwise). In the event that any Borrower fails to pay Agent
on the date of any payment under a Letter of Credit Accommodation in an amount
equal to the amount of such payment, Agent (to the extent it has actual notice
thereof) shall promptly notify each Lender of the unreimbursed amount of such
payment and each Lender agrees, upon one (1) Business Day’s notice, to fund to
Agent the purchase of its participation in such Letter of Credit Accommodation
in an amount equal to its Pro Rata Share of the unpaid amount. The obligation of
each Lender to deliver to Agent an amount equal to its respective participation
pursuant to the foregoing sentence is absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuance of any
Event of Default, the failure to satisfy any other condition set forth in
Section 4 or any other event or circumstance. If such amount is not made
available by a Lender when due, Agent shall be entitled to recover such amount
on demand from such Lender with interest thereon, for each day from the date
such amount was due until the date such amount is paid to Agent at the Federal
Funds Rate for each day during such period (as published by the Federal Reserve
Bank of New York or at Agent’s option based on the arithmetic mean determined by
Agent of the rates for the last transaction in overnight Federal funds arranged
prior to 9:00 a.m. (New York City time) on that day by each of the three leading
brokers of Federal funds transactions in New York City selected by Agent) and if
such amounts are not paid within three (3) days, at the highest Interest Rate
provided for in Section 3.1 hereof applicable to Prime Rate Loans.

2.3 Commitments. The aggregate amount of each Lender’s Pro Rata Share of the
Loans and Letter of Credit Accommodations shall not exceed the amount of such
Lender’s Commitment, as the same may from time to time be amended in accordance
with the provisions hereof.

 

37



--------------------------------------------------------------------------------

SECTION 3. INTEREST AND FEES

3.1 Interest.

(a) Borrowers shall pay to Agent, for the benefit of Lenders, interest on the
outstanding principal amount of the Loans at the Interest Rate. All interest
accruing hereunder on and after the date of any Event of Default or termination
hereof shall be payable on demand.

(b) Each Borrower (or Borrower Agent on behalf of such Borrower) may from time
to time request Eurodollar Rate Loans or may request that Prime Rate Loans be
converted to Eurodollar Rate Loans or that any existing Eurodollar Rate Loans
continue for an additional Interest Period. Such request from a Borrower (or
Borrower Agent on behalf of such Borrower) shall specify the amount of the
Eurodollar Rate Loans or the amount of the Prime Rate Loans to be converted to
Eurodollar Rate Loans or the amount of the Eurodollar Rate Loans to be continued
(subject to the limits set forth below) and the Interest Period to be applicable
to such Eurodollar Rate Loans. Subject to the terms and conditions contained
herein, three (3) Business Days after receipt by Agent of such a request from a
Borrower (or Borrower Agent on behalf of such Borrower), such Eurodollar Rate
Loans shall be made or Prime Rate Loans shall be converted to Eurodollar Rate
Loans or such Eurodollar Rate Loans shall continue, as the case may be,
provided, that, (i) no Default or Event of Default shall exist or have occurred
and be continuing, (ii) no party hereto shall have sent any notice of
termination of this Agreement, such Borrower (or Borrower Agent on behalf of
such Borrower) shall have complied with such customary procedures as are
established by Agent and specified by Agent to Borrower Agent from time to time
for requests by Borrowers for Eurodollar Rate Loans, (iii) no more than seven
(7) Interest Periods may be in effect at any one time, (iv) the aggregate amount
of the Eurodollar Rate Loans must be in an amount not less than $1,000,000 or an
integral multiple of $500,000 in excess thereof, and (v) Agent and each Lender
shall have determined that the Interest Period or Adjusted Eurodollar Rate is
available to Agent and such Lender and can be readily determined as of the date
of the request for such Eurodollar Rate Loan by such Borrower. Any request by or
on behalf of a Borrower for Eurodollar Rate Loans or to convert Prime Rate Loans
to Eurodollar Rate Loans or to continue any existing Eurodollar Rate Loans shall
be irrevocable. Notwithstanding anything to the contrary contained herein, Agent
and Lenders shall not be required to purchase United States Dollar deposits in
the London interbank market or other applicable Eurodollar Rate market to fund
any Eurodollar Rate Loans, but the provisions hereof shall be deemed to apply as
if Agent and Lenders had purchased such deposits to fund the Eurodollar Rate
Loans.

(c) Any Eurodollar Rate Loans shall automatically convert to Prime Rate Loans
upon the last day of the applicable Interest Period, unless Agent has received
and approved a request to continue such Eurodollar Rate Loan at least three
(3) Business Days prior to such last day in accordance with the terms hereof.
Any Eurodollar Rate Loans shall, at Agent’s option, upon notice by Agent to
Borrower Agent, be subsequently converted to Prime Rate Loans in the event that
this Agreement shall terminate or not be renewed. Borrowers shall pay to Agent,
for the benefit of Lenders, upon demand by Agent (or Agent may, at its option,
charge any loan account of any Borrower) any amounts required to compensate any
Lender or Participant for any loss (including loss of anticipated profits), cost
or expense incurred by such person, as a result of the conversion of Eurodollar
Rate Loans to Prime Rate Loans pursuant to any of the foregoing.

 

38



--------------------------------------------------------------------------------

(d) Interest shall be payable by Borrowers to Agent, for the account of Lenders,
monthly in arrears not later than the first day of each calendar month and shall
be calculated on the basis of a three hundred sixty (360) day year and actual
days elapsed. The interest rate on non-contingent Obligations (other than
Eurodollar Rate Loans) shall increase or decrease by an amount equal to each
increase or decrease in the Prime Rate effective on the first day of the month
after any change in such Prime Rate is announced based on the Prime Rate in
effect on the last day of the month in which any such change occurs. In no event
shall charges constituting interest payable by Borrowers to Agent and Lenders
exceed the maximum amount or the rate permitted under any applicable law or
regulation, and if any such part or provision of this Agreement is in
contravention of any such law or regulation, such part or provision shall be
deemed amended to conform thereto.

3.2 Fees.

(a) Borrowers shall pay to Agent for the ratable benefit of Lenders monthly an
unused line fee at a rate equal to the percentage (on a per annum basis) set
forth below calculated upon the amount by which $45,000,000 as then in effect
exceeds the average daily principal balance of the outstanding Loans and Letter
of Credit Accommodations during the immediately preceding month (or part
thereof) while this Agreement is in effect and for so long thereafter as any
Obligations are outstanding. Such fee shall be payable on the first day of each
month in arrears. The percentage used for determining the unused line fee shall
be one-quarter ( 1/4%) percent, provided, that, effective as of the first
(1/st/) day of the second month of each fiscal quarter (commencing with the
fiscal quarter ending on January 31, 2003), the percentage used for determining
the unused line fee shall be as set forth below if either (i) the sum of the
Quarterly Average Excess Availability for the immediately preceding fiscal
quarter plus the Excess Cash as of the last day of the immediately preceding
fiscal quarter is at or within the amounts indicated for such percentage or
(ii) the Leverage Ratio as of the last day of the immediately preceding fiscal
quarter (which ratio for this purpose shall be calculated based on the four
(4) immediately preceding fiscal quarters) is at or within the levels indicated
for such percentage:

 

Quarterly Average

Excess Availability plus

Excess Cash

  

Leverage Ratio

  

Unused Line

Fee Percentage

35,000,000 or more    2.00 to 1.00 or less      1/4% Greater than or equal to
$25,000,000 and less than $35,000,000    Greater than 2.00q to 1.00 but, equal
to or less than 3.00 to 1.00      1/4% Greater than or equal to $15,000,000 and
less than $25,000,000    Greater than 3.00 to 1.00 but equal to or less than
4.00 to 1.00      3/8% Less than $15,000,000    Greater than 4.00 to 1.00     
3/8%

provided, that, (A) the unused line fee percentage shall be calculated and
established once each fiscal quarter (commencing with the fiscal quarter ending
on January 31, 2003) and (B) the unused line fee percentage shall be the lower
percentage set forth above based on (1) the sum of the Quarterly Average Excess
Availability plus the Excess Cash as provided above or (2) the Leverage Ratio.

(b) Borrowers agree to pay to Agent the other fees and amounts set forth in the
Fee Letter in the amounts and at the times specified therein.

3.3 Changes in Laws and Increased Costs of Loans.

 

39



--------------------------------------------------------------------------------

(a) If after the date hereof, either (i) any change in, or in the interpretation
of, any law or regulation is introduced, including, without limitation, with
respect to reserve requirements, applicable to Lender or any banking or
financial institution from whom any Lender borrows funds or obtains credit (a
“Funding Bank”), or (ii) a Funding Bank or any Lender complies with any future
guideline or request from any central bank or other Governmental Authority or
(iii) a Funding Bank or any Lender reasonably determines that the adoption of
any applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof has or would have the effect described
below, or a Funding Bank or any Lender complies with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, and in the case of any event set
forth in this clause (iii), such adoption, change or compliance has or would
have the direct or indirect effect of reducing the rate of return on any
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration the Funding Bank’s or Lender’s policies
with respect to capital adequacy) by an amount deemed by such Lender in good
faith to be material, and the result of any of the foregoing events described in
clauses (i), (ii) or (iii) is or results in an increase in the cost to any
Lender of funding or maintaining the Loans, the Letter of Credit Accommodations
or its Commitment, then Borrowers and Guarantors shall from time to time upon
demand by Agent pay to Agent additional amounts sufficient to indemnify Lenders
against such increased cost on an after-tax basis (after taking into account
applicable deductions and credits in respect of the amount indemnified). A
certificate as to the amount of such increased cost shall be submitted to
Borrower Agent by Agent and shall be conclusive as to the amount, absent
manifest error.

 

40



--------------------------------------------------------------------------------

(b) If prior to the date of the request of Borrower Agent for any Eurodollar
Rate Loan in accordance with the terms hereof, Agent has received notice from
the Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to Lenders
of making or maintaining Eurodollar Rate Loans during such Interest Period, or
if prior to the first day of any Interest Period, Agent shall have determined in
good faith (which determination shall be conclusive and binding upon Borrowers
and Guarantors) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, or Dollar deposits in the principal amounts of the
Eurodollar Rate Loans to which such Interest Period is to be applicable are not
generally available in the London interbank market, Agent shall give telecopy or
telephonic notice thereof to Borrower Agent as soon as practicable thereafter,
and will also give prompt written notice to Borrower Agent when such conditions
no longer exist. If such notice is given (A) any Eurodollar Rate Loans requested
to be made on the first day of such Interest Period shall be made as Prime Rate
Loans, (B) any Loans that were to have been converted on the first day of such
Interest Period to or continued as Eurodollar Rate Loans shall be converted to
or continued as Prime Rate Loans and (C) each outstanding Eurodollar Rate Loan
shall be converted, on the last day of the then-current Interest Period thereof,
to Prime Rate Loans. Until such notice has been withdrawn by Agent, no further
Eurodollar Rate Loans shall be made or continued as such, nor shall any Borrower
(or Borrower Agent on behalf of any Borrower) have the right to convert Prime
Rate Loans to Eurodollar Rate Loans.

(c) Notwithstanding any other provision herein, if the adoption of or any change
in any law, treaty, rule or regulation or final, non-appealable determination of
an arbitrator or a court or other Governmental Authority or in the
interpretation or application thereof occurring after the date hereof shall make
it unlawful for Agent or any Lender to make or maintain Eurodollar Rate Loans as
contemplated by this Agreement, (i) Agent or such Lender shall promptly give
written notice of such circumstances to Borrower Agent (which notice shall be
withdrawn whenever such circumstances no longer exist), (ii) the commitment of
such Lender hereunder to make Eurodollar Rate Loans, continue Eurodollar Rate
Loans as such and convert Prime Rate Loans to Eurodollar Rate Loans shall
forthwith be canceled and, until such time as it shall no longer be unlawful for
such Lender to make or maintain Eurodollar Rate Loans, such Lender shall then
have a commitment only to make a Prime Rate Loan when a Eurodollar Rate Loan is
requested and (iii) such Lender’s Loans then outstanding as Eurodollar Rate
Loans, if any, shall be converted automatically to Prime Rate Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a Eurodollar Rate Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, Borrowers and Guarantors shall pay
to such Lender such amounts, if any, as may be required pursuant to
Section 3.3(d) below.

 

41



--------------------------------------------------------------------------------

(d) Borrowers and Guarantors shall indemnify Agent and each Lender and hold
Agent and each Lender harmless from any loss or expense which Agent or such
Lender may sustain or incur as a consequence of (i) default by Borrower in
making a borrowing of, conversion into or extension of Eurodollar Rate Loans
after such Borrower (or Borrower Agent on behalf of such Borrower) has given a
notice requesting the same in accordance with the provisions of this Loan
Agreement, (ii) default by any Borrower in making any prepayment of a Eurodollar
Rate Loan after such Borrower has given a notice thereof in accordance with the
provisions of this Agreement, and (iii) the making of a prepayment of Eurodollar
Rate Loans on a day which is not the last day of an Interest Period with respect
thereto. With respect to Eurodollar Rate Loans, such indemnification may include
an amount equal to the excess, if any, of (A) the amount of interest which would
have accrued on the amount so prepaid, or not so borrowed, converted or
extended, for the period from the date of such prepayment or of such failure to
borrow, convert or extend to the last day of the applicable Interest Period (or,
in the case of a failure to borrow, convert or extend, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Eurodollar Rate Loans provided for herein over (B) the
amount of interest (as determined by such Agent or such Lender) which would have
accrued to Agent or such Lender on such amount by placing such amount on deposit
for a comparable period with leading banks in the interbank Eurodollar market.
This covenant shall survive the termination or non-renewal of this Loan
Agreement and the payment of the Obligations.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions Precedent to Initial Loans and Letter of Credit Accommodations.
Each of the following is a condition precedent to Agent and Lenders making the
initial Loans and providing the initial Letter of Credit Accommodations
hereunder:

(a) Agent shall have received, in form and substance satisfactory to Agent, all
releases, terminations and such other documents as Agent may request to evidence
and effectuate the termination by the Existing Lenders of their respective
financing arrangements with Borrowers and Guarantors and the termination and
release by it or them, as the case may be, of any interest in and to any assets
and properties of each Borrower and Guarantor, duly authorized, executed and
delivered by it or each of them, including, but not limited to, UCC termination
statements for all UCC financing statements previously filed by it or any of
them or their predecessors, as secured party and any Borrower or Guarantor, as
debtor;

(b) all requisite corporate action and proceedings in connection with this
Agreement and the other Financing Agreements shall be satisfactory in form and
substance to Agent, and Agent shall have received all information and copies of
all documents, including records of requisite corporate action and proceedings
which Agent may have requested in connection therewith, such documents where
requested by Agent or its counsel to be certified by appropriate corporate
officers or Governmental Authority (and including a copy of the certificate of
incorporation or certificate of formation as applicable, of each Borrower and
Guarantor certified by the Secretary of State (or equivalent Governmental
Authority) which shall set forth the same complete corporate or limited
liability company name of such Borrower or Guarantor as is set forth herein and
such document as shall set forth the organizational identification number of
each Borrower or Guarantor, if one is issued in its jurisdiction of
incorporation);

 

42



--------------------------------------------------------------------------------

(c) no material adverse change shall have occurred in the assets, business or
prospects of Borrowers since the date of Agent’s latest field examination (not
including for this purpose the field review referred to in clause (d) below) and
no change or event shall have occurred which would impair in any material
respect the ability of any Borrower or Obligor to perform its obligations
hereunder or under any of the other Financing Agreements to which it is a party
or of Agent or any Lender to enforce the Obligations or realize upon the
Collateral;

(d) Agent shall have completed a field review of the Records and such other
information with respect to the Collateral as Agent may require to determine the
amount of Loans available to Borrowers (including, without limitation, current
perpetual inventory records and/or roll-forwards of Accounts and Inventory
through the date of closing and test counts of the Inventory in a manner
satisfactory to Agent, together with such supporting documentation as may be
necessary or appropriate, and other documents and information that will enable
Agent to accurately identify and verify the Collateral), the results of which in
each case shall be satisfactory to Agent, not more than three (3) Business Days
prior to the date hereof;

(e) Agent shall have received, in form and substance satisfactory to Agent, all
consents, waivers, acknowledgments and other agreements from third persons which
Agent may deem necessary or desirable in order to permit, protect and perfect
its security interests in and liens upon the Collateral or to effectuate the
provisions or purposes of this Agreement and the other Financing Agreements,
including, without limitation, Collateral Access Agreements by owners and
lessors of leased premises of each Borrower and by processors and warehouses at
which Collateral is located;

(f) the aggregate amount of the Excess Availability of Borrowers as determined
by Agent, as of the date hereof, shall be not less than $20,000,000 after giving
effect to the initial Loans made or to be made and Letter of Credit
Accommodations issued or to be issued in connection with the initial
transactions hereunder;

(g) Agent shall have received, in form and substance satisfactory to Agent,
Deposit Account Control Agreements by and among Agent, each Borrower and
Guarantor, as the case may be and each bank where such Borrower (or Guarantor)
has a deposit account, in each case, duly authorized, executed and delivered by
such bank and Borrower or Guarantor, as the case may be;

(h) Agent shall have received, in form and substance satisfactory to Agent, the
Noteholder Intercreditor Agreement, the Factor Assignment Agreements, and each
of the Letter of Credit Intercreditor Agreements, in each case, duly authorized,
executed and delivered by the parties thereto;

 

43



--------------------------------------------------------------------------------

(i) Agent shall have received evidence, in form and substance satisfactory to
Agent, that Agent has a valid perfected first priority security interest in all
of the Collateral (other than the Senior Note Priority Collateral and the Letter
of Credit Issuer Priority Collateral);

(j) Agent shall have received and reviewed lien and judgement search results for
the jurisdiction of incorporation of each Borrower and Guarantor, the
jurisdiction of the chief executive office of each Borrower and Guarantor and
all jurisdictions in which assets of Borrowers and Guarantors are located, which
search results shall be in form and substance satisfactory to Agent;

(k) Agent shall have received originals of the shares of the stock certificates
representing all of the issued and outstanding shares of the Capital Stock of
each Borrower and Guarantor (other than Parent) and owned by any Borrower or
Guarantor, in each case together with stock powers duly executed in blank with
respect thereto;

(l) Agent shall have received evidence of insurance and loss payee endorsements
required hereunder and under the other Financing Agreements, in form and
substance satisfactory to Agent, and certificates of insurance policies and/or
endorsements naming Agent as loss payee;

(m) Agent shall have received, in form and substance satisfactory to Agent, such
opinion letters of counsel to Borrowers and Guarantors with respect to the
Financing Agreements and such other matters as Agent may request; and

(n) the other Financing Agreements and all instruments and documents hereunder
and thereunder shall have been duly executed and delivered to Agent, in form and
substance satisfactory to Agent.

4.2 Conditions Precedent to All Loans and Letter of Credit Accommodations. Each
of the following is an additional condition precedent to the Loans and/or
providing Letter of Credit Accommodations to Borrowers, including the initial
Loans and Letter of Credit Accommodations and any future Loans and Letter of
Credit Accommodations:

(a) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of the making of each such Loan or providing each such Letter of
Credit Accommodation and after giving effect thereto, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date);

(b) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or providing the Letter of Credit Accommodations, or
(B) the consummation of the transactions contemplated pursuant to the terms
hereof or the other Financing Agreements or (ii) has or has a reasonable
likelihood of having a Material Adverse Effect; and

 

44



--------------------------------------------------------------------------------

(c) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit Accommodation and after giving effect thereto.

SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST

5.1 Grant of Security Interest. To secure payment and performance of all
Obligations, each Borrower and Guarantor hereby grants to Agent, for itself and
the ratable benefit of Lenders, a continuing security interest in, a lien upon,
and a right of set off against, and hereby assigns to Agent, for itself and the
ratable benefit of Lenders, as security, all personal property and interests in
personal property, of each Borrower and Guarantor, whether now owned or
hereafter acquired or existing, and wherever located (together with all other
collateral security for the Obligations at any time granted to or held or
acquired by Agent or any Lender, collectively, the “Collateral”), including:

(a) all Accounts;

(b) all general intangibles, including, without limitation, all Intellectual
Property;

(c) all goods, including, without limitation, Inventory and Equipment;

(d) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

(e) all instruments, including, without limitation, all promissory notes;

(f) all documents;

(g) all deposit accounts;

(h) all letters of credit, banker’s acceptances and similar instruments for
which any Borrower or Guarantor is a beneficiary or otherwise entitled to any
payment (contingent or otherwise), and including all letter-of-credit rights;

 

45



--------------------------------------------------------------------------------

(i) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (i) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (ii) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (iii) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (iv) deposits by and property of account debtors or
other persons securing the obligations of account debtors;

(j) all (i) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (ii) monies, credit balances, deposits and other
property of any Borrower or Guarantor now or hereafter held or received by or in
transit to Agent, any Lender or its Affiliates or at any other depository or
other institution from or for the account of any Borrower or Guarantor, whether
for safekeeping, pledge, custody, transmission, collection or otherwise;

(k) all commercial tort claims, including, without limitation, those identified
in the Information Certificate;

(l) to the extent not otherwise described above, all Receivables;

(m) all Records; and

(n) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

5.2 Perfection of Security Interests.

(a) Each Borrower and Guarantor irrevocably and unconditionally authorizes Agent
(or its agent) to file at any time and from time to time such financing
statements with respect to the Collateral naming Agent or its designee as the
secured party and such Borrower or Guarantor as debtor, as Agent may require,
and including any other information with respect to such Borrower or Guarantor
or otherwise required by part 5 of Article 9 of the Uniform Commercial Code or
required pursuant to any other legislation of such jurisdiction as Agent may
determine, together with any amendment and continuations with respect thereto,
which authorization shall apply to all financing statements filed on, prior to
or after the date hereof. Each Borrower and Guarantor hereby ratifies and
approves all financing statements (or other registrations or filings) naming
Agent or its designee as secured party and such Borrower or Guarantor, as the
case may be, as debtor with respect to the Collateral (and any amendments with
respect to such financing statements) filed by or on behalf of Agent prior to
the date hereof and ratifies and confirms the authorization of Agent to file
such financing statements (and amendments, if any). Each Borrower and Guarantor
hereby authorizes Agent to adopt on behalf of such Borrower and Guarantor any
symbol required for authenticating any electronic filing. In the event that the
description of the collateral in any financing statement (or other registrations
or filings) naming Agent or its designee as the secured party and any Borrower
or Guarantor as debtor includes assets and properties of such Borrower or
Guarantor that do not at any time constitute Collateral, whether hereunder,
under any of the other Financing Agreements or otherwise, the filing of such
financing statement (or other registrations or filings) shall nonetheless be
deemed authorized by such Borrower or Guarantor to the extent of the Collateral
included in such description and it shall not render the financing statement
ineffective as to any of the Collateral or otherwise affect the financing
statement (or other registrations or filings) as it applies to any of the
Collateral. In no event shall any Borrower or Guarantor at any time file, or
permit or cause to be filed, any correction statement or termination statement
with respect to any financing statement (or other registrations or filings) (or
amendment or continuation with respect thereto) naming Agent or its designee as
secured party and such Borrower or Guarantor as debtor.

 

46



--------------------------------------------------------------------------------

(b) Each Borrower and Guarantor does not have any chattel paper (whether
tangible or electronic) or instruments as of the date hereof, except as set
forth in the Information Certificate. In the event that any Borrower or
Guarantor shall be entitled to or shall receive any chattel paper or instrument
after the date hereof, Borrowers and Guarantors shall promptly notify Agent
thereof in writing. Promptly upon the receipt thereof by or on behalf of any
Borrower or Guarantor (including by any agent or representative), such Borrower
or Guarantor shall deliver, or cause to be delivered to Agent, all tangible
chattel paper and instruments that such Borrower or Guarantor has or may at any
time acquire, accompanied by such instruments of transfer or assignment duly
executed in blank as Agent may from time to time specify, in each case except as
Agent may otherwise agree. At Agent’s option, each Borrower and Guarantor shall,
or Agent may at any time on behalf of any Borrower or Guarantor, cause the
original of any such instrument or chattel paper to be conspicuously marked in a
form and manner acceptable to Agent with the following legend referring to
chattel paper or instruments as applicable: “This [chattel paper][instrument] is
subject to the security interest of Congress Financial Corporation, as Agent and
any sale, transfer, assignment or encumbrance of this [chattel
paper][instrument] violates the rights of such secured party.”

(c) In the event that any Borrower or Guarantor shall at any time hold or
acquire an interest in any electronic chattel paper or any “transferable record”
(as such term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction), such Borrower or
Guarantor shall promptly notify Agent thereof in writing. Promptly upon Agent’s
request, such Borrower or Guarantor shall take, or cause to be taken, such
actions as Agent may request to give Agent control of such electronic chattel
paper under Section 9-105 of the UCC and control of such transferable record
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as in effect in such jurisdiction.

(d) Each Borrower and Guarantor does not have any deposit accounts as of the
date hereof, except as set forth in the Information Certificate. Borrowers and
Guarantors shall not, directly or indirectly, after the date hereof open,
establish or maintain any deposit account unless each of the following
conditions is satisfied: (i) Agent shall have received not less than five
(5) Business Days prior written notice of the intention of any Borrower or
Guarantor to open or establish such account which notice shall specify in
reasonable detail and specificity acceptable to Agent the name of the account,
the owner of the account, the name and address of the bank at which such account
is to be opened or established, the individual at such bank with whom such
Borrower or Guarantor is dealing and the purpose of the account, (ii) the bank
where such account is opened or maintained shall be acceptable to Agent, and
(iii) on or before the opening of such deposit account, such Borrower or
Guarantor shall deliver to Agent a Deposit Account Control Agreement with
respect to such deposit account duly authorized, executed and delivered by such
Borrower or Guarantor and the bank at which such deposit account is opened and
maintained. The terms of this subsection (d) shall not apply to deposit accounts
specifically and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of any Borrower’s or Guarantor’s
salaried employees.

 

47



--------------------------------------------------------------------------------

(e) No Borrower or Guarantor owns or holds, directly or indirectly, beneficially
or as record owner or both, any investment property, as of the date hereof, or
have any investment account, securities account, commodity account or other
similar account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the date hereof, in each case
except as set forth in the Information Certificate.

(i) In the event that any Borrower or Guarantor shall be entitled to or shall at
any time after the date hereof hold or acquire any certificated securities,
other than certificated securities consisting of Parent’s common stock purchased
by Parent for cancellation to the extent such repurchases are permitted
hereunder, such Borrower or Guarantor shall promptly endorse, assign and deliver
the same to Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as Agent may from time to time specify. If any
securities, now or hereafter acquired by any Borrower or Guarantor are
uncertificated and are issued to such Borrower or Guarantor or its nominee
directly by the issuer thereof, such Borrower or Guarantor shall immediately
notify Agent thereof and shall cause the issuer to agree to comply with
instructions from Agent as to such securities, without further consent of any
Borrower or Guarantor or such nominee.

(ii) Borrowers and Guarantors shall not, directly or indirectly, after the date
hereof open, establish or maintain any investment account, securities account,
commodity account or any other similar account (other than a deposit account)
with any securities intermediary or commodity intermediary unless each of the
following conditions is satisfied: (A) Agent shall have received not less than
five (5) Business Days prior written notice of the intention of such Borrower or
Guarantor to open or establish such account which notice shall specify in
reasonable detail and specificity acceptable to Agent the name of the account,
the owner of the account, the name and address of the securities intermediary or
commodity intermediary at which such account is to be opened or established, the
individual at such intermediary with whom such Borrower or Guarantor is dealing
and the purpose of the account, (B) the securities intermediary or commodity
intermediary (as the case may be) where such account is opened or maintained
shall be acceptable to Agent, and (C) on or before the opening of such
investment account, securities account or other similar account with a
securities intermediary or commodity intermediary, such Borrower or Guarantor
shall execute and deliver, and cause to be executed and delivered to Agent, an
Investment Property Control Agreement with respect thereto duly authorized,
executed and delivered by such Borrower or Guarantor and such securities
intermediary or commodity intermediary.

 

48



--------------------------------------------------------------------------------

(f) Borrowers and Guarantors are not the beneficiary or otherwise entitled to
any right to payment under any letter of credit, banker’s acceptance or similar
instrument as of the date hereof, except as set forth in the Information
Certificate. In the event that any Borrower or Guarantor shall be entitled to or
shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument, whether as beneficiary thereof or
otherwise after the date hereof, such Borrower or Guarantor shall promptly
notify Agent thereof in writing. Such Borrower or Guarantor shall immediately
deliver, or cause to be delivered to Agent, with respect to any such letter of
credit, banker’s acceptance or similar instrument, the written agreement of the
issuer and any other nominated person obligated to make any payment in respect
thereof (including any confirming or negotiating bank), in form and substance
satisfactory to Agent, consenting to the assignment of the proceeds of the
letter of credit to Agent by such Borrower or Guarantor and agreeing to make all
payments thereon directly to Agent or as Agent may otherwise direct.

(g) Borrowers and Guarantors do not have any commercial tort claims as of the
date hereof, except as set forth in the Information Certificate. In the event
that any Borrower or Guarantor shall at any time after the date hereof have any
commercial tort claims, such Borrower or Guarantor shall promptly notify Agent
thereof in writing, which notice shall (i) set forth in reasonable detail the
basis for and nature of such commercial tort claim and (ii) include the express
grant by such Borrower or Guarantor to Agent of a security interest in such
commercial tort claim (and the proceeds thereof). In the event that such notice
does not include such grant of a security interest, the sending thereof by such
Borrower or Guarantor to Agent shall be deemed to constitute such grant to
Agent. Upon the sending of such notice, any commercial tort claim described
therein shall constitute part of the Collateral and shall be deemed included
therein. Without limiting the authorization of Agent provided in Section 5.2(a)
hereof or otherwise arising by the execution by such Borrower or Guarantor of
this Agreement or any of the other Financing Agreements, Agent is hereby
irrevocably authorized from time to time and at any time to file such financing
statements naming Agent or its designee as secured party and such Borrower or
Guarantor as debtor, or any amendments to any financing statements, covering any
such commercial tort claim as Collateral. In addition, each Borrower and
Guarantor shall promptly upon Agent’s request, execute and deliver, or cause to
be executed and delivered, to Agent such other agreements, documents and
instruments as Agent may require in connection with such commercial tort claim.

(h) Borrowers and Guarantors do not have any goods, documents of title or other
Collateral in the custody, control or possession of a third party as of the date
hereof, except as set forth in the Information Certificate and except for goods
located in the United States in transit to a location of a Borrower or Guarantor
permitted herein in the ordinary course of business of such Borrower or
Guarantor in the possession of the carrier transporting such goods. In the event
that any goods, documents of title or other Collateral are at any time after the
date hereof in the custody, control or possession of any other person not
referred to in the Information Certificate or such carriers, Borrowers and
Guarantors shall promptly notify Agent thereof in writing. Promptly upon Agent’s
request, Borrowers and Guarantors shall deliver to Agent a Collateral Access
Agreement duly authorized, executed and delivered by such person and the
Borrower or Guarantor that is the owner of such Collateral.

 

49



--------------------------------------------------------------------------------

(i) Borrowers and Guarantors shall take any other actions reasonably requested
by Agent from time to time to cause the attachment, perfection and first
priority of, and the ability of Agent to enforce, the security interest of Agent
in any and all of the Collateral, including, without limitation, (i) executing,
delivering and, where appropriate, filing financing statements and amendments
relating thereto under the UCC or other applicable law, to the extent, if any,
that any Borrower’s or Guarantor’s signature thereon is required therefor,
(ii) causing Agent’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, the security interest
of Agent in such Collateral, (iii) complying with any provision of any statute,
regulation or treaty of the United States (or Canada or any province thereof) as
to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of Agent to enforce, the
security interest of Agent in such Collateral, (iv) obtaining the consents and
approvals of any Governmental Authority or third party, including, without
limitation, any consent of any licensor, lessor or other person obligated on
Collateral, and taking all actions required by any earlier versions of the UCC
or by other law, as applicable in any relevant jurisdiction.

SECTION 6. COLLECTION AND ADMINISTRATION

6.1 Borrowers’ Loan Accounts. Agent shall maintain one or more loan account(s)
on its books in which shall be recorded (a) all Loans, Letter of Credit
Accommodations and other Obligations and the Collateral, (b) all payments made
by or on behalf of any Borrower or Guarantor and (c) all other appropriate
debits and credits as provided in this Agreement, including fees, charges,
costs, expenses and interest. All entries in the loan account(s) shall be made
in accordance with Agent’s customary practices as in effect from time to time.

6.2 Statements. Agent shall render to Borrower Agent each month a statement
setting forth the balance in the Borrowers’ loan account(s) maintained by Agent
for Borrowers pursuant to the provisions of this Agreement, including principal,
interest, fees, costs and expenses. Each such statement shall be subject to
subsequent adjustment by Agent but shall, absent manifest errors or omissions,
be considered correct and deemed accepted by Borrowers and Guarantors and
conclusively binding upon Borrowers and Guarantors as an account stated except
to the extent that Agent receives a written notice from Borrower Agent of any
specific exceptions of Borrower Agent thereto within thirty (30) days after the
date such statement has been received by Parent. Until such time as Agent shall
have rendered to Borrower Agent a written statement as provided above, the
balance in any Borrower’s loan account(s) shall be presumptive evidence of the
amounts due and owing to Agent and Lenders by Borrowers and Guarantors.

 

50



--------------------------------------------------------------------------------

6.3 Collection of Accounts.

(a) Borrowers and Guarantors shall establish and maintain, at their expense,
blocked accounts or lockboxes and related blocked accounts (in either case,
“Blocked Accounts”), as Agent may specify, with such banks as are acceptable to
Agent into which Borrowers and Guarantors shall promptly deposit and direct
their respective account debtors to directly remit all payments on Receivables
and all payments constituting proceeds of Inventory or other Collateral in the
identical form in which such payments are made, whether by cash, check or other
manner. Borrowers and Guarantors shall deliver, or cause to be delivered to
Agent a Deposit Account Control Agreement duly authorized, executed and
delivered by each bank where a Blocked Account is maintained as provided in
Section 5.2 hereof or at any time. Agent shall instruct the depository banks at
which the Blocked Accounts are maintained to transfer the funds on deposit in
the Blocked Accounts to such operating bank account of Parent or Borrowers as
Borrower Agent may specify in writing to Agent until such time as Agent shall
notify the depository bank otherwise. Without limiting any other rights or
remedies of Agent or Lenders, Agent may, at its option, instruct the depository
banks at which the Blocked Accounts are maintained to transfer all available
funds received or deposited into the Blocked Accounts to the Agent Payment
Account at any time that either: (i) an Event of Default shall exist or have
occurred and be continuing, or (ii) Excess Availability is less than
$20,000,000. Agent shall send to Borrower Agent a copy of any such written
instruction sent by Agent to the depository bank promptly thereafter. In the
event that at any time after Agent has instructed such depository banks to
transfer such funds to the Agent Payment Account, each of the conditions set
forth in clauses (i) and (ii) above do not exist or have not occurred and are
not continuing for a period of thirty (30) consecutive days, upon Borrower
Agent’s written request received by Agent within five (5) Business Days after
the end of such thirty (30) day period, Agent shall instruct such depository
banks to transfer the funds on deposit in such accounts to such operating
deposit account of Parent or a Borrower as Borrower Agent may specify in writing
to Agent until such time as Agent is entitled to notify and shall notify the
depository bank otherwise as provided above. Borrowers and Guarantors agree that
all payments made to such Blocked Accounts or other funds received and collected
by Agent or any Lender, whether in respect of the Receivables, as proceeds of
Inventory or other Collateral or otherwise shall be treated as payments to Agent
and Lenders in respect of the Obligations and therefore shall constitute the
property of Agent and Lenders to the extent of the then outstanding Obligations.

(b) For purposes of calculating the amount of the Loans available to each
Borrower, such payments will be applied (conditional upon final collection) to
the Obligations on the Business Day of receipt by Agent of immediately available
funds in the Agent Payment Account provided such payments and notice thereof are
received in accordance with Agent’s usual and customary practices as in effect
from time to time and within sufficient time to credit such Borrower’s loan
account on such day, and if not, then on the next Business Day.

 

51



--------------------------------------------------------------------------------

(c) Each Borrower and Guarantor and their respective directors, employees,
agents, Subsidiaries or other Affiliates shall, acting as trustee for Agent,
receive, as the property of Agent, any monies, checks, notes, drafts or any
other payment relating to and/or proceeds of Accounts or other Collateral which
come into their possession or under their control and immediately upon receipt
thereof, shall deposit or cause the same to be deposited in the Blocked
Accounts, or remit the same or cause the same to be remitted, in kind, to Agent.
In no event shall the same be commingled with any Borrower’s or Guarantor’s own
funds. Borrowers agree to reimburse Agent on demand for any amounts owed or paid
to any bank at which a Blocked Account or any other deposit account is
established or any other bank or person involved in the transfer of funds to or
from the Blocked Accounts arising out of Agent’s payments to or indemnification
of such bank or person. The obligations of Borrowers to reimburse Agent for such
amounts pursuant to this Section 6.3 shall survive the termination of this
Agreement.

6.4 Payments.

(a) All Obligations shall be payable to the Agent Payment Account as provided in
Section 6.3 or such other place as Agent may designate from time to time. Agent
shall apply payments received or collected from any Borrower or Guarantor or for
the account of any Borrower or Guarantor (including the monetary proceeds of
collections or of realization upon any Collateral) as follows: first, to pay any
fees, indemnities or expense reimbursements then due to Agent and Lenders from
any Borrower or Guarantor; second, to pay interest due in respect of any Loans
(and including any Special Agent Advances); third, to pay principal in respect
of Special Agent Advances; fourth, to pay principal in respect of the Loans and
to pay or prepay Obligations arising under or pursuant to any Interest Rate
Protection Agreements of a Borrower or Guarantor with an Affiliate of Agent (up
to the amount of any then effective Reserve established in respect of such
Obligations), on a pro rata basis; fifth, to pay or prepay any other Obligations
whether or not then due, in such order and manner as Agent determines or to be
held as cash collateral in connection with any Letter of Credit Accommodations
or other contingent Obligations (but not including for this purpose any
Obligations arising under or pursuant to any Interest Rate Protection
Agreements) and sixth, to pay or prepay any Obligations arising under or
pursuant to Interest Rate Protection Agreements (other than to the extent
provided for above) on a pro rata basis. Notwithstanding anything to the
contrary contained in this Agreement, (i) unless so directed by Borrower Agent,
or unless a Default or an Event of Default shall exist or have occurred and be
continuing, Agent shall not apply any payments which it receives to any
Eurodollar Rate Loans, except (A) on the expiration date of the Interest Period
applicable to any such Eurodollar Rate Loans or (B) in the event that there are
no outstanding Prime Rate Loans, provided, that, notwithstanding that there are
no Prime Rate Loans outstanding, so long as no Default or Event of Default shall
exist or have occurred and be continuing, unless Borrower Agent shall direct
that such payments be applied to the Eurodollar Rate Loans, Agent shall not
apply such payments to Eurodollar Rate Loans but shall in such circumstances
hold such funds as cash collateral up to $5,000,000 before applying such
payments to the Eurodollar Rate Loans and only apply any payments thereafter to
the Eurodollar Rate Loans and (ii) to the extent any Borrower uses any proceeds
of the Loans or Letter of Credit Accommodations to acquire rights in or the use
of any Collateral or to repay any Indebtedness used to acquire rights in or the
use of any Collateral, payments in respect of the Obligations shall be deemed
applied first to the Obligations arising from Loans and Letter of Credit
Accommodations that were not used for such purposes and second to the
Obligations arising from Loans and Letter of Credit Accommodations the proceeds
of which were used to acquire rights in or the use of any Collateral in the
chronological order in which such Borrower acquired such rights in or the use of
such Collateral. Such cash collateral shall constitute part of the Collateral.
Such cash collateral shall be held by Agent in an account designated by Agent
for such purposes in its books and records and may be commingled with Agent’s
own funds. Borrowers shall receive a credit on a monthly basis to their loan
accounts maintained by Agent on the funds so held by Agent at a rate equal to
three and one-half (3 1/2%) percent per annum less than the Prime Rate (adjusted
effective on the first day of the month after any change in such Prime Rate is
announced based on the Prime Rate in effect on the last day of the month in
which any such change occurs) as calculated by Agent. So long as no Default or
Event of Default shall exist or have occurred and be continuing and the
aggregate amount of the Excess Availability of Borrowers is more than $1.00
after giving effect thereto, amounts received by Agent from Borrowers pursuant
to the foregoing which are not applied to the Obligations or are not held as
cash collateral pursuant to the provisions of this Section 6.4 shall, upon the
request of Borrower Agent received by Agent be remitted to Borrower Agent or as
Borrower Agent may direct in accordance with the terms hereof.

 

52



--------------------------------------------------------------------------------

(b) At Agent’s option, all principal, interest, fees, costs, expenses and other
charges provided for in this Agreement or the other Financing Agreements may be
charged directly to the loan account(s) of any Borrower maintained by Agent.

(c) Any and all payments by or on behalf of any Borrower or Guarantor hereunder
and under any other Financing Agreement shall be made, in accordance with
Section 6.4 hereof, free and clear of and without deduction for any and all
Taxes, excluding (i) income taxes imposed on the net income of any Lender (or
any transferee or assignee of such Lender, including any Participant, any such
transferee or assignee being referred to as a “Transferee”) and (ii) franchise
or similar taxes imposed on or determined by reference to the net income of any
Lender (or Transferee), in each case by the United States of America or by the
jurisdiction under the laws of which such Lender (or Transferee) (A) is
organized or any political subdivision thereof or (B) has its applicable lending
office located. In addition, Borrowers agree to pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes.

(d) If any Borrower or Guarantor shall be required by law to deduct or withhold
in respect of any Taxes or Other Taxes from or in respect of any sum payable
hereunder to Agent or any Lender, then:

(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Lender (or Agent
on behalf of such Lender) receives an amount equal to the sum it would have
received had no such deductions or withholdings been made;

(ii) such Borrower or Guarantor shall make such deductions and withholdings;

 

53



--------------------------------------------------------------------------------

(iii) such Borrower or Guarantor shall pay the full amount deducted or withheld
to the relevant taxing authority or other authority in accordance with
applicable law; and

(iv) to the extent not paid to Agent and Lenders pursuant to clause (i) above,
such Borrower or Guarantor shall also pay to Agent or any Lender, at the time
interest is paid, all additional amounts which Agent or any Lender specifies as
necessary to preserve the after-tax yield such Lender would have received if
such Taxes or Other Taxes had not been imposed.

(e) Within thirty (30) days after the date of any payment by any Borrower or
Guarantor of Taxes or Other Taxes, upon Agent’s request, such Borrower or
Guarantor shall furnish to Agent the original or a certified copy of a receipt
evidencing payment thereof, or other evidence of payment reasonably satisfactory
to Agent.

(f) Borrowers will indemnify Agent and each Lender (or Transferee) for the full
amount of Taxes and Other Taxes paid by Agent or such Lender (or Transferee, as
the case may be). If Agent or such Lender (or Transferee) receives a refund in
respect of any Taxes or Other Taxes for which Lender (or Transferee) has
received payment from any Borrower or Guarantor hereunder, so long as no Default
or Event of Default shall exist or have occurred and be continuing, Agent or
such Lender (as the case may be) shall credit to the loan account of Borrowers
the amount of such refund plus any interest received (but only to the extent of
indemnity payments made, or additional amounts paid, by Borrowers or Guarantors
under this Section 6.4 with respect to the Taxes or Other Taxes giving rise to
such refund). If a Lender (or any Transferee) claims a tax credit in respect of
any Taxes for which it has been indemnified by Borrowers or Guarantors pursuant
to this Section 6.4, such Lender will apply the amount of the actual dollar
benefit received by such Lender as a result thereof, as reasonably calculated by
Lender and net of all expenses related thereto, to the Loans. If Taxes or Other
Taxes were not correctly or legally asserted, Agent or such Lender shall, upon
Borrower Agent’s request and at Borrowers’ expense, provide such documents to
Borrower Agent in form and substance reasonably satisfactory to both Borrower
Agent and Agent, as Borrower Agent may reasonably request, to enable Borrowers
to contest such Taxes or Other Taxes pursuant to appropriate proceedings then
available to such Borrower (so long as providing such documents shall not, in
the good faith determination of Agent, have a reasonable likelihood of resulting
in any liability of Agent or any Lender).

(g) If after receipt of any payment of, or proceeds of Collateral applied to the
payment of, any of the Obligations, Agent or any Lender is required to surrender
or return such payment or proceeds to any Person for any reason, then the
Obligations intended to be satisfied by such payment or proceeds shall be
reinstated and continue and this Agreement shall continue in full force and
effect as if such payment or proceeds had not been received by Agent or such
Lender. Borrowers and Guarantors shall be liable to pay to Agent, and do hereby
indemnify and hold Agent and Lenders harmless for the amount of any payments or
proceeds surrendered or returned. This Section 6.4(b) shall remain effective
notwithstanding any contrary action which may be taken by Agent or any Lender in
reliance upon such payment or proceeds. This Section 6.4 shall survive the
payment of the Obligations and the termination of this Agreement.

 

54



--------------------------------------------------------------------------------

6.5 Authorization to Make Loans.

(a) Agent and Lenders are authorized to make the Loans and provide the Letter of
Credit Accommodations based upon telephonic or other instructions received from
anyone purporting to be an officer of Borrower Agent or any Borrower or other
authorized person or, at the discretion of Agent, if such Loans are necessary to
satisfy any Obligations. All requests for Loans or Letter of Credit
Accommodations hereunder shall specify the date on which the requested advance
is to be made or Letter of Credit Accommodations established (which day shall be
a Business Day) and the amount of the requested Loan. Requests received after
11:00 a.m. Miami time on any day shall be deemed to have been made as of the
opening of business on the immediately following Business Day. All Loans and
Letter of Credit Accommodations under this Agreement shall be conclusively
presumed to have been made to, and at the request of and for the benefit of, any
Borrower or Guarantor when deposited to the credit of any Borrower or Guarantor
or otherwise disbursed or established in accordance with the instructions of any
Borrower or Guarantor or in accordance with the terms and conditions of this
Agreement.

(b) Borrower Agent or any Borrower may from time to time request that proceeds
of Loans be disbursed directly to the deposit accounts of any Guarantor. Any
such proceeds of Loans disbursed to PEI Licensing or Jantzen Apparel, as the
case may be, shall first be deemed payments by Borrowers to PEI Licensing or
Jantzen Apparel, as the case may be, in respect of the obligations of such
Borrower to such persons in connection with the Intellectual Property owned by
such persons licensed to Borrowers. Agent and Lenders are authorized to so
disburse proceeds of the Loans. Agent may from time to time, at its option,
transfer such of the Loans or Letter of Credit Accommodations (or Reserves
related thereto) in the loan account of a Borrower to the loan account of the
other Borrower, so that any Loans or Letter of Credit Accommodations maintained
in the loan account of the one Borrower in excess of the Borrowing Base of such
Borrower shall be deemed Loans or Letter of Credit Accommodations to the other
Borrower.

6.6 Use of Proceeds. Borrowers shall use the initial proceeds of the Loans
provided by Agent to Borrowers hereunder only for: (a) payments to each of the
persons listed in the disbursement direction letter furnished by Borrowers to
Agent on or about the date hereof and (b) costs, expenses and fees in connection
with the preparation, negotiation, execution and delivery of this Agreement and
the other Financing Agreements. All other Loans made or Letter of Credit
Accommodations provided to or for the benefit of any Borrower or Guarantor
pursuant to the provisions hereof shall be used by such Borrower or Guarantor
only for general operating, working capital and other proper corporate purposes
of such Borrower or Guarantor not otherwise prohibited by the terms hereof
(including for the funding of certain acquisitions permitted hereunder). None of
the proceeds will be used, directly or indirectly, for the purpose of purchasing
or carrying any margin security (other than open-market repurchases of the
common stock of Parent for cancellation) or for the purposes of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the Loans to
be considered a “purpose credit” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System, as amended.

 

55



--------------------------------------------------------------------------------

6.7 Appointment of Borrower Agent as Agent for Requesting Loans and Receipts of
Loans and Statements.

(a) Each Borrower and Guarantor hereby irrevocably appoints and constitutes
Borrower Agent as its agent to request and receive Loans and Letter of Credit
Accommodations pursuant to this Agreement and the other Financing Agreements
from Agent or any Lender in the name or on behalf of such Borrower. Agent and
Lenders may disburse the Loans to such bank account of Borrower Agent or a
Borrower or Guarantor (including bank accounts of PEI Licensing or Jantzen
Apparel with proceeds of Loans for application to the obligations of Borrowers
to PEI Licensing or Jantzen Apparel in respect of royalties payable to them for
Intellectual Property licensed by PEI Licensing or Jantzen Apparel to Borrowers)
or otherwise make such Loans to a Borrower and provide such Letter of Credit
Accommodations to a Borrower as Borrower Agent may designate or direct, without
notice to any other Borrower or Obligor. Notwithstanding anything to the
contrary contained herein, Agent may at any time and from time to time require
that Loans to or for the account of any Borrower be disbursed directly to an
operating account of such Borrower.

(b) Borrower Agent hereby accepts the appointment by Borrowers to act as the
agent of Borrowers and Guarantors pursuant to this Section 6.7.

(c) Each Borrower and other Guarantor hereby irrevocably appoints and
constitutes Borrower Agent as its agent to receive statements on account and all
other notices from Agent and Lenders with respect to the Obligations or
otherwise under or in connection with this Agreement and the other Financing
Agreements.

(d) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower or any Guarantor by Borrower Agent shall be
deemed for all purposes to have been made by such Borrower or Guarantor, as the
case may be, and shall be binding upon and enforceable against such Borrower or
Guarantor to the same extent as if made directly by such Borrower or Guarantor.

(e) No purported termination of the appointment of Borrower Agent as agent as
aforesaid shall be effective, except after ten (10) days’ prior written notice
to Agent.

6.8 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement: (a) the making and conversion of Loans shall be made among the
Lenders based on their respective Pro Rata Shares as to the Loans and (b) each
payment on account of any Obligations to or for the account of one or more of
the Lenders in respect of any Obligations due on a particular day shall be
allocated among the Lenders entitled to such payments based on their respective
Pro Rata Shares and shall be distributed accordingly.

 

56



--------------------------------------------------------------------------------

6.9 Sharing of Payments, Etc.

(a) Each Borrower and Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim Agent or any
Lender may otherwise have, each Lender shall be entitled, at its option (but
subject, as among Agent and Lenders, to the provisions of Section 12.3(b)
hereof), to offset balances held by it for the account of such Borrower or
Guarantor at any of its offices, in dollars or in any other currency, against
any principal of or interest on any Loans owed to such Lender or any other
amount payable to such Lender hereunder, that is not paid when due (regardless
of whether such balances are then due to such Borrower or Guarantor), in which
case it shall promptly notify Borrower Agent and Agent thereof; provided, that,
such Lender’s failure to give such notice shall not affect the validity thereof.

(b) If any Lender (including Agent) shall obtain from any Borrower or Guarantor
payment of any principal of or interest on any Loan owing to it or payment of
any other amount under this Agreement or any of the other Financing Agreements
through the exercise of any right of setoff, banker’s lien or counterclaim or
similar right or otherwise (other than from Agent as provided herein), and, as a
result of such payment, such Lender shall have received more than its Pro Rata
Share of the principal of the Loans or more than its share of such other amounts
then due hereunder or thereunder by any Borrower or Guarantor to such Lender
than the percentage thereof received by any other Lender, it shall promptly pay
to Agent, for the benefit of Lenders, the amount of such excess and
simultaneously purchase from such other Lenders a participation in the Loans or
such other amounts, respectively, owing to such other Lenders (or such interest
due thereon, as the case may be) in such amounts, and make such other
adjustments from time to time as shall be equitable, to the end that all Lenders
shall share the benefit of such excess payment (net of any expenses that may be
incurred by such Lender in obtaining or preserving such excess payment) in
accordance with their respective Pro Rata Shares or as otherwise agreed by
Lenders. To such end all Lenders shall make appropriate adjustments among
themselves (by the resale of participation sold or otherwise) if such payment is
rescinded or must otherwise be restored.

(c) Each Borrower and Guarantor agrees that any Lender purchasing a
participation (or direct interest) as provided in this Section may exercise, in
a manner consistent with this Section, all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or other amounts (as the case may be)
owing to such Lender in the amount of such participation.

(d) Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other Indebtedness or obligation of any Borrower or
Guarantor. If, under any applicable bankruptcy, insolvency or other similar law,
any Lender receives a secured claim in lieu of a setoff to which this Section
applies, such Lender shall, to the extent practicable, assign such rights to
Agent for the benefit of Lenders and, in any event, exercise its rights in
respect of such secured claim in a manner consistent with the rights of Lenders
entitled under this Section to share in the benefits of any recovery on such
secured claim.

 

57



--------------------------------------------------------------------------------

6.10 Settlement Procedures.

(a) In order to administer the Credit Facility in an efficient manner and to
minimize the transfer of funds between Agent and Lenders, Agent may, at its
option, subject to the terms of this Section, make available, on behalf of
Lenders, the full amount of the Loans requested or charged to any Borrower’s
loan account(s) or otherwise to be advanced by Lenders pursuant to the terms
hereof, without requirement of prior notice to Lenders of the proposed Loans.

(b) With respect to all Loans made by Agent on behalf of Lenders as provided in
this Section, the amount of each Lender’s Pro Rata Share of the outstanding
Loans shall be computed weekly, and shall be adjusted upward or downward on the
basis of the amount of the outstanding Loans as of 5:00 p.m. Miami time on the
Business Day immediately preceding the date of each settlement computation;
provided, that, Agent retains the absolute right at any time or from time to
time to make the above described adjustments at intervals more frequent than
weekly, but in no event more than twice in any week. Agent shall deliver to each
of the Lenders after the end of each week, or at such lesser period or periods
as Agent shall determine, a summary statement of the amount of outstanding Loans
for such period (such week or lesser period or periods being hereinafter
referred to as a “Settlement Period”). If the summary statement is sent by Agent
and received by a Lender prior to 12:00 p.m. Miami time, then such Lender shall
make the settlement transfer described in this Section by no later than 3:00
p.m. Miami time on the same Business Day and if received by a Lender after 12:00
p.m. Miami time, then such Lender shall make the settlement transfer by not
later than 3:00 p.m. Miami time on the next Business Day following the date of
receipt. If, as of the end of any Settlement Period, the amount of a Lender’s
Pro Rata Share of the outstanding Loans is more than such Lender’s Pro Rata
Share of the outstanding Loans as of the end of the previous Settlement Period,
then such Lender shall forthwith (but in no event later than the time set forth
in the preceding sentence) transfer to Agent by wire transfer in immediately
available funds the amount of the increase. Alternatively, if the amount of a
Lender’s Pro Rata Share of the outstanding Loans in any Settlement Period is
less than the amount of such Lender’s Pro Rata Share of the outstanding Loans
for the previous Settlement Period, Agent shall forthwith transfer to such
Lender by wire transfer in immediately available funds the amount of the
decrease. The obligation of each of the Lenders to transfer such funds and
effect such settlement shall be irrevocable and unconditional and without
recourse to or warranty by Agent. Agent and each Lender agrees to mark its books
and records at the end of each Settlement Period to show at all times the dollar
amount of its Pro Rata Share of the outstanding Loans and Letter of Credit
Accommodations. Each Lender shall only be entitled to receive interest on its
Pro Rata Share of the Loans to the extent such Loans have been funded by such
Lender. Because the Agent on behalf of Lenders may be advancing and/or may be
repaid Loans prior to the time when Lenders will actually advance and/or be
repaid such Loans, interest with respect to Loans shall be allocated by Agent in
accordance with the amount of Loans actually advanced by and repaid to each
Lender and the Agent and shall accrue from and including the date such Loans are
so advanced to but excluding the date such Loans are either repaid by Borrowers
or actually settled with the applicable Lender as described in this Section.

 

58



--------------------------------------------------------------------------------

(c) To the extent that Agent has made any such amounts available and the
settlement described above shall not yet have occurred, upon repayment of any
Loans by a Borrower, Agent may apply such amounts repaid directly to any amounts
made available by Agent pursuant to this Section. In lieu of weekly or more
frequent settlements, Agent may, at its option, at any time require each Lender
to provide Agent with immediately available funds representing its Pro Rata
Share of each Loan, prior to Agent’s disbursement of such Loan to Borrower. In
such event, all Loans under this Agreement shall be made by the Lenders
simultaneously and proportionately to their Pro Rata Shares. No Lender shall be
responsible for any default by any other Lender in the other Lender’s obligation
to make a Loan requested hereunder nor shall the Commitment of any Lender be
increased or decreased as a result of the default by any other Lender in the
other Lender’s obligation to make a Loan hereunder.

(d) If Agent is not funding a particular Loan to a Borrower (or Borrower Agent
for the benefit of such Borrower or any Guarantor) pursuant to this Section on
any day, Agent may assume that each Lender will make available to Agent such
Lender’s Pro Rata Share of the Loan requested or otherwise made on such day and
Agent may, in its discretion, but shall not be obligated to, cause a
corresponding amount to be made available to or for the benefit of such Borrower
on such day. If Agent makes such corresponding amount available to a Borrower
and such corresponding amount is not in fact made available to Agent by such
Lender, Agent shall be entitled to recover such corresponding amount on demand
from such Lender together with interest thereon for each day from the date such
payment was due until the date such amount is paid to Agent at the Federal Funds
Rate for each day during such period (as published by the Federal Reserve Bank
of New York or at Agent’s option based on the arithmetic mean determined by
Agent of the rates for the last transaction in overnight Federal funds arranged
prior to 9:00 a.m. (New York City time) on that day by each of the three leading
brokers of Federal funds transactions in New York City selected by Agent) and if
such amounts are not paid within three (3) days of Agent’s demand, at the
highest Interest Rate provided for in Section 3.1 hereof applicable to Prime
Rate Loans. During the period in which such Lender has not paid such
corresponding amount to Agent, notwithstanding anything to the contrary
contained in this Agreement or any of the other Financing Agreements, the amount
so advanced by Agent to or for the benefit of any Borrower shall, for all
purposes hereof, be a Loan made by Agent for its own account. Upon any such
failure by a Lender to pay Agent, Agent shall promptly thereafter notify
Borrower Agent of such failure and Borrowers shall pay such corresponding amount
to Agent for its own account within five (5) Business Days of Borrower Agent’s
receipt of such notice. A Lender who fails to pay Agent its Pro Rata Share of
any Loans made available by the Agent on such Lender’s behalf, or any Lender who
fails to pay any other amount owing by it to Agent, is a “Defaulting Lender”.
Agent shall not be obligated to transfer to a Defaulting Lender any payments
received by Agent for the Defaulting Lender’s benefit, nor shall a Defaulting
Lender be entitled to the sharing of any payments hereunder (including any
principal, interest or fees). Amounts payable to a Defaulting Lender shall
instead be paid to or retained by Agent. Agent may hold and, in its discretion,
relend to a Borrower the amount of all such payments received or retained by it
for the account of such Defaulting Lender. For purposes of voting or consenting
to matters with respect to this Agreement and the other Financing Agreements and
determining Pro Rata Shares, such Defaulting Lender shall be deemed not to be a
“Lender” and such Lender’s Commitment shall be deemed to be zero (0). This
Section shall remain effective with respect to a Defaulting Lender until such
default is cured. The operation of this Section shall not be construed to
increase or otherwise affect the Commitment of any Lender, or relieve or excuse
the performance by any Borrower or Obligor of their duties and obligations
hereunder.

 

59



--------------------------------------------------------------------------------

(e) Nothing in this Section or elsewhere in this Agreement or the other
Financing Agreements shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that any Borrower may have
against any Lender as a result of any default by any Lender hereunder in
fulfilling its Commitment.

6.11 Obligations Several; Independent Nature of Lenders’ Rights. The obligation
of each Lender hereunder is several, and no Lender shall be responsible for the
obligation or commitment of any other Lender hereunder. Nothing contained in
this Agreement or any of the other Financing Agreements and no action taken by
the Lenders pursuant hereto or thereto shall be deemed to constitute the Lenders
to be a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and subject to Section 12.3 hereof, each Lender
shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

SECTION 7. COLLATERAL REPORTING AND COVENANTS

7.1 Collateral Reporting.

(a) Borrowers shall provide Agent with the following documents in a form
satisfactory to Agent:

(i) as soon as possible after the end of each week (but in any event within
three (3) Business Days after the end thereof) or more frequently as Agent may
request at any time that the aggregate amount of the Excess Availability of
Borrowers is less than $20,000,000 or a Default or Event of Default shall exist
or have occurred and be continuing, a summary report of the value of inventory
by location, sales made, collections received and credit memos issued for such
period and any Factor Receivables, together with such supporting documentation
and detail with respect thereto, as Agent may reasonably request;

(ii) as soon as possible after the end of each month (but in any event within
twenty-five (25) days after the end thereof), on a monthly basis or more
frequently as Agent may request at any time that the aggregate amount of the
Excess Availability of Borrowers is less than $20,000,000 or a Default or Event
of Default shall exist or have occurred and be continuing, a borrowing base
certificate (as defined below) setting forth the calculation of the Borrowing
Base of each Borrower as of the last Business Day of the immediately preceding
period as to the Accounts and Inventory duly completed and executed by the chief
financial officer, treasurer, controller or other senior financial officer of
Borrower Agent, together with such supporting documentation and detail with
respect thereto, as Agent may reasonably request;

 

60



--------------------------------------------------------------------------------

(iii) as soon as possible after the end of each month (but in any event within
twenty-five (25) days after the end thereof), on a monthly basis or more
frequently as Agent may request at any time that the aggregate amount of the
Excess Availability of Borrowers is less than $20,000,000 or a Default or Event
of Default shall exist or have occurred and be continuing, (A) perpetual
inventory reports, (B) inventory reports by location and category (and including
the amounts of Eligible Inventory and the value thereof at any leased locations
and at premises of warehouses or other third parties (or if any Inventory that
is not Eligible Inventory having a value of more than $250,000 is at any such
leased location or third party location, then including such Inventory and the
value thereof in such report) and specifically the Inventory purchased with the
Letter of Credit Facilities or otherwise constituting Letter of Credit Issuer
Priority Collateral and including the amounts of Inventory using Intellectual
Property that is licensed by Borrowers other than from PEI Licensing or Jantzen
Apparel or otherwise not owned by them), (C) agings of accounts receivable
(together with a reconciliation to the previous month’s aging and general
ledger), (D) agings of accounts payable (and including information indicating
the amounts owing to owners and lessors of leased premises, warehouses,
processors and other third parties from time to time in possession of any
Collateral and amounts due to licensors or other owners of Intellectual Property
used by any Borrower or Guarantor, other than to PEI Licensing or Jantzen
Apparel), and (E) the undrawn amounts under letters of credit issued under the
Letter of Credit Facilities, identified by Letter of Credit Issuer;

(iv) upon Agent’s reasonable request, such reasonable samples of the following
as Agent may specify: (A) copies of customer statements and credit memos,
remittance advices and reports, and copies of deposit slips and bank statements,
(B) copies of shipping and delivery documents, and (C) copies of purchase
orders, invoices and delivery documents for Inventory and Equipment acquired by
any Borrower or Guarantor;

(v) such other reports as to the Collateral as Agent shall reasonably request
from time to time.

(b) Nothing contained in any borrowing base certificate shall be deemed to
limit, impair or otherwise affect the rights of Agent contained herein and in
the event of any conflict or inconsistency between the calculation of the
Borrowing Base as set forth in any borrowing base certificate and as determined
by Agent in good faith, the determination of Agent shall govern and be
conclusive and binding upon Borrowers and Guarantors. Without limiting the
foregoing, Borrowers shall furnish to Agent any information which Agent may
reasonably request regarding the determination and calculation of any of the
amounts set forth in any borrowing base certificate. The term “borrowing base
certificate” used in this Section 7.1 shall mean a certificate substantially in
the form of Exhibit C hereto, as such form may from time to time be reasonably
modified by Agent which is duly completed (including all schedules thereto) and
executed by the chief financial officer, treasurer, controller or other senior
financial officer of Borrower Agent and delivered to Agent.

 

61



--------------------------------------------------------------------------------

(c) If any Borrower’s or Guarantor’s records or reports of the Collateral are
prepared or maintained by an accounting service, contractor, shipper or other
agent, such Borrower and Guarantor hereby irrevocably authorizes such service,
contractor, shipper or agent to deliver such records, reports, and related
documents to Agent and to follow Agent’s instructions with respect to further
services at any time that an Event of Default exists or has occurred and is
continuing.

7.2 Accounts Covenants.

(a) Borrowers shall notify Agent promptly of: (i) any material delay in any
Borrower’s performance of any of its material obligations to any material
account debtor or the assertion of any material claims, offsets, defenses or
counterclaims by any material account debtor, or any material disputes with
material account debtors or any Factor, or any settlement, adjustment or
compromise thereof, (ii) all material adverse information known to any Borrower
or Guarantor relating to the financial condition of any material account debtor
and (iii) any event or circumstance which, to any Borrower’s or Guarantor’s
knowledge, would cause Agent to consider any then existing Accounts as no longer
constituting Eligible Accounts or Eligible Factor Receivables. No credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any account debtor without Agent’s consent, except in the ordinary
course of a Borrower’s or Guarantor’s business in accordance with its current
practices and policies as of the date hereof and as set forth in the schedules
delivered to Agent pursuant to Section 7.1(a)(i) or 7.1(a)(ii) above. So long as
no Event of Default exists or has occurred and is continuing, Borrowers and
Guarantors shall settle, adjust or compromise any claim, offset, counterclaim or
dispute with any account debtor. At any time that an Event of Default exists or
has occurred and is continuing, Agent shall, at its option, have the exclusive
right to settle, adjust or compromise any claim, offset, counterclaim or dispute
with account debtors or grant any credits, discounts or allowances.

(b) With respect to each Account: (i) the amounts shown on any invoice delivered
to Agent or schedule thereof delivered to Agent shall be true and complete,
(ii) no payments shall be made thereon except payments immediately delivered to
Agent pursuant to the terms of this Agreement, (iii) no credit, discount,
allowance or extension or agreement for any of the foregoing shall be granted to
any account debtor except in the ordinary course of a Borrower’s or Guarantor’s
business in accordance with its current practices and policies as of the date
hereof and as set forth in the schedules delivered to Agent pursuant to
Section 7.1(a)(i) or 7.1(a)(ii) above, (iv) there shall be no setoffs,
deductions, contras, defenses, counterclaims or disputes existing or asserted
with respect thereto except as reported to Agent in accordance with the terms of
this Agreement, (v) none of the transactions giving rise thereto will violate
any applicable foreign, Federal, State or local laws or regulations, all
documentation relating thereto will be legally sufficient under such laws and
regulations and all such documentation will be legally enforceable in accordance
with its terms.

 

62



--------------------------------------------------------------------------------

(c) Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, in a manner substantially consistent with the
current customary practices of Agent, to verify the validity, amount or any
other matter relating to any Receivables or other Collateral, by mail,
telephone, facsimile transmission or otherwise.

7.3 Inventory Covenants. With respect to the Inventory: (a) each Borrower and
Guarantor shall at all times maintain inventory records reasonably satisfactory
to Agent, keeping correct and accurate records itemizing and describing the
kind, type, quality and quantity of Inventory, such Borrower’s or Guarantor’s
cost therefor and daily withdrawals therefrom and additions thereto;
(b) Borrowers and Guarantors shall conduct a physical count of the Inventory,
either through periodic cycle counts or otherwise so that all Inventory is
subject to such counts at least once each year but at any time or times as Agent
may request on or after an Event of Default, and promptly following such
physical inventory (whether pursuant to a cycle count or otherwise) shall supply
Agent with a report in the form and with such reasonable specificity as may be
satisfactory to Agent concerning the results of such count; (c) Borrowers and
Guarantors shall not remove any Inventory from the locations set forth or
permitted herein, without the prior written consent of Agent, except for sales
of Inventory in the ordinary course of its business and except to move Inventory
directly from one location set forth or permitted herein to another such
location and except for Inventory shipped from the manufacturer thereof to such
Borrower or Guarantor which is in transit to the locations set forth or
permitted herein; (d) upon Agent’s request, Borrowers shall, at their expense,
no more than one (1) time in any twelve (12) month period (or if at any time the
aggregate amount of the Excess Availability of Borrowers is less than
$20,000,000, then two (2) times in any twelve (12) month period), but at any
time or times as Agent may request on or after an Event of Default or at any
time as Agent may request at its expense (for the account of Lenders), deliver
or cause to be delivered to Agent written appraisals as to the Inventory in
form, scope and methodology reasonably acceptable to Agent and by an appraiser
reasonably acceptable to Agent, addressed to Agent and Lenders and upon which
Agent and Lenders are expressly permitted to rely; (e) Borrowers and Guarantors
shall produce, use, store and maintain the Inventory with reasonable care and
caution and in accordance with applicable standards of any insurance and in
conformity with applicable laws (including the requirements of the Federal Fair
Labor Standards Act of 1938, as amended and all rules, regulations and orders
related thereto); (f) none of the Inventory or other Collateral constitutes farm
products or the proceeds thereof; (g) each Borrower and Guarantor assumes all
responsibility and liability arising from or relating to the production, use,
sale or other disposition of the Inventory; (h) Borrowers and Guarantors shall
not sell Inventory to any customer on approval, or any other basis which
entitles the customer to return or may obligate any Borrower or Guarantor to
repurchase such Inventory; (i) Borrowers and Guarantors shall keep the Inventory
in good and marketable condition; and (j) Borrowers and Guarantors shall not,
without prior written notice to Agent or the specific identification of such
Inventory in a report with respect thereto provided by Borrower Agent to Agent
pursuant to Section 7.1(a) hereof, acquire or accept any Inventory on
consignment or approval.

 

63



--------------------------------------------------------------------------------

7.4 Equipment and Real Property Covenants. With respect to the Equipment and
Real Property: (a) Borrowers and Guarantors shall keep the Equipment in good
order, repair, running and marketable condition (ordinary wear and tear
excepted); (b) Borrowers and Guarantors shall use the Equipment and Real
Property with reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity in all material respects with all
applicable laws; (c) the Equipment is and shall be used in the business of
Borrowers and Guarantors and not for personal, family, household or farming use;
(d) Borrowers and Guarantors shall not remove any Equipment from the locations
set forth or permitted herein, except to the extent necessary to have any
Equipment repaired or maintained in the ordinary course of its business, to sell
or dispose of Equipment as permitted by Section 9.7(b)(ii) hereof or to move
Equipment directly from one location set forth or permitted herein to another
such location and except for the movement of motor vehicles used by or for the
benefit of such Borrower or Guarantor in the ordinary course of business;
(e) the Equipment is now and shall remain personal property and Borrowers and
Guarantors shall not permit any of the Equipment to be or become a part of or
affixed to real property; and (f) each Borrower and Guarantor assumes all
responsibility and liability arising from the use of the Equipment and Real
Property.

7.5 Power of Attorney. Each Borrower and Guarantor hereby irrevocably designates
and appoints Agent (and all persons designated by Agent) as such Borrower’s and
Guarantor’s true and lawful attorney-in-fact, and authorizes Agent, in such
Borrower’s, Guarantor’s or Agent’s name, to: (a) at any time an Event of Default
exists or has occurred and is continuing (i) demand payment on Receivables or
other Collateral, (ii) enforce payment of Receivables by legal proceedings or
otherwise, (iii) exercise all of such Borrower’s or Guarantor’s rights and
remedies to collect any Receivable or other Collateral, (iv) sell or assign any
Receivable upon such terms, for such amount and at such time or times as the
Agent deems advisable, (v) settle, adjust, compromise, extend or renew an
Account, (vi) discharge and release any Receivable, (vii) prepare, file and sign
such Borrower’s or Guarantor’s name on any proof of claim in bankruptcy or other
similar document against an account debtor or other obligor in respect of any
Receivables or other Collateral, (viii) notify the post office authorities to
change the address for delivery of remittances from account debtors or other
obligors in respect of Receivables or other proceeds of Collateral to an address
designated by Agent, and open and dispose of all mail addressed to such Borrower
or Guarantor and handle and store all mail relating to the Collateral; and
(ix) do all acts and things which are necessary, in Agent’s determination, to
fulfill such Borrower’s or Guarantor’s obligations under this Agreement and the
other Financing Agreements and (b) at all times that Agent has exercised its
right to instruct the depository banks at which Blocked Accounts are maintained
to transfer funds to the Agent Payment Account as provided in Section 6.3 hereto
(or at any time that any item of payment referred to below may be received by
Agent or any Lender), to (i) take control in any manner of any item of payment
in respect of Receivables or constituting Collateral or otherwise received in or
for deposit in the Blocked Accounts, (ii) have access to any lockbox or postal
box into which remittances from account debtors or other obligors in respect of
Receivables or other proceeds of Collateral are sent or received, (iii) endorse
such Borrower’s or Guarantor’s name upon any items of payment in respect of
Receivables or constituting Collateral or otherwise received by Agent and any
Lender and deposit the same in Agent’s account for application to the
Obligations, and (c) at any time to (i) endorse such Borrower’s or Guarantor’s
name upon any of the following that may then be in the possession or control of
Agent (or its affiliates) or any Lender: chattel paper, document, instrument,
invoice, or similar document or agreement relating to any Receivable or any
goods pertaining thereto or any other Collateral, including any warehouse or
other receipts, or bills of lading and other negotiable or non-negotiable
documents, (ii) clear Inventory the purchase of which was financed with Letter
of Credit Accommodations through U.S. Customs or foreign export control
authorities in such Borrower’s or Guarantor’s name, Agent’s name or the name of
Agent’s designee, and to sign and deliver to customs officials powers of
attorney in such Borrower’s or Guarantor’s name for such purpose, and to
complete in such Borrower’s or Guarantor’s or Agent’s name, any order, sale or
transaction, obtain the necessary documents in connection therewith and collect
the proceeds thereof, and (iii) sign such Borrower’s or Guarantor’s name on any
verification of Receivables and notices thereof to account debtors or any
secondary obligors or other obligors in respect thereof. Each Borrower and
Guarantor hereby releases Agent and Lenders and their respective officers,
employees and designees from any liabilities arising from any act or acts under
this power of attorney and in furtherance thereof, whether of omission or
commission, except as a result of Agent’s or any Lender’s own gross negligence
or wilful misconduct as determined pursuant to a final non-appealable order of a
court of competent jurisdiction.

 

64



--------------------------------------------------------------------------------

7.6 Right to Cure. Agent may, at its option, upon notice to Borrower Agent,
(a) cure any default by any Borrower or Guarantor under any material agreement
with a third party that adversely affects Collateral in any material respect
having a value of more than $2,000,000, its value or the ability of Agent to
collect, sell or otherwise dispose of the Collateral or adversely affects in any
material respect the rights and remedies of Agent or any Lender therein or the
ability of any Borrower or Guarantor to perform its obligations hereunder or
under any of the other Financing Agreements, (b) pay or bond on appeal any
judgment entered against any Borrower or Guarantor, (c) discharge taxes, liens,
security interests or other encumbrances at any time levied on or existing with
respect to the Collateral and pay any amount, incur any expense or perform any
act which, in Agent’s judgment, is necessary or appropriate to preserve,
protect, insure or maintain the Collateral and the rights of Agent and Lenders
with respect thereto. Agent may add any amounts so expended to the Obligations
and charge any Borrower’s account therefor, such amounts to be repayable by
Borrowers on demand. Agent and Lenders shall be under no obligation to effect
such cure, payment or bonding and shall not, by doing so, be deemed to have
assumed any obligation or liability of any Borrower or Guarantor. Any payment
made or other action taken by Agent or any Lender under this Section shall be
without prejudice to any right to assert an Event of Default hereunder and to
proceed accordingly.

7.7 Access to Premises. From time to time as reasonably requested by Agent, at
the cost and expense of Borrowers, (a) Agent or its designee shall have complete
access to all of each Borrower’s and Guarantor’s premises during normal business
hours and after notice to Borrower Agent, or at any time and without notice to
Borrower Agent if an Event of Default exists or has occurred and is continuing,
for the purposes of inspecting, verifying and auditing the Collateral and all of
each Borrower’s and Guarantor’s books and records, including the Records, and
(b) each Borrower and Guarantor shall promptly furnish to Agent such copies of
such books and records or extracts therefrom as Agent may request, and Agent or
any Lender or Agent’s designee may use during normal business hours such of any
Borrower’s and Guarantor’s personnel, equipment, supplies and premises as may be
reasonably necessary for the foregoing and if an Event of Default exists or has
occurred and is continuing for the collection of Receivables and realization of
other Collateral.

 

65



--------------------------------------------------------------------------------

SECTION 8. REPRESENTATIONS AND WARRANTIES

Each Borrower and Guarantor hereby represents and warrants to Agent and Lenders
the following (which shall survive the execution and delivery of this
Agreement), the truth and accuracy of which are a continuing condition of the
making of Loans and providing Letter of Credit Accommodations to Borrowers:

8.1 Corporate Existence, Power and Authority. Each Borrower and Guarantor is a
corporation or limited liability company duly organized and in good standing
under the laws of its state, province or other jurisdiction of organization and
is duly qualified as a foreign corporation or limited liability company, as
applicable, and in good standing in all states or other jurisdictions where the
nature and extent of the business transacted by it or the ownership of assets
makes such qualification necessary, except for those jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect. The execution,
delivery and performance of this Agreement, the other Financing Agreements and
the transactions contemplated hereunder and thereunder (a) are all within each
Borrower’s and Guarantor’s corporate or limited liability company powers,
(b) have been duly authorized, (c) are not in contravention of law or the terms
of any Borrower’s or Guarantor’s certificate of incorporation, by-laws,
certificate of formation, operating agreement or other organizational
documentation, or any indenture, agreement or undertaking to which any Borrower
or Guarantor is a party or by which any Borrower or Guarantor or its property
are bound and (d) will not result in the creation or imposition of, or require
or give rise to any obligation to grant, any lien, security interest, charge or
other encumbrance upon any property of any Borrower or Guarantor. This Agreement
and the other Financing Agreements to which any Borrower or Guarantor is a party
constitute legal, valid and binding obligations of such Borrower and Guarantor
enforceable in accordance with their respective terms.

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.

(a) The exact legal name of each Borrower and Guarantor is as set forth on the
signature page of this Agreement and in the Information Certificate. No Borrower
or Guarantor has, during the past five years, been known by or used any other
corporate or fictitious name or been a party to any merger or consolidation, or
acquired all or substantially all of the assets of any Person, or acquired any
of its property or assets outside of the ordinary course of business, except as
set forth in the Information Certificate.

(b) Each Borrower and Guarantor is an organization of the type and organized in
the jurisdiction set forth in the Information Certificate. The Information
Certificate accurately sets forth the organizational identification number of
each Borrower and Guarantor or accurately states that such Borrower or Guarantor
has none and accurately sets forth the federal employer identification number of
each Borrower and Guarantor.

 

66



--------------------------------------------------------------------------------

(c) The chief executive office and mailing address of each Borrower and
Guarantor and each Borrower’s and Guarantor’s Records concerning Accounts are
located only at the address identified as such in Schedule 8.2 to the
Information Certificate and its only other places of business and the only other
locations of Collateral, if any, are the addresses set forth in Schedule 8.2 to
the Information Certificate, subject to the rights of any Borrower or Guarantor
to establish new locations in accordance with Section 9.2 below. The Information
Certificate correctly identifies any of such locations which are not owned by a
Borrower or Guarantor and sets forth the owners and/or operators thereof.

8.3 Financial Statements; No Material Adverse Change. All financial statements
relating to any Borrower or Guarantor which have been or may hereafter be
delivered by any Borrower or Guarantor to Agent and Lenders have been prepared
in accordance with GAAP (except as to any interim financial statements, to the
extent such statements are subject to normal year-end adjustments and do not
include any notes) and fairly present in all material respects the financial
condition and the results of operation of such Borrower and Guarantor as at the
dates and for the periods set forth therein. Except as disclosed in any interim
financial statements furnished by Borrowers and Guarantors to Agent prior to the
date of this Agreement, there has been no act, condition or event which has had
or is reasonably likely to have a Material Adverse Effect since the date of the
most recent audited financial statements of any Borrower or Guarantor furnished
by any Borrower or Guarantor to Agent prior to the date of this Agreement.

8.4 Priority of Liens; Title to Properties. The security interests and liens
granted to Agent under this Agreement and the other Financing Agreements
constitute valid and perfected first priority liens and security interests in
and upon the Collateral (other than the Senior Note Priority Collateral and the
Letter of Credit Issuer Priority Collateral) and valid and perfected second
priority liens and security interests in and upon the Senior Note Priority
Collateral and the Letter of Credit Issuer Priority Collateral, subject only to
the liens indicated on Schedule 8.4 to the Information Certificate and the other
liens permitted under Section 9.8 hereof. Each Borrower and Guarantor has good
and marketable fee simple title to or valid leasehold interests in all of its
Real Property and good, valid and merchantable title to all of its other
properties and assets subject to no liens, mortgages, pledges, security
interests, encumbrances or charges of any kind, except those granted to Agent
and such others as are specifically listed on Schedule 8.4 to the Information
Certificate or permitted under Section 9.8 hereof.

8.5 Tax Returns. Each Borrower and Guarantor has filed, or caused to be filed,
in a timely manner all tax returns, reports and declarations which are required
to be filed by it. All information in such tax returns, reports and declarations
is complete and accurate in all material respects. Each Borrower and Guarantor
has paid or caused to be paid all taxes due and payable or claimed due and
payable in any assessment received by it, except taxes the validity of which are
being contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower or Guarantor and with respect to which adequate
reserves have been set aside on its books. Adequate provision has been made for
the payment of all accrued and unpaid Federal, State, county, local, foreign and
other taxes whether or not yet due and payable and whether or not disputed.

 

67



--------------------------------------------------------------------------------

8.6 Litigation. Except as set forth on Schedule 8.6 to the Information
Certificate, (a) there is no investigation by any Governmental Authority
pending, or to any Borrower’s or Guarantor’s knowledge threatened, against or
affecting any Borrower or Guarantor, its or their assets or business and
(b) there is no action, suit, proceeding or claim by any Person pending, or to
any Borrower’s or Guarantor’s knowledge threatened, against any Borrower or
Guarantor or its or their assets or goodwill, or against or affecting any
transactions contemplated by this Agreement, in each case, which could
reasonably be expected to have a Material Adverse Effect.

8.7 Compliance with Other Agreements and Applicable Laws.

(a) Borrowers and Guarantors are not in default in any respect under, or in
violation in any respect of the terms of, any material agreement, contract,
instrument, lease or other commitment to which it is a party or by which it or
any of its assets are bound. Borrowers and Guarantors are in compliance in all
material respects with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority relating to their
respective businesses.

(b) Borrowers and Guarantors have obtained all material permits, licenses,
approvals, consents, certificates, orders or authorizations of any Governmental
Authority required for the lawful conduct of its business (the “Permits”). All
of the Permits are valid and subsisting and in full force and effect. There are
no actions, claims or proceedings pending or to any Borrower’s or Guarantor’s
knowledge, threatened that seek the revocation, cancellation, suspension or
modification of any of the Permits.

8.8 Environmental Compliance.

(a) Except as set forth on Schedule 8.8 to the Information Certificate,
Borrowers, Guarantors and any Subsidiary of any Borrower or Guarantor have not
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Materials, on or off its premises (whether or not
owned by it) in any manner which at any time violates in any material respect
any applicable Environmental Law or Permit, and the operations of Borrowers,
Guarantors and any Subsidiary of any Borrower or Guarantor complies in all
material respects with all Environmental Laws and all Permits.

(b) Except as set forth on Schedule 8.8 to the Information Certificate, there
has been no investigation by any Governmental Authority or any proceeding,
complaint, order, directive, claim, citation or notice by any Governmental
Authority or any other person nor is any pending or to any Borrower’s or
Guarantor’s knowledge threatened, with respect to any non-compliance with or
violation of the requirements of any Environmental Law by any Borrower or
Guarantor and any Subsidiary of any Borrower or Guarantor or the release, spill
or discharge, threatened or actual, of any Hazardous Material or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials or any other environmental, health or safety
matter, which adversely affects or could reasonably be expected to adversely
affect in any material respect any Borrower or Guarantor or its or their
business, operations or assets or any properties at which such Borrower or
Guarantor has transported, stored or disposed of any Hazardous Materials.

 

68



--------------------------------------------------------------------------------

(c) Except as set forth on Schedule 8.8 to the Information Certificate,
Borrowers, Guarantors and their Subsidiaries have no material liability
(contingent or otherwise) in connection with a release, spill or discharge,
threatened or actual, of any Hazardous Materials or the generation, use,
storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials.

(d) Borrowers, Guarantors and their Subsidiaries have all Permits required to be
obtained or filed in connection with the operations of Borrowers and Guarantors
under any Environmental Law and all of such licenses, certificates, approvals or
similar authorizations and other Permits are valid and in full force and effect.

8.9 Employee Benefits.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or State law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service and to any Borrower’s or
Guarantor’s knowledge, nothing has occurred which would cause the loss of such
qualification. Each Borrower and its ERISA Affiliates have made all required
contributions to any Plan subject to Section 412 of the Code, and no application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending, or to any Borrower’s or Guarantor’s knowledge,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) the
current value of each Plan’s assets (determined in accordance with the
assumptions used for funding such Plan pursuant to Section 412 of the Code) are
not less than such Plan’s liabilities under Section 4001(a)(16) of ERISA;
(iii) each Borrower and Guarantor, and their ERISA Affiliates, have not incurred
and do not reasonably expect to incur, any liability under Title IV of ERISA
with respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) each Borrower and Guarantor, and their ERISA
Affiliates, have not incurred and do not reasonably expect to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) each Borrower and
Guarantor, and their ERISA Affiliates, have not engaged in a transaction that
would be subject to Section 4069 or 4212(c) of ERISA.

 

69



--------------------------------------------------------------------------------

8.10 Bank Accounts. All of the deposit accounts, investment accounts or other
accounts in the name of or used by any Borrower or Guarantor maintained at any
bank or other financial institution are set forth on Schedule 8.10 to the
Information Certificate, subject to the right of each Borrower and Guarantor to
establish new accounts in accordance with Section 5.2 hereof.

8.11 Intellectual Property. Each Borrower and Guarantor owns or licenses or
otherwise has the right to use all Intellectual Property necessary for the
operation of its business as presently conducted or proposed to be conducted. As
of the date hereof, Borrowers and Guarantors do not have any Intellectual
Property registered, or subject to pending applications, in the United States
Patent and Trademark Office or any similar office or agency in the United
States, any State thereof, any political subdivision thereof or in any other
country, other than those described in Schedule 8.11 to the Information
Certificate and has not granted any licenses with respect thereto other than as
set forth in Schedule 8.11 to the Information Certificate. No event has occurred
which permits or would permit after notice or passage of time or both, the
revocation, suspension or termination of such rights. To any Borrower’s and
Guarantor’s knowledge, no Intellectual Property or goods bearing or using any
Intellectual Property presently contemplated to be sold by or employed by any
Borrower or Guarantor infringes any patent, trademark, servicemark, tradename,
copyright, license or other intellectual property owned by any other Person
presently and no claim or litigation is pending or threatened against or
affecting any Borrower or Guarantor contesting its right to sell or use any such
Intellectual Property. Schedule 8.11 to the Information Certificate sets forth
all of the agreements or other arrangements of each Borrower and Guarantor
pursuant to which such Borrower or Guarantor has a license or other right to use
any trademarks, logos, designs, representations or other intellectual property
owned by another person as in effect on the date hereof and the dates of the
expiration of such agreements or other arrangements of such Borrower or
Guarantor as in effect on the date hereof (collectively, together with such
agreements or other arrangements as may be entered into by any Borrower or
Guarantor after the date hereof, collectively, the “License Agreements” and
individually, a “License Agreement”). No trademark, servicemark, copyright or
other Intellectual Property at any time used by any Borrower or Guarantor which
is owned by another person, or owned by such Borrower or Guarantor is subject to
any security interest, lien, collateral assignment, pledge or other encumbrance
in favor of any person other than Agent, is affixed to any Eligible Inventory,
except (a) to the extent permitted under the term of the license agreements
listed on Schedule 8.11 to the Information Certificate and (b) to the extent the
sale of Inventory to which such Intellectual Property is affixed is permitted to
be sold by such Borrower or Guarantor under applicable law (including the United
States Copyright Act of 1976).

 

70



--------------------------------------------------------------------------------

8.12 Subsidiaries; Affiliates; Capitalization; Solvency.

(a) Each Borrower and Guarantor does not have any direct or indirect
Subsidiaries or Affiliates and is not engaged in any joint venture or
partnership except as set forth in Schedule 8.12 to the Information Certificate.

(b) Each Borrower and Guarantor is the record and beneficial owner of all of the
issued and outstanding shares of Capital Stock (including membership interests
as to limited liability companies) of each of the Subsidiaries listed on
Schedule 8.12 to the Information Certificate as being owned by such Borrower or
Guarantor and there are no proxies, irrevocable or otherwise, with respect to
such shares or membership interests and no equity securities of any of the
Subsidiaries are or may become required to be issued by reason of any options,
warrants, rights to subscribe to, calls or commitments of any kind or nature and
there are no contracts, commitments, understandings or arrangements by which any
Subsidiary is or may become bound to issue additional shares or membership
interests or securities convertible into or exchangeable for such shares.

(c) The issued and outstanding shares of Capital Stock of each Borrower and
Guarantor (other than Parent) are directly and beneficially owned and held by
the persons indicated in the Information Certificate, and in each case all of
such shares have been duly authorized and are fully paid and non-assessable,
free and clear of all claims, liens, pledges and encumbrances of any kind,
except as disclosed in writing to Agent prior to the date hereof.

(d) Each Borrower and Guarantor is Solvent and will continue to be Solvent after
the creation of the Obligations, the security interests of Agent and the other
transaction contemplated hereunder.

8.13 Labor Disputes.

(a) Set forth on Schedule 8.13 to the Information Certificate is a list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to each Borrower and Guarantor and any union,
labor organization or other bargaining agent in respect of the employees of any
Borrower or Guarantor on the date hereof.

(b) There is (i) no significant unfair labor practice complaint pending against
any Borrower or Guarantor or, to any Borrower’s or Guarantor’s knowledge,
threatened against it, before the National Labor Relations Board, and no
significant grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement is pending on the date hereof against
any Borrower or Guarantor or, to any Borrower’s or Guarantor’s knowledge,
threatened against it, and (ii) no significant strike, labor dispute, slowdown
or stoppage is pending against any Borrower or Guarantor or, to any Borrower’s
or Guarantor’s knowledge, threatened against any Borrower or Guarantor.

 

71



--------------------------------------------------------------------------------

8.14 Restrictions on Subsidiaries. Except for restrictions contained in this
Agreement or any other agreement with respect to Indebtedness of any Borrower or
Guarantor permitted hereunder as in effect on the date hereof, there are no
contractual or consensual restrictions on any Borrower or Guarantor or any of
its Subsidiaries which prohibit or otherwise restrict (a) the transfer of cash
or other assets (i) between any Borrower or Guarantor and any of its or their
Subsidiaries or (ii) between any Subsidiaries of any Borrower or Guarantor or
(b) the ability of any Borrower or Guarantor or any of its or their Subsidiaries
to incur Indebtedness or grant security interests to Agent or any Lender in the
Collateral.

8.15 Material Contracts. Schedule 8.15 to the Information Certificate sets forth
all Material Contracts to which any Borrower or Guarantor is a party or is bound
as of the date hereof. Borrowers and Guarantors have delivered to Agent on or
before the date hereof true, correct and complete copies of such Material
Contracts that are in written form. Borrowers and Guarantors are not in breach
or in default in any material respect of or under any Material Contract and have
not received any notice of the intention of any other party thereto to terminate
any Material Contract.

8.16 Payable Practices. Each Borrower and Guarantor have not made any material
change in the historical accounts payable practices from those in effect
immediately prior to the date hereof.

8.17 Accuracy and Completeness of Information. All information furnished by or
on behalf of any Borrower or Guarantor in writing to Agent or any Lender in
connection with this Agreement or any of the other Financing Agreements or any
transaction contemplated hereby or thereby, including all information on the
Information Certificate is true and correct in all material respects on the date
as of which such information is dated or certified and does not omit any
material fact necessary in order to make such information not misleading. No
event or circumstance has occurred which has had or could reasonably be expected
to have a Material Adverse Affect, which has not been fully and accurately
disclosed to Agent in writing prior to the date hereof.

8.18 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Agent and Lenders on the date of each additional borrowing or
other credit accommodation hereunder and shall be conclusively presumed to have
been relied on by Agent and Lenders regardless of any investigation made or
information possessed by Agent or any Lender. The representations and warranties
set forth herein shall be cumulative and in addition to any other
representations or warranties which any Borrower or Guarantor shall now or
hereafter give, or cause to be given, to Agent or any Lender.

 

72



--------------------------------------------------------------------------------

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS

9.1 Maintenance of Existence.

(a) Each Borrower and Guarantor shall at all times preserve, renew and keep in
full force and effect its existence as a corporation or limited liability
company, as applicable, and rights and franchises with respect thereto and
maintain in full force and effect all licenses, trademarks, tradenames,
approvals, authorizations, leases, contracts and Permits necessary to carry on
in all material respects the business as presently or proposed to be conducted,
except as to any Guarantor other than Parent as permitted in Section 9.7 hereto;
provided, that, PEI Licensing and Jantzen Apparel may from time to time in the
ordinary course of business consistent with current practices and policies
determine not to maintain certain licenses of trademarks owned by it to third
parties or not to maintain certain trademark registrations in each case to the
extent permitted under Section 9.7 hereof or not to maintain certain licenses of
trademarks owned by third parties to a Borrower or Guarantor to the extent
permitted under Section 9.18 hereof.

(b) No Borrower or Guarantor shall change its name unless each of the following
conditions is satisfied: (i) Agent shall have received not less than thirty
(30) days prior written notice from Borrower Agent of such proposed change in
its corporate or limited liability company name, which notice shall accurately
set forth the new name; and (ii) Agent shall have received a copy of the
amendment to the Certificate of Incorporation (or certificate of formation, as
the case may be) of such Borrower or Guarantor providing for the name change
certified by the Secretary of State of the jurisdiction of incorporation or
organization of such Borrower or Guarantor as soon as it is available.

(c) No Borrower or Guarantor shall change its chief executive office or its
mailing address or organizational identification number (or if it does not have
one, shall not acquire one) unless Agent shall have received not less than
thirty (30) days’ prior written notice from Borrower Agent of such proposed
change, which notice shall set forth such information with respect thereto as
Agent may require and Agent shall have received such agreements as Agent may
reasonably require in connection therewith. No Borrower or Guarantor shall
change its type of organization, jurisdiction of organization or other legal
structure.

9.2 New Collateral Locations. Each Borrower and Guarantor may only open any new
location within the continental United States provided such Borrower or
Guarantor (a) gives Agent five (5) days prior written notice of the intended
opening of any such new location and (b) executes and delivers, or causes to be
executed and delivered, to Agent such agreements, documents, and instruments as
Agent may deem reasonably necessary or desirable to protect its interests in the
Collateral at such location.

9.3 Compliance with Laws, Regulations, Etc.

(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to, at all
times, comply in all material respects with all laws, rules, regulations,
licenses, approvals, orders and other Permits applicable to it and duly observe
all requirements of any foreign, Federal, State or local Governmental Authority.

 

73



--------------------------------------------------------------------------------

(b) Borrowers and Guarantors shall give written notice to Agent immediately upon
any Borrower’s or Guarantor’s receipt of any notice of, or any Borrower’s or
Guarantor’s otherwise obtaining knowledge of, (i) the occurrence of any event
involving the release, spill or discharge, threatened or actual, of any
Hazardous Material or (ii) any investigation, proceeding, complaint, order,
directive, claims, citation or notice with respect to: (A) any non-compliance
with or violation of any Environmental Law by any Borrower or Guarantor or
(B) the release, spill or discharge, threatened or actual, of any Hazardous
Material other than in the ordinary course of business and other than as
permitted under any applicable Environmental Law. Copies of all environmental
surveys, audits, assessments, feasibility studies and results of remedial
investigations shall be promptly furnished, or caused to be furnished, by such
Borrower or Guarantor to Agent. Each Borrower and Guarantor shall take prompt
action to respond to any material non-compliance with any of the Environmental
Laws and shall regularly report to Agent on such response.

(c) Without limiting the generality of the foregoing, whenever Agent reasonably
determines that there is any material non-compliance, or any condition which
requires any action by or on behalf of any Borrower or Guarantor in order to
avoid any material non-compliance, with any Environmental Law, Borrowers shall,
at Agent’s request and Borrowers’ expense: (i) cause an independent
environmental engineer reasonably acceptable to Agent to conduct such tests of
the site where material non-compliance or alleged material non-compliance with
such Environmental Laws has occurred as to such non-compliance and prepare and
deliver to Agent a report as to such material non-compliance setting forth the
results of such tests, a proposed plan for responding to any environmental
problems described therein, and an estimate of the costs thereof and
(ii) provide to Agent a supplemental report of such engineer whenever the scope
of such material non-compliance, or such Borrower’s or Guarantor’s response
thereto or the estimated costs thereof, shall change in any material respect.

(d) Each Borrower and Guarantor shall indemnify and hold harmless Agent and
Lenders and their respective directors, officers, employees, agents, invitees,
representatives, successors and assigns, from and against any and all losses,
claims, damages, liabilities, costs, and expenses (including reasonable
attorneys’ fees and expenses) directly or indirectly arising out of or
attributable to the use, generation, manufacture, reproduction, storage,
release, threatened release, spill, discharge, disposal or presence of a
Hazardous Material, including the costs of any required or necessary repair,
cleanup or other remedial work with respect to any property of any Borrower or
Guarantor and the preparation and implementation of any closure, remedial or
other required plans. All representations, warranties, covenants and
indemnifications in this Section 9.3 shall survive the payment of the
Obligations and the termination of this Agreement.

 

74



--------------------------------------------------------------------------------

9.4 Payment of Taxes and Claims. Each Borrower and Guarantor shall, and shall
cause any Subsidiary to, duly pay and discharge all taxes, assessments,
contributions and governmental charges upon or against it or its properties or
assets, except for taxes the validity of which are being contested in good faith
by appropriate proceedings diligently pursued and available to such Borrower,
Guarantor or Subsidiary, as the case may be, and with respect to which adequate
reserves have been set aside on its books. Each Borrower and Guarantor shall be
liable for any tax or penalties imposed on Agent or any Lender as a result of
the financing arrangements provided for herein and each Borrower and Guarantor
agrees to indemnify and hold Agent harmless with respect to the foregoing, and
to repay to Agent, for the benefit of Lenders, on demand the amount thereof, and
until paid by such Borrower or Guarantor such amount shall be added and deemed
part of the Loans, provided, that, nothing contained herein shall be construed
to require any Borrower or Guarantor to pay any income or franchise taxes
attributable to the income of Lenders from any amounts charged or paid hereunder
to Lenders. The foregoing indemnity shall survive the payment of the Obligations
and the termination of this Agreement.

9.5 Insurance. Each Borrower and Guarantor shall, and shall cause any Subsidiary
to, at all times, maintain with financially sound and reputable insurers
insurance with respect to the Collateral against loss or damage and all other
insurance of the kinds and in the amounts customarily insured against or carried
by corporations of established reputation engaged in the same or similar
businesses and similarly situated (including self-insurance). Said policies of
insurance shall be reasonably satisfactory to Agent as to form, amount and
insurer (including as to insurance other than with respect to loss or damage to
Collateral, self-insurance as to form, amount, coverage and administrator
reasonably satisfactory to Agent). Borrowers and Guarantors shall furnish
certificates, policies or endorsements to Agent as Agent shall reasonably
require as proof of such insurance, and, if any Borrower or Guarantor fails to
do so, Agent is authorized, but not required, to obtain such insurance at the
expense of Borrowers. All policies shall provide for at least thirty (30) days
prior written notice to Agent of any cancellation or reduction of coverage and
that Agent may act as attorney for each Borrower and Guarantor in obtaining, and
at any time an Event of Default exists or has occurred and is continuing,
adjusting, settling, amending and canceling such insurance. Borrowers and
Guarantors shall cause Agent to be named as a loss payee and an additional
insured (but without any liability for any premiums) under such insurance
policies and Borrowers and Guarantors shall obtain non-contributory lender’s
loss payable endorsements to all insurance policies in form and substance
satisfactory to Agent. Such lender’s loss payable endorsements shall specify
that the proceeds of such insurance shall be payable to Agent as its interests
may appear and further specify that Agent and Lenders shall be paid regardless
of any act or omission by any Borrower, Guarantor or any of its or their
Affiliates. Without limiting any other rights of Agent or Lenders, any insurance
proceeds received by Agent at any time may be applied to payment of the
Obligations, whether or not then due, in any order and in such manner as Agent
may determine. Upon application of such proceeds to the Loans, Loans may be
available subject and pursuant to the terms hereof to be used for the costs of
repair or replacement of the Collateral lost or damages resulting in the payment
of such insurance proceeds.

 

75



--------------------------------------------------------------------------------

9.6 Financial Statements and Other Information.

(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to, keep
proper books and records in which true and complete entries shall be made of all
dealings or transactions of or in relation to the Collateral and the business of
such Borrower, Guarantor and its Subsidiaries in accordance with GAAP. Borrowers
and Guarantors shall promptly furnish to Agent and Lenders all such financial
and other information as Agent shall reasonably request relating to the
Collateral and the assets, business and operations of Borrowers and Guarantors,
and Borrowers and Guarantors shall notify the auditors and accountants of
Borrowers and Guarantors that Agent is authorized to obtain such information
directly from them. Without limiting the foregoing, Borrowers and Guarantors
shall furnish or cause to be furnished to Agent, the following: (i) within
thirty (30) days after the end of each fiscal month (except that, in the case of
any fiscal month that is the last month of a fiscal quarter, forty-five
(45) days after the end of such month), monthly unaudited consolidated financial
statements, and unaudited consolidating financial statements (including in each
case balance sheets, statements of income and loss, statements of cash flow, and
statements of shareholders’ equity), all in reasonable detail, fairly presenting
the financial position and the results of the operations of Parent and its
Subsidiaries as of the end of and through such fiscal month, certified to be
correct by the chief financial officer of Parent, subject to normal year-end
adjustments and no footnotes and accompanied by a compliance certificate
substantially in the form of Exhibit D hereto, along with a schedule in a form
satisfactory to Agent of the calculations used in determining, as of the end of
such month, whether Borrowers and Guarantors are in compliance with the covenant
set forth in Section 9.17 of this Agreement for such month and (ii) within
ninety (90) days after the end of each fiscal year, audited consolidated
financial statements and unaudited consolidating financial statements of Parent
and its Subsidiaries (including in each case balance sheets, statements of
income and loss, statements of cash flow, and statements of shareholders’
equity), and the accompanying notes thereto, all in reasonable detail, fairly
presenting the financial position and the results of the operations of Parent
and its Subsidiaries as of the end of and for such fiscal year, together with
the unqualified opinion of independent certified public accountants with respect
to the audited consolidated financial statements, which accountants shall be an
independent accounting firm selected by Borrowers and acceptable to Agent, that
such audited consolidated financial statements have been prepared in accordance
with GAAP, and present fairly the results of operations and financial condition
of Parent and its Subsidiaries as of the end of and for the fiscal year then
ended.

(b) Borrowers and Guarantors shall promptly notify Agent in writing of the
details of (i) any loss, damage, investigation, action, suit, proceeding or
claim relating to Collateral having a value of more than $5,000,000 or which can
reasonably be expected to result in any material adverse change in any
Borrower’s or Guarantor’s business, properties, assets, goodwill or condition,
financial or otherwise, (ii) any Material Contract being terminated or amended
or any new Material Contract entered into (in which event Borrowers and
Guarantors shall provide Agent with a copy of such Material Contract), (iii) any
order, judgment or decree in excess of $5,000,000 shall have been entered
against any Borrower or Guarantor any of its or their properties or assets,
(iv) any notification of a material violation of laws or regulations received by
any Borrower or Guarantor, (v) any ERISA Event, and (vi) the occurrence of any
Default or Event of Default.

(c) Borrowers and Guarantors shall promptly after the sending or filing thereof
furnish or cause to be furnished to Agent copies of all reports which any
Borrower or Guarantor sends to its stockholders generally and copies of all
reports and registration statements which any Borrower or Guarantor files with
the Securities and Exchange Commission, any national securities exchange or the
National Association of Securities Dealers, Inc.

 

76



--------------------------------------------------------------------------------

(d) Borrowers and Guarantors shall furnish or cause to be furnished to Agent
such budgets, forecasts, projections and other information respecting the
Collateral and the business of Borrowers and Guarantors, as Agent may, from time
to time, reasonably request. Agent is hereby authorized to deliver a copy of any
financial statement or any other information relating to the business of
Borrowers and Guarantors to any court or other Governmental Authority or to any
Lender or Participant or prospective Lender or Participant or any Affiliate of
any Lender or Participant. Each Borrower and Guarantor hereby irrevocably
authorizes and directs all accountants or auditors to deliver to Agent, at
Borrowers’ expense, copies of the financial statements of any Borrower and
Guarantor and any reports or management letters prepared by such accountants or
auditors on behalf of any Borrower or Guarantor and to disclose to Agent and
Lenders such information as they may have regarding the business of any Borrower
and Guarantor. Any documents, schedules, invoices or other papers delivered to
Agent or any Lender may be destroyed or otherwise disposed of by Agent or such
Lender one (1) year after the same are delivered to Agent or such Lender, except
as otherwise designated by Borrower Agent to Agent or such Lender in writing.

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Each Borrower and
Guarantor shall not, and shall not permit any Subsidiary to, directly or
indirectly,

(a) merge into or with or consolidate with any other Person or permit any other
Person to merge into or with or consolidate with it;

(b) sell, issue, assign, lease, license, transfer, abandon or otherwise dispose
of any Capital Stock or Indebtedness to any other Person or any of its assets to
any other Person, except for

(i) sales of Inventory in the ordinary course of business,

(ii) the sale or other disposition of worn-out or obsolete Equipment or
Equipment no longer used or useful in the business of any Borrower or Guarantor
so long as all proceeds of such sales or other dispositions are paid to Agent
for application to the Obligations, and

(iii) the issuance and sale by any Borrower or Guarantor of Capital Stock of
such Borrower or Guarantor, including the issuance of shares of the Capital
Stock of Parent pursuant to a public or private offering, after the date hereof;
provided, that, (A) Agent shall have received not less than ten (10) Business
Days’ prior written notice of such issuance and sale by such Borrower or
Guarantor, which notice shall specify the parties to whom such shares are to be
sold (and if in a public offering, then specifying the same or in a private
offering to multiple parties where such parties are not known, then specifying
the same), the terms of such sale, the total amount which it is anticipated will
be realized from the issuance and sale of such stock and the net cash proceeds
which it is anticipated will be received by such Borrower or Guarantor from such
sale, (B) such Borrower or Guarantor shall not be required to pay any cash
dividends or repurchase or redeem such Capital Stock or make any other payments
in respect thereof, except as otherwise permitted in Section 9.11 hereof,
(C) the terms of such Capital Stock, and the terms and conditions of the
purchase and sale thereof, shall not include any terms that include any
limitation on the right of any Borrower to request or receive Loans or Letter of
Credit Accommodations or the right of any Borrower and Guarantor to amend,
modify or supplement any of the terms and conditions of this Agreement or any of
the other Financing Agreements or otherwise in any way limit or restrict the
arrangements of Borrowers and Guarantors with Agent and Lenders, (D) except as
Agent may otherwise agree in writing or as is otherwise permitted in
Section 9.9(f)(v) and Section 9.9(g)(v) hereof, all of the proceeds of the sale
and issuance of such Capital Stock shall be paid to Agent for application to the
Obligations in such order and manner as Agent may determine (but as to any
Eurodollar Rate Loans then outstanding, subject to the terms of Section 6.4(a)
with respect to the application of payments to such Eurodollar Rate Loans) and
(E) as of the date of such issuance and sale and after giving effect thereto, no
Default or Event of Default shall exist or have occurred,

 

77



--------------------------------------------------------------------------------

(iv) the issuance of Capital Stock of any Borrower or Guarantor consisting of
common stock pursuant to an employee stock option or grant or similar equity
plan (including the issuance of shares of Parent’s common stock upon the
exercise by directors or employees of such options) or 401(k) plans of such
Borrower or Guarantor for the benefit of its employees, directors and
consultants, provided, that, in no event shall such Borrower or Guarantor be
required to issue, or shall such Borrower or Guarantor issue, Capital Stock
pursuant to such stock plans or 401(k) plans which would result in a Change of
Control or other Event of Default,

(v) the grant by any Borrower or Guarantor of a non-exclusive license or an
exclusive license after the date hereof to any person (other than another
Borrower or Guarantor) for the use of any Intellectual Property consisting of
trademarks owned by such Borrower or Guarantor; provided, that, as to any such
license, each of the following conditions is satisfied: (A) within forty-five
(45) days after the end of each fiscal quarter or more frequently from time to
time as Agent may reasonably request, Borrowers and Guarantors shall provide to
Agent a list of the licenses then in effect, together with such other
information with respect thereto as Agent may reasonably request, (B) each such
license shall be on commercially reasonable prices and terms in a bona fide
arms’-length transaction, (C) such license shall only be for the use of
trademarks in the manufacture, distribution or sale of products outside the
United States of America and Canada or if such license is for the use of such
trademarks in the manufacture, distribution or sale of products within the
United States of America or Canada, at Agent’s option, any Inventory bearing the
trademark that is subject to such license or for which such trademark is used in
the manufacture, distribution or sale thereof shall cease to be Eligible
Inventory to the extent that it can no longer be sold using such trademark or in
the reasonable determination of Agent, is not reasonably anticipated to be sold
during the remaining period that such Borrower or Guarantor may use such
trademark prior to the termination of its rights to do so in accordance with the
terms of the applicable agreement (and after giving effect to the reduction in
the Borrowing Base as a result of such Inventory ceasing to be Eligible
Inventory, the aggregate amount of the Excess Availability of Borrowers shall be
not less than $5,000,000), (D) upon Agent’s reasonable request, Borrowers and
Guarantors shall deliver to Agent true, correct and complete copies of such
agreements, documents and instruments in connection with such license as Agent
may reasonably specify, and (E) at the time of the grant of the license and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing;

 

78



--------------------------------------------------------------------------------

(vi) the licensing by a Borrower or Guarantor of Intellectual Property owned by
it to another Borrower or Guarantor; provided, that, as to any such license:
(A) any rights of such Borrower or Guarantor shall be subject to the rights of
Agent in such Intellectual Property (including the rights of Agent to use such
Intellectual Property upon an Event of Default), and (B) such license shall not
impair, hinder or otherwise adversely affect the rights of Agent;

(vii) the abandonment or cancellation of trademarks or the failure to maintain
or not renew, or the allowing to lapse of, any trademarks as registered under
the laws of any country which are not material and are no longer used or useful
in any material respect in the business of any Borrower, Guarantor or their
Subsidiaries and does not appear on or is otherwise not affixed to or
incorporated in any Inventory or Equipment or necessary in connection with the
Records and Borrowers and Guarantors have determined in good faith in the
ordinary course of its business that such trademark being abandoned or
cancelled, or not maintained or renewed, or allowed to lapse, as the case may
be, under the laws of the jurisdiction of any country does not have a value in
excess of $100,000 as to such trademark in such country;

(viii) the existing licenses of trademarks owned by a Borrower or Guarantor to a
person that is not a Borrower or Guarantor set forth on Schedule 9.7(b) hereto;
provided, that, as to each such license: (A) Agent shall have received true,
correct and complete copies of all agreements relating to such license
arrangements and such other information with respect thereto as Agent may
reasonably request from time to time and (B) in no event shall any Borrower or
Guarantor amend or change such arrangements so as to limit or impair the rights
of any Borrower or Guarantor (or Agent) to use the trademarks subject to such
license arrangements or to increase or create any liabilities of any Borrower or
Guarantor in connection with such license arrangements;

(ix) the sale and assignment by a Borrower to a Factor of Accounts of such
Borrower, in accordance with the terms and conditions of the Factoring
Agreements of such Borrower with such Factor; provided, that, (A) Agent shall
have received true, correct and complete copies of all of the Factoring
Agreements and all related agreements, documents and instruments (and as to any
Factoring Agreements entered into after the date hereof, the terms and
conditions shall be reasonably satisfactory to Agent), (B) in no event shall the
aggregate face amount of all Accounts sold by Borrowers to Factors outstanding
at any one time exceed $5,000,000, (C) Agent shall have received in reasonable
detail a report of the Accounts to be so sold and assigned to the Factor and the
date of any such sale and assignment not less than every two (2) weeks or more
frequently as Agent may request at any time that the aggregate amount of the
Excess Availability of Borrowers is less than $20,000,000 or a Default or Event
of Default shall exist or have occurred and be continuing, (D) as of the date of
any such sale and assignment and after giving effect thereto (including giving
effect to the reduction in the Borrowing Base of the Borrower making such sale
and assignment as a result thereof), the aggregate amount of the Excess
Availability of Borrowers plus the Excess Cash shall be not less than
$15,000,000, (E) Agent shall have received a Factoring Assignment Agreement in
form and substance satisfactory to Agent duly authorized, executed and delivered
by each Factor, Borrowers and Guarantors, (F) Borrowers and Guarantors shall not
obtain any advance payments from a Factor in respect of Accounts to be sold or
assigned or any loans or other advances or other financial accommodations and
the only Indebtedness of Borrowers and Guarantors to a Factor, contingent or
otherwise, shall consist of the commissions and other fees and charges of such
Factor under the terms of the Factoring Agreements, (G) Borrowers and Guarantors
shall not, directly or indirectly, amend, modify, alter or change in any
material respect any of the Factoring Agreements or any related agreements,
documents and instruments, except that Borrowers may, after prior written notice
to Agent, amend, modify, alter or change the terms thereof so as to extend the
maturity thereof, or to reduce any rates, commissions or fees in connection
therewith, (H) Agent shall have received not less than ten (10) Business Days’
prior written notice of the intention of any Borrower or Guarantor to enter into
a new Factoring Agreement after the date hereof, which notice shall set forth in
reasonable detail, the name and address of the proposed Factor, the proposed
rates, commissions and fees, and the maturity date with respect thereto,
together with such other information with respect thereto as Agent may
reasonably request and any Factor pursuant to such new Factoring Agreement shall
be reasonably acceptable to Agent, and (I) Borrowers and Guarantors shall
furnish to Agent all material written notices or demands in connection with such
arrangements with a Factor either received by any Borrower or Guarantor or on
its behalf, promptly after the receipt thereof, or sent by any Borrower or
Guarantor or on its behalf, concurrently with the sending thereof, as the case
may be,

 

79



--------------------------------------------------------------------------------

(x) the transfer or assignment after the date hereof of license agreements with
respect to trademarks owned by Parent, or the right to receive royalties or
payments under such license agreements, to Perry Ellis International Group
Holdings Limited, a corporation organized under the laws of Ireland and having
its principal place of business in the Bahamas, or any other wholly-owned direct
or indirect Subsidiary of Parent that is not organized under the laws of the
United States of America or Canada, provided, that, (A) as to any such transfer
or assignment: (1) Agent shall have received true, correct and complete copies
of all agreements relating to such transfer or assignment and such other
information with respect thereto as Agent may reasonably request from time to
time, (2) in no event shall such arrangements limit or impair the rights of any
Borrower or Guarantor (or Agent) to use the trademarks subject to such license
arrangements (except in jurisdictions outside the United States and Canada) or
create any material liabilities of any Borrower or Guarantor in connection with
such license arrangements, (3) as of the date of any such transfer or assignment
and after giving effect thereto, no Default or Event of Default shall exist or
have occurred and be continuing, (4) the trademarks subject to such licenses
shall only be registered under and for use in jurisdictions outside the United
States and Canada, (5) such transfer or assignment shall be permitted under the
Senior Note Indenture and Borrowers and Guarantors shall have complied with all
requirements with respect to such transfer or assignment provided for therein
and such transfer and assignment shall not result in the breach of, or
constitute a default under, any indenture, agreement or instrument to which any
Borrower or Guarantor is a party or by which it or its assets may be bound, and
(B) upon the satisfaction of each of the conditions set forth in this clause
(x) above as to any such transfer or assignment, upon the written request of
Borrower Agent, Agent shall, at Borrowers’ expense, execute and deliver to
Borrower Agent a release instrument with respect to the license agreements or
rights to be so transferred and assigned in form and substance reasonably
satisfactory to Agent, provided, that, (1) the release pursuant to such release
instrument shall only be effective immediately prior to the effectiveness of
such transfer and assignment and so long as any other party with a security
interest, lien or encumbrance with respect to such license agreements or rights
to be so transferred and assigned has released and terminated such interests,
(2) Agent shall have received evidence that Senior Note Trustee and any other
party with a security interest therein has on or before the effectiveness of the
release by Agent of such security interest unconditionally executed and
delivered to Borrower Agent a release instrument with respect thereto, and
(3) if such transfer or assignment is not effective within ten (10) Business
Days after the delivery by Agent of such release instrument to Borrower Agent,
then Borrower Agent shall promptly return such release instrument to Agent;

 

80



--------------------------------------------------------------------------------

(c) wind up, liquidate or dissolve except that any Guarantor (other than Parent)
may wind up, liquidate and dissolve, provided, that, each of the following
conditions is satisfied, (i) the winding up, liquidation and dissolution of such
Guarantor shall not violate any law or any order or decree of any court or other
Governmental Authority in any material respect and shall not conflict with or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, or any other agreement or instrument to which any Borrower or
Guarantor is a party or may be bound, (ii) such winding up, liquidation or
dissolution shall be done in accordance with the requirements of all applicable
laws and regulations, (iii) effective upon such winding up, liquidation or
dissolution, all of the assets and properties of such Guarantor shall be duly
and validly transferred and assigned to a Borrower or another Guarantor, free
and clear of any liens, restrictions or encumbrances other than the security
interest and liens of Agent (and Agent shall have received such evidence thereof
as Agent may reasonably require) and Agent shall have received copies of such
deeds, assignments or other agreements as Agent may request to evidence and
confirm the transfer of such assets to of such Guarantor to a Borrower,
(iv) Agent shall have received all documents and agreements that any Borrower or
Guarantor has filed with any Governmental Authority or as are otherwise required
to effectuate such winding up, liquidation or dissolution, (v) no Borrower or
Guarantor shall assume any Indebtedness, obligations or liabilities as a result
of such winding up, liquidation or dissolution, or otherwise become liable in
respect of any obligations or liabilities of the entity that is winding up,
liquidating or dissolving, unless such Indebtedness is otherwise expressly
permitted hereunder, (vi) Agent shall have received not less than ten
(10) Business Days prior written notice of the intention of such Guarantor to
wind up, liquidate or dissolve, and (vii) as of the date of such winding up,
liquidation or dissolution and after giving effect thereto, no Default or Event
of Default shall exist or have occurred; or

(d) agree to do any of the foregoing.

9.8 Encumbrances. Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, create, incur, assume or suffer to exist any security
interest, mortgage, pledge, lien, charge or other encumbrance of any nature
whatsoever on any of its assets or properties, including the Collateral, or file
or permit the filing of, or permit to remain in effect, any financing statement
or other similar notice of any security interest or lien with respect to any
such assets or properties, except:

(a) the security interests and liens of Agent for itself and the benefit of
Lenders;

 

81



--------------------------------------------------------------------------------

(b) liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower, or Guarantor or Subsidiary, as the case may be and
with respect to which adequate reserves have been set aside on its books;

(c) non-consensual statutory liens (other than liens securing the payment of
taxes) arising in the ordinary course of such Borrower’s, Guarantor’s or
Subsidiary’s business to the extent: (i) such liens secure Indebtedness which is
not overdue or (ii) such liens secure Indebtedness relating to claims or
liabilities which are fully insured and being defended at the sole cost and
expense and at the sole risk of the insurer or being contested in good faith by
appropriate proceedings diligently pursued and available to such Borrower,
Guarantor or such Subsidiary, in each case prior to the commencement of
foreclosure or other similar proceedings and with respect to which adequate
reserves have been set aside on its books;

(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of such Borrower, Guarantor or such Subsidiary as presently conducted thereon or
materially impair the value of the Real Property which may be subject thereto;

(e) purchase money security interests in Equipment (including Capital Leases)
and purchase money mortgages on Real Property to secure Indebtedness permitted
under Section 9.9(b) hereof;

(f) pledges and deposits of cash by any Borrower or Guarantor after the date
hereof in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security benefits
consistent with the current practices of such Borrower or Guarantor as of the
date hereof;

(g) pledges and deposits of cash by any Borrower or Guarantor after the date
hereof to secure the performance of tenders, bids, leases, trade contracts
(other than for the repayment of Indebtedness), statutory obligations and other
similar obligations in each case in the ordinary course of business consistent
with the current practices of such Borrower or Guarantor as of the date hereof;
provided, that, in connection with any performance bonds issued by a surety or
other person, the issuer of such bond shall have waived in writing any rights in
or to, or other interest in, any of the Collateral in an agreement, in form and
substance satisfactory to Agent;

 

82



--------------------------------------------------------------------------------

(h) liens arising from (i) operating leases and the precautionary UCC financing
statement filings (or similar filings in any foreign jurisdiction) in respect
thereof and (ii) equipment or other materials which are not owned by any
Borrower or Guarantor located on the premises of such Borrower or Guarantor (but
not in connection with, or as part of, the financing thereof) from time to time
in the ordinary course of business and consistent with current practices of such
Borrower or Guarantor and the precautionary UCC financing statement filings (or
similar filings in any foreign jurisdiction) in respect thereof;

(i) judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default, provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, (iii) a stay of
enforcement of any such liens is in effect and (iv) Agent may establish a
Reserve with respect thereto;

(j) purchase money security interests of a Letter of Credit Issuer under the
Letter of Credit Facility of such Letter of Credit Issuer with a Borrower in the
Letter of Credit Issuer Priority Collateral Inventory purchased with the
proceeds of a letter of credit issued pursuant to such Letter of Credit
Facility, the documents pertaining thereto and any insurance proceeds relating
thereto; provided, that, (i) the security interest in any such Letter of Credit
Issuer Priority Collateral shall at all times only secure the reimbursement
obligations of the Borrower for the letter of credit used to purchase the
specific Inventory constituting such Letter of Credit Issuer Priority
Collateral, (ii) Agent shall have received a Letter of Credit Intercreditor
Agreement from such Letter of Credit Issuer, in form and substance satisfactory
to Agent, duly authorized, executed and delivered by such Letter of Credit
Issuer, Borrowers and Guarantors and (iii) in no event shall any Letter of
Credit Issuer Priority Collateral be included in any report of Inventory
provided by any Borrower or Guarantor to Agent as Eligible Inventory and shall
in all cases be separately identified in any report of Inventory provided to
Agent;

(k) the security interests and liens of each existing Letter of Credit Issuer
pursuant to the terms of the Letter of Credit Facility Agreements of Borrowers
with each of such Letter of Credit Issuers, as each is in effect on the date
hereof, on the assets of Borrowers (other than Letter of Credit Issuer Priority
Collateral) consisting of accounts, chattel paper, deposit accounts, documents,
equipment, fixtures, general intangibles, instruments, inventory, investment
property and letter-of-credit rights of Borrowers to secure the Indebtedness of
Borrowers to such Letter of Credit Issuer permitted under Section 9.9 hereof,
provided, that, (i) such security interests and liens as to all existing and
hereafter acquired or arising assets and properties of Borrowers (except to the
extent of the purchase money security interests of such Letter of Credit Issuer
permitted under clause (j) above) are and shall at all times be subject and
subordinate to the security interests and liens of Agent pursuant to the terms
of the Letter of Credit Intercreditor Agreement of Agent with such Letter of
Credit Issuer and (ii) the Letter of Credit Intercreditor Agreement of Agent
with each such Letter of Credit Issuer shall at all times be in full force and
effect and each Letter of Credit Issuer shall at all times be in compliance with
the terms thereof;

 

83



--------------------------------------------------------------------------------

(l) the security interests and liens of the Senior Note Trustee in the Senior
Note Priority Collateral as of the date hereof to secure the Indebtedness of
Parent evidenced by the Senior Notes and Senior Note Guarantors under the Senior
Note Indenture as to such Indebtedness permitted hereunder, together with the
security interests and liens of the Senior Note Trustee arising after the date
hereof in trademarks of Borrowers and Guarantors or license agreements or other
intangible assets of Borrowers and Guarantors of the same type or category as
the Senior Note Priority Collateral to secure such Indebtedness, provided, that,
as to any such security interests and liens arising after the date hereof:
(i) such Borrower or Guarantor shall be required to grant such security
interests or liens under the terms of the Pledge and Security Agreement, dated
as of March 22, 2002, by Parent and Senior Note Guarantors in favor of the
Senior Note Trustee (as in effect as of the date hereof), (ii) such security
interests and liens shall be subject and subordinate in priority to the security
interests and liens of Agent in any such trademarks or other intangible assets
pursuant to the terms of an intercreditor agreement between Senior Note Trustee
and Agent in form and substance satisfactory to Agent, as duly executed,
authorized and delivered by Senior Note Trustee and acknowledged and agreed to
by Borrowers and Guarantors, (iii) Agent shall have received prior written
notice of the intention of Parent or Senior Note Guarantors to grant such
security interests or liens and true, correct and complete copies of all
agreements, documents and instruments related thereto, together with such other
information with respect thereto as Agent may request;

(m) the security interests and liens of Agent for the benefit of the bank or
other financial institution that is party to the Interest Rate Protection
Agreements to the extent provided for herein and subject to the terms hereof;

(n) the security interests and liens of a Factor in the Factor Priority
Collateral to secure the Indebtedness of Borrowers to such Factor permitted
under Section 9.9(k) hereof; provided, that, such security interests and liens
of the Factors shall be subject to the terms and conditions of the Factor
Assignment Agreements;

(o) the security interests in and liens and mortgages upon the Real Property of
PE Real Estate located in Seneca, South Carolina arising after the date hereof
to secure the Indebtedness of PE Real Estate permitted under Section 9.9(l)
hereof;

(p) the security interests and liens set forth on Schedule 8.4 to the
Information Certificate.

9.9 Indebtedness. Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, incur, create, assume, become or be liable in any manner with
respect to, or permit to exist, any Indebtedness, or guarantee, assume, endorse,
or otherwise become responsible for (directly or indirectly), the Indebtedness,
performance, obligations or dividends of any other Person, except:

(a) the Obligations;

 

84



--------------------------------------------------------------------------------

(b) purchase money Indebtedness (including Capital Leases) arising after the
date hereof to the extent secured by purchase money security interests in
Equipment (including Capital Leases) and purchase money mortgages on Real
Property not to exceed $10,000,000 in the aggregate at any time outstanding so
long as such security interests and mortgages do not apply to any property of
such Borrower, Guarantor or Subsidiary other than the Equipment or Real Property
so acquired, and the Indebtedness secured thereby does not exceed the cost of
the Equipment or Real Property so acquired, as the case may be;

(c) guarantees by any Borrower or Guarantor of the Obligations of the other
Borrowers or Guarantors in favor of Agent for the benefit of Lenders;

(d) the Indebtedness of any Borrower or Guarantor to any other Borrower or
Guarantor arising after the date hereof pursuant to Loans by any Borrower or
Guarantor permitted under Section 9.10(g) hereof;

(e) Indebtedness of any Borrower or Guarantor entered into in the ordinary
course of business pursuant to Interest Rate Protection Agreements or Currency
Exchange Agreements; provided, that, such arrangements are either with a Lender
or an Affiliate thereof or with banks or other financial institutions that have
combined capital and surplus and undivided profits of not less than $250,000,000
and are acceptable to Agent, are not for speculative purposes and such
Indebtedness shall be unsecured, except as to obligations under Interest Rate
Protection Agreements with a Lender or an Affiliate of a Lender or another
financial institution, in each case approved by Agent, to the extent of the
security interest of Agent in the Collateral as provided herein;

(f) Indebtedness of Parent evidenced by the Senior Notes as in effect on the
date hereof or as permitted to be amended pursuant to the terms hereof,
provided, that:

(i) the aggregate amount of such Indebtedness shall not exceed $75,000,000, less
the aggregate amount of all repayments or redemptions, whether optional or
mandatory, in respect thereof, plus interest thereon at the rate provided for in
the Senior Notes as in effect on the date hereof, provided, that, Borrowers and
Guarantors shall give Agent prior written notice of the intention of Parent to
issue additional Senior Notes after the date hereof and incur such Indebtedness
in excess of the current outstanding principal amount of $57,000,000,

(ii) the Credit Facility is and shall at all times continue to be the “Senior
Credit Facility” as such term is defined in the Senior Note Indenture as in
effect on the date hereof and is and shall be entitled to all of the rights and
benefits thereof under the Senior Note Indenture as in effect on the date
hereof,

 

85



--------------------------------------------------------------------------------

(iii) Borrowers and Guarantors shall not, directly or indirectly, make any
payments in respect of such Indebtedness, except that they may make
(A) regularly scheduled payments of interest and fees, if any, in respect of
such Indebtedness when due in accordance with the terms of the Senior Notes and
the Senior Note Indenture, in each case as in effect on the date hereof and
(B) payments of principal in respect of such Indebtedness when scheduled to
mature in accordance with the terms of the Senior Note Indenture as in effect on
the date hereof and earlier to the extent permitted under Section 9.9(f)(v)
below,

(iv) Borrowers and Guarantors shall not, directly or indirectly, amend, modify,
alter or change in any material respect any terms of such Indebtedness or any of
the Senior Notes, the Senior Note Indenture or any related agreements, documents
and instruments, except that Parent may, after prior written notice to Agent,
amend, modify, alter or change the terms thereof so as to extend the maturity
thereof or defer the timing of any payments in respect thereof, or to forgive or
cancel any portion of such Indebtedness other than pursuant to payments thereof,
or to reduce the interest rate or any fees in connection therewith,

(v) Borrowers and Guarantors shall not, directly or indirectly, redeem, retire,
defease, purchase or otherwise acquire all or any part of such Indebtedness
other than at maturity (as set forth in the Senior Note Indenture as in effect
on the date hereof or as extended after the date hereof), or set aside or
otherwise deposit or invest any sums for such purpose, except that

(A) Borrowers or Guarantors may redeem or purchase all or any part of such
Indebtedness, provided, that, as of the date of any such redemption or purchase
or any payment in respect thereof and after giving effect thereto, (1) Agent
shall have received prior written notice of the intention of Borrowers or
Guarantors to so redeem or purchase all or any part of such Indebtedness no
later than two (2) Business Days’ prior to any such purchase or redemption,
which notice shall specify the time period within which Borrowers or Guarantors
will redeem or purchase such Indebtedness (which shall be no earlier than the
second Business Day thereafter and no later than five (5) Business Days after
the receipt by Agent of the notice), the maximum amount that Borrowers or
Guarantors will pay in respect thereof and the range of the principal amount of
the Senior Notes Borrowers or Guarantors anticipate will be so redeemed or
purchased, (2) the aggregate amount of the Excess Availability of Borrowers for
each of the immediately preceding ten (10) consecutive days shall have been not
less than $15,000,000 and as of the date of any such payment and after giving
effect thereto, the aggregate amount of the Excess Availability of Borrowers
shall be not less than $15,000,000, and (3) as of the date of any such payment
and after giving effect thereto, no Default or Event of Default shall exist or
have occurred and be continuing, and

 

86



--------------------------------------------------------------------------------

(B) Borrowers or Guarantors may redeem or purchase such Indebtedness with
Refinancing Indebtedness with respect thereto to the extent permitted under
Section 9.9(p) hereof, and

(C) Borrowers or Guarantors may redeem or purchase such Indebtedness with the
proceeds of the issuance and sale of Capital Stock of Parent pursuant to a
public or private offering permitted hereunder, provided, that, as of the date
of any such redemption or purchase or any payment in respect thereof and after
giving effect thereto, (1) Borrowers and Guarantors shall have complied with all
of the requirements of Section 9.7(b)(iii) with respect to such issuance and
sale of common stock and in addition to such requirements, the notice provided
to Agent pursuant thereto shall specify that the proceeds are to be used for the
redemption or purchase of such Indebtedness, the maximum amount that Borrowers
and Guarantors will pay in respect thereof and the range of the principal amount
of the Senior Notes Borrowers and Guarantors anticipate will be so redeemed or
purchased, (2) the redemption or repurchase shall be substantially
contemporaneous with the issuance and sale of the common stock of Parent
pursuant to such public or private offering, (3) the aggregate amount of the
Excess Availability of Borrowers for each of the immediately preceding ten
(10) consecutive days shall have been not less than $15,000,000 and as of the
date of any such payment and after giving effect thereto, the aggregate amount
of the Excess Availability of Borrowers shall be not less than $15,000,000, and
(4) as of the date of any such payment and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing, and

(vi) Agent shall have received true, correct and complete copies of the Senior
Note Indenture (including all amendments and supplemental indentures with
respect thereto) and all related agreements, documents and instruments at any
time entered into in connection therewith,

(vii) Borrowers and Guarantors shall furnish to Agent all material written
notices or demands in connection with such Indebtedness either received by any
Borrower or Guarantor or on its behalf, promptly after the receipt thereof, or
sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be;

(g) Indebtedness of Parent evidenced by the Subordinated Notes as in effect on
the date hereof or as permitted to be amended pursuant to the terms hereof,
provided, that:

(i) the aggregate amount of such Indebtedness shall not exceed $125,000,000,
less the aggregate amount of all repayments or redemptions, whether optional or
mandatory, in respect thereof, plus interest thereon at the rate provided for in
the Subordinated Notes as in effect on the date hereof, provided, that,
Borrowers and Guarantors shall give Agent prior written notice of the intention
of Parent to issue additional Subordinated Notes after the date hereof and incur
such Indebtedness in excess of the current outstanding principal amount of
$100,000,000,

(ii) the Obligations are and shall at all times continue to be “Designated
Senior Indebtedness” and “Senior Indebtedness” under the “Senior Credit
Facility” as each of such terms is defined in the Subordinated Note Indenture as
in effect on the date hereof and are and shall at all times be entitled to all
of the rights and benefits thereof under the Subordinated Note Indenture as in
effect on the date hereof and there is not, and shall not be, any other
“Designated Senior Indebtedness” except with the prior written consent of Agent;

 

87



--------------------------------------------------------------------------------

(iii) Borrowers and Guarantors shall not, directly or indirectly, make any
payments in respect of such Indebtedness, except that they may make
(A) regularly scheduled payments of interest and fees, if any, in respect of
such Indebtedness when due in accordance with the terms of the Subordinated
Notes and the Subordinated Note Indenture as in effect on the date hereof, and
(B) payments of principal in respect of such Indebtedness when scheduled to
mature in accordance with the terms of the Subordinated Note Indenture as in
effect on the date hereof and earlier to the extent permitted under
Section 9.9(g)(v) below,

(iv) Borrowers and Guarantors shall not, directly or indirectly, amend, modify,
alter or change in any material respect any terms of such Indebtedness or any of
the Subordinated Notes, the Subordinated Note Indenture or any related
agreements, documents and instruments, except that Parent may, after prior
written notice to Agent, amend, modify, alter or change the terms thereof so as
to extend the maturity thereof or defer the timing of any payments in respect
thereof, or to forgive or cancel any portion of such Indebtedness other than
pursuant to payments thereof, or to reduce the interest rate or any fees in
connection therewith,

(v) Borrowers and Guarantors shall not, directly or indirectly, redeem, retire,
defease, purchase or otherwise acquire all or any part of such Indebtedness
other than at maturity (as set forth in the Subordinated Note Indenture as in
effect on the date hereof or as extended after the date hereof), or set aside or
otherwise deposit or invest any sums for such purpose, except that

(A) Borrowers or Guarantors may redeem or purchase all or any part of such
Indebtedness, provided, that, as of the date of any such redemption or purchase
or any payment in respect thereof and after giving effect thereto, (1) Agent
shall have received prior written notice of the intention of Borrowers to so
redeem or purchase all or any part of such Indebtedness no later than two
(2) Business Days’ prior to any such purchase or redemption, which notice shall
specify the time period within which Borrowers will redeem or purchase such
Indebtedness (which shall be no earlier than the second Business Day thereafter
and no later than five (5) Business Days after the receipt by Agent of the
notice), the maximum amount that Borrower will pay in respect thereof and the
range of the principal amount of the Subordinated Notes Borrowers anticipate
will be so redeemed or purchased, (2) the aggregate amount of the Excess
Availability of Borrowers for each of the immediately preceding ten
(10) consecutive days shall have been not less than $15,000,000 and as of the
date of any such payment and after giving effect thereto, the aggregate amount
of the Excess Availability of Borrowers shall be not less than $15,000,000, and
(3) as of the date of any such payment and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing, and

 

88



--------------------------------------------------------------------------------

(B) Borrowers may redeem or purchase all or any part of such Indebtedness with
Refinancing Indebtedness with respect thereto to the extent permitted under
Section 9.9(p) hereof,

(C) Borrowers or Guarantors may redeem or purchase such Indebtedness with the
proceeds of the issuance and sale of Capital Stock of Parent pursuant to a
public or private offering permitted hereunder, provided, that, as of the date
of any such redemption or purchase or any payment in respect thereof and after
giving effect thereto, (1) Borrowers and Guarantors shall have complied with all
of the requirements of Section 9.7(b)(iii) with respect to such issuance and
sale of common stock and in addition to such requirements, the notice provided
to Agent pursuant thereto shall specify that the proceeds are to be used for the
redemption or purchase of such Indebtedness, the maximum amount that Borrowers
and Guarantors will pay in respect thereof and the range of the principal amount
of the Subordinated Notes Borrowers and Guarantors anticipate will be so
redeemed or purchased, (2) the redemption or repurchase shall be substantially
contemporaneous with the issuance and sale of the common stock of Parent
pursuant to such public or private offering, (3) the aggregate amount of the
Excess Availability of Borrowers for each of the immediately preceding ten
(10) consecutive days shall have been not less than $15,000,000 and as of the
date of any such payment and after giving effect thereto, the aggregate amount
of the Excess Availability of Borrowers shall be not less than $15,000,000, and
(4) as of the date of any such payment and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing, and

(vi) Agent shall have received true, correct and complete copies of the
Subordinated Note Indenture (including all amendments and supplemental
indentures with respect thereto) and all related agreements, documents and
instruments at any time entered into in connection therewith,

(vii) Borrowers and Guarantors shall furnish to Agent all material written
notices or demands in connection with such Indebtedness either received by any
Borrower or Guarantor or on its behalf, promptly after the receipt thereof, or
sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be;

(h) Indebtedness consisting of the guarantees by Senior Note Guarantors set
forth in the Senior Note Indenture as in effect on the date hereof of the
Indebtedness of Parent evidenced by the Senior Notes permitted hereunder;

(i) Indebtedness consisting of the guarantees by Subordinated Note Guarantors
set forth in the Subordinated Note Indenture as in effect on the date hereof of
the Indebtedness of Parent evidenced by the Subordinated Notes permitted
hereunder;

 

89



--------------------------------------------------------------------------------

(j) Indebtedness of Borrowers to each Letter of Credit Issuer under the Letter
of Credit Facility of Borrowers with such Letter of Credit Issuer; provided,
that, (i) Agent shall have received true, correct and complete copies of all of
the Letter of Credit Facility Agreements and all related agreements, documents
and instruments, (ii) in no event shall the aggregate amount of all such
Indebtedness exceed $60,000,000 outstanding at any time, (iii) Agent shall have
received a Letter of Credit Intercreditor Agreement in form and substance
satisfactory to Agent duly authorized, executed and delivered by each Letter of
Credit Issuer, Borrowers and Guarantors, (iv) Borrowers and Guarantors shall
not, directly or indirectly, amend, modify, alter or change in any material
respect any terms of such Indebtedness or any of the Letter of Credit Facility
Agreements or any related agreements, documents and instruments, except that
Borrowers may, after prior written notice to Agent, amend, modify, alter or
change the terms thereof so as to extend the maturity thereof or defer the
timing of any payments in respect thereof, or to forgive or cancel any portion
of such Indebtedness other than pursuant to payments thereof, or to reduce the
interest rate or any fees in connection therewith, (v) Agent shall have received
not less than ten (10) Business Days’ prior written notice of the intention of
any Borrower or Guarantor to enter into any new Letter of Credit Facility after
the date hereof, which notice shall set forth in reasonable detail, the amount
of such Letter of Credit Facility, the name and address of the proposed Letter
of Credit Issuer, the proposed rates and fees, and the maturity date with
respect thereto, together with such other information with respect thereto as
Agent may reasonably request and any Letter of Credit Issuer pursuant to such
new Letter of Credit Facility shall be reasonably acceptable to Agent, and
(vi) Borrowers and Guarantors shall furnish to Agent all material written
notices or demands in connection with such Indebtedness either received by any
Borrower or Guarantor or on its behalf, promptly after the receipt thereof, or
sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be;

(k) Indebtedness of Borrowers to Factors consisting of the commissions, fees and
other charges payable by Borrowers to Factors under the Factoring Agreements of
Borrowers with such Factors; provided, that, such Indebtedness arises in
connection with sales and assignments permitted under Section 9.7(b)(ix) hereof;

(l) Indebtedness of PE Real Estate arising after the date hereof pursuant to a
mortgage loan in immediately available funds by a financial institution to PE
Real Estate based on the value of the Real Property of PE Real Estate located in
Seneca, South Carolina, provided, that, as to such Indebtedness, (i) Agent shall
have received not less than thirty (30) days prior written notice of the
intention of PE Real Estate to incur such Indebtedness, which notice shall set
forth in reasonable detail satisfactory to Agent, the amount of such proposed
Indebtedness, the person to whom such Indebtedness is proposed to be owed, the
proposed interest rate, schedule of repayments and maturity date with respect
thereto and such other information with respect thereto as Agent may request,
(ii) Agent shall have received true, correct and complete copies of all
agreements, documents and instruments evidencing or otherwise related to such
Indebtedness, as duly authorized, executed and delivered by the parties thereto,
(iii) Agent shall have received a Collateral Access Agreement with respect to
the Real Property subject to the mortgage and lien to secure such Indebtedness
from the person to whom such Indebtedness is owed, duly authorized, executed and
delivered by such person, in form and substance satisfactory to Agent, (iv) such
Indebtedness shall be incurred by PE Real Estate at commercially reasonable
rates and terms in a bona fide arm’s length transaction, (v) such Indebtedness
shall not be owed to any shareholder, officer, director, agent, employee or
other Affiliate of any Borrower or Guarantor, (vi) PE Real Estate shall cause
the person to whom such Indebtedness is owed to remit all of the proceeds of the
loan giving rise to such Indebtedness directly to Agent for application to the
Obligations, (vii) in no event shall PE Real Estate or any other Borrower or
Obligor make, or be required to make, payments in respect of the principal
balance of such Indebtedness in any twelve (12) consecutive month period that in
the aggregate exceed the amount equal to twenty (20%) percent of the original
principal amount of such Indebtedness, (viii) the Real Property owned by PE Real
Estate in Seneca, South Carolina as of the date hereof, the value of which is
the basis for such loan, shall be the only collateral for such Indebtedness,
(ix) as of the date of incurring such Indebtedness and after giving effect
thereto, no Default or Event of Default shall exist or have occurred, and
(x) Borrowers and Guarantors shall furnish to Agent all notices or demands in
connection with such Indebtedness either received by any Borrower or Guarantor
or on its behalf promptly after the receipt thereof, or sent by any Borrower or
Guarantor or on its behalf, concurrently with the sending thereof, as the case
may be; and

 

90



--------------------------------------------------------------------------------

(m) guarantees by a Borrower or Guarantor of the obligations of a Guarantor
arising pursuant to a lease or license by such Guarantor, of real or personal
property in the ordinary course of the business of such Guarantor, provided,
that, (i) the person issuing such guarantee is permitted hereunder to incur
directly the obligation that is being guaranteed and (ii) the aggregate amount
of the lease or license payments in any fiscal year that are subject to such
guarantee by a Borrower shall not exceed $5,000,000;

(n) contingent Indebtedness owing to the issuers of surety bonds in an aggregate
amount not to exceed $100,000 at any time;

(o) Indebtedness consisting of obligations owed by a Borrower or Guarantor in
the ordinary course of its business under License Agreements for trademarks
owned by third parties with respect to non-refundable, advance or minimum
guarantee royalty payments up to $10,000,000 in the aggregate under all such
License Agreements payable in any twelve (12) month period;

(p) Indebtedness of Parent arising after the date hereof issued in exchange for,
or the proceeds of which are used to extend, refinance, replace or substitute
for Indebtedness permitted under Section 9.9(b), Section 9.9(f) and
Section 9.9(g) hereof (the “Refinancing Indebtedness”); provided, that, as to
any such Refinancing Indebtedness, each of the following conditions is
satisfied: (i) Agent shall have received not less than ten (10) Business Days’
prior written notice of the intention to incur such Indebtedness, which notice
shall set forth in reasonable detail satisfactory to Agent, the amount of such
Indebtedness, the schedule of repayments and maturity date with respect thereto
and such other information with respect thereto as Agent may reasonably request,
(ii) promptly upon Agent’s request, Agent shall have received true, correct and
complete copies of all agreements, documents and instruments evidencing or
otherwise related to such Indebtedness, as duly authorized, executed and
delivered by the parties thereto, (iii) the Refinancing Indebtedness shall have
a Weighted Average Life to Maturity and a final maturity equal to or greater
than the Weighted Average Life to Maturity and the final maturity, respectively,
of the Indebtedness being extended, refinanced, replaced, or substituted for,
(iv) the Refinancing Indebtedness shall rank in right of payment no more senior
than, and be at least subordinated (if subordinated) to, the Obligations as the
Indebtedness being extended, refinanced, replaced or substituted for, (v) the
Refinancing Indebtedness shall not include terms and conditions with respect to
any Borrower or Guarantor which are more burdensome or restrictive in any
material respect than those included in the Indebtedness so extended,
refinanced, replaced or substituted for, (vi) such Indebtedness incurred by any
Borrower or Guarantor shall be at rates and with fees or other charges that are
commercially reasonable, (vii) the incurring of such Indebtedness shall not
result in an Event of Default, (viii) the principal amount of such Refinancing
Indebtedness shall not exceed the principal amount of the Indebtedness so
extended, refinanced, replaced or substituted for (plus the amount of
refinancing fees and expenses incurred in connection therewith outstanding on
the date of such event), (ix) the Refinancing Indebtedness shall be secured by
substantially the same assets (or less of such assets) that secure the
Indebtedness so extended, refinanced, replaced or substituted for, provided,
that, such security interests with respect to the Refinancing Indebtedness shall
have a priority no more senior than, and be at least as subordinated, if
subordinated (on terms and conditions substantially similar to the subordination
provisions applicable to the Indebtedness so extended, refinanced, replaced or
substituted for or as is otherwise acceptable to Agent) as the security interest
with respect to the Indebtedness so extended, refinanced, replaced or
substituted for, (x) Borrowers and Guarantors may only make payments of
principal, interest and fees, if any, in respect of such Indebtedness to the
extent such payments would have been permitted hereunder in respect of the
Indebtedness so extended, refinanced, replaced or substituted for (and except as
otherwise permitted below), (xi) Borrowers and Guarantors shall not, directly or
indirectly, (A) amend, modify, alter or change any terms of the agreements with
respect to such Refinancing Indebtedness, except that Borrowers and Guarantors
may, after prior written notice to Agent, amend, modify, alter or change the
terms thereof to the extent permitted with respect to the Indebtedness so
extended, refinanced, replaced or substituted for, or (B) redeem, retire,
defease, purchase or otherwise acquired such Indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose (other than with
Refinancing Indebtedness to the extent permitted herein and to the extent
permitted with respect to the Indebtedness so extended, refinanced, replaced or
substituted for), and (xii) Borrowers and Guarantors shall furnish to Agent
copies of all material notices or demands in connection with Indebtedness
received by any Borrower or Guarantor or on its behalf promptly after the
receipt thereof or sent by any Borrower or Guarantor or on its behalf
concurrently with the sending thereof, as the case may be; and

 

91



--------------------------------------------------------------------------------

(q) the Indebtedness set forth on Schedule 9.9 to the Information Certificate;
provided, that, (i) Borrowers and Guarantors may only make regularly scheduled
payments of principal and interest in respect of such Indebtedness in accordance
with the terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date hereof, (ii) Borrowers and Guarantors
shall not, directly or indirectly, (A) amend, modify, alter or change the terms
of such Indebtedness or any agreement, document or instrument related thereto as
in effect on the date hereof except, that, Borrowers and Guarantors may, after
prior written notice to Agent, amend, modify, alter or change the terms thereof
so as to extend the maturity thereof, or defer the timing of any payments in
respect thereof, or to forgive or cancel any portion of such Indebtedness (other
than pursuant to payments thereof), or to reduce the interest rate or any fees
in connection therewith, or (B) redeem, retire, defease, purchase or otherwise
acquire such Indebtedness, or set aside or otherwise deposit or invest any sums
for such purpose, and (iii) Borrowers and Guarantors shall furnish to Agent all
notices or demands in connection with such Indebtedness either received by any
Borrower or Guarantor or on its behalf, promptly after the receipt thereof, or
sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be.

 

92



--------------------------------------------------------------------------------

9.10 Loans, Investments, Etc. Each Borrower and Guarantor shall not, and shall
not permit any Subsidiary to, directly or indirectly, make any Loans or advance
money or property to any person, or invest in (by capital contribution, dividend
or otherwise) or purchase or repurchase the Capital Stock or Indebtedness or all
or a substantial part of the assets or property of any person, or form or
acquire any Subsidiaries, or agree to do any of the foregoing, except:

(a) the endorsement of instruments for collection or deposit in the ordinary
course of business;

(b) investments in cash or Cash Equivalents, provided, that, (i) no Loans are
then outstanding, except that, notwithstanding that any Loans are outstanding,
Borrowers and Guarantors may from time to time in the ordinary course of
business consistent with the current practices of Borrowers and Guarantors as of
the date hereof make deposits of cash or other immediately available funds in
operating demand deposit accounts used for disbursements to the extent required
to provide funds for amounts drawn or anticipated to be drawn shortly on such
accounts and such funds may be held in Cash Equivalents consisting of overnight
investments until so drawn (so long as such funds and Cash Equivalents are not
held more than five (5) Business Days from the date of the initial deposit
thereof and do not exceed $5,000,000 at any time) and (ii) the terms and
conditions of Section 5.2 hereof shall have been satisfied with respect to the
deposit account, investment account or other account in which such cash or Cash
Equivalents are held;

(c) the existing equity investments of each Borrower and Guarantor as of the
date hereof in its Subsidiaries, provided, that, no Borrower or Guarantor shall
have any further obligations or liabilities to make any capital contributions or
other additional investments or other payments to or in or for the benefit of
any of such Subsidiaries;

(d) loans and advances by any Borrower or Guarantor to employees of such
Borrower or Guarantor not to exceed the principal amount of $1,000,000 in the
aggregate at any time outstanding for: (i) reasonably and necessary work-related
travel or other ordinary business expenses to be incurred by such employee in
connection with their work for such Borrower or Guarantor and (ii) reasonable
and necessary relocation expenses of such employees (including home mortgage
financing for relocated employees);

(e) stock or obligations issued to any Borrower or Guarantor by any Person (or
the representative of such Person) in respect of Indebtedness of such Person
owing to such Borrower or Guarantor in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person; provided, that, the original of any
such stock or instrument evidencing such obligations shall be promptly delivered
to Agent, upon Agent’s request, together with such stock power, assignment or
endorsement by such Borrower or Guarantor as Agent may request;

 

93



--------------------------------------------------------------------------------

(f) obligations of account debtors to any Borrower or Guarantor arising from
Accounts which are past due evidenced by a promissory note made by such account
debtor payable to such Borrower or Guarantor; provided, that, promptly upon the
receipt of the original of any such promissory note by such Borrower or
Guarantor, such promissory note shall be endorsed to the order of Agent by such
Borrower or Guarantor and promptly delivered to Agent as so endorsed;

(g) loans by a Borrower or Guarantor to another Borrower or Guarantor after the
date hereof, provided, that,

(i) as to all of such loans, (A) within thirty (30) days after the end of each
fiscal month, Borrowers shall provide to Agent a report in form and substance
satisfactory to Agent of the outstanding amount of such loans as of the last day
of the immediately preceding month and indicating any loans made and payments
received during the immediately preceding month, (B) the Indebtedness arising
pursuant to any such loan shall not be evidenced by a promissory note or other
instrument, unless the single original of such note or other instrument is
promptly delivered to Agent upon its request to hold as part of the Collateral,
with such endorsement and/or assignment by the payee of such note or other
instrument as Agent may require, (C) as of the date of any such loan and after
giving effect thereto, the Borrower or Guarantor making such loan shall be
Solvent, and (D) as of the date of any such loan and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing,

(ii) as to loans by a Guarantor to a Borrower, (A) the Indebtedness arising
pursuant to such loan shall be subject to, and subordinate in right of payment
to, the right of Agent and Lenders to receive the prior final payment and
satisfaction in full of all of the Obligations on terms and conditions
acceptable to Agent, (B) promptly upon Agent’s request, Agent shall have
received a subordination agreement, in form and substance satisfactory to Agent,
providing for the terms of the subordination in right of payment of such
Indebtedness of such Borrower to the prior final payment and satisfaction in
full of all of the Obligations, duly authorized, executed and delivered by such
Guarantor and such Borrower, and (C) such Borrower shall not, directly or
indirectly make, or be required to make, any payments in respect of such
Indebtedness prior to the end of the then current term of this Agreement;

(iii) as to loans by a Borrower to a Guarantor or another Borrower, as of the
date of any such loan and after giving effect thereto, Borrower making such Loan
shall have Excess Availability of not less than $5,000,000, except as Agent may
otherwise agree;

 

94



--------------------------------------------------------------------------------

(h) loans of money or property (other than Collateral) after the date hereof by
any Borrower or Guarantor to any Person (other than to a Borrower or Guarantor)
or investment after the date hereof by any Borrower or Guarantor by capital
contribution in any Person, or the formation or acquisition after the date
hereof by any Borrower or Guarantor of any direct wholly-owned Subsidiary of
such Borrower or Guarantor after the date hereof organized under the laws of a
jurisdiction in the United States of America; provided, that, as to any such
loans or investments, or the formation or acquisition of any such Subsidiary,
each of the following conditions is satisfied as determined by Agent:

(i) as of the date of any such loan or investment, or the formation or
acquisition of such Subsidiary or any payments in connection with the formation
or acquisition of such Subsidiary, and in each case after giving effect thereto,
no Default or Event of Default shall exist or have occurred,

(ii) as of the date of any such loan or investment, or the formation or
acquisition of such Subsidiary or any payments in connection with the formation
or acquisition of such Subsidiary, and in each case after giving effect thereto,
the aggregate amount of the Excess Availability of Borrowers shall have been not
less than $15,000,000 for each of the immediately preceding ten (10) consecutive
days and as of the date of any such loan or investment or formation or
acquisition or any payment in connection therewith and after giving effect
thereto, the aggregate amount of the Excess Availability of Borrowers shall be
not less than $15,000,000,

(iii) the Person receiving such loan or investment or the Subsidiary formed or
acquired, as the case may be, shall be engaged in a business related, ancillary
or complementary to the business of Borrowers permitted in this Agreement,

(iv) in the case of an investment by capital contribution, at Agent’s option,
the original stock certificate or other instrument evidencing such capital
contribution (or such other evidence as may be issued in the case of a limited
liability company) shall be promptly delivered to Agent, together with such
stock power, assignment or endorsement as Agent may request, and promptly upon
Agent’s request, the Borrower or Guarantor making such investment shall execute
and deliver to Agent a pledge and security agreement, in form and substance
satisfactory to Agent, granting to Agent a first priority pledge of, security
interest in and lien upon all of the issued and outstanding shares of such stock
or other instrument or interest (and in the case of a limited liability company
take such other actions as Agent shall require with respect to Agent’s security
interests therein),

(v) in the case of loans of money or property, the original of any promissory
note or other instrument evidencing the Indebtedness arising pursuant to such
loans shall be delivered, or caused to be delivered, to Agent, at Agent’s
option, together with an appropriate endorsement, in form and substance
satisfactory to Agent,

 

95



--------------------------------------------------------------------------------

(vi) in the case of the formation or acquisition by a Borrower or Guarantor of
any Subsidiary, as to any such Subsidiary, (A) the Borrower or Guarantor forming
such Subsidiary shall cause any such Subsidiary to execute and deliver to Agent,
the following (each in form and substance satisfactory to Agent), (1) an
absolute and unconditional guarantee of payment of the Obligations, (2) a
security agreement granting to Agent a first security interest and lien (except
as otherwise consented to in writing by Agent) upon all of the assets of any
such Subsidiary, and (3) such other agreements, documents and instruments as
Agent may require, including, but not limited to, supplements and amendments
hereto and other loan agreements or instruments evidencing Indebtedness of such
new Subsidiary to Agent and (B) the Borrower or Guarantor forming such
Subsidiary shall (1) execute and deliver to Agent, a pledge and security
agreement, in form and substance satisfactory to Agent, granting to Agent a
first pledge of and lien on all of the issued and outstanding shares of Capital
Stock of any such Subsidiary, and (C) deliver the original stock certificates
evidencing such shares of Capital Stock (or such other evidence as may be issued
in the case of a limited liability company), together with stock powers with
respect thereto duly executed in blank (or the equivalent thereof in the case of
a limited liability company in which such interests are certificated, or
otherwise take such actions as Agent shall require with respect to Agent’s
security interests therein),

(vii) Agent shall have received (A) not less than ten (10) Business Days’ prior
written notice thereof setting forth in reasonable detail the nature and terms
thereof, (B) true, correct and complete copies of all agreements, documents and
instruments relating thereto and (C) such other information with respect thereto
as Agent may request;

(i) the purchase by any Borrower or Guarantor of all or a substantial part of
the assets or property of any Person located in the United States (other than
Capital Stock), provided, that, each of the following conditions is satisfied as
determined by Agent in good faith;

(i) as of the date of such purchase and after giving effect thereto, no Default
or Event of Default shall exist or have occurred and be continuing,

(ii) as of the date of any payment in connection with such acquisition and after
giving effect thereto, the aggregate amount of the Excess Availability of
Borrowers shall have been not less than $15,000,000 for each of the immediately
preceding ten (10) consecutive days and the aggregate amount of the Excess
Availability of Borrowers shall be not less than $15,000,000,

(iii) Agent shall have received not less than ten (10) Business Days’ prior
written notice of the proposed acquisition and such information with respect
thereto as Agent may reasonably request, including (A) the proposed date and
amount of the acquisition, (B) a list and description of the assets to be
acquired, and (C) the total purchase price for the assets to be purchased (and
the terms of payment of such purchase price),

(iv) promptly upon Agent’s request, the Borrower or Guarantor purchasing such
assets shall deliver, or cause to be delivered to Agent, true, correct and
complete copies of all agreements, documents and instruments relating to such
acquisition,

 

96



--------------------------------------------------------------------------------

(v) the assets and properties being acquired by any Borrower or Guarantor shall
be substantially consistent with, and related to, the business of such Borrower
or Guarantor permitted in this Agreement,

(vi) the assets acquired by any Borrower or Guarantor shall be free and clear of
any security interest, mortgage, pledge, lien, charge or other encumbrance
(other than those permitted in this Agreement) and Lender shall have received
evidence satisfactory to it of the same,

(vii) the acquisition by any Borrower or Guarantor of such assets shall not
violate any law or regulation or any order or decree of any court or
Governmental Authority in any material respect and shall not and will not
conflict with or result in the breach of, or constitute a default in any respect
under, any material agreement, document or instrument to which such Borrower, or
Guarantor or any Affiliate is a party or may be bound, or result in the creation
or imposition of, or the obligation to grant, any lien, charge or encumbrance
upon any of the property of such Borrower, or Guarantor or any Affiliate or
violate any provision of the certificate of incorporation, by-laws, certificate
of formation, operating agreement or other organizational documentation of such
Borrower or Guarantor,

(viii) such purchase shall be in a bona fide arms’ length transaction with a
person that is not an Affiliate of any Borrower or Guarantor,

(ix) no Borrower or Guarantor shall become obligated with respect to any
Indebtedness, nor any of its property become subject to any security interest or
lien, pursuant to such acquisition unless such Borrower or Guarantor could incur
such Indebtedness or create such security interest or lien hereunder or under
the other Financing Agreements,

(x) Agent shall have received, in form and substance satisfactory to Agent,
(A) evidence that Agent has valid and perfected security interests in and liens
upon all purchased assets to the extent such assets constitute Collateral
hereunder, (B) UCC financing statements or other similar registrations required
in any foreign jurisdiction), (C) all Collateral Access Agreements and other
consents, waivers, acknowledgments and other agreements from third persons which
Agent may reasonably deem necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the assets purchased, (D) the
agreement of the seller consenting to the collateral assignment by the Borrower
or Guarantor purchasing such assets of all rights and remedies and claims for
damages of such Borrower or Guarantor relating to the Collateral under the
agreements, documents and instruments relating to such acquisition and (E) such
other agreements, documents and instruments as Agent may request in connection
therewith,

(xi) in no event shall any Accounts or Inventory so acquired by any Borrower
pursuant to such acquisition be deemed Eligible Accounts or Eligible Inventory
unless and until Agent shall have conducted a field examination with respect
thereto (and at Agent’s option, at Borrowers’ expense, obtained an appraisal of
such Inventory by an appraiser reasonably acceptable to Agent and in form, scope
and methodology reasonably acceptable to Agent and addressed to Agent and upon
which Agent is expressly permitted to rely, which appraisal shall be in addition
to any appraisals which Agent may obtain pursuant to its rights under
Section 7.3 hereof) and then only to the extent the criteria for Eligible
Accounts and Eligible Inventory set forth herein are satisfied with respect
thereto in accordance with this Agreement (or such other or additional criteria
as Agent may, at its option, establish with respect thereto in accordance with
this Agreement and subject to such Reserves as Agent may establish in accordance
with this Agreement), and upon the request of Agent, the Accounts and Inventory
acquired by such Borrower or Guarantor pursuant to such acquisition shall at all
times after such acquisition be separately identified and reported to Agent in a
manner satisfactory to Agent;

 

97



--------------------------------------------------------------------------------

(j) the loans and advances set forth on Schedule 9.10 to the Information
Certificate; provided, that, as to such Loans and advances, Borrowers and
Guarantors shall not, directly or indirectly, amend, modify, alter or change the
terms of such Loans and advances or any agreement, document or instrument
related thereto and Borrowers and Guarantors shall furnish to Agent all notices
or demands in connection with such Loans and advances either received by any
Borrower or Guarantor or on its behalf, promptly after the receipt thereof, or
sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be.

9.11 Dividends and Redemptions. Each Borrower and Guarantor shall not, directly
or indirectly, declare or pay any dividends on account of any shares of class of
any Capital Stock of such Borrower or Guarantor now or hereafter outstanding, or
set aside or otherwise deposit or invest any sums for such purpose, or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of
Capital Stock (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
shares or agree to do any of the foregoing, except that:

(a) any Borrower or Guarantor may declare and pay such dividends or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of
Capital Stock for consideration in the form of shares of common stock (so long
as after giving effect thereto no Change of Control or other Default or Event of
Default shall exist or occur);

(b) Borrowers and Guarantors may pay dividends to the extent permitted in
Section 9.12 below;

(c) any Subsidiary of a Borrower or Guarantor may pay dividends to a Borrower;

(d) Borrowers and Guarantors may repurchase Capital Stock consisting of common
stock held by employees pursuant to any employee stock ownership plan thereof
upon the termination, retirement or death of any such employee in accordance
with the provisions of such plan, provided, that, as to any such repurchase,
each of the following conditions is satisfied: (i) as of the date of the payment
for such repurchase and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing, (ii) such repurchase
shall be paid with funds legally available therefor, (iii) such repurchase shall
not violate any law or regulation or the terms of any indenture, agreement or
undertaking to which such Borrower or Guarantor is a party or by which such
Borrower or Guarantor or its or their property are bound, and (iv) the aggregate
amount of all payments for such repurchases in any calendar year shall not
exceed $1,000,000;

 

98



--------------------------------------------------------------------------------

(e) Parent may from time to time pay dividends in respect of its outstanding
shares of Capital Stock consisting of common stock or repurchase outstanding
shares of Capital Stock consisting of its common stock; provided, that,

(i) as of the date of the payment for any such dividend or repurchase and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing,

(ii) as of the date of the payment for any such dividend or repurchase and after
giving effect thereto, the aggregate amount of the Excess Availability of
Borrowers shall have been not less than $15,000,000 for each of the immediately
preceding ten (10) consecutive days and the aggregate amount of the Excess
Availability of Borrowers shall be not less than $15,000,000,

(iii) such dividend or repurchase shall not violate any law or regulation or the
terms of any indenture, agreement or undertaking to which any Borrower or
Guarantor or its or their property are bound,

(iv) such dividend or repurchase shall be paid out of legally available funds
therefor, and

(v) Agent shall have received not less than ten (10) Business Days’ prior
written notice thereof setting forth in reasonable detail the amount of the
dividend or the shares to be repurchased and the amount that Parent anticipates
that it will be required to pay for such repurchase and such other information
with respect thereto as Agent may request;

9.12 Transactions with Affiliates. Each Borrower and Guarantor shall not,
directly or indirectly:

(a) purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, director or other Affiliate of such Borrower or
Guarantor, except in the ordinary course of and pursuant to the reasonable
requirements of such Borrower’s or Guarantor’s business (as the case may be) and
upon fair and reasonable terms no less favorable to such Borrower or Guarantor
than such Borrower or Guarantor would obtain in a comparable arm’s length
transaction with an unaffiliated person; or

(b) make any payments (whether by dividend, loan or otherwise) of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, shareholder, director or any other
Affiliate of such Borrower or Guarantor, except (i) reasonable compensation to
officers, employees and directors for services rendered to such Borrower or
Guarantor in the ordinary course of business, and (ii) payments by any such
Borrower or Guarantor to Parent for actual and necessary reasonable
out-of-pocket legal and accounting, insurance, marketing, payroll and similar
types of services paid for by Parent on behalf of such Borrower or Guarantor, in
the ordinary course of their respective businesses or as the same may be
directly attributable to such Borrower or Guarantor and for the payment of taxes
by or on behalf of Parent.

 

99



--------------------------------------------------------------------------------

9.13 Compliance with ERISA. Each Borrower and Guarantor shall, and shall cause
each of its ERISA Affiliates, to: (a) maintain each Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal and State law; (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification; (c) not terminate any
of such Plans so as to incur any material liability to the Pension Benefit
Guaranty Corporation; (d) not allow or suffer to exist any prohibited
transaction involving any of such Plans or any trust created thereunder which
would subject such Borrower, Guarantor or such ERISA Affiliate to a material tax
or penalty or other liability on prohibited transactions imposed under
Section 4975 of the Code or ERISA; (e) make all required contributions to any
Plan which it is obligated to pay under Section 302 of ERISA, Section 412 of the
Code or the terms of such Plan; (f) not allow or suffer to exist any accumulated
funding deficiency, whether or not waived, with respect to any such Plan; or
(g) allow or suffer to exist any occurrence of a reportable event or any other
event or condition which presents a material risk of termination by the Pension
Benefit Guaranty Corporation of any such Plan that is a single employer plan,
which termination could result in any material liability to the Pension Benefit
Guaranty Corporation.

9.14 End of Fiscal Years; Fiscal Quarters. Each Borrower and Guarantor shall,
for financial reporting purposes, cause its, and each of its Subsidiaries’
(a) fiscal years to end on January 31 of each year except that the fiscal year
of Supreme Canada shall end on May 31 of each year (provided that upon prior
written notice to Agent, the end of the fiscal year of Supreme Canada may be
changed to January 31) and (b) fiscal quarters to end on
April 30, July 31, October 31 and January 31 of each year except that the fiscal
quarters of Supreme Canada shall end on August 30, November 30, February 28 and
May 31 of each year (provided that upon prior written notice to Agent, the
fiscal quarters of Supreme Canada may be changed to end on
April 30, July 31, October 31 and January 31 in connection with the change of
the end of its fiscal year to January 31).

9.15 Change in Business. Each Borrower and Guarantor shall not engage in any
business other than the business of such Borrower or Guarantor on the date
hereof and any business reasonably related, ancillary or complementary to the
business in which such Borrower or Guarantor is engaged on the date hereof.

9.16 Limitation of Restrictions Affecting Subsidiaries. Each Borrower and
Guarantor shall not, directly, or indirectly, create or otherwise cause or
suffer to exist any encumbrance or restriction which prohibits or limits the
ability of any Subsidiary of such Borrower or Guarantor to (a) pay dividends or
make other distributions or pay any Indebtedness owed to such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor; (b) make Loans or
advances to such Borrower or Guarantor or any Subsidiary of such Borrower or
Guarantor, (c) transfer any of its properties or assets to such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor; or (d) create, incur,
assume or suffer to exist any lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than encumbrances and
restrictions arising under (i) applicable law, (ii) this Agreement,
(iii) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of such Borrower or Guarantor or any Subsidiary
of such Borrower or Guarantor, (iv) customary restrictions on dispositions of
real property interests found in reciprocal easement agreements of such Borrower
or Guarantor or any Subsidiary of such Borrower or Guarantor, (v) any agreement
relating to permitted Indebtedness incurred by a Subsidiary of such Borrower or
Guarantor prior to the date on which such Subsidiary was acquired by such
Borrower or such Guarantor and outstanding on such acquisition date, and
(vi) the extension or continuation of contractual obligations in existence on
the date hereof; provided, that, any such encumbrances or restrictions contained
in such extension or continuation are no less favorable to Agent and Lenders
than those encumbrances and restrictions under or pursuant to the contractual
obligations so extended or continued.

 

100



--------------------------------------------------------------------------------

9.17 Minimum EBITDA. At any time that the aggregate amount of the Excess
Availability of Borrowers is less than $15,000,000, (a) the EBITDA of Parent and
its Subsidiaries (on a consolidated basis) for the preceding twelve
(12) consecutive months (treated as a single accounting period) as of the end of
the most recent fiscal month for which Agent or any Lender has received
financial statements of Borrowers or Guarantors, shall be not less than
$27,500,000 and (b) the EBITDA of Parent and its Subsidiaries (on a consolidated
basis) as of the end of the most recent two (2) fiscal months, on a combined
basis, for which Agent or any Lender has received financial statements of
Borrowers or Guarantors shall be positive.

9.18 License Agreements.

(a) With respect to a License Agreement applicable to Intellectual Property that
is owned by a third party and licensed to a Borrower or Guarantor and that is
affixed to or otherwise used in connection with the manufacture, sale or
distribution of any Inventory, each Borrower and Guarantor shall (i) give Agent
not less than ninety (90) days prior written notice of its intention to not
renew or to terminate, cancel, surrender or release its rights under any such
License Agreement, or to amend any such License Agreement or related
arrangements to limit the scope of the right of such Borrower or Guarantor to
use the Intellectual Property subject to such License Agreement, either with
respect to product, territory, term or otherwise, or to increase the amounts to
be paid by such Borrower or Guarantor thereunder or in connection therewith (and
Agent may establish such Reserves as a result of any of the foregoing as Agent
may reasonably determine), (ii) give Agent prompt written notice of any such
License Agreement entered into by such Borrower or Guarantor after the date
hereof, or any material amendment to any such License Agreement existing on the
date hereof, in each case together with a true, correct and complete copy
thereof and such other information with respect thereto as Agent may in good
request, (iii) give Agent prompt written notice of any material breach of any
obligation, or any default, by the third party that is the licensor or by the
Borrower or Guarantor that is the licensee or any other party under any such
License Agreement, and deliver to Agent (promptly upon the receipt thereof by
such Borrower or Guarantor in the case of a notice to such Borrower or Guarantor
and concurrently with the sending thereof in the case of a notice from such
Borrower or Guarantor) a copy of each notice of default and any other notice
received or delivered by such Borrower or Guarantor in connection with any such
a License Agreement that relates to the scope of the right, or the continuation
of the right, of such Borrower or Guarantor to use the Intellectual Property
subject to such License Agreement or the amounts required to be paid thereunder.

 

101



--------------------------------------------------------------------------------

(b) With respect to a License Agreement applicable to Intellectual Property that
is owned by a third party and licensed to a Borrower or Guarantor and that is
affixed to or otherwise used in connection with the manufacture, sale or
distribution of any Inventory, at any time an Event of Default shall exist or
have occurred and be continuing or if after giving effect to any Reserves, or
the reduction in the applicable Borrowing Base as a result of Eligible Inventory
using such licensed Intellectual Property ceasing to be Eligible Inventory, the
aggregate amount of the Excess Availability of Borrowers is less than
$5,000,000, Agent shall have, and is hereby granted, the irrevocable right and
authority, at its option, to renew or extend the term of such License Agreement,
whether in its own name and behalf, or in the name and behalf of a designee or
nominee of Agent or in the name and behalf of such Borrower or Guarantor,
subject to and in accordance with the terms of such License Agreement. Agent
may, but shall not be required to, perform any or all of such obligations of
such Borrower or Guarantor under any of the License Agreements, including, but
not limited to, the payment of any or all sums due from such Borrower or
Guarantor thereunder. Any sums so paid by Agent shall constitute part of the
Obligations.

9.19 Costs and Expenses. Borrowers and Guarantors shall pay to Agent on demand
all costs, expenses, filing fees and taxes paid or payable in connection with
the preparation, negotiation, execution, delivery, recording, administration,
collection, liquidation, enforcement and defense of the Obligations, Agent’s
rights in the Collateral, this Agreement, the other Financing Agreements and all
other documents related hereto or thereto, including any amendments, supplements
or consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all costs and
expenses of filing or recording (including Uniform Commercial Code financing
statement filing taxes and fees or other registrations or filing fees,
documentary taxes, intangibles taxes and mortgage recording taxes and fees, if
applicable); (b) costs and expenses and fees for insurance premiums,
environmental audits, title insurance premiums, surveys, assessments,
engineering reports and inspections, appraisal fees and search fees, costs and
expenses of remitting loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the Blocked Accounts, together with
Agent’s customary charges and fees with respect thereto; (c) charges, fees or
expenses charged by any bank or issuer in connection with the Letter of Credit
Accommodations; (d) costs and expenses of preserving and protecting the
Collateral; (e) costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the security interests and liens of Agent,
selling or otherwise realizing upon the Collateral, and otherwise enforcing the
provisions of this Agreement and the other Financing Agreements or defending any
claims made or threatened against Agent or any Lender arising out of the
transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (f) all out-of-pocket expenses and
costs heretofore and from time to time hereafter incurred by Agent during the
course of periodic field examinations of the Collateral and such Borrower’s or
Guarantor’s operations, plus a per diem charge at Agent’s then standard rate for
Agent’s examiners in the field and office (which rate as of the date hereof is
$750 per person per day); and (g) the fees and disbursements of counsel
(including legal assistants) to Agent in connection with any of the foregoing.

 

102



--------------------------------------------------------------------------------

9.20 Further Assurances. At the request of Agent at any time and from time to
time, Borrowers and Guarantors shall, at their expense, duly execute and
deliver, or cause to be duly executed and delivered, such further agreements,
documents and instruments, and do or cause to be done such further acts as may
be necessary or proper to evidence, perfect, maintain and enforce the security
interests and the priority thereof in the Collateral and to otherwise effectuate
the provisions or purposes of this Agreement or any of the other Financing
Agreements. Agent may at any time and from time to time request a certificate
from an officer of any Borrower or Guarantor representing that all conditions
precedent to the making of Loans and providing Letter of Credit Accommodations
contained herein are satisfied. In the event of such request by Agent, Agent and
Lenders may, at Agent’s option, cease to make any further Loans or provide any
further Letter of Credit Accommodations until Agent has received such
certificate and, in addition, Agent has determined that such conditions are
satisfied.

SECTION 10. EVENTS OF DEFAULT AND REMEDIES

10.1 Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:

(a) (i) any Borrower fails to pay any of the Obligations within three
(3) Business Days after when due or (ii) any Borrower or Obligor fails to
perform any of the covenants contained in Sections 9.1, 9.2, 9.3, 9.4, 9.13,
9.14, 9.15, 9.16 and 9.18 of this Agreement and such failure shall continue for
twenty (20) days; provided, that, such twenty (20) day period shall not apply in
the case of: (A) any failure to observe any such covenant which is not capable
of being cured at all or within such twenty (20) day period or which has been
the subject of a prior failure within a six (6) month period or (B) an
intentional breach by any Borrower or Obligor of any such covenant or (iii) any
Borrower or Obligor fails to perform any of the terms, covenants, conditions or
provisions contained in this Agreement or any of the other Financing Agreements
other than those described in Sections 10.1(a)(i) and 10.1(a)(ii) above,
provided, that, in the case of any failure to comply with the second sentence of
Section 9.5 hereof, such failure continues for a period of ten (10) Business
Days after written notice thereof by Agent to Borrower Agent;

(b) any representation, warranty or statement of fact made by any Borrower or
Guarantor to Agent in this Agreement, the other Financing Agreements or any
other written agreement, schedule, confirmatory assignment or otherwise shall
when made or deemed made be false or misleading in any material respect;

 

103



--------------------------------------------------------------------------------

(c) any Obligor revokes or terminates or purports to revoke or terminate or
fails to perform in any material respect any of the terms, covenants, conditions
or provisions of any guarantee, endorsement or other agreement of such party in
favor of Agent or any Lender;

(d) any judgment for the payment of money is rendered against any Borrower or
Obligor in excess of $5,000,000 in any one case or in excess of $5,000,000 in
the aggregate (to the extent not covered by insurance where the insurer has
assumed responsibility in writing for such judgment) and shall remain
undischarged or unvacated for a period in excess of thirty (30) days or
execution shall at any time not be effectively stayed, or any judgment other
than for the payment of money, or injunction, attachment, garnishment or
execution is rendered against any Borrower or Obligor or any of the Collateral
having a value in excess of $5,000,000;

(e) any Obligor (being a natural person or a general partner of an Obligor which
is a partnership) dies or any Borrower or Obligor, which is a partnership,
limited liability company, limited liability partnership or a corporation,
dissolves or suspends or discontinues doing business;

(f) any Borrower or Obligor makes an assignment for the benefit of creditors or
calls a meeting of its creditors or principal creditors in connection with a
moratorium or adjustment of the Indebtedness due to them;

(g) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against any Borrower or Obligor or all or any part of its properties and
such petition or application is not dismissed within thirty (30) days after the
date of its filing or any Borrower or Obligor shall file any answer admitting or
not contesting such petition or application or indicates its consent to,
acquiescence in or approval of, any such action or proceeding or the relief
requested is granted sooner;

(h) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by any Borrower or Obligor or for all or any part of its property;

(i) any default in respect of any Indebtedness of any Borrower or Obligor (other
than Indebtedness owing to Agent and Lenders hereunder), in any case in an
amount in excess of $5,000,000, which default continues for more than the
applicable cure period, if any, with respect thereto or any default by any
Borrower or Obligor under any Material Contract, which default continues for
more than the applicable cure period, if any, with respect thereto and/or is not
waived in writing by the other parties thereto;

 

104



--------------------------------------------------------------------------------

(j) any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Agent) in accordance with its terms, or
any such party shall challenge the enforceability hereof or thereof, or shall
assert in writing, or take any action or fail to take any action based on the
assertion that any material provision hereof or of any of the other Financing
Agreements has ceased to be or is otherwise not valid, binding or enforceable in
accordance with its terms, or any security interest provided for herein or in
any of the other Financing Agreements shall cease to be a valid and perfected
first priority security interest in any of the Collateral purported to be
subject thereto (except as otherwise permitted herein or therein);

(k) an ERISA Event shall occur which results in or could reasonably be expected
to result in liability of any Borrower in an aggregate amount in excess of
$5,000,000;

(l) any Change of Control;

(m) the indictment by any Governmental Authority, or as Agent may reasonably and
in good faith determine, the threatened indictment by any Governmental Authority
of any Borrower or Obligor of which any Borrower, Obligor or Agent receives
notice, in either case, as to which there is a reasonable possibility of an
adverse determination, in the good faith determination of Agent, under any
criminal statute, or commencement or threatened commencement of criminal or
civil proceedings against such Borrower or Obligor, pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture of
(i) any of the Collateral having a value in excess of $5,000,000 or (ii) any
other property of any Borrower or Guarantor which is necessary or material to
the conduct of its business;

(n) there shall be a material adverse change in the business, assets or
prospects of any Borrower or Obligor after the date hereof; or

(o) there shall be an event of default under any of the other Financing
Agreements.

10.2 Remedies.

(a) At any time an Event of Default exists or has occurred and is continuing,
Agent and Lenders shall have all rights and remedies provided in this Agreement,
the other Financing Agreements, the UCC and other applicable law, all of which
rights and remedies may be exercised without notice to or consent by any
Borrower or Obligor, except as such notice or consent is expressly provided for
hereunder or required by applicable law. All rights, remedies and powers granted
to Agent and Lenders hereunder, under any of the other Financing Agreements, the
UCC or other applicable law, are cumulative, not exclusive and enforceable, in
Agent’s discretion, alternatively, successively, or concurrently on any one or
more occasions, and shall include, without limitation, the right to apply to a
court of equity for an injunction to restrain a breach or threatened breach by
any Borrower or Obligor of this Agreement or any of the other Financing
Agreements. Subject to Section 12 hereof, Agent may, and at the direction of the
Required Lenders shall, at any time or times, proceed directly against any
Borrower or Obligor to collect the Obligations without prior recourse to the
Collateral.

 

105



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Agent may, in its discretion, and upon the
direction of the Required Lenders, shall (i) accelerate the payment of all
Obligations and demand immediate payment thereof to Agent for itself and the
ratable benefit of Lenders (provided, that, upon the occurrence of any Event of
Default described in Sections 10.1(g) and 10.1(h), all Obligations shall
automatically become immediately due and payable), (ii) terminate the
Commitments and this Agreement.

(c) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Agent may, in its discretion, (i) with or
without judicial process or the aid or assistance of others, enter upon any
premises on or in which any of the Collateral may be located and take possession
of the Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (ii) require any Borrower or Obligor, at Borrowers’
expense, to assemble and make available to Agent any part or all of the
Collateral at any place and time designated by Agent, (iii) collect, foreclose,
receive, appropriate, setoff and realize upon any and all Collateral,
(iv) remove any or all of the Collateral from any premises on or in which the
same may be located for the purpose of effecting the sale, foreclosure or other
disposition thereof or for any other purpose, (v) sell, lease, transfer, assign,
deliver or otherwise dispose of any and all Collateral (including entering into
contracts with respect thereto, public or private dispositions at any exchange,
broker’s board, at any office of Agent or elsewhere) at such prices or terms as
Agent may deem reasonable, for cash, upon credit or for future delivery, with
the Agent having the right to purchase the whole or any part of the Collateral
at any such public disposition, all of the foregoing being free from any right
or equity of redemption of any Borrower or Obligor, which right or equity of
redemption is hereby expressly waived and released by Borrowers and Obligors
and/or (vi) terminate this Agreement. If any of the Collateral is sold or leased
by Agent upon credit terms or for future delivery, the Obligations shall not be
reduced as a result thereof until payment therefor is finally collected by
Agent. If notice of disposition of Collateral is required by law, ten (10) days
prior notice by Agent to Borrower Agent designating the time and place of any
public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and Borrowers and Obligors waive any other notice. In the event Agent
institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, each Borrower and Obligor waives the
posting of any bond which might otherwise be required. At any time an Event of
Default exists or has occurred and is continuing, upon Agent’s request,
Borrowers will either, as Agent shall specify, furnish cash collateral to the
issuer to be used to secure and fund Agent’s reimbursement obligations to the
issuer in connection with any Letter of Credit Accommodations or furnish cash
collateral to Agent for the Letter of Credit Accommodations. Such cash
collateral shall be in the amount equal to one hundred ten (110%) percent of the
amount of the Letter of Credit Accommodations plus the amount of any fees and
expenses payable in connection therewith through the end of the latest
expiration date of such Letter of Credit Accommodations.

 

106



--------------------------------------------------------------------------------

(d) At any time or times that an Event of Default exists or has occurred and is
continuing, Agent may, in its discretion, enforce the rights of any Borrower or
Obligor against any account debtor, secondary obligor or other obligor in
respect of any of the Accounts or other Receivables. Without limiting the
generality of the foregoing, Agent may, in its discretion, and upon the
direction of the Required Lenders, Agent shall, at such time or times (i) notify
any or all account debtors, secondary obligors or other obligors in respect
thereof that the Receivables have been assigned to Agent and that Agent has a
security interest therein and Agent may direct any or all accounts debtors,
secondary obligors and other obligors to make payment of Receivables directly to
Agent, (ii) extend the time of payment of, compromise, settle or adjust for
cash, credit, return of merchandise or otherwise, and upon any terms or
conditions, any and all Receivables or other obligations included in the
Collateral and thereby discharge or release the account debtor or any secondary
obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Receivables or such
other obligations, but without any duty to do so, and Agent and Lenders shall
not be liable for any failure to collect or enforce the payment thereof nor for
the negligence of its agents or attorneys with respect thereto and (iv) take
whatever other action Agent may deem necessary or desirable for the protection
of its interests and the interests of Lenders. At any time that an Event of
Default exists or has occurred and is continuing, at Agent’s request, all
invoices and statements sent to any account debtor shall state that the Accounts
and such other obligations have been assigned to Agent and are payable directly
and only to Agent and Borrowers and Obligors shall deliver to Agent such
originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Agent may require. In the
event any account debtor returns Inventory when an Event of Default exists or
has occurred and is continuing, Borrowers shall, upon Agent’s request, hold the
returned Inventory in trust for Agent, segregate all returned Inventory from all
of its other property, dispose of the returned Inventory solely according to
Agent’s instructions, and not issue any credits, discounts or allowances with
respect thereto without Agent’s prior written consent.

(e) To the extent that applicable law imposes duties on Agent or any Lender to
exercise remedies in a commercially reasonable manner (which duties cannot be
waived under such law), each Borrower and Guarantor acknowledges and agrees that
it is not commercially unreasonable for Agent or any Lender (i) to fail to incur
expenses reasonably deemed significant by Agent or any Lender to prepare
Collateral for disposition or otherwise to complete raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against account debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as any Borrower or Guarantor, for
expressions of interest in acquiring all or any portion of the Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, (xi) to purchase insurance or credit
enhancements to insure Agent or Lenders against risks of loss, collection or
disposition of Collateral or to provide to Agent or Lenders a guaranteed return
from the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Each Borrower and Guarantor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Agent or any Lender would not be
commercially unreasonable in the exercise by Agent or any Lender of remedies
against the Collateral and that other actions or omissions by Agent or any
Lender shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section. Without limitation of the foregoing, nothing
contained in this Section shall be construed to grant any rights to any Borrower
or Guarantor or to impose any duties on Agent or Lenders that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section.

 

107



--------------------------------------------------------------------------------

(f) Subject to those terms and conditions of any applicable License Agreement as
to trademarks licensed by a Borrower or Guarantor from a third party, for the
purpose of enabling Agent to exercise the rights and remedies hereunder, each
Borrower and Obligor hereby grants to Agent, to the extent assignable, an
irrevocable, non-exclusive license (exercisable at any time an Event of Default
shall exist or have occurred and for so long as the same is continuing) without
payment of royalty or other compensation to any Borrower or Obligor, to use,
assign, license or sublicense any of the trademarks, service-marks, trade names,
business names, trade styles, designs, logos and other source of business
identifiers and other Intellectual Property and general intangibles now owned or
hereafter acquired by any Borrower or Obligor, wherever the same maybe located,
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof. Nothing contained herein shall limit the
application of 679.4081 of the UCC or Section 9-408 of the Uniform Commercial
Code of any other applicable jurisdiction to the terms of any License Agreement.

(g) Agent may apply the cash proceeds of Collateral actually received by Agent
from any sale, lease, foreclosure or other disposition of the Collateral to
payment of the Obligations, in whole or in part and in such order as Agent may
elect, whether or not then due. Borrowers and Guarantors shall remain liable to
Agent and Lenders for the payment of any deficiency with interest at the highest
rate provided for herein and all costs and expenses of collection or
enforcement, including attorneys’ fees and expenses.

(h) Without limiting the foregoing, upon the occurrence of a Default or an Event
of Default, (i) Agent and Lenders may, at Agent’s option, and upon the
occurrence of an Event of Default at the direction of the Required Lenders,
Agent and Lenders shall, without notice, (A) cease making Loans or arranging for
Letter of Credit Accommodations or reduce the lending formulas or amounts of
Loans and Letter of Credit Accommodations available to Borrowers and/or
(B) terminate any provision of this Agreement providing for any future Loans or
Letter of Credit Accommodations to be made by Agent and Lenders to Borrowers and
(ii) Agent may, at its option, establish such Reserves as Agent determines,
without limitation or restriction, notwithstanding anything to the contrary
contained herein.

 

108



--------------------------------------------------------------------------------

SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of Florida but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
Florida.

(b) Borrowers, Guarantors, Agent and Lenders irrevocably consent and submit to
the non-exclusive jurisdiction of the Circuit Court of Miami-Dade County,
Florida and the United States District Court for the Southern District of
Florida, whichever Agent may elect, and waive any objection based on venue or
forum non conveniens with respect to any action instituted therein arising under
this Agreement or any of the other Financing Agreements or in any way connected
with or related or incidental to the dealings of the parties hereto in respect
of this Agreement or any of the other Financing Agreements or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agree that any
dispute with respect to any such matters shall be heard only in the courts
described above (except that Agent and Lenders shall have the right to bring any
action or proceeding against any Borrower or Guarantor or its or their property
in the courts of any other jurisdiction which Agent deems necessary or
appropriate in order to realize on the Collateral or to otherwise enforce its
rights against any Borrower or Guarantor or its or their property).

(c) Each Borrower and Guarantor hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address set forth
herein and service so made shall be deemed to be completed five (5) days after
the same shall have been so deposited in the U.S. mails, or, at Agent’s option,
by service upon any Borrower or Guarantor (or Borrower Agent on behalf of such
Borrower or Guarantor) in any other manner provided under the rules of any such
courts. Within thirty (30) days after such service, such Borrower or Guarantor
shall appear in answer to such process, failing which such Borrower or Guarantor
shall be deemed in default and judgment may be entered by Agent against such
Borrower or Guarantor for the amount of the claim and other relief requested.

 

109



--------------------------------------------------------------------------------

(d) BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF
THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. BORROWERS,
GUARANTORS, AGENT AND LENDERS EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT ANY BORROWER, ANY GUARANTOR, AGENT OR ANY LENDER MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

(e) Agent and Lenders shall not have any liability to any Borrower or Guarantor
(whether in tort, contract, equity or otherwise) for losses suffered by such
Borrower or Guarantor in connection with, arising out of, or in any way related
to the transactions or relationships contemplated by this Agreement, or any act,
omission or event occurring in connection herewith, unless it is determined by a
final and non-appealable judgment or court order binding on Agent and such
Lender, that the losses were the result of acts or omissions constituting gross
negligence or willful misconduct. In any such litigation, Agent and Lenders
shall be entitled to the benefit of the rebuttable presumption that it acted in
good faith and with the exercise of ordinary care in the performance by it of
the terms of this Agreement. Each Borrower and Guarantor: (i) certifies that
neither Agent, any Lender nor any representative, agent or attorney acting for
or on behalf of Agent or any Lender has represented, expressly or otherwise,
that Agent and Lenders would not, in the event of litigation, seek to enforce
any of the waivers provided for in this Agreement or any of the other Financing
Agreements and (ii) acknowledges that in entering into this Agreement and the
other Financing Agreements, Agent and Lenders are relying upon, among other
things, the waivers and certifications set forth in this Section 11.1 and
elsewhere herein and therein.

11.2 Waiver of Notices. Each Borrower and Guarantor hereby expressly waives
demand, presentment, protest and notice of protest and notice of dishonor with
respect to any and all instruments and chattel paper, included in or evidencing
any of the Obligations or the Collateral, and any and all other demands and
notices of any kind or nature whatsoever with respect to the Obligations, the
Collateral and this Agreement, except such as are expressly provided for herein.
No notice to or demand on any Borrower or Guarantor which Agent or any Lender
may elect to give shall entitle such Borrower or Guarantor to any other or
further notice or demand in the same, similar or other circumstances.

 

110



--------------------------------------------------------------------------------

11.3 Amendments and Waivers.

(a) Neither this Agreement nor any other Financing Agreement nor any terms
hereof or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by Agent and
the Required Lenders or at Agent’s option, by Agent with the authorization of
the Required Lenders, and as to amendments to any of the Financing Agreements
(other than with respect to any provision of Section 12 hereof), by any
Borrower; except, that, no such amendment, waiver, discharge or termination
shall:

(i) reduce the interest rate or any fees or extend the time of payment of
principal, interest or any fees or reduce the principal amount of any Loan or
Letter of Credit Accommodations, in each case without the consent of each Lender
directly affected thereby,

(ii) increase the Commitment of any Lender over the amount thereof then in
effect or provided hereunder, in each case without the consent of the Lender
directly affected thereby,

(iii) release any Collateral (except as expressly required hereunder or under
any of the other Financing Agreements or applicable law and except as permitted
under Section 12.11(b) hereof), without the consent of Agent and all of Lenders,

(iv) reduce any percentage specified in the definition of Required Lenders,
without the consent of Agent and all of Lenders,

(v) consent to the assignment or transfer by any Borrower or Guarantor of any of
their rights and obligations under this Agreement, without the consent of Agent
and all of Lenders,

(vi) amend, modify or waive any terms of this Section 11.3 hereof, without the
consent of Agent and all of Lenders, or

(vii) increase the advance rates constituting part of the Borrowing Base,
without the consent of Agent and all of Lenders.

(b) Agent and Lenders shall not, by any act, delay, omission or otherwise be
deemed to have expressly or impliedly waived any of its or their rights, powers
and/or remedies unless such waiver shall be in writing and signed as provided
herein. Any such waiver shall be enforceable only to the extent specifically set
forth therein. A waiver by Agent or any Lender of any right, power and/or remedy
on any one occasion shall not be construed as a bar to or waiver of any such
right, power and/or remedy which Agent or any Lender would otherwise have on any
future occasion, whether similar in kind or otherwise.

(c) Notwithstanding anything to the contrary contained in Section 11.3(a) above,
in connection with any amendment, waiver, discharge or termination, in the event
that any Lender whose consent thereto is required shall fail to consent or fail
to consent in a timely manner (such Lender being referred to herein as a
“Non-Consenting Lender”), but the consent of any other Lenders to such
amendment, waiver, discharge or termination that is required are obtained, if
any, then Congress shall have the right, but not the obligation, at any time
thereafter, and upon the exercise by Congress of such right, such Non-Consenting
Lender shall have the obligation, to sell, assign and transfer to Congress or
such Eligible Transferee as Congress may specify, the Commitment of such
Non-Consenting Lender and all rights and interests of such Non-Consenting Lender
pursuant thereto. Congress shall provide the Non-Consenting Lender with prior
written notice of its intent to exercise its right under this Section, which
notice shall specify the date on which such purchase and sale shall occur. Such
purchase and sale shall be pursuant to the terms of an Assignment and Acceptance
(whether or not executed by the Non-Consenting Lender), except that on the date
of such purchase and sale, Congress, or such Eligible Transferee specified by
Congress, shall pay to the Non-Consenting Lender the amount equal to: (i) the
principal balance of the Loans held by the Non-Consenting Lender outstanding as
of the close of business on the Business Day immediately preceding the effective
date of such purchase and sale, plus (ii) amounts accrued and unpaid in respect
of interest and fees payable to the Non-Consenting Lender to the effective date
of the purchase (but in no event shall the Non-Consenting Lender be deemed
entitled to any early termination fee), minus (iii) the amount of the closing
fee received by the Non-Consenting Lender pursuant to the terms hereof or of any
of the other Financing Agreements multiplied by the fraction, the numerator of
which is the number of months remaining in the then current term of the Credit
Facility and the denominator of which is the number of months in the then
current term thereof. Such purchase and sale shall be effective on the date of
the payment of such amount to the Non-Consenting Lender and the Commitment of
the Non-Consenting Lender shall terminate on such date.

 

111



--------------------------------------------------------------------------------

(d) The consent of Agent shall be required for any amendment, waiver or consent
affecting the rights or duties of Agent hereunder or under any of the other
Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section and the exercise by Agent of any of its rights
hereunder with respect to Reserves or Eligible Accounts or Eligible Inventory
shall not be deemed an amendment to the advance rates provided for in this
Section 11.3.

11.4 Waiver of Counterclaims. Each Borrower and Guarantor waives all rights to
interpose any claims, deductions, setoffs or counterclaims of any nature (other
than compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

11.5 Indemnification. Each Borrower and Guarantor shall, jointly and severally,
indemnify and hold Agent and each Lender, and its officers, directors, agents,
employees, advisors and counsel and their respective Affiliates (each such
person being an “Indemnitee”), harmless from and against any and all losses,
claims, damages, liabilities, costs or expenses (including attorneys’ fees and
expenses) imposed on, incurred by or asserted against any of them in connection
with any litigation, investigation, claim or proceeding commenced or threatened
related to the negotiation, preparation, execution, delivery, enforcement,
performance or administration of this Agreement, any other Financing Agreements,
or any undertaking or proceeding related to any of the transactions contemplated
hereby or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the fees and expenses of
counsel except that Borrowers and Guarantors shall not have any obligation under
this Section 11.5 to indemnify an Indemnitee with respect to a matter covered
hereby resulting from the gross negligence or wilful misconduct of such
Indemnitee as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction (but without limiting the obligations of Borrowers or
Guarantors as to any other Indemnitee). To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section may be unenforceable
because it violates any law or public policy, Borrowers and Guarantors shall pay
the maximum portion which it is permitted to pay under applicable law to Agent
and Lenders in satisfaction of indemnified matters under this Section. To the
extent permitted by applicable law, no Borrower or Guarantor shall assert, and
each Borrower and Guarantor hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any of the other Financing Agreements
or any undertaking or transaction contemplated hereby. All amounts due under
this Section shall be payable upon demand. The foregoing indemnity shall survive
the payment of the Obligations and the termination or non-renewal of this
Agreement.

 

112



--------------------------------------------------------------------------------

11.6 Currency Indemnity. If, for the purposes of obtaining judgment in any court
in any jurisdiction with respect to this Agreement or any of the other Financing
Agreements, it becomes necessary to convert into the currency of such
jurisdiction (the “Judgment Currency”) any amount due under this Agreement or
under any of the other Financing Agreements in any currency other than the
Judgment Currency (the “Currency Due”), then conversion shall be made pursuant
to the Currency Exchange Convention at which Agent is able, on the relevant
date, to purchase the Currency Due with the Judgment Currency prevailing on the
Business Day before the day on which judgment is given. In the event that there
is a change in the rate pursuant to the Currency Exchange Convention prevailing
between the Business Day before the day on which the judgment is given and the
date of receipt by Agent of the amount due, Borrowers and Guarantors will, on
the date of receipt by Agent, pay such additional amounts, if any, or be
entitled to receive reimbursement of such amount, if any, as may be necessary to
ensure that the amount received by Agent on such date is the amount in the
Judgment Currency which when converted at the rate of exchange prevailing on the
date of receipt by Agent is the amount then due under this Agreement or such
other of the Financing Agreements in the Currency Due. If the amount of the
Currency Due which Agent is able to purchase is less than the amount of the
Currency Due originally due to it, Borrowers and Guarantors shall indemnify and
save Agent and Lenders harmless from and against loss or damage arising as a
result of such deficiency. The indemnity contained herein shall constitute an
obligation separate and independent from the other obligations contained in this
Agreement and the other Financing Agreements, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by Agent or any Lender from time to time and shall continue in full force and
effect notwithstanding any judgment or order for a liquidated sum in respect of
an amount due under this Agreement or any of the other Financing Agreements or
under any judgment or order. The term “Currency Exchange Convention” as used
herein shall mean the procedure used by Agent to value in US Dollars (i) the
obligations or assets of Borrower or Guarantor that are originally measured in
Canadian Dollars and (ii) any other amount expressed in Canadian Dollars or any
other currency, other than US Dollars, in each case by using the spot price for
the purchase of US Dollars with Canadian Dollars (or such other currency)
provided to Agent by the Reference Bank (or such other bank as Agent may specify
for such purpose) for the immediately preceding Business Day.

 

113



--------------------------------------------------------------------------------

SECTION 12. THE AGENT

12.1 Appointment, Powers and Immunities. Each Lender irrevocably designates,
appoints and authorizes Congress to act as Agent hereunder and under the other
Financing Agreements with such powers as are specifically delegated to Agent by
the terms of this Agreement and of the other Financing Agreements, together with
such other powers as are reasonably incidental thereto. Agent (a) shall have no
duties or responsibilities except those expressly set forth in this Agreement
and in the other Financing Agreements, and shall not by reason of this Agreement
or any other Financing Agreement be a trustee or fiduciary for any Lender;
(b) shall not be responsible to Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any of the other
Financing Agreements, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any other
Financing Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing Agreement
or any other document referred to or provided for herein or therein or for any
failure by any Borrower or any Obligor or any other Person to perform any of its
obligations hereunder or thereunder; and (c) shall not be responsible to Lenders
for any action taken or omitted to be taken by it hereunder or under any other
Financing Agreement or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except
for its own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction. Agent may employ
agents and attorneys-in-fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys-in-fact selected by it in good faith.
Agent may deem and treat the payee of any note as the holder thereof for all
purposes hereof unless and until the assignment thereof pursuant to an agreement
(if and to the extent permitted herein) in form and substance satisfactory to
Agent shall have been delivered to and acknowledged by Agent.

12.2 Reliance by Agent. Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telecopy,
telex, telegram or cable) believed by it to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by Agent in good faith. As to any matters not expressly
provided for by this Agreement or any other Financing Agreement, Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
or thereunder in accordance with instructions given by the Required Lenders or
all of Lenders as is required in such circumstance, and such instructions of
such Lenders and any action taken or failure to act pursuant thereto shall be
binding on all Lenders.

 

114



--------------------------------------------------------------------------------

12.3 Events of Default.

(a) Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or an Event of Default or other failure of a condition precedent to the
Loans and Letter of Credit Accommodations hereunder, unless and until Agent has
received written notice from a Lender, or a Borrower specifying such Event of
Default or any unfulfilled condition precedent, and stating that such notice is
a “Notice of Default or Failure of Condition”. In the event that Agent receives
such a Notice of Default or Failure of Condition, Agent shall give prompt notice
thereof to the Lenders and Borrower Agent. Agent shall (subject to Section 12.7)
take such action with respect to any such Event of Default or failure of
condition precedent as shall be directed by the Required Lenders; provided,
that, unless and until Agent shall have received such directions, Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to or by reason of such Event of Default or failure of condition
precedent, as it shall deem advisable in the best interest of Lenders. Without
limiting the foregoing, and notwithstanding the existence or occurrence and
continuance of an Event of Default or any other failure to satisfy any of the
conditions precedent set forth in Section 4 of this Agreement to the contrary,
Agent may, but shall have no obligation to, continue to make Loans and issue or
cause to be issued Letter of Credit Accommodations for the ratable account and
risk of Lenders from time to time if Agent believes making such Loans or issuing
or causing to be issued such Letter of Credit Accommodations is in the best
interests of Lenders.

(b) Except with the prior written consent of Agent, no Lender may assert or
exercise any enforcement right or remedy in respect of the Loans, Letter of
Credit Accommodations or other Obligations, as against any Borrower or Obligor
or any of the Collateral or other property of any Borrower or Obligor.

12.4 Congress in its Individual Capacity. With respect to its Commitment and the
Loans made and Letter of Credit Accommodations issued or caused to be issued by
it (and any successor acting as Agent), so long as Congress shall be a Lender
hereunder, it shall have the same rights and powers hereunder as any other
Lender and may exercise the same as though it were not acting as Agent, and the
term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include Congress in its individual capacity as Lender hereunder. Congress (and
any successor acting as Agent) and its Affiliates may (without having to account
therefor to any Lender) lend money to, make investments in and generally engage
in any kind of business with Borrowers (and any of its Subsidiaries or
Affiliates) as if it were not acting as Agent, and Congress and its Affiliates
may accept fees and other consideration from any Borrower or Guarantor and any
of its Subsidiaries and Affiliates for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

12.5 Indemnification. Lenders agree to indemnify Agent (to the extent not
reimbursed by Borrowers hereunder and without limiting any obligations of
Borrowers hereunder) ratably, in accordance with their Pro Rata Shares, for any
and all claims of any kind and nature whatsoever that may be imposed on,
incurred by or asserted against Agent (including by any Lender) arising out of
or by reason of any investigation in or in any way relating to or arising out of
this Agreement or any other Financing Agreement or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of Agent as determined by a final
non-appealable judgment of a court of competent jurisdiction. The foregoing
indemnity shall survive the payment of the Obligations and the termination or
non-renewal of this Agreement.

 

115



--------------------------------------------------------------------------------

12.6 Non-Reliance on Agent and Other Lenders. Each Lender agrees that it has,
independently and without reliance on Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of Borrowers and Obligors and has made its own decision to enter into
this Agreement and that it will, independently and without reliance upon Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or any of the other Financing
Agreements. Agent shall not be required to keep itself informed as to the
performance or observance by any Borrower or Obligor of any term or provision of
this Agreement or any of the other Financing Agreements or any other document
referred to or provided for herein or therein or to inspect the properties or
books of any Borrower or Obligor. Agent will use reasonable efforts to provide
Lenders with any information received by Agent from any Borrower or Obligor
which is required to be provided to Lenders hereunder or which is reasonably
requested by a Lender and with a copy of any Notice of Default or Failure of
Condition received by Agent from any Borrower or any Lender; provided, that,
Agent shall not be liable to any Lender for any failure to do so, except to the
extent that such failure is attributable to Agent’s own gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction. Except for notices, reports and other documents
expressly required to be furnished to Lenders by Agent hereunder, Agent shall
not have any duty or responsibility to provide any Lender with any other credit
or other information concerning the affairs, financial condition or business of
any Borrower or Obligor that may come into the possession of Agent.

12.7 Failure to Act. Except for action expressly required of Agent hereunder and
under the other Financing Agreements, Agent shall in all cases be fully
justified in failing or refusing to act hereunder and thereunder unless it shall
receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

12.8 Additional Loans. Agent shall not make any Loans or provide any Letter of
Credit Accommodations to any Borrower on behalf of Lenders intentionally and
with actual knowledge that such Loans or Letter of Credit Accommodations would
cause the aggregate amount of the total outstanding Loans and Letter of Credit
Accommodations to such Borrower to exceed the Borrowing Base of such Borrower,
without the prior consent of all Lenders, except, that, Agent may make such
additional Loans or provide such additional Letter of Credit Accommodations on
behalf of Lenders, intentionally and with actual knowledge that such Loans or
Letter of Credit Accommodations will cause the total outstanding Loans and
Letter of Credit Accommodations to such Borrower to exceed the Borrowing Base of
such Borrower, as Agent may deem necessary or advisable in its discretion,
provided, that: (a) the total principal amount of the additional Loans or
additional Letter of Credit Accommodations to any Borrower which Agent may make
or provide after obtaining such actual knowledge that the aggregate principal
amount of the Loans equal or exceed the Borrowing Bases of Borrowers, plus the
amount of Special Agent Advances made pursuant to Section 12.11(a)(ii) hereof
then outstanding, shall not exceed the aggregate amount equal to ten (10%) of
the Maximum Credit outstanding at any time and shall not cause the total
principal amount of the Loans and Letter of Credit Accommodations to exceed the
Maximum Credit and (b) no such additional Revolving Loan or Letter of Credit
Accommodation shall be outstanding more than ninety (90) days after the date
such additional Revolving Loan or Letter of Credit Accommodation is made or
issued (as the case may be), except as the Required Lenders may otherwise agree.
Each Lender shall be obligated to pay Agent the amount of its Pro Rata Share of
any such additional Loans or Letter of Credit Accommodations.

 

116



--------------------------------------------------------------------------------

12.9 Concerning the Collateral and the Related Financing Agreements. Each Lender
authorizes and directs Agent to enter into this Agreement and the other
Financing Agreements. Each Lender agrees that any action taken by Agent or
Required Lenders in accordance with the terms of this Agreement or the other
Financing Agreements and the exercise by Agent or Required Lenders of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.

12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders. By signing this Agreement, each Lender:

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report and such
report with respect to the Borrowing Base prepared by Agent or prepared by
Borrowers or Guarantors and provided to Agent (each field audit or examination
report and report with respect to the Borrowing Base being referred to herein as
a “Report” and collectively, “Reports”);

(b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, or (ii) shall not
be liable for any information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding Borrowers and
Guarantors and will rely significantly upon Borrowers’ and Guarantors’ books and
records, as well as on representations of Borrowers’ and Guarantors’ personnel;
and

(d) agrees to keep all Reports confidential and strictly for its internal use in
accordance with the terms of Section 13.5 hereof, and not to distribute or use
any Report in any other manner.

 

117



--------------------------------------------------------------------------------

12.11 Collateral Matters.

(a) Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing or upon any other
failure of a condition precedent to the Loans and Letter of Credit
Accommodations hereunder, make such disbursements and advances (“Special Agent
Advances”) which Agent, in its sole discretion, (i) deems necessary or desirable
either to preserve or protect the Collateral or any portion thereof or (ii) to
enhance the likelihood or maximize the amount of repayment by Borrowers and
Guarantors of the Loans and other Obligations, provided, that, the aggregate
principal amount of the Special Agent Advances pursuant to this clause (ii),
plus the then outstanding principal amount of the additional Loans and Letter of
Credit Accommodations which Agent may make or provide as set forth in
Section 12.8 hereof, shall not exceed the aggregate amount of ten (10%) percent
of the Maximum Credit outstanding at any time or (iii) to pay any other amount
chargeable to any Borrower or Guarantor pursuant to the terms of this Agreement
or any of the other Financing Agreements consisting of costs, fees and expenses
and payments to any issuer of Letter of Credit Accommodations. Special Agent
Advances shall be repayable on demand and be secured by the Collateral. Special
Agent Advances shall not constitute Loans but shall otherwise constitute
Obligations hereunder. Without limitation of its obligations pursuant to
Section 6.10, each Lender agrees that it shall make available to Agent, upon
Agent’s demand, in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of each such Special Agent Advance. If such funds are
not made available to Agent by such Lender, such Lender shall be deemed a
Defaulting Lender and Agent shall be entitled to recover such funds, on demand
from such Lender together with interest thereon for each day from the date such
payment was due until the date such amount is paid to Agent at the Federal Funds
Rate for each day during such period (as published by the Federal Reserve Bank
of New York or at Agent’s option based on the arithmetic mean determined by
Agent of the rates for the last transaction in overnight Federal funds arranged
prior to 9:00 a.m. (New York City time) on that day by each of the three leading
brokers of Federal funds transactions in New York City selected by Agent) and if
such amounts are not paid within three (3) days of Agent's demand, at the
highest Interest Rate provided for in Section 3.1 hereof applicable to Prime
Rate Loans.

(b) Lenders hereby irrevocably authorize Agent, at its option and in its
discretion to release any security interest in, mortgage or lien upon, any of
the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 13.1 below, or (ii) constituting property being
sold or disposed of if Borrower Agent or any Borrower or Guarantor certifies to
Agent that the sale or disposition is made in compliance with Section 9.7 hereof
(and Agent may rely conclusively on any such certificate, without further
inquiry), or (iii) constituting property in which any Borrower or Guarantor did
not own an interest at the time the security interest, mortgage or lien was
granted or at any time thereafter, or (iv) having a value in the aggregate in
any twelve (12) month period of less than $5,000,000, or (v) if required or
permitted under the terms hereof or under the terms of any of the other
Financing Agreements, including any intercreditor agreement, or (vi) approved,
authorized or ratified in writing by all of Lenders. Except as provided above,
Agent will not release any security interest in, mortgage or lien upon, any of
the Collateral without the prior written authorization of all of Lenders. Upon
request by Agent at any time, Lenders will promptly confirm in writing Agent’s
authority to release particular types or items of Collateral pursuant to this
Section.

 

118



--------------------------------------------------------------------------------

(c) Without in any manner limiting Agent’s authority to act without any specific
or further authorization or consent by the Required Lenders, each Lender agrees
to confirm in writing, upon request by Agent, the authority to release
Collateral conferred upon Agent under this Section. Agent shall (and is hereby
irrevocably authorized by Lenders to) execute such documents as may be necessary
to evidence the release of the security interest, mortgage or liens granted to
Agent upon any Collateral to the extent set forth above; provided, that,
(i) Agent shall not be required to execute any such document on terms which, in
Agent’s opinion, would expose Agent to liability or create any obligations or
entail any consequence other than the release of such security interest,
mortgage or liens without recourse or warranty and (ii) such release shall not
in any manner discharge, affect or impair the Obligations or any security
interest, mortgage or lien upon (or obligations of any Borrower or Guarantor in
respect of) the Collateral retained by such Borrower or Guarantor.

(d) Agent shall have no obligation whatsoever to any Lender or any other Person
to investigate, confirm or assure that the Collateral exists or is owned by any
Borrower or Guarantor or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans or Letter of Credit Accommodations
hereunder, or whether any particular reserves are appropriate, or that the liens
and security interests granted to Agent pursuant hereto or any of the Financing
Agreements or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Agreement or in any
of the other Financing Agreements, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, Agent
may act in any manner it may deem appropriate, in its discretion, given Agent’s
own interest in the Collateral as a Lender and that Agent shall have no duty or
liability whatsoever to any other Lender.

12.12 Agency for Perfection. Each Lender hereby appoints Agent and each other
Lender as agent and bailee for the purpose of perfecting the security interests
in and liens upon the Collateral of Agent in assets which, in accordance with
Article 9 of the UCC can be perfected only by possession (or where the security
interest of a secured party with possession has priority over the security
interest of another secured party) and Agent and each Lender hereby acknowledges
that it holds possession of any such Collateral for the benefit of Agent as
secured party. Should any Lender obtain possession of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver such Collateral to Agent or in accordance with Agent’s
instructions.

12.13 Successor Agent. Agent may resign as Agent upon thirty (30) days’ notice
to Lenders and Parent. If Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for Lenders. If
no successor agent is appointed prior to the effective date of the resignation
of Agent, Agent may appoint, after consulting with Lenders and Parent, a
successor agent from among Lenders. Upon the acceptance by the Lender so
selected of its appointment as successor agent hereunder, such successor agent
shall succeed to all of the rights, powers and duties of the retiring Agent and
the term “Agent” as used herein and in the other Financing Agreements shall mean
such successor agent and the retiring Agent’s appointment, powers and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 12 shall inure to its benefit as to any
actions taken or omitted by it while it was Agent under this Agreement. If no
successor agent has accepted appointment as Agent by the date which is thirty
(30) days after the date of a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nonetheless thereupon become effective and
Lenders shall perform all of the duties of Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above.

 

119



--------------------------------------------------------------------------------

SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS

13.1 Term.

(a) This Agreement and the other Financing Agreements shall become effective as
of the date set forth on the first page hereof and shall continue in full force
and effect for a term ending on the date three (3) years from the date hereof
(the “Renewal Date”), and from year to year thereafter, unless sooner terminated
pursuant to the terms hereof; provided, that, except as Agent and Borrower Agent
may otherwise agree, in the event that the term of this Agreement shall continue
for any additional year after the date three (3) years from the date hereof,
Borrowers and Guarantors shall pay to Agent an extension fee in the amount of
one-sixth (1/6%) percent of the Maximum Credit which fee shall be earned and
payable in full on the date that is three (3) years from the date hereof in
respect of the extension for each year after the Renewal Date. Agent may, at its
option (or shall at the direction of any Lender in writing received by Agent at
least ninety (90) days prior to the Renewal Date or the anniversary of any
Renewal Date, as the case may be), terminate this Agreement and the other
Financing Agreements effective on the Renewal Date or any anniversary of the
Renewal Date in any year by giving to Borrower Agent at least sixty (60) days
prior written notice. In addition, Borrowers may terminate this Agreement at any
time upon ten (10) days prior written notice to Agent (which notice shall be
irrevocable) and Agent may, at its option, and shall at the direction of
Required Lenders, terminate this Agreement at any time on or after an Event of
Default. Upon any effective date of termination of the Financing Agreements
(including the Renewal Date), Borrowers shall pay to Agent all outstanding and
unpaid Obligations and shall furnish cash collateral to Agent (or at Agent’s
option, a letter of credit issued for the account of Borrowers and at Borrowers’
expense, in form and substance satisfactory to Agent, by an issuer acceptable to
Agent and payable to Agent as beneficiary) in such amounts as Agent determines
are reasonably necessary to secure Agent and Lenders from loss, cost, damage or
expense, including attorneys’ fees and expenses, in connection with any
contingent Obligations, including issued and outstanding Letter of Credit
Accommodations and checks or other payments provisionally credited to the
Obligations and/or as to which Agent or any Lender has not yet received final
and indefeasible payment. The amount of such cash collateral (or letter of
credit, as Agent may determine) as to any Letter of Credit Accommodations shall
be in the amount equal to one hundred ten (110%) percent of the amount of the
Letter of Credit Accommodations plus the amount of any fees and expenses payable
in connection therewith through the end of the latest expiration date of such
Letter of Credit Accommodations. Such payments in respect of the Obligations and
cash collateral shall be remitted by wire transfer in Federal funds to the Agent
Payment Account or such other bank account of Agent, as Agent may, in its
discretion, designate in writing to Borrower Agent for such purpose. Interest
shall be due until and including the next Business Day, if the amounts so paid
by Borrowers to the Agent Payment Account or other bank account designated by
Agent are received in such bank account later than 12:00 noon, Miami time.

 

120



--------------------------------------------------------------------------------

(b) No termination of this Agreement or the other Financing Agreements shall
relieve or discharge any Borrower or Guarantor of its respective duties,
obligations and covenants under this Agreement or the other Financing Agreements
until all Obligations have been fully and finally discharged and paid, and
Agent’s continuing security interest in the Collateral and the rights and
remedies of Agent and Lenders hereunder, under the other Financing Agreements
and applicable law, shall remain in effect until all such Obligations have been
fully and finally discharged and paid. Accordingly, each Borrower and Guarantor
waives any rights it may have under the UCC to demand the filing of termination
statements with respect to the Collateral and Agent shall not be required to
send such termination statements to Borrowers or Guarantors, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations paid and satisfied
in full in immediately available funds.

13.2 Interpretative Provisions.

(a) All terms used herein which are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.

(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

(c) All references to any Borrower, Guarantor, Agent and Lenders pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns.

(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(e) The word “including” when used in this Agreement shall mean “including,
without limitation”.

(f) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Agent, if such Event of Default is capable of being cured
as reasonably determined by Agent.

 

121



--------------------------------------------------------------------------------

(g) All references to the term “good faith” used herein when applicable to Agent
or any Lender shall mean, notwithstanding anything to the contrary contained
herein or in the UCC, honesty in fact in the conduct or transaction concerned.
Borrowers and Guarantors shall have the burden of proving any lack of good faith
on the part of Agent or any Lender alleged by any Borrower or Guarantor at any
time.

(h) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Parent most recently received by
Agent prior to the date hereof.

(i) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including", the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(j) All references to the term “knowledge” used herein when applicable to any
Borrower or Guarantor shall mean the actual knowledge of any officer, director,
agent or employee of a Borrower or Guarantor or constructive knowledge of such
facts that such person should have known in the course of the performance of
their respective duties on behalf of a Borrower or Guarantor but without
requiring specific inquiries as to the applicable circumstances as to a
representation or warranty set forth herein each time such representation or
warranty is made or deemed made hereunder.

(k) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

(l) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(m) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(n) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties. Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.

 

122



--------------------------------------------------------------------------------

13.3 Notices. All notices, requests and demands hereunder shall be in writing
and deemed to have been given or made: if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one
(1) Business Day after sending; and if by certified mail, return receipt
requested, five (5) days after mailing. All notices, requests and demands upon
the parties are to be given to the following addresses (or to such other address
as any party may designate by notice in accordance with this Section):

 

 

If to any Borrower
or Guarantor:

    

Perry Ellis International, Inc.

3000 NW 107/th/ Avenue

Miami, Florida 33172

Attention: Ms. Rosemary B. Trudeau

Telephone: 305-592-2830

Telecopy: 305-594-2307

  with a copy to:     

Broad and Cassel

201 S. Biscayne Boulevard

Suite 3000

Miami, Florida 33131

Attention: Dale S. Bergman, Esq.

Telephone: 305-373-9400

Telecopy: 305-373-9443

  If to Agent:     

Congress Financial Corporation (Florida)

777 Brickell Avenue

Miami, Florida 33131

Attention: Ms. Kerry Maxwell

Telephone No.: 305-371-6671

Telecopy No.: 305-371-9456

13.4 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

 

123



--------------------------------------------------------------------------------

13.5 Confidentiality.

(a) Agent and each Lender shall use all reasonable efforts to keep confidential,
in accordance with its customary procedures for handling confidential
information and safe and sound lending practices, any non-public information
supplied to it by any Borrower pursuant to this Agreement which is clearly and
conspicuously marked as confidential at the time such information is furnished
by such Borrower to Agent or such Lender, provided, that, nothing contained
herein shall limit the disclosure of any such information: (i) to the extent
required by statute, rule, regulation, subpoena or court order, (ii) to bank
examiners and other regulators, auditors and/or accountants, in connection with
any litigation to which Agent or such Lender is a party, (iii) to any Lender or
Participant (or prospective Lender or Participant) or to any Affiliate of any
Lender so long as such Lender or Participant (or prospective Lender or
Participant) or Affiliate shall have been instructed to treat such information
as confidential in accordance with this Section 13.5, or (iv) to counsel for
Agent or any Lender or Participant (or prospective Lender or Participant).

(b) In the event that Agent or any Lender receives a request or demand to
disclose any confidential information pursuant to any subpoena or court order,
Agent or such Lender, as the case may be, agrees (i) to the extent permitted by
applicable law or if permitted by applicable law, to the extent Agent or such
Lender determines in good faith that it will not create any risk of liability to
Agent or such Lender, Agent or such Lender will promptly notify Borrower Agent
of such request so that Borrower Agent may seek a protective order or other
appropriate relief or remedy and (ii) if disclosure of such information is
required, disclose such information and, subject to reimbursement by Borrowers
of Agent’s or such Lender’s expenses, cooperate with Borrower Agent in the
reasonable efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to such portion of the disclosed
information which Borrower Agent so designates, to the extent permitted by
applicable law or if permitted by applicable law, to the extent Agent or such
Lender determines in good faith that it will not create any risk of liability to
Agent or such Lender.

(c) In no event shall this Section 13.5 or any other provision of this
Agreement, any of the other Financing Agreements or applicable law be deemed:
(i) to apply to or restrict disclosure of information that has been or is made
public by any Borrower, Guarantor or any third party or otherwise becomes
generally available to the public other than as a result of a disclosure in
violation hereof, (ii) to apply to or restrict disclosure of information that
was or becomes available to Agent or any Lender (or any Affiliate of any Lender)
on a non-confidential basis from a person other than a Borrower or Guarantor,
(iii) to require Agent or any Lender to return any materials furnished by a
Borrower or Guarantor to Agent or a Lender or prevent Agent or a Lender from
responding to routine informational requests in accordance with the Code of
Ethics for the Exchange of Credit Information promulgated by The Robert Morris
Associates or other applicable industry standards relating to the exchange of
credit information. The obligations of Agent and Lenders under this Section 13.5
shall supersede and replace the obligations of Agent and Lenders under any
confidentiality letter signed prior to the date hereof.

 

124



--------------------------------------------------------------------------------

13.6 Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Agent, Lenders, Borrowers, Guarantors and their
respective successors and assigns, except that Borrower may not assign its
rights under this Agreement, the other Financing Agreements and any other
document referred to herein or therein without the prior written consent of
Agent and Lenders. Any such purported assignment without such express prior
written consent shall be void. No Lender may assign its rights and obligations
under this Agreement without the prior written consent of Agent, except as
provided in Section 13.7 below. The terms and provisions of this Agreement and
the other Financing Agreements are for the purpose of defining the relative
rights and obligations of Borrowers, Guarantors, Agent and Lenders with respect
to the transactions contemplated hereby and there shall be no third party
beneficiaries of any of the terms and provisions of this Agreement or any of the
other Financing Agreements.

13.7 Assignments; Participations.

(a) Each Lender may, with the prior written consent of Agent, assign all or, if
less than all, a portion equal to at least $10,000,000 in the aggregate for the
assigning Lender, of such rights and obligations under this Agreement to one or
more Eligible Transferees (but not including for this purpose any assignments in
the form of a participation), each of which assignees shall become a party to
this Agreement as a Lender by execution of an Assignment and Acceptance;
provided, that, (i) such transfer or assignment will not be effective until
recorded by Agent on the Register and (ii) Agent shall have received for its
sole account payment of a processing fee from the assigning Lender or the
assignee in the amount of $5,000.

(b) Agent shall maintain a register of the names and addresses of Lenders, their
Commitments and the principal amount of their Loans (the “Register”). Agent
shall also maintain a copy of each Assignment and Acceptance delivered to and
accepted by it and shall modify the Register to give effect to each Assignment
and Acceptance. The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and any Borrowers, Obligors, Agent and
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by Borrower Agent and any Lender at any reasonable time and from
time to time upon reasonable prior notice.

(c) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and to the other Financing Agreements and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations
(including, without limitation, the obligation to participate in Letter of
Credit Accommodations) of a Lender hereunder and thereunder and the assigning
Lender shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement.

 

125



--------------------------------------------------------------------------------

(d) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness, sufficiency
or value of this Agreement or any of the other Financing Agreements furnished
pursuant hereto, (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower, Obligor or any of their Subsidiaries or the performance or observance
by any Borrower or Obligor of any of the Obligations; (iii) such assignee
confirms that it has received a copy of this Agreement and the other Financing
Agreements, together with such other documents and information it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such assignee will, independently and without
reliance upon the assigning Lender, Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Financing Agreements, (v) such assignee appoints and
authorizes Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Financing Agreements as are delegated
to Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement and the other Financing Agreements are required to be
performed by it as a Lender. Agent and Lenders may furnish any information
concerning any Borrower or Obligor in the possession of Agent or any Lender from
time to time to assignees and Participants.

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, without limitation, all or a portion
of its Commitments and the Loans owing to it and its participation in the Letter
of Credit Accommodations, without the consent of Agent or the other Lenders);
provided, that, (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) and the other Financing Agreements
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and Borrowers,
Guarantors, the other Lenders and Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Agreements, and
(iii) the Participant shall not have any rights under this Agreement or any of
the other Financing Agreements (the Participant’s rights against such Lender in
respect of such participation to be those set forth in the agreement executed by
such Lender in favor of the Participant relating thereto) and all amounts
payable by any Borrower or Obligor hereunder shall be determined as if such
Lender had not sold such participation.

(f) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to a Federal Reserve Bank in support of borrowings made by
such Lenders from such Federal Reserve Bank.

 

126



--------------------------------------------------------------------------------

(g) Borrowers and Guarantors shall assist Agent or any Lender permitted to sell
assignments or participations under this Section 13.7 in whatever manner
reasonably necessary in order to enable or effect any such assignment or
participation, including (but not limited to) the execution and delivery of any
and all agreements, notes and other documents and instruments as shall be
requested and the delivery of informational materials, appraisals or other
documents for, and the participation of relevant management in meetings and
conference calls with, potential Lenders or Participants. Borrowers shall
certify the correctness, completeness and accuracy, in all material respects, of
all descriptions of Borrowers and Guarantors and their affairs provided,
prepared or reviewed by any Borrower or Guarantor that are contained in any
selling materials and all other information provided by it and included in such
materials.

13.8 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

13.9 Counterparts, Etc. This Agreement or any of the other Financing Agreements
may be executed in any number of counterparts, each of which shall be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile shall have the same force and effect
as the delivery of an original executed counterpart of this Agreement or any of
such other Financing Agreements. Any party delivering an executed counterpart of
any such agreement by telefacsimile shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.

 

127



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused these
presents to be duly executed as of the day and year first above written.

 

AGENT        BORROWERS CONGRESS FINANCIAL CORPORATION        SUPREME
INTERNATIONAL, INC.     (FLORIDA), as Agent          By:  

 

       By:  

 

Title:  

 

    Title:   

 

         JANTZEN, INC.          By:  

 

         Title:  

 

 

LENDERS CONGRESS FINANCIAL CORPORATION     (FLORIDA) By:  

 

Title:  

 

Commitment: $                     Title:  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

GUARANTORS PERRY ELLIS INTERNATIONAL, INC. PEI LICENSING, INC. JANTZEN APPAREL
CORP. SUPREME REAL ESTATE I, LLC SUPREME REAL ESTATE II, LLC SUPREME REALTY, LLC
BBI RETAIL, L.L.C. PERRY ELLIS REAL ESTATE CORPORATION By:  

 

Title:  

 

SUPREME MUNSINGWEAR CANADA INC. By:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

to

LOAN AND SECURITY AGREEMENT

ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of                     , 200     is made between
                                         (the “Assignor”) and
                                         (the “Assignee”).

W I T N E S S E T H:

WHEREAS, Congress Financial Corporation (Florida), in its capacity as agent
pursuant to the Loan Agreement (as hereinafter defined) acting for and on behalf
of the parties thereto as lenders (in such capacity, “Agent”), and the parties
to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”) have entered or are about to enter into financing
arrangements pursuant to which Agent and Lenders may make loans and advances and
provide other financial accommodations to Supreme International, Inc. and
Jantzen, Inc. (collectively, “Borrowers”) as set forth in the Loan and Security
Agreement, dated October __, 2002, by and among Borrowers, certain of their
affiliates, Agent and Lenders (as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”), and the other agreements, documents and instruments referred
to therein or at any time executed and/or delivered in connection therewith or
related thereto (all of the foregoing, together with the Loan Agreement, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, being collectively referred to herein as the
“Financing Agreements”);

WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Loans (the “Committed Loans”) to Borrowers in an aggregate amount not to exceed
the principal amount of $                     at any time outstanding (the
“Commitment”);

WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights and
obligations of Assignor under the Loan Agreement in respect of its Commitment in
an amount equal to $                     (the “Assigned Commitment Amount”) on
the terms and subject to the conditions set forth herein and Assignee wishes to
accept assignment of such rights and to assume such obligations from Assignor on
such terms and subject to such conditions;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

1. Assignment and Acceptance.

(a) Subject to the terms and conditions of this Assignment and Acceptance,
Assignor hereby sells, transfers and assigns to Assignee, and Assignee hereby
purchases, assumes and undertakes from Assignor, without recourse and without
representation or warranty (except as provided in this Assignment and
Acceptance) an interest in (i) the Commitment and each of the Committed Loans of
Assignor and (ii) all related rights, benefits, obligations, liabilities and
indemnities of the Assignor under and in connection with the Loan Agreement and
the other Financing Agreements, so that after giving effect thereto, the
Commitment of Assignee shall be as set forth below and the Pro Rata Share of
Assignee shall be              (    %) percent.

(b) With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Loan Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Loan Agreement, including the requirements concerning confidentiality and
the payment of indemnification, with a Commitment in an amount equal to the
Assigned Commitment Amount. Assignee agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Agreement
are required to be performed by it as a Lender. It is the intent of the parties
hereto that the Commitment of Assignor shall, as of the Effective Date, be
reduced by an amount equal to the Assigned Commitment Amount and Assignor shall
relinquish its rights and be released from its obligations under the Loan
Agreement to the extent such obligations have been assumed by Assignee;
provided, that, Assignor shall not relinquish its rights under Sections 2.1,
6.4, 6.8 and 6.9 of the Loan Agreement to the extent such rights relate to the
time prior to the Effective Date.

(c) After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignee’s Commitment will be $            .

(d) After giving effect to the assignment and assumption set forth herein, on
the Effective Date Assignor’s Commitment will be $             (as such amount
may be further reduced by any other assignments by Assignor on or after the date
hereof).

2. Payments.

(a) As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, Assignee shall pay to Assignor on the Effective Date in
immediately available funds an amount equal to $            , representing
Assignee’s Pro Rata Share of the principal amount of all Committed Loans.

(b) Assignee shall pay to Agent the processing fee in the amount specified in
Section 13.7(a) of the Loan Agreement.



--------------------------------------------------------------------------------

3. Reallocation of Payments. Any interest, fees and other payments accrued to
the Effective Date with respect to the Commitment, Committed Loans and
outstanding Letter of Credit Accommodations shall be for the account of
Assignor. Any interest, fees and other payments accrued on and after the
Effective Date with respect to the Assigned Commitment Amount shall be for the
account of Assignee. Each of Assignor and Assignee agrees that it will hold in
trust for the other party any interest, fees and other amounts which it may
receive to which the other party is entitled pursuant to the preceding sentence
and pay to the other party any such amounts which it may receive promptly upon
receipt.

4. Independent Credit Decision. Assignee acknowledges that it has received a
copy of the Loan Agreement and the Schedules and Exhibits thereto, together with
copies of the most recent financial statements of              and its
Subsidiaries, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to enter into
this Assignment and Acceptance and agrees that it will, independently and
without reliance upon Assignor, Agent or any Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit and legal decisions in taking or not taking action under the Loan
Agreement.

5. Effective Date; Notices.

(a) As between Assignor and Assignee, the effective date for this Assignment and
Acceptance shall be             , 200     (the “Effective Date”); provided,
that, the following conditions precedent have been satisfied on or before the
Effective Date:

(i) this Assignment and Acceptance shall be executed and delivered by Assignor
and Assignee;

(ii) the consent of Agent as required for an effective assignment of the
Assigned Commitment Amount by Assignor to Assignee shall have been duly obtained
and shall be in full force and effect as of the Effective Date;

(iii) written notice of such assignment, together with payment instructions,
addresses and related information with respect to Assignee, shall have been
given to Borrower Agent and Agent;

(iv) Assignee shall pay to Assignor all amounts due to Assignor under this
Assignment and Acceptance; and

(v) the processing fee referred to in Section 2(b) hereof shall have been paid
to Agent.

(b) Promptly following the execution of this Assignment and Acceptance, Assignor
shall deliver to Borrower Agent and Agent for acknowledgment by Agent, a Notice
of Assignment in the form attached hereto as Schedule 1.



--------------------------------------------------------------------------------

[6. Agent. [INCLUDE ONLY IF ASSIGNOR IS AN AGENT]

(a) Assignee hereby appoints and authorizes Assignor in its capacity as Agent to
take such action as agent on its behalf to exercise such powers under the Loan
Agreement as are delegated to Agent by Lenders pursuant to the terms of the Loan
Agreement.

(b) Assignee shall assume no duties or obligations held by Assignor in its
capacity as Agent under the Loan Agreement.]

7. Withholding Tax. Assignee (a) represents and warrants to Assignor, Agent and
Borrowers that under applicable law and treaties no tax will be required to be
withheld by Assignee, Agent or Borrowers with respect to any payments to be made
to Assignee hereunder or under any of the Financing Agreements, (b) agrees to
furnish (if it is organized under the laws of any jurisdiction other than the
United States or any State thereof) to Agent and Borrowers prior to the time
that Agent or Borrowers are required to make any payment of principal, interest
or fees hereunder, duplicate executed originals of either U.S. Internal Revenue
Service Form 4224 or U.S. Internal Revenue Service Form 1001 (wherein Assignee
claims entitlement to the benefits of a tax treaty that provides for a complete
exemption from U.S. federal income withholding tax on all payments hereunder)
and agrees to provide new Forms 4224 or 1001 upon the expiration of any
previously delivered form or comparable statements in accordance with applicable
U.S. law and regulations and amendments thereto, duly executed and completed by
Assignee, and (c) agrees to comply with all applicable U.S. laws and regulations
with regard to such withholding tax exemption.

8. Representations and Warranties.

(a) Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any security interest, lien, encumbrance or other adverse
claim, (ii) it is duly organized and existing and it has the full power and
authority to take, and has taken, all action necessary to execute and deliver
this Assignment and Acceptance and any other documents required or permitted to
be executed or delivered by it in connection with this Assignment and Acceptance
and to fulfill its obligations hereunder, (iii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance, and apart from any agreements or undertakings or
filings required by the Loan Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

(b) Assignor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or any of the other Financing Agreements or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Loan Agreement or any other instrument or document furnished
pursuant thereto. Assignor makes no representation or warranty in connection
with, and assumes no responsibility with respect to, the solvency, financial
condition or statements of Borrowers, Guarantors or any of their respective
Affiliates, or the performance or observance by Borrowers, Guarantors or any
other Person, of any of its respective obligations under the Loan Agreement or
any other instrument or document furnished in connection therewith.



--------------------------------------------------------------------------------

(c) Assignee represents and warrants that (i) it is duly organized and existing
and it has full power and authority to take, and has taken, all action necessary
to execute and deliver this Assignment and Acceptance and any other documents
required or permitted to be executed or delivered by it in connection with this
Assignment and Acceptance, and to fulfill its obligations hereunder, (ii) no
notices to, or consents, authorizations or approvals of, any Person are required
(other than any already given or obtained) for its due execution, delivery and
performance of this Assignment and Acceptance, and apart from any agreements or
undertakings or filings required by the Loan Agreement, no further action by, or
notice to, or filing with, any Person is required of it for such execution,
delivery or performance; and (iii) this Assignment and Acceptance has been duly
executed and delivered by it and constitutes the legal, valid and binding
obligation of Assignee, enforceable against Assignee in accordance with the
terms hereof, subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

9. Further Assurances. Assignor and Assignee each hereby agree to execute and
deliver such other instruments, and take such other action, as either party may
reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to Borrowers or Agent, which may be required in
connection with the assignment and assumption contemplated hereby.

10. Miscellaneous

(a) Any amendment or waiver of any provision of this Assignment and Acceptance
shall be in writing and signed by the parties hereto. No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assignment and Acceptance shall be without prejudice to any rights with
respect to any other for further breach thereof.

(b) All payments made hereunder shall be made without any set-off or
counterclaim.

(c) Assignor and Assignee shall each pay its own costs and expenses incurred in
connection with the negotiation, preparation, execution and performance of this
Assignment and Acceptance.

(d) This Assignment and Acceptance may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

(e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF FLORIDA.



--------------------------------------------------------------------------------

Assignor and Assignee each irrevocably submits to the non-exclusive jurisdiction
of any State or Federal court sitting in Miami-Dade County, Florida over any
suit, action or proceeding arising out of or relating to this Assignment and
Acceptance and irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Florida State or Federal court.
Each party to this Assignment and Acceptance hereby irrevocably waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum to
the maintenance of such action or proceeding.

(f) ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT
AND ACCEPTANCE, THE LOAN AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR ANY
RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR
STATEMENTS (WHETHER ORAL OR WRITTEN).

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

 

[ASSIGNOR] By:  

 

Title:  

 

[ASSIGNEE] By:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

NOTICE OF ASSIGNMENT AND ACCEPTANCE

                , 20    

 

 

 

 

Attn.:  

 

Re:                                         

Ladies and Gentlemen:

Congress Financial Corporation (Florida), in its capacity as agent pursuant to
the Loan Agreement (as hereinafter defined) acting for and on behalf of the
parties thereto as lenders (in such capacity, “Agent”), and the parties to the
Loan Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”) have entered or are about to enter into financing arrangements
pursuant to which Agent and Lenders may make Loans and advances and provide
other financial accommodations to Supreme International, Inc. and Jantzen, Inc.
(collectively, “Borrowers”) as set forth in the Loan and Security Agreement,
dated October __, 2002, by and among Borrowers, certain of their affiliates,
Agent and Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Financing
Agreements”). Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement.

1. We hereby give you notice of, and request your consent to, the assignment by
                             (the “Assignor”) to                             
(the “Assignee”) such that after giving effect to the assignment Assignee shall
have an interest equal to              (    %) percent of the total Commitments
pursuant to the Assignment and Acceptance Agreement attached hereto (the
“Assignment and Acceptance”). We understand that the Assignor’s Commitment shall
be reduced by $                    , as the same may be further reduced by other
assignments on or after the date hereof.

2. Assignee agrees that, upon receiving the consent of Agent to such assignment,
Assignee will be bound by the terms of the Loan Agreement as fully and to the
same extent as if the Assignee were the Lender originally holding such interest
under the Loan Agreement.



--------------------------------------------------------------------------------

3. The following administrative details apply to Assignee:

 

(A) Notice address:      

Assignee name:

  

 

  

Address:

  

 

     

 

  

Attention:

  

 

  

Telephone:

  

 

  

Telecopier:

  

 

   (B) Payment instructions:      

Account No.:

  

 

  

At:

  

 

     

 

     

 

     

 

  

Reference:

  

 

  

Attention:

  

 

  

4. You are entitled to rely upon the representations, warranties and covenants
of each of Assignor and Assignee contained in the Assignment and Acceptance.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.

 

Very truly yours, [NAME OF ASSIGNOR] By:  

 

Title:  

 

[NAME OF ASSIGNEE] By:  

 

Title:  

 

ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO:

 

CONGRESS FINANCIAL CORPORATION
(FLORIDA), as Agent

By:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

INFORMATION CERTIFICATE

OF

PERRY ELLIS INTERNATIONAL, INC

AND ITS SUBSIDIARES

 

     Dated: October 1, 2002

Congress Financial Corporation (Florida), as Agent

777 Brickell Avenue

Miami, Florida 33131

In connection with certain financing provided or to be provided by Congress
Financial Corporation (Florida) in its capacity as agent acting for and on
behalf of certain lenders (in such capacity, “Agent”) and such lenders
(collectively, “Lenders”), each of the undersigned (individually, a “Company”
and, collectively, the “Companies”) jointly and severally represents and
warrants to Agent and Lenders the following information about it, its
organizational structure and other matters of interest to Agent and Lenders:

 

1. The full and exact name of each Company as set forth in its certificate of
incorporation (or its certificate of formation or other organizational document
filed with the applicable state governmental authority, as the case may be) is
as follows:

See Exhibit A hereto.

 

2. Each Company uses and owns the following trade name(s) in the operation of
its business (e.g. billing, advertising, etc.; note: do not include names which
are product names only):

 

Company

  

Trade Names

         

N/A

   N/A      

 

3. Each Company is a registered organization of the following type (for example,
corporation, limited partnership, limited liability company, etc.):

 

Company

  

Type

         

See Exhibit A hereto.

        

 

B-1



--------------------------------------------------------------------------------

4. Each Company was organized on the date indicated for such company below,
under the laws of the State indicated below for such Company, and each Company
is in good standing under the laws of such State.

 

Company

  

Date of

Organization

  

Jurisdiction of

Organization

    

See Exhibit A hereto.

        

 

5. The organizational identification number of each Company issued by its
jurisdiction of organization is as set forth below (or if none is issued by the
jurisdiction of organization indicate “none”):

 

Company

  

Date of

Organization

  

Jurisdiction of

Organization

    

See Exhibit A hereto.

        

 

6. The Federal Employer Identification Number of each Company is as follows:

 

Company

  

Date of

Organization

  

Jurisdiction of

Organization

    

See Exhibit A hereto.

        

 

7. Each Company is duly qualified and authorized to transact business as a
foreign organization in the following states and is in good standing in such
states:

 

Company

  

Jurisdiction

         

See Exhibit A hereto.

        

 

8. Since the date of its organization, the name of each Company as set forth in
its organizational documentation as filed of record with the applicable state
authority has been changed as follows:

 

Company

  

Date of Change

  

Prior Name

             

In June 1999, Supreme International Corporation changed its name to Perry Ellis
International, Inc., a Florida corporation.

 

B-2



--------------------------------------------------------------------------------

9. In the last five years, Perry Ellis International, Inc. (“Perry Ellis”) has
made or entered into the following mergers or acquisitions in excess of $1.0
million:

 

  i. In March 2002, Perry Ellis acquired the Jantzen business pursuant to an
asset purchase agreement from subsidiaries of VP Corporation for approximately
$24.0 million.

 

  ii.

In November 2000, Perry Ellis acquired various trademarks, including the Mondo
di Marco® trademark from the bankruptcy estate of Mondo, Inc. for $1.75 million.

 

  iii. In July 2000, Perry Ellis acquired the Pro-Player, Artex, Fun Gear and
Salem Sportswear from the bankruptcy estate of Fruit of the Loom, Inc. for
approximately $1.30 million.

 

  iv. In April 1999, Perry Ellis acquired Perry Ellis International, Inc., a New
York corporation, pursuant to a stock purchase agreement for approximately $75.0
million from The PEI Trust.

 

  v. In March 1999, Perry Ellis acquired the John Henry, Manhattan and Lady
Manhattan trademarks and certain manufacturing equipment pursuant to a purchase
agreement for $27.0 million from Salant Corporation, Frost Bros. Enterprises,
Inc. and Maquiladora Sur, S.A. de C.V.

 

10. The chief executive office and mailing address of each Company is located at
the address indicated for such Company on Schedule 8.2 hereto.

 

11. The books and records of each Company pertaining to accounts, contract
rights, inventory, and other assets are located at the addresses indicated for
such Company on Schedule 8.2 hereto.

 

12. Each Company has other places of business and/or maintains inventory or
other assets only at the addresses (indicate whether locations are owned, leased
or operated by third parties and if leased or operated by third parties, their
name and address) indicated for such Company on Schedule 8.2 hereto.

 

13. The places of business or other locations of any assets used by each Company
during the last four (4) months other than those listed above are as indicated
for such Company on Schedule 8.2 hereto.

 

14. Each Company’s assets are owned and held free and clear of liens, mortgages,
pledges, security interests, encumbrances or charges except as set forth on
Schedule 8.4 hereto.

 

15. There are no judgments or litigation pending by or against any Company, its
subsidiaries and/or affiliates or any of its officers/principals, except as set
forth on Schedule 8.6 hereto.

 

B-3



--------------------------------------------------------------------------------

16. Each Company is in compliance with all environmental laws applicable to its
business or operations except as set forth on Schedule 8.8 hereto.

 

17. No Company has any deposit accounts, investment accounts, securities account
or similar accounts with any bank, savings and loan or other financial
institution, except as set forth on Schedule 8.10 hereto for the purposes and of
the types indicated therein.

 

18. No Company owns or licenses any trademarks, patents, copyrights or other
intellectual property, except as set forth on Schedule 8.11 hereto (indicate
type of intellectual property and whether owned or licensed, registration
number, date of registration, and, if licensed, the name and address of the
licensor).

 

19. Each Company is affiliated with, or has ownership in, the corporations
(including subsidiaries) and other organizations set forth on Schedule 8.12
hereto.

 

20. The names of the stockholders (or members or partners, including general
partners and limited partners) of each Company and their holdings are as set
forth on Schedule 8.12 hereto (if stock or other interests are widely held
indicate only holders owning 10% or more of the voting stock or other
interests).

 

21. No Company is a party to or bound by an collective bargaining or similar
agreement with any union, labor organization or other bargaining agent except as
set forth on Schedule 8.13 hereto (indicate date of agreement, parties to
agreement, description of employees covered, and date of termination).

 

22. No Company is a party to or bound by any “material contract” except as set
forth on Schedule 8.15 hereto. For this purpose a “material contract” means any
contract or other agreement, written or oral, of such Company required to be
filed with the Securities and Exchange Commission.

 

23. No Company has any “indebtedness” except as set forth on Schedule 9.9
hereto. For this purpose, the term “indebtedness” means any liability, whether
or not contingent, in respect of borrowed money (whether or not the recourse of
the lender is to the whole of the assets of such Company or only to a portion
thereof) or evidenced by bonds, notes, debentures or similar instruments;
representing the balance deferred and unpaid of the purchase price of any
property or services (except any such balance that constitutes an account
payable to a trade creditor (whether or not an Affiliate) created, incurred,
assumed or guaranteed by such Company in the ordinary course of business of such
Person in connection with obtaining goods, materials or services that is not
overdue by more than ninety (90) days, unless the trade payable is being
contested in good faith); all obligations as lessee under leases which have
been, or should be, in accordance with generally accepted accounting principles
recorded as capital leases; any contractual obligation, contingent or otherwise,
of such Company to pay or be liable for the payment of any indebtedness
described in this definition of another party, including, without limitation,
any such indebtedness, directly or indirectly guaranteed, or any agreement to
purchase, repurchase, or otherwise acquire such indebtedness, obligation or
liability or any security therefor, or to provide funds for the payment or
discharge thereof, or to maintain solvency, assets, level of income, or other
financial condition; all obligations with respect to redeemable stock and
redemption or repurchase obligations under any Capital Stock or other equity
securities issued by such Person; all reimbursement obligations and other
liabilities of such Company with respect to surety bonds (whether bid,
performance or otherwise), letters of credit, banker’s acceptances or similar
documents or instruments issued for such Company’s account; and all indebtedness
of such Company in respect of indebtedness of another party for borrowed money
or any consensual Men, security interest, collateral assignment, conditional
sale, mortgage, deed of trust, or other encumbrance on any asset of such
Company, whether or not such obligations, liabilities or indebtedness are
assumed by or are a personal liability of such Company, all as of such time.

 

B-4



--------------------------------------------------------------------------------

24. No Company has made any loans or advances or guaranteed or otherwise become
liable for the obligations of any others, except as set forth on Schedule 9.10
hereto.

 

25. No Company has any chattel paper (whether tangible or electronic) or
instruments as of the date hereof, except as follows:

None.

 

26. No Company has any commercial tort claims, except as follows:

1) All tort claims against Premium Wear, Inc. and New England Business Services,
Inc. arising in connection with certain Munsingwear trademarks and licenses.

2) All tort claims against Campers World, Eagle Industries, Aris Industries,
Inc. and others arising in connection with the infringement of the Perry Ellis
America trademark.

3) *

4) All tort claims against Premier Designer Accessories, Inc. arising in
connection with Premier’s failure to pay licensing royalties to Debtor.

 

27. There is no provision in the certificate of incorporation, certificate of
formation, articles of organization, by-laws or operating agreement of any
Company (as applicable) or the other organizational documents of such Company,
or in the laws of the State of its organization, requiring any vote or consent
of it shareholders, members or other holders of the equity interests therein to
borrow or to authorize the mortgage or pledge of or creation of a security
interest in any assets of such Company or any subsidiary. Such power is vested
exclusively in its Board of Directors (or in the case of a limited partnership,
the general partner that is the signatory hereto, or in the case of a limited
liability company, the manager that is the signatory hereto).

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-5



--------------------------------------------------------------------------------

28. The officers of each Company and their respective titles are as follows:

See Exhibit A hereto.

The following will have signatory powers as to all transactions of each Company
with Lender:

George Feldenkreis, Oscar Feldenkreis, Timothy B. Page and Rosemary B. Trudeau

 

29. The members of the Board of Directors of each Company (or, if the Company is
a limited partnership, the general partner or, if the Company is a limited
liability company, the managers) are:

See Exhibit A hereto.

 

30. At the present time, there are no delinquent taxes due (including, but not
limited to, all payroll taxes, personal property taxes, real estate taxes or
income taxes).

 

31. Certified Public Accountants for each Company is the firm of:

Name: Deloitte & Touche                                       
                     

Address: 200 South Biscayne Boulevard, Miami, Florida 33131

Partner Handling Relationship: Carlos Sabater                            

Were statements uncertified for any fiscal year? No                    

Agent and Lenders shall be entitled to rely upon the foregoing in all respects
and each of the undersigned is duly authorized to execute and deliver this
Information Certificate on behalf of the Company for which he or she is signing.

 

Very truly yours,

PERRY ELLIS INTERNATIONAL, INC.

By:

 

 

  Rosemary B. Trudeau, Vice President - Finance

 

B-6



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

 

A. Company: Perry Ellis International, Inc. and Its Subsidiaries

 

  1. Chief Executive Office

3000 N.W. 107th Avenue, Miami, Florida 33172

 

  2. Location of Books and Records

3000 N.W. 107th Avenue, Miami, Florida 33172

 

  3. Locations of Inventory, Equipment and Other Assets

 

Address

  

Owned/Leased/

Third Party*

  

Name/Address of Lessor or
Third Party, as Applicable

  

Perry Ellis

entity with

Operations

3000 N.W. 107th Avenue

Miami, Florida 33172

   Owned    —    Supreme

411 N.E. 19th Avenue

Portland, Oregon 97232

   Leased    Jantzen, Inc.


411 N.E. 19th Avenue
Portland, Oregon

97323

   Jantzen

101 Mountain View Drive

Seneca, South Carolina 29672

   Owned    —
   Jantzen/


Supreme

1411 Broadway, 24th Floor

New York, New York 10018

   Leased    Trizechan-Swig LLC    Jantzen

777 N.W. 72nd Avenue

Miami, Florida 33126

   Leased    Miami International Mart
Realty, Inc.    Supreme

 

* Indicate in this column next to applicable address whether the location is
owned by each Company, leased by each Company or owned and operated by a third
party (e.g., warehouse, processor, consignee, etc.).

 

B-7



--------------------------------------------------------------------------------

Address

  

Owned/Leased/

Third Party*

  

Name/Address of Lessor or
Third Party, as Applicable

  

Perry Ellis

entity with

Operations

5905 Kennedy Road

Mississauga, Ontario

Canada L4Z263

   Third Party    Steele Imports    Supreme Canada

25 West 39th Street

New York, New York 10018

   Leased    Tommy Hilfiger U.S.A., Inc.    Supreme/PEI


Licensing

One 20th Street

Paris, Kentucky 40361

   Third Party    Kentucky Textiles, Inc.    Jantzen

14760 Don Julian

City of Industry, California

91746

   Third Party    Third Party Enterprises, Inc.    Supreme

2423 East Firestone Blvd.

Southgate, California 90280

   Third Party    Service Connection, Inc.    Supreme

7525 N.W. 48th Street

Miami, Florida 33166

   Leased    George Feldenkreis    Supreme

4810 N.W. 74th Avenue

Miami, Florida

   Leased    George Feldenkreis    Supreme

 

  4. Locations of Assets in Prior 4 Months not Listed Above

None.

 

B-8



--------------------------------------------------------------------------------

SCHEDULE 8.4

to

INFORMATION CERTIFICATE

Existing Liens*

 

Name of

Company

  

Name of

Secured Party

  

Description

Of Collateral

  

File No. of

Financing

Statement/Jurisdiction
(Optional)

Jantzen, Inc.    105 Capital    Color Copier    44337 /


Oregon

   VISY Recycling, Inc.    Ballor VG-HDP


Ballor MP7245

   1203258 /


South Carolina

Supreme International, Inc.    Ikon Office Solutions, Inc.    See attachment
8.4(a)    9800000280685 /


Florida

Jantzen Apparel Corp.   

State Street Bank and

Trust Company

   See attachment 8.4(b)    20760276 /


Delaware

Supreme Realty, LLC   

State Farm Life

Insurance Company

   See attachment 8.4(c)    200201586442 /


Florida

      Same as Florida


filing

   20501/3266


Miami-Dade,

Florida

Perry Ellis International, Inc.    HSBC Bank USA    All personal property owned
or hereinafter acquired    200200151000 /


Florida

  

State Street Bank and

Trust Company

   See attachment 8.4(d)    200200703054 /


Florida

   Winthrop Resources Corporation    See attachment 8.4(e)    200201122349 /


Florida

 

* Do not indicate liens of existing lender(s) to be repaid with proceeds of
initial disbursements of loans under Congress facility.

 

B-9



--------------------------------------------------------------------------------

Name of

Company

  

Name of

Secured Party

  

Description

Of Collateral

  

File No. of

Financing

Statement/Jurisdiction
(Optional)

Perry Ellis International, Inc. (con’t.)    Ocean Bank    See attachment 8.4(f)
   200201149328 /


Florida

   IDB Bank    See attachment 8.4(g)    200201828799 /


Florida

   Commercebank    See attachment 8.4(h)    20020189046X


Florida

  

Citicorp Vendor

Finance, Inc.

   Canon CLC 1120/CP 240    235521 /


New York

      Same as New York    00PN61891 /


New York

County

 

B-10



--------------------------------------------------------------------------------

LOGO [g17222ex10_8p51.jpg]

 

B-11



--------------------------------------------------------------------------------

Attachment 8.4(b)

SCHEDULE A

 

Debtor

  

Secured Party

JANTZEN APPAREL CORP.   

STATE STREET BANK AND TRUST

COMPANY, AS COLLATERAL AGENT

The financing statement covers all of the Debtor’s right, title and interest in
and to each of the following, in each case, as to each type of property
described below, owned by the Debtor, wherever located and existing
(collectively, the “Collateral”);

 

  (a) all trademarks, service marks, collective marks, trade dress, logos,
slogans, designs, domain names, trade names, business names, corporate names and
other source identifiers, whether or not registered, whether currently use or
not, including, without limitation, all common law rights and registrations and
applications for registration thereof, and all other marks registered in or
applied for in the U.S. Patent and Trademark Office or in any office or agency
of any State or Territory of the United States or any foreign country (but
excluding any United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity and enforceability of such intent-to-use
trademark applications under applicable law) and all rights therein provided by
international treaties or conventions, all extensions and renewals of any of the
foregoing, together in each case with the goodwill of the business connected
therewith and symbolized thereby, and all rights corresponding thereto
throughout the world and all other rights of any kind whatsoever of the Debtor
accruing thereunder or pertaining thereto (the “Trademarks”);

 

  (b) all agreements, permits, consents, orders and franchises, in each case
relating to the Trademarks and all proceeds, income, royalties and other
payments now or hereafter due and/or payable with respect thereto, subject, in
each case, to the terms of such agreements, permits, authorizations and
franchises;

 

  (c) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to the Collateral with the right, but not the obligation, to sue
for and collect, or otherwise recover, such damages; and

 

  (d) all proceeds of the Collateral for, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, the proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (c) and, to the extent not otherwise included,
all (i) payments under insurance with respect to the Collateral (whether or not
the Secured Party is the loss payee thereof), or any damages, indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect, to any of the foregoing Collateral and (ii) cash proceeds of the
foregoing.

 

B-12



--------------------------------------------------------------------------------

Attachment 8.4(c)

EXHIBIT A

to

Financing Statement

naming Supreme Realty, LLC, as Debtor

and State Farm Life Insurance Company, as Secured Party

1. Improvements. All of Debtor’s right, title and interest in and to all
buildings, structures and other improvements now or hereafter constructed,
erected, installed, placed or situated upon that piece, parcel and tract (or
those pieces, parcels or tracts) of land (the “Real Estate”) located in
Miami-Dade County, Florida legally more particularly described on Exhibit B
attached hereto and by this reference thereto made a part hereof (collectively,
the “Improvements”);

2. Appurtenances. All of Debtor’s estate, claim, demand, right, title and
interest, now owned or hereafter acquired, including, without limitation, any
after acquired title, franchise, license, remainder, or reversion, in and to
(i) any land or vaults lying within the right-of-way of any street, avenue, way,
passage, highway or alley, open or proposed, vacated or otherwise, adjoining the
Real Estate; (ii) any and all alleys, sidewalks, streets, avenues, strips and
gores of land adjacent, belonging or appertaining to the Real Estate and
Improvements; (iii) all rights of ingress and egress to and from the Real Estate
and all adjoining properties; (iv) storm and sanitary sewer, water, gas,
electric, railway, telephone and all other utility services relating to the Real
Estate and Improvements; (v) all land use, zoning and development rights and
approvals, all air rights, water, water rights, water stock, gas, oil, minerals,
coal and other substances of any kind or character underlying or relating to the
Real Estate or any part thereof; and (vi) each and all of the tenements,
hereditaments, easements, appurtenances, or other rights, liberties,
reservations, allowances and privileges relating to the Real Estate or the
Improvements or in any way now or hereafter appertaining thereto, including
homestead and any other claim at law or in equity (collectively, the
“Appurtenances”);

3. Leases. All leasehold estates and the right, title and interest of Debtor in,
to and under any and all leases, subleases, management agreements, arrangements,
concessions or agreements, written or oral, relating to the use and occupancy of
the Real Estate and Improvements or any portion thereof now or hereafter
existing or entered into (collectively, the “Leases”);

4. Rents. All rents, issues, profits, proceeds, income, revenues, royalties,
advantages, avails, claims against guarantors, security and other deposits
(whether in cash or other form), advance rentals and any and all other payments
or benefits now or hereafter derived, directly or indirectly, from the Real
Estate and Improvements, whether under the Leases or otherwise (collectively,
the “Rents”);

5. Contract Rights. All right, title and interest of Debtor in and to any and
all contracts, written or oral, express or implied, now existing or hereafter
entered into or arising, in any manner related to the improvement, use,
operation, sale, conversion or other disposition of any interest in, including,
without limitation, all options to purchase or lease the Real Estate or
Improvements or any portion thereof or interest therein, or any other rights,
interests or greater estates in the rights and properties comprising the
Collateral (as hereinafter defined and described), whether now owned or
hereafter acquired by Debtor (collectively, the “Contract Rights”);

6. Intangible Personal Property. All general intangibles of Debtor, including
without limitation, goodwill, trademarks, trade names, option rights, permits,
licenses, insurance policies and the proceeds therefrom, rights of action and
books and records relating, directly or indirectly to the Real Estate and
Improvements (collectively, the “Intangible Personal Property”);

 

B-13



--------------------------------------------------------------------------------

Attachment 8.4(c) (Cont.)

 

7. Tangible Personal Property. All right, title and interest of Debtor in and to
all fixtures, equipment and tangible personal property of every kind, nature or
description attached or affixed to or situated upon or within the Real Estate or
Improvements, or both, provided the same are used, usable or intended to be used
for or in connection with any present or future use, occupation, operation,
maintenance, management or enjoyment of the Real Estate and Improvements
(collectively, the “Tangible Personal Property”);

8. Proceeds. All proceeds of the conversion, voluntary or involuntary, of any of
the Collateral into cash or other liquidated claims, or that are otherwise
payable for injury to, or the taking or requisitioning of the Collateral,
including all insurance and condemnation proceeds paid or payable with respect
to the Collateral (collectively, the “Proceeds”);

9. Tax and Insurance Deposits. All sums deposited by Debtor to Secured Party, in
escrow, for the payment of real estate and other taxes and insurance premiums
payable on and with respect to the Real Estate and Improvements (collectively,
the “Tax and Insurance Deposits”);

10. Right to Encumber. All of Debtor’s right, power or privilege to further
hypothecate or encumber all or any portion of the property, rights and interests
comprising the Collateral described herein as security for any debt or
obligation; it being intended by this provision that Debtor be divested of the
right, power and privilege to further hypothecate or encumber, or to grant a
mortgage upon or a security interest in any of the Collateral as security for
the payment of any debt or the performance of any obligation without Secured
Party’s prior written consent (the “Right to Encumber”); and

11. Other Rights and Interests. All other property, rights, interests, estates
or claims of every name, kind, character or nature, both in law and in equity,
which Debtor now has or may hereafter acquire in the Real Estate and
Improvements and all other property, rights, interests, estates or claims of any
name, kind, character or nature or properties now owned or hereafter acquired in
the other properties, rights and interests comprising the Collateral as defined
and described herein (collectively, “Other Rights and Interest”).

All of the foregoing-described property, rights and interests, including the
Improvements, Appurtenances, Leases, Rents, Contract Rights, Intangible Personal
Property, Tangible Personal Property, Proceeds, Tax and Insurance Deposits,
Right to Encumber and Other Rights and Interests, being collectively referred to
herein as the “Property.”

IT IS EXPRESSLY PROVIDED, HOWEVER, that the property, rights and interests
included within the foregoing definition of “Property” shall not include any
fixtures, equipment or tangible personal property which is (i) owned by tenants
or lessees of Debtor and of the Real Estate and Improvements or any part or
parts thereof, (ii) owned by any lessors of fixtures, equipment or personal
property leased any such tenants, or (iii) owned by any other occupant of the
Real Estate and Improvements which is not the Debtor.

 

B-14



--------------------------------------------------------------------------------

Attachment 8.4(c) (Cont.)

 

EXHIBIT B

to

Financing Statement

naming Supreme Realty, LLC, as Debtor

and State Farm Life Insurance Company, as Secured Party

LEGAL DESCRIPTION

PARCEL 1: Lots 3, 4, 5, 6, 7, 8 and the South 14.39 feet of Lots 2 and 9, all in
Block 6, of B.I.P. SUBDIVISION, according to the Plat thereof, as recorded in
Plat Book 146, Page 22, of the Public Records of Dade County, Florida.

PARCEL 2: Together with those easements appurtenant to and for the benefit of
the above-described Parcel 1 granted in and created in that certain Declaration
of Covenants, Conditions and Restrictions For Beacon Industrial Park filed in
Official Records Book 16525 at Pages 0623 et seq. of the Public Records of
Miami-Dade County, Florida, as amended by that certain First Amendment to
Declaration of Covenants, Conditions and Restrictions For Beacon Industrial Park
filed in Official Records Book 16829 at Pages 3806 et seq. of the Public Records
of Miami-Dade County, Florida.

 

B-15



--------------------------------------------------------------------------------

Attachment 8.4(d)

SCHEDULE A

 

Debtor

  

Secured Party

PERRY ELLIS INTERNATIONAL, INC.   

STATE STREET BANK AND TRUST

COMPANY, AS COLLATERAL AGENT

The financing statement covers all of the Debtor’s right, title and interest in
and to each of the following, in each case, as to each type of property
described below, owned by the Debtor, wherever located and existing
(collectively, the “Collateral”):

 

  (a) all trademarks, service marks, collective marks, trade dress, logos,
slogans, designs, domain names, trade names, business names, corporate names and
other source identifiers, whether or not registered, whether currently in use or
not, including, without limitation, all common law rights and registrations and
applications for registration thereof, and all other marks registered in or
applied for in the U.S. Patent and Trademark Office or in any office or agency
of any State or Territory of the United States or any foreign country (but
excluding any United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity and enforceability of such intent-to-use
trademark applications under applicable law) and all rights therein provided by
international treaties or conventions, all extensions and renewals of any of the
foregoing, together in each case with the goodwill of the business connected
therewith and symbolized thereby, and all rights corresponding thereto
throughout the world and all other rights of any kind whatsoever of the Debtor
accruing thereunder or pertaining thereto (the “Trademarks”);

 

  (b) all agreements, permits, consents, orders and franchises, in each case
relating to the Trademarks and all proceeds, income, royalties and other
payments now or hereafter due and/or payable with respect thereto, subject, in
each case, to the terms of such agreements, permits, authorizations and
franchises;

 

  (c) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to the Collateral with the right, but not the obligation, to sue
for and collect, or otherwise recover, such damages; and

 

  (d) all proceeds of the Collateral for, and supporting obligations relating
to, any and all of the Collateral (including, without limitation, the proceeds,
collateral and supporting obligations that constitute property of the types
described in clauses (a) through (c) and to the extent not otherwise included,
all (i) payments under insurance with respect to the Collateral (whether or not
the Secured Party is the loss payee thereof), or any damages, indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral and (ii) cash proceeds of the
foregoing.

 

B-16



--------------------------------------------------------------------------------

LOGO [g17222ex10_6bpg017.jpg]

 

B-17



--------------------------------------------------------------------------------

LOGO [g17222ex10_6bpg018.jpg]

 

B-18



--------------------------------------------------------------------------------

LOGO [g17222ex10_6bpg019.jpg]

 

B-19



--------------------------------------------------------------------------------

LOGO [g17222ex10_6bpg020.jpg]

 

B-20



--------------------------------------------------------------------------------

SCHEDULE 8.6

to

INFORMATION CERTIFICATE

Pending Litigation

See attachment Item #15 – Litigation

 

B-21



--------------------------------------------------------------------------------

SCHEDULE 8.8

to

INFORMATION CERTIFICATE

Environmental Compliance

Each Company is in compliance with all environmental laws applicable to it.

 

B-22



--------------------------------------------------------------------------------

SCHEDULE 8.10

to

INFORMATION CERTIFICATE

Deposit Accounts; Investment Accounts

 

B. Part 1 - Deposit Accounts

 

Name of Company

  

Name and Address of Bank

  

Account No.

  

Purpose*

Perry Ellis International, Inc.    Bank of America   

**

  

Collection Acct.

subject to Lockbox

BBI Retail    Bank of America   

**

   Collection Acct. Jantzen Inc.    Bank of America   

**

  

Collection Acct.

subject to Lockbox

Jantzen Apparel Corp.    Bank of America   

**

   Collection Acct. PEI Licensing, Inc.    Bank of America   

**

   Collection Acct. Supreme International, Inc.    Bank of America   

**

   Collection Acct. Perry Ellis International    Bank of America   

**

  

Money Purchase

Pension

Plan

Perry Ellis International    Bank of America   

**

   Employee Benefit Account

See also Account Analysis Statement.

 

* For the “purpose” indicate either: (a) “collection account” if proceeds of
receivables or other assets are deposited in it, and note “lockbox” if it is
subject to lockbox servicing arrangements with the applicable bank or
“disbursement account” if it is a checking account or (b) account used for
transferring funds to third parties, and in addition, indicate if it is used for
a specific purpose, e.g., “payroll”, “medical”, etc.

 

** Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.



 

B-23



--------------------------------------------------------------------------------

C. Part 2 - Disbursement Accounts

 

Name of Company

  

Name and Address of Bank

  

Account No.

  

Purpose*

Perry Ellis International    Bank of America   

**

   Payables Perry Ellis International    Bank of America   

**

   Primary Payables BBI Retail    Bank of America   

**

   Payables BBI Retail    Bank of America   

**

   Payroll Perry Ellis International    Bank of America   

**

   Payroll PEI Licensing, Inc.    Bank of America   

**

   Payables/Payroll Supreme International Inc.    Bank of America   

**

   Payables/Payroll Jantzen Apparel Corp.    Bank of America   

**

   Payables/Payroll Jantzen Inc.    Bank of America   

**

   Payables/Payroll Supreme Munsingwear Canada, Inc. (Canadian Dollars)    HSBC
Bank Canada   

**

   Supreme Munsingwear Canada, Inc. (US Dollars)    HSBC Bank Canada   

**

   Perry Ellis International    Ocean Bank (L/C)   

**

  

Payment of L/C’s

Outstanding

Perry Ellis International    HSBC USA (L/C)   

**

  

Payment of L/C’s

Outstanding

Perry Ellis International    Commercebank (L/C)   

**

  

Payment of L/C’s

Outstanding

Perry Ellis International    IDB Bank of NY   

**

  

Payment of L/C’s

Outstanding

Perry Ellis Europe    Credit Lyonnais   

**

  

 

* For the “purpose” indicate either: (a) “collection account” if proceeds of
receivables or other assets are deposited in it, and note “lockbox” if it is
subject to lockbox servicing arrangements with the applicable bank or
“disbursement account” if it is a checking account or (b) account used for
transferring funds to third parties, and in addition, indicate if it is used for
a specific purpose, e.g., “payroll”, “medical”, etc.

 

** Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-24



--------------------------------------------------------------------------------

D. Part 3 - Investment and Other Accounts.

 

Name of

Company

  

Name and Address

of Broker

or Other Institution

  

Account No.

  

Purpose

  

Types of
Investments

  

Balance as of
September 25, 2002

Perry Ellis    Bank of America    *    Investment    Money market
and fixed rate
term investments    *

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-25



--------------------------------------------------------------------------------

*

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-26



--------------------------------------------------------------------------------

*

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-27



--------------------------------------------------------------------------------

*

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-28



--------------------------------------------------------------------------------

*

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-29



--------------------------------------------------------------------------------

*

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-30



--------------------------------------------------------------------------------

*

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-31



--------------------------------------------------------------------------------

*

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-32



--------------------------------------------------------------------------------

*

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-33



--------------------------------------------------------------------------------

*

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-34



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-35



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-36



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-37



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-38



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-39



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-40



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-41



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-42



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-43



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-44



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-45



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-46



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-47



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-48



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-49



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-50



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-51



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-52



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-53



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-54



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-55



--------------------------------------------------------------------------------

*

 

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

 

B-56



--------------------------------------------------------------------------------

SCHEDULE 8.11

to

INFORMATION CERTIFICATE

Intellectual Property

 

I. Company: Perry Ellis International, Inc. and Its Subsidiaries

A. Trademarks

1. Owned

See Exhibit B hereto.

2. Licensed

See Exhibit B hereto.

B. Patents

None.

C. Copyrights

None.

 

B-57



--------------------------------------------------------------------------------

SCHEDULE 8.12

to

INFORMATION CERTIFICATE

Subsidiaries: Affiliates: Investments

E. Subsidiaries (More than 50% owned by Company indicated)

 

Company

  

Subsidiary

  

Jurisdiction of

Incorporation

  

Percentage

Owned

                 

See Exhibit A hereto.

F. Affiliates (Less than 50% Owned by Company)

 

Company

  

Affiliate

  

Jurisdiction of

Incorporation

  

Percentage

Owned

                 

See Exhibit A hereto.

G. Affiliates (Subject to common ownership with Company)

 

Company

  

Affiliate

  

Jurisdiction of

Incorporation

  

Parent

  

Percentage

Owned

                       

See Exhibit A hereto.

H. Shareholders (If widely held, only holders with more than 10%)

 

Company

  

Shareholders

  

Jurisdiction of

Incorporation*

  

Percentage

Owned

                 

See Exhibit A hereto.

 

* If shareholders are individuals, indicate “N/A”.

 

B-58



--------------------------------------------------------------------------------

SCHEDULE 8.13

to

INFORMATION CERTIFICATE

Labor Matters

Neither Perry Ellis International, Inc. nor any of its subsidiaries is a party
to a collective bargaining agreement.

On September 9, 2002, the National Labor Relations Board supervised an election
to determine whether a labor organization, the United Needletrades, Industrial
and Textile Employees (hereinafter, the “Union”) would be certified as the
exclusive bargaining agent for certain employees working in the Company’s Miami
distribution center. The election results were 48 votes in favor of the Union
and 51 votes against. Thirteen additional votes were challenged by the parties,
5 in favor and 8 against. Post-election administrative proceedings are underway
to determine the validity of the challenged ballots and to determine certain
objections to the election that were filed by the Union. No prediction can be
made at the present time regarding outcome of those post-election proceedings.
But, even if the Union is certified as the exclusive bargaining representative
for bargaining unit employees, the Company believes that there will be no
Material Adverse Effect in that event.

 

B-59



--------------------------------------------------------------------------------

SCHEDULE 8.15

to

INFORMATION CERTIFICATE

Material Contracts

The following are Perry Ellis’ material contracts.

 

  1. Form of Indemnification Agreement

 

  2. 1993 Stock Option Plan

 

  3. Directors Stock Option

 

  4. Amendment to Business Lease between George Feldenkreis and Perry Ellis
International, Inc. and its Subsidiaries relating to office facilities

 

  5. Profit Sharing Plan

 

  6. Amended and Restated Employment Agreement between Perry Ellis
International, Inc. and its Subsidiaries and George Feldenkreis

 

  7. Amended and Restated Employment Agreement between Perry Ellis
International, Inc. and its Subsidiaries and Oscar Feldenkreis

 

  8. Purchase and Sale Agreement dated as of December 28, 1998 among Salant
Corporation, Frost Bros. Enterprises, Inc., Maquiladora Sur, S.A. de C.V. and
Perry Ellis International, Inc. (the “Salant Purchase Sale Agreement”)

 

  9. First Amendment to the Salant Purchase and Sale Agreement dated as of
February 24, 1999

 

  10. Stock Purchase Agreement dated as of January 28, 1999 by and among Perry
Ellis International, Inc. and Christopher C. Angell, Barbara Gallagher and
Morgan Guaranty Trust Company of New York, as Trustees of the PEI Trust created
under Par. E. of Article 3 of the Agreement dated November 19, 1985, as amended
January 27, 1986 (the “Perry Ellis Purchase and Sale Agreement”)

 

  11. First Amendment to the Perry Ellis Purchase and Sale Agreement dated as of
March 31, 1999

 

  12. Employment Agreement between Allan Zwerner and Perry Ellis International,
Inc.

 

  13. Employment Agreement between Timothy B. Page and Perry Ellis
International, Inc.

 

  14. Perry Ellis International, Inc. Incentive Stock Option Plan

 

  15. Asset Purchase Agreement dated as of March 15, 2002 by and among Perry
Ellis International, Inc., Jantzen, Inc. and VF Canada, Inc.

 

B-60



--------------------------------------------------------------------------------

SCHEDULE 9.9

to

INFORMATION CERTIFICATE

Existing Indebtedness*

 

1. Direct Debt

 

Company

   Name/Address
of Payee    Principal
Balance as of
7/31/02    Nature of Debt   Term  

Perry Ellis International, Inc.

      $ 100,672,892    12  1/4% Senior
Subordinated Notes   2006   

Perry Ellis International, Inc.

      $ 59,144,023    9  1/2% Senior
Secured Notes   2009   

Perry Ellis International, Inc.

Supreme International, Inc.

Jantzen, Inc.

   Ocean Bank    $ 8,965,087    Letter of Credit
Facility for Purchase
of Inventory   2003   

Perry Ellis International, Inc.

Supreme International, Inc.

Jantzen, Inc.

   IDB Bank    $ 0    Letter of Credit
Facility for Purchase
of Inventory   2003   

Perry Ellis International, Inc.

Supreme International, Inc.

Jantzen, Inc.

   HSBC Bank USA    $ 24,432,016    Letter of Credit
Facility for Purchase
of Inventory   (1 ) 

Perry Ellis International, Inc.

Supreme International, Inc.

Jantzen, Inc.

   Commercebank, N.A.    $ 0    Letter of Credit
Facility for Purchase
of Inventory   2003   

Supreme Realty, LLC

   State Farm Life Insurance
Company    $ 11,600,000    Financing for
Purchase of Real
Property   2009   

Perry Ellis International, Inc.

   Winthrop Resources
Corporation    $


 

32,110


per month

   Lease of Equipment   2005   

 

(1) Facility may be terminated at any time by lender upon written notice.

 

 

* Do not indicate debt of existing lender to be repaid with proceeds of initial
disbursements of loans under Congress facility, if any.

** The nature of debt might be: “purchase money”, “term”, “capital lease”,
“revolving”, etc.

 

B-61



--------------------------------------------------------------------------------

2. Guarantees

 

Company

   Primary
Obligor    Name/Address
of Payee    Principal
Balance as of
7/31/02    Nature of Debt   Term

Supreme International, Inc.

PEI Licensing, Inc.

Jantzen, Inc.

   Perry Ellis
International,

Inc.

      $ 100,672,892    12  1/4% Senior
Subordinated
Notes   2006

BBI Retail, L.L.C.

Supreme Real Estate I, LLC

Supreme Real Estate II, LLC

Supreme Realty, LLC

Supreme International Corporation de Mexico, S.A. de C.V.

Supreme Munsingwear Canada, Inc.

   Perry Ellis
International,

Inc.

      $ 59,144,023    9  1/2%
Senior
Secured
Notes   2009

Perry Ellis International, Inc.

   Supreme
Realty, LLC    State Farm
Life
Insurance
Company,
One State
Farm Plaza,
E-3,

Bloomington,
IL 61710

   $ 11,600,000    Financing
for
Purchase
of Real
Property   2009

 

B-62



--------------------------------------------------------------------------------

SCHEDULE 9.10

to

INFORMATION CERTIFICATE

Loans and Advances

 

Company

  

Name/Address

of Debtor

   Outstanding Balance
of Loan as of 7/31/02

Supreme International, Inc.

  

Perry Ellis Europe

BBI Retail, L.L.C.

Jantzen, Inc.

   *


*

*

Jantzen, Inc.

   Supreme Munsingwear Canada Inc.    *

Supreme Munsingwear Canada Inc.

   Supreme International, Inc.    *

See also Schedule 9.9 hereto.

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-63



--------------------------------------------------------------------------------

EXHIBIT A

Full and exact name of each company as set forth in its organizational
documents, including type of registered organization, is as follows:

Perry Ellis International, Inc., a Florida corporation, organized on April 5,
1997, under the laws of the State of Florida, and is in good standing under the
laws of Florida. Florida organizational identification number is: 315500. The
Federal Employer Identification Number is: 591162998.

Officers: George Feldenkreis; Chief Executive Office and Chairman of the Board;
Oscar Feldenkreis, President and Chief Operating Officer; Timothy B. Page, Chief
Financial Officer; Fanny Hanono, Secretary; Rosemary B. Trudeau, Vice President
– Finance; Karen Bingham, Assistant Secretary; and Geri Mankoff, Assistant
Secretary.

Directors: George Feldenkreis; Oscar Feldenkreis; Ronald L. Buch; Salomon
Hanono; Joseph P. Lacher; Gary Dix; Leonard Miller; and Allan Zwerner.

Shareholders: George Feldenkreis; Oscar Feldenkreis and FMR Corporation.

Supreme International, Inc., a Delaware corporation, organized on April 15,
2002, under the laws of the State of Delaware, and is in good standing under the
laws of Delaware. Delaware organizational identification number is: 3514453. The
Federal Employer Identification Number is: 42-1534564.

Officers: Timonthy B. Page, President; Rosemary B. Trudeau, Treasurer; and Karen
Bingham, Secretary.

Directors: George Feldenkreis; Oscar Feldenkreis; and Anthony Macaione.

Shareholder: Perry Ellis International, Inc.

Jantzen, Inc., a Delaware corporation, organized on April 15, 2002, qualified to
do business in Florida on August 7, 2002, and is in good standing under the laws
of such States. Delaware organizational identification number is: 3514448. The
Federal Employer Identification Number is: 42-1534560.

Officers: George Feldenkreis, President; Rosemary B. Trudeau, Treasurer; and
Karen Bingham, Secretary.

Directors: Oscar Feldenkreis; Timothy B. Page; and Anthony Macaione.

Shareholder: Perry Ellis International, Inc.

 

B-64



--------------------------------------------------------------------------------

PEI Licensing, Inc., a Delaware corporation, organized on April 15, 2002, under
the laws of the State of Delaware, qualified to do business in New York on
August 12, 2002, and is in good standing under the laws of such States. Delaware
organizational identification numbers is: 3514450. The Federal Employer
Identification Number is: 42-1534568.

Officers: Timothy B. Page, President; Rosemary B. Trudeau, Treasurer; and Geri
Lynn Mankoff, Secretary.

Directors: George Feldenkreis; Anthony Macaione; and Alan Zwerner.

Shareholder: Perry Ellis International, Inc.

Jantzen Apparel Corp., a Delaware corporation, organized on June 15, 1993,
qualified to do business in New York on August 12, 2002, and Oregon on
August 12, 2002, and is in good standing under the laws of such States. Delaware
organizational identification number is: 2340213. The Federal Employer
Identification Number is: 51-0348614.

Officers: Timothy B. Page, President; Rosemary B. Trudeau, Treasurer and Vice
President, Finance; Karen Bingham, Secretary; and Geri Lynn Mankoff, Assistant
Secretary.

Directors: Alan Zwerner; George Feldenkreis; and Anthony Macaione.

Shareholder: Perry Ellis International, Inc.

BBI Retail, L.L.C., a Florida limited liability company, organized on
December 3, 2001, under the laws of the State of Florida, and is in good
standing under the laws of Florida. Florida organizational identification number
is: L01000020768. The Federal Employer Identification Number is: N/A.

Officers: George Feldenkreis, President; and Rosemary Trudeau, Secretary.

Directors: George Feldenkreis; and Rosemary Trudeau.

Managing Member: Perry Ellis International, Inc., a Florida corporation

Supreme Munsingwear Canada Inc., a corporation organized under the laws of
Canada, organized on May 24, 1996, and is in good standing under the laws of
such country. Canadian organizational identification number is: 326274-0. The
Federal Employer Identification Number is: N/A.

Officers: Leonard Black, President; George Feldenkreis, Vice President; Oscar
Feldenkreis, Vice President; Fanny Hanono, Vice President; Karen Bingham, Vice
President; and Rosemary Trudeau, Treasurer and Secretary.

Director: Leonard Black

Shareholder: Perry Ellis International, Inc.

 

B-65



--------------------------------------------------------------------------------

Supreme Realty, LLC, a Florida limited liability company, organized on July 1,
2002, and is in good standing under the laws of Florida. Florida organizational
identification number is: L02000016462. The Federal Employer Identification
Number is: N/A.

Manager: Rosemary Trudeau

Members: Supreme Real Estate I, LLC and Supreme Real Estate II, LLC.

 

Membership Interest:   

Supreme Real Estate I, LLC – 50%

Supreme Real Estate II, LLC – 50%

Supreme Real Estate I, LLC, a Florida limited liability company, organized on
June 19, 2002, and is in good standing under the laws of Florida. Florida
organizational identification number is: L02000015313. The Federal Employer
Identification Number is: N/A.

Manager: Rosemary Trudeau

Member: Supreme International, Inc.

Supreme Real Estate II, LLC, a Florida limited liability company, organized on
June 19, 2002, and is in good standing under the laws of Florida. Florida
organizational identification number is: L02000015314. The Federal Employer
Identification Number is: N/A.

Manager: Rosemary Trudeau

Member: Supreme International, Inc.

Perry Ellis Real Estate Corporation, a Delaware corporation, organized on May 9,
2002, under the laws of the State of Delaware, qualified to do business in South
Carolina on September 24, 2002, and is in good standing under the laws of such
States. Delaware organizational identification number is: 3523594. The Federal
Employer Identification Number is: 74-3043466.

Officers: George Feldenkreis, President; Timothy B. Page, Vice President; Karen
Bingham, Secretary; and Rosemary B. Trudeau, Treasurer.

Directors: Oscar Feldenkreis; Timothy B. Page; and Anthony Macaione.

 

B-66



--------------------------------------------------------------------------------

OTHER SUBSIDIARIES AND AFFILIATES:

Perry Ellis International Europe Limited, an Irish corporation

Shareholder: Perry Ellis International Group Holdings Limited.

Perry Ellis International Group Holdings Limited, a non-resident Irish
corporation

Shareholder: Perry Ellis International, Inc.

Supreme International Co. Canada Limited, a corporation organized under the laws
of Canada

Directors: George Feldenkreis; and Jeff Ottis

Shareholder: Perry Ellis International, Inc. 51% and Grand National Apparel 49%.

Supreme International Corporation de Mexico, S.A. de C.V., a Mexican
corporation, organized on July 8, 1997, and is in good standing under the laws
of such country. Mexican organizational identification number is: N/A. The
Federal Employer Identification Number is: N/A.

Officers: Rosemary Trudeau, President; Karen Bingham, Treasurer; and Joseph
Roisman, Secretary.

Directors: George Feldenkreis; and Rosemary Trudeau.

Shareholder: Perry Ellis International, Inc.

 

B-67



--------------------------------------------------------------------------------

EXHIBIT B

OWNED TRADEMARKS

SCHEDULE OF PERRY ELLIS U.S. TRADEMARKS AND TRADEMARK APPLICATIONS

 

ITEM

  

MARK

  

GRANTOR

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

1

   Pineapple Design    PEIL    76-285,155          July 13, 2001

2

   Manhattan Beach    PEIL    76-144,603          Oct. 11, 2000

3

   Edge Grand Slam (Stylized Letters)    PEIL    76-001,196          March 16,
2000

4

   Grand Slam    PEIL    75-605,673          Dec. 14, 1998

5

   PE (and Design)    PEIL    74-583,165          Oct. 6, 1994

6

   Perry Ellis America (and Design)    PEIL    76-257,368          May 14, 2001

7

   Natural Issue Khakis    PEIL    76-070,871          June 14, 2000

8

   Munsingwear Khakis    PEIL    76-070,872          June 14, 2000

9

   Career Club Khakis    PEIL    76-070,870          June 14, 2000

10

   Micro-Touch    PEIL    75-470,856          April 20, 1998

11

   Fairway Crossings    PEIL    75-394,467          Nov. 21, 1997

12

   Corporate Khakis    PEIL    76-253,298          April 30, 2001

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-68



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

13

   Perry Ellis Avenue    PEIL    76-128,351          Sept. 12, 2000

14

   Perry Ellis Khakis    PEIL    76-070,868          June 14, 2000

15

   Perry Ellis America Denim First Issue Quality Tested Performance Inspired
7-PEA-76/001 (and Design)    PEIL    76-199,431          Jan. 25, 2001

16

   Perry Ellis Portfolio    PEIL    76-198,049          Jan. 23, 2001

17

   Executive Khakis    PEIL    76-190,455          Jan. 3, 2001

18

   Design Only (Eagle Design)    PEIL    76-185,416          Dec. 21, 2000

19

   The Freedom To Wear What You Want... Know Your Rights    PEIL    76-106,377
         Aug. 9, 2000

20

   Perry Ellis Portfolio    PEIL    75-670,921          March 30, 1999
[Abandoned 7/19/2000; Petition to Revive filed 7/18/2001]

21

   Penguin    PEIL    76-301,300          Aug. 17, 2001

22

   Munsingwear Action-Gusset    PEIL    78-083,619          Sep.12, 2001

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-69



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

23

   America 76    PEIL    78-080,879          Aug 23, 2001

24

   Perry Ellis America & More    PEIL    78-260,543          May 22, 2001

25

   G S Khakis    PEIL    78-070,869          Jun 14, 2000

26

   Perry Ellis America Demin    PEIL    76-313,515          Sep 17, 2001

27

   Perryis Ellis Softwear (and Design)    PEIL    76-332,340          Oct 20,
2001

28

   Design Only (Eagle)    PEIL    76-185,415          Dec 21, 2000

29

   Perry by Perry Ellis    PEIL    76-321,640          Oct 4, 2001

30

   Munsingwear Kangaroo    PEIL    76-322,012          Oct 9, 2001

31

   Dry Knit Dynamics    PEIL    76-261,681          May 23, 2001

32

   Penguin Sport Performance    PEIL    76-253,299          Apr 30, 2001

33

   Design Only (Designer Bold Jagged Line)    PEIL    76-185,414          Dec
21, 2000

34

   Perry Ellis Ave.    PEIL    76-128,350          Sep 12, 2000

35

   Grand Slam Khakis    PEIL    76-070,867          Jun 14, 2000

36

   Revival    PEIL    75-876,405          Dec 21, 1999

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-70



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

37

   Perry Ellis America (and Design)    PEIL    75-829,600          Oct 22, 1999

38

   The Havanera Shirt Co. WWW.HAVANERA.COM    PEIL    75-907,365          Jan
31, 2000

39

   RVL    PEIL    75-873,343          Dec 17, 1999

40

   Manhattan (Stylized Letters)    PEIL    71-135,606    140,890    March 29,
1921    July 30, 1920

41

   Manhattan (Stylized Letters)    PEIL    71-133,428    150,073    Dec. 27,
1921    June 8, 1920

42

   Mansco (Stylized Letters)    PEIL    71-228,003    221,071    Nov. 23, 1926
   March 2, 1926

43

   Mansco (Stylized Letters)    PEIL    71-277,376    258,030    June 25, 1929
   Dec. 29, 1928

44

   Mansco (Stylized Letters)    PEIL    71-336,569    305,643    Aug. 22, 1933
   April 8, 1933

45

   Mansco (Stylized Letters)    PEIL    71-444,506    391,238    Oct. 28, 1941
   June 13, 1941

46

   Manhattan (Stylized Letters)    PEIL    71-444,507    397,414    Sept. 8,
1942    June 13, 1941

47

   Manswim (Block Letters)    PEIL    71-466,704    407,361    May 30, 1944   
Jan. 19, 1944

48

   Manflair (Stylized Letters)    PEIL    71-466,761    407,522    June 6, 1944
   Jan. 21, 1944

49

   Slumber-Alls (Stylized Letters)    PEIL    71-484,539    419,353    Feb. 12,
1946    June 14, 1945

50

   Manhattan (Stylized Letters)    PEIL    71-503,301    429,687    May 13, 1947
   June 5, 1946

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-71



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

51

   Cubaverra (Stylized Letters)    PEIL    71-516,491    436,491    Feb. 10,
1948    Jan. 28, 1947

52

   Munsingwear    PEIL    71-535,068    510,271    May 31, 1949    Sept. 19,
1947

53

   Mansmooth (Block Letters)    PEIL    71-621,890    566,965    Nov. 18, 1952
   Nov. 30, 1951

54

   Golden Needle (Stylized Letters)    PEIL    71-645,656    585,789    Feb. 16,
1954    April 21, 1953

55

   Grand Slam    PEIL    71-689,296    629,148    June 19, 1956    June 10, 1955

56

   Lady Manhattan    PEIL    72-003,868    635,636    Oct. 9, 1956    March 5,
1956

57

   Penguin Dressed (Design only)    PEIL    72-039,655    673,912    Feb. 10,
1959    Oct. 28, 1957

58

   Lady Manhattan (Stylized Letters)    PEIL    72-118,199    728,350    March
6, 1962    April 20, 1961

59

   Mantrim    PEIL    72-144,966    746,700    March 12, 1963    May 18, 1962

60

   University Row    PEIL    72-161,073    764,739    Feb. 11, 1964    Jan. 21,
1963

61

   Tropik-Nit    PEIL    72-160,196    765,571    Feb. 25, 1964    Jan. 4, 1963

62

   Penguin Design (Design only)    PEIL    72-194,637    796,003    Sept. 14,
1965    June 1, 1964

63

   Texspand    PEIL    72-205,320    796,804    Sept. 28, 1965    Nov. 2, 1964

64

   Miss Manhattan    PEIL    72-213,786    799,577    Nov. 30, 1965    March 10,
1965

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-72



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

65

   Manhattan    PEIL    72-186,872    807,359    April 19, 1966    Feb.17, 1964

66

   M (and Design)    PEIL    72-248,147    830,632    June 20, 1967    June 15,
1966

67

   Grand-Slam    PEIL    72-314,899    873,862    July 29, 1969    Dec. 19, 1968

68

   Penguin    PEIL    72-315,942    903,044    Nov. 24, 1970   

Jan. 6, 1969

[Refiled Aug. 17, 2001]

69

   Munsingwar Kangaroo (Stylized Letters)    PEIL    72-339,284    918,554   
Aug. 17, 1971    Sept. 30, 1969

70

   Kangaroo    PEIL    72-408,954    949,403    Dec. 26, 1972    Nov. 29, 1971

71

   Penguin (Design only)    PEIL    72-403,961    952,079    Jan. 30, 1973   
Sept. 30, 1971

72

   Penguin Dressed (Design only)    PEIL    72-425,819    961,376    June 19,
1973    May 30, 1972

73

   Kangaroo (Design only)    PEIL    72-442,607    975,066    Dec. 18, 1973   
Dec. 1, 1972

74

   John Henry    PEIL    73-008,672    996,837    Oct. 29, 1974    Dec. 12, 1973

75

   Kangaroo    PEIL    73-009,623    996,840    Oct. 29, 1974    Dec. 26, 1973

76

   Penguin Dressed w/o Buttons (Design only)    PEIL    73-049,330    1,034,409
   Feb. 24, 1976    April 14, 1975

77

   Penguin Dressed Design (Design only)    PEIL    73-164,596    1,116,035   
April 3, 1979    March 31, 1978

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-73



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

78

   Match (and Design)    PEIL    73-188,174    1,149,000    March 24, 1981   
Oct. 4, 1978

79

   Cotton Classics By Munsingwear (and Design)    PEIL    73-215,102   
1,152,504    April 28, 1981    May 10, 1979

80

   STIX (Stylized Letters)    PEIL    73-225,429    1,153,257    May 5, 1981   
July 30, 1979

81

   Portfolio    PEIL    73-151,687    1,159,219    Jun 30, 1981    Dec 12, 1977

82

   Forge (Stylized Letters)    PEIL    73-253,530    1,167,449    Sept. 1, 1981
   March 10, 1980

83

   Feldini    PEIL    73-245,615    1,173,403    Oct. 13, 1981    Jan. 10, 1980

84

   The Lady Manhattan Dress Co.    PEIL    73-245,904    1,175,298    Oct. 27,
1981    Jan. 14, 1980

85

   The Manhattan Moving Company    PEIL    73-250,799    1,177,385    Nov. 10,
1981    Feb. 19, 1980

86

   Sportstyle    PEIL    73-323,077    1,208,593    Sept. 14, 1982    Aug. 10,
1981

87

   EXEC    PEIL    73-323,079    1,208,594    Sept. 14, 1982    Aug. 10, 1981

88

   Seperates by Lady Manhattan    PEIL    73-326,220    1,219,220    Dec. 7,
1982    Aug. 31, 1981

89

   John Henry    PEIL    73-299,189    1,219,981    Dec. 14, 1982    March 2,
1981

90

   G-S-Classic    PEIL    73-348,175    1,227,629    Feb. 15, 1983    Feb. 1,
1982

91

   Sun II (and Design)    PEIL    73-332,450    1,238,484    May 17, 1983   
Oct. 14, 1981

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-74



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

92

   Perry Ellis    PEI    73-179,563    1,249,025    Aug 23, 1983    Jul 24, 1978

93

   Slammer USA (and Design)    PEIL    73-348,202    1,253,020    Oct. 4, 1983
   Feb. 1, 1982

94

   Sunsplash (and Design)    PEIL    73-377,344    1,253,039    Oct. 4, 1983   
July 29, 1982

95

   The Northwestern Knitting Company    PEIL    73-386,078    1,258,623    Nov.
22, 1983    Sept. 16, 1982

96

   New Step    PEIL    73-379,277    1,269,305    March 6, 1984    Aug. 10, 1982

97

   Perry Ellis    PEIL    73-416,833    1,279,975    May 29, 1984    Mar 11,
1983

98

   Corsa (Pirate, Privateer)    PEIL    73-386,403    1,285,310    July 10, 1984
   Sept. 17, 1982

99

   Lady Manhattan Plus    PEIL    73-383,770    1,294,432    Sept. 11, 1984   
Sept. 7, 1982

100

   CC Sport (and Design)    PEIL    73-454,700    1,307,173    Nov. 27, 1984   
Nov. 28, 1983

101

   Slammer USA    PEIL    73-456,765    1,308,143    Dec. 4, 1984    Dec. 12,
1983

102

   John Henry    PEIL    73-467,109    1,320,443    Feb. 19, 1985    Feb. 24,
1984

103

   The Northwestern Knitting Company    PEIL    73-456,753    1,324,697    March
12, 1985    Dec. 12, 1983

104

   Sock Portfolio    PEIL    73-462,797    1,356,752    Aug. 27, 1985    Jan.
27, 1984

105

   The Northwestern Knitting Company    PEIL    73-527,131    1,364,606    Oct.
8, 1985    March 15, 1985

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-75



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

106

   M (and Design)    PEIL    73-387,042    1,370,210    Nov. 12, 1985    Sept.
20, 1982

107

   Crest Classic By Munsingwear (Stylized Letters)    PEIL    73-509,671   
1,374,850    Dec. 10, 1985    Nov. 19, 1984

108

   Perry Ellis America (and Design)    PEIL    73-531,574    1,395,816    June
3, 1986    April 10, 1985

109

   Manhattan (Stylized Letters)    PEIL    73-583,067    1,411,407    Sept. 30,
1986    Feb. 18, 1986

110

   Perry Ellis    PEIL    73-538,216    1,416,338    Nov. 11, 1986    May 17,
1985

111

   Grand Slam (Stylized Letters)    PEIL    73-594,637    1,418,434    Nov. 25,
1986    April 21, 1986

112

   Perry Ellis    PEIL    73-601,579    1,428,486    Feb. 10, 1987    May 29,
1986

113

   Mario Bellucci    PEIL    73-608,514    1,428,537    Feb. 10, 1987    July 9,
1986

114

   Gianni Abozzi    PEIL    73-597,490    1,439,242    May 12, 1987    May 8,
1986

115

   The Northwestern Knitting Company (and Design)    PEIL    73-618,406   
1,446,537    July 7, 1987    Sept. 8, 1986

116

   Perry Ellis    PEIL    73-601,580    1,447,578    July 14, 1987    May 29,
1986

117

   Perry Ellis    PEIL    73-601,581    1,448,617    July 21, 1987    May 29,
1986

118

   Guayamisa    PEIL    73-658,003    1,468,433    Dec. 8, 1987    April 30,
1987

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-76



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

119

   PA (Stylized Letters)    PEIL    73-676,129    1,483,605    April 5, 1988   
Aug. 3, 1987

120

   Design Only (Penguin Design)    PEIL    73-791,911    1,569,866    Dec. 5,
1989    April 7, 1989

121

   Design Only (Penguin Design)    PEIL    73-796,831    1,580,093    Jan. 30,
1990    May 1, 1989

122

   Tipo’s (Type) (Stylized Letters)    PEIL    73-822,022    1,589,045    March
27, 1990    Aug. 28, 1989

123

   Daniel Young    PEIL    74-017,326    1,636,199    Feb. 26, 1991    Jan. 8,
1990

124

   Supreme    PEIL    73-830,106    1,638,467    March 19, 1991    Oct. 10, 1989

125

   Perry Ellis (Stylized Letters)    PEIL    74-020,204    1,641,343    April
16, 1991    Jan. 18, 1990

126

   Perry Ellis    PEIL    74-021,494    1,644,085    May 7, 1991    Jan. 17,
1990

127

   Romani    PEIL    74-056,437    1,647,496    June 11, 1991    May 3, 1990

128

   Mondo di Marco (and Design)    PEIL    73-763,920    1,648,889    Jun 25,
1991    Nov 16, 1988

129

   Oggi Mode    PEIL    74-070,798    1,666,308    Nov. 26, 1991    June 19,
1990

130

   Official Fan (and Design)    PEIL    74-123,100    1,685,400    May 5, 1992
   Dec. 13, 1990

131

   Essay    PEIL    74-022,734    1,690,245    June 2, 1992    Jan. 24, 1990

132

   Natural Issue    PEIL    74-075,087    1,690,250    June 2, 1992    July 3,
1990

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-77



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

133

   Perry Ellis America    PEIL    74-020,019    1,695,300    June 16, 1992   
Jan. 17, 1990

134

   Chronicles    PEIL    74-006,574    1,696,974    June 23, 1992    Dec. 1,
1989

135

   Perry Ellis    PEIL    74-217,602    1,704,748    Aug 4, 1992    Nov 1, 1991

136

   Portfolio Perry Ellis    PEIL    74-178,252    1,708,191    Aug 18, 1998   
Jun 20, 1991

137

   Grand Slam    PEIL    74-121,049    1,710,101    Aug. 25, 1992    Dec. 6,
1990

138

   Perry Ellis    PEIL    74-166,078    1,739,844    Dec. 15, 1992    May 13,
1991

139

   Pro Player    PEIL    74-023,741    1,751,335    Feb. 9, 1993    Jan. 26,
1990

140

   Viva Seta (Long Live Silk) (Stylized Letters)    PEIL    74-219,785   
1,768,714    May 4, 1993    Nov. 7, 1991

141

   P (and Design)    PEIL    74-223,285    1,782,748    July 20, 1993    Nov.
19, 1991

142

   Slammer (Stylized Letters)    PEIL    74-254,644    1,794,329    Sept. 21,
1993    March 12, 1992

143

   Shaggy Penguin Undressed with Sunglasses (Design only)    PEIL    74-451,688
   1,849,971    Aug. 16, 1994    Oct. 28, 1993

144

   Pro Player    PEIL    74-802,131    1,897,027    May 30, 1995    June 30,
1993

145

   Crossings    PEIL    74-121,642    1,899,915    June 13, 1995    Dec. 7, 1990

146

   360° (Stylized Letters)    PEIL    74-408,237    1,902,285    Jul 4, 1995   
Jun 29, 1993

147

   Cotton Mill    PEIL    74-456,158    1,902,795    July 4, 1995    Nov. 4,
1993

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-78



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

148

   Free Agent    PEIL    74-378,426    1,905,037    July 11, 1995    April 13,
1993

149

   Perry Ellis Portfolio    PEIL    74-556,106    1,905,523    July 18, 1995   
July 29, 1994

150

   (Design Only) Perfume    PEIL    75-511,660    1,909,651    Aug 8, 1995   
Apr 12, 1994

151

   Sportstyle    PEIL    74-451,699    1,911,471    Aug. 15, 1995    Oct. 28,
1993

152

   Penguin Club (and Design)    PEIL    74-237,323    1,928,826    Oct. 24, 1995
   Jan. 13, 1992

153

   Cotton Mill    PEIL    74-438,199    1,934,633    Nov. 14, 1995    Sept. 20,
1993

154

   Lady Manhattan    PEIL    74-575,711    1,935,167    Nov. 14, 1995    Sept.
19, 1994

155

   John Henry    PEIL    74-579,565    1,935,193    Nov. 14, 1995    Sept. 28,
1994

156

   Alexander Martin    PEIL    74,579,319    1,942,416    Dec. 19, 1995    Sept.
28, 1994

157

   Textures By Natural Issue    PEIL    74-593,884    1,954,534    Feb. 6, 1996
   Nov. 2, 1994

158

   Natural Issue (and Design)    PEIL    74-397,142    1,960,668    March 5,
1996    June 2, 1993

159

   City Rap    PEIL    74-684,875    1,968,596    April 16, 1996    June 6, 1995

160

   Sunsplash    PEIL    74-582,538    1,987,959    July 23, 1996    Oct. 5, 1995

161

   Munsingwear    PEIL    74-384,295    2,011,287    Oct. 29, 1996    April 26,
1993

162

   Tempo Libero (Free Time) (and Design)    PEIL    74-250,778    2,018,563   
Nov. 26, 1996    Feb. 28, 1992

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-79



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

163

   Tempo Libero (Free Time) (and Design)    PEIL    74-250,779    2,018,564   
Nov. 26, 1996    Feb. 28, 1992

164

   Pro Player    PEIL    75-012,224    2,025,275    Dec. 24, 1996    Oct. 30,
1995

165

   Eagle Design w/o NI (Design only)    PEIL    75-053-008    2,027,110    Dec.
31, 1996    Feb. 5, 1996

166

   Monte Carlo    PEIL    74-459,065    2,036,323    Feb. 11, 1997    Nov. 17,
1993

167

   Grand Slam Tour    PEIL    74-165,605    2,037,351    Feb. 11, 1997    May
13, 1991

168

   (Design Only) Shirts    PEIL    74-511,658    2,037,960    Feb 11, 1997   
Apr 12, 1994

169

   Penguin Sport    PEIL    74-236,799    2,049,331    April 1, 1997    Jan. 10,
1992

170

   Lady Manhattan    PEIL    74-575,600    2,053,139    April 15, 1997    Sept.
19, 1994

171

   The Original Penguin Shirt Co.    PEIL    75-078,503    2,060,953    May 13,
1997    March 26, 1996

172

   Cash-Cotton Cotton with the Cashmere Feel! (and Design)    PEIL    74-696,026
   2,073,085    June 24, 1997    June 30, 1995

173

   Penguin Club    PEIL    74-236,565    2,075,921    July 1, 1997    Jan. 10,
1992

174

   Penguin Sport (and Design)    PEIL    74-236,566    2,075,922    July 1, 1997
   Jan. 10, 1992

175

   Fans Gear (Stylized Letters)    PEIL    75-070,065    2,077,125    July 8,
1997    March 11, 1996

176

   Wear the Attitude    PEIL    74-509,748    2,081,861    July 22, 1997   
April 4 ,1994

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-80



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

177

   John JH Henry    PEIL    75-204,528    2,091,470    Aug. 26, 1997    Nov. 26,
1996

178

   Natural Issue Alternatives    PEIL    74-672,508    2,129,262    Jan. 13,
1998    April 12, 1995

179

   Grand Slam    PEIL    74-119,629    2,151,550    April 21, 1998    Dec. 3,
1990

180

   Perry Ellis America    PEIL    75-132,833    2,164,539    Jun 9, 1998    Jul
11, 1996

181

   Golf Classics by Munsingwear    PEIL    75-132,252    2,170,126    June 30,
1998    July 8, 1996

182

   Change Course    PEIL    75-257,764    2,171,034    July 7, 1998    March 14,
1997

183

   STIX    PEIL    75-257,765    2,171,035    July 7, 1998    March 14, 1997

184

   Links Edition    PEIL    74-647,758    2,177,066    July 28, 1998    March
16, 1995

185

   Manhattan (and Design)    PEIL    75-022,981    2,179,813    Aug. 11, 1998   
Nov. 20, 1995

186

   Natural Issue (and Design)    PEIL    74-526,548    2,186,104    Sept. 1,
1998    May 19, 1994

187

   Corporate Gear    PEIL    75-019,606    2,196,184    Oct. 13, 1998    Nov.
13, 1995

188

   Tribute    PEIL    75-191,351    2,203,183    Nov. 10, 1998    Nov. 1, 1996

189

   Career Club    PEIL    74-526,547    2,205,922    Nov. 24, 1998    May 19,
1994

190

   Monte Fino (Fine Mountain)    PEIL    75-116,412    2,211,464    Dec. 15,
1998    June 10, 1996

191

   Natural Issue    PEIL    74-583,216    2,222,989    Feb. 9, 1999    Oct. 7,
1994

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-81



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

192

   Manhattan Club MC Sport (and Design)    PEIL    75-430,934    2,238,720   
April 13, 1999    Feb. 9, 1998

193

   Horizontal Fly Design (Design only)    PEIL    74-355,709    2,242,300    May
4, 1999    Feb. 3, 1993

194

   Men’s Brief Design (Design only)    PEIL    74-355,092    2,248,422    June
1, 1999    Feb. 3, 1993

195

   Slam    PEIL    74-119,194    2,263,848    July 27, 1999    Nov. 29, 1990

196

   Manhattan (and Design)    PEIL    75-369,281    2,264,187    July 27, 1999   
Oct. 7, 1997

197

   Cross Gear (and Design)    PEIL    75-298,290    2,278,340    Sept. 14, 1999
   May 27, 1997

198

   Mondo di Marco (World of Marco) (Stylized Letters)    PEIL    75-163,821   
2,315,164    Feb. 8, 2000    Sept. 10, 1996

199

   Career Club    PEIL    75-585,539    2,316,085    Feb. 8, 2000    Nov. 9,
1998

200

   Perry Ellis America (and Design)    PEIL    75-479,492    2,323,085    Feb.
29, 2000    May 5, 1998

201

   360° Perry Ellis (and Design)    PEIL    74-473,873    2,324,681    Feb. 29,
2000    Dec. 21, 1993

202

   Crossings    PEIL    75-575,898    2,349,606    May 16, 2000    Oct. 23, 1998

203

   Munsingwear Classics    PEIL    75-733,506    2,366,230    July 11, 2000   
June 21, 1999

204

   P (and Design)    PEIL    75-844,963    2,401,979    Nov. 07, 1999    Nov.
10, 1999

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-82



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION
NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

205

   Perry Ellis America (and Design)    PEIL    75-041,809    2,412,717    Dec.
12, 2000    Jan. 11, 1996

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-83



--------------------------------------------------------------------------------

SCHEDULE OF JANTZEN U.S. TRADEMARKS AND TRADEMARK APPLICATIONS

 

    

MARK

  

GRANTOR

  

APPLICATION

NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

1    Current    JAC    76-221,382          Mar. 7, 2001 2    Aquasculpting   
JAC    75-602,299          Dec. 9, 1998 3    Tursio (Dolphin, Porpoise)    JAC
   76-221,386          Mar. 7, 2001 4    Fluento    JAC    76-221,383         
Mar. 7, 2001 5    Storm    JAC    76-221,385          Mar. 7, 2001 6    Natrix
(Water Snake, Snake that Lives in Water)    JAC    76-221,384          Mar. 7,
2001 7    Diving Girl (Stylized Letters)    JAC    71-203,129    194,450    Jan.
27, 1925    Sept. 27, 1924 8    Red Diving Girl (Stylized Letters)    JAC   
71-203,130    194,451    Jan. 27, 1925    Sept. 27, 1924 9    Jantzen (and
Design)    JAC    71-225,959    213,637    June 1, 1926    Jan. 15, 1926 10   
Verelama Revere (and Design)    JAC    71-447,574    393,555    Feb. 17, 1942   
Oct. 6, 1941 11    Jantzen (Stylized Letters)    JAC    71-481,184    418,710   
Jan. 8, 1946    Mar. 22, 1945 12    Jantzen (Stylized Letters)    JAC   
71-493,490    421,924    June 18, 1946    Dec. 18, 1945 13    Jantzen (and
Design)    JAC    71-493,492    421,925    June 18, 1946    Dec. 18, 1945 14   
(Design only) Diving Girl    JAC    71-493,491    423,812    Sept. 10, 1946   
Dec. 18, 1945 15    Jantzen (Stylized Letters)    JAC    71-548,083    515,367
   Sept. 20, 1949    Jan. 27, 1948 16    (Design only) Diving Girl    JAC   
71-548,082    522,178    Mar. 14, 1950    Jan. 27, 1948

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-84



--------------------------------------------------------------------------------

    

MARK

  

GRANTOR

  

APPLICATION

NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

17    (Design only) Diving Girl    JAC    71-573,128    526,944    June 27, 1950
   Feb. 1, 1949 18    Jantzen (and Design)    JAC    71-573,129    526,945   
June 27, 1950    Feb. 1, 1949 19    Jandals (Stylized Letters)    JAC   
71-602,200    546,967    Aug. 21, 1951    Aug. 15, 1950 20    Zip-Fit (Stylized
Letters)    JAC    71-629,897    578,251    Aug. 4, 1953    May 19, 1952 21   
Jandoliers (Stylized Letters)    JAC    71-655,987    598,798    Nov. 30, 1954
   Nov. 6, 1953 22    (Design only) Diving Girl    JAC    72-055,146    700,515
   July 5, 1960    July 11, 1958 23    Jantzen (Stylized Letters)    JAC   
72-055,147    700,516    July 5, 1960    July 11, 1958 24    (Design only)
Ellipse with Basketball    JAC    72-07h0,082    701,425    July 19, 1960   
Mar. 23, 1959 25    Jantzen (Stylized Letters)    JAC    72-101,785    714,792
   May 2, 1961    Aug. 1, 1960 26    (Design only) Diving Girl    JAC   
72-101,786    714,793    May 2, 1961    Aug. 1, 1960 27    (Design only) Diving
Girl    JAC    72-110,856    722,458    Oct. 10, 1961    Dec. 27, 1960 28   
Jantzen (Stylized Letters)    JAC    72-110,857    722,931    Oct. 24, 1961   
Dec. 27, 1960 29    Just Wear a Smile and a Jantzen    JAC    72-102,243   
727,742    Feb. 20, 1962    Aug. 8, 1960 30    Lamberra    JAC    72-116,837   
728,338    Mar. 6, 1962    Mar. 30, 1961 31    Revere    JAC    72-176,574   
769,217    May 5, 1964    Sept. 9, 1963 32    Curvallure    JAC    72-225,872   
809,598    June 7, 1966    Aug. 17, 1965 33    International Sports Club    JAC
   72-231,686    817,840    Nov. 1, 1966    Oct. 27, 1965 34    Jantzen    JAC
   72-239,150    825,722    Mar. 14, 1967    Feb. 18, 1966

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-85



--------------------------------------------------------------------------------

    

MARK

  

GRANTOR

  

APPLICATION

NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

35    (Design only) Diving Girl    JAC    72-239,151    825,723    Mar. 14, 1967
   Feb. 18, 1966 36    Smile Girl    JAC    72-256,743    835,992    Sept. 26,
1967    Oct. 19, 1966 37    Liquid Fit    JAC    72-275,419    842,510    Jan.
16, 1968    July 6, 1967 38    Jantzen    JAC    72-276,073    842,511    Jan.
16, 1968    July 17, 1967 39    Smilewear    JAC    72-277,839    843,257   
Jan. 30, 1968    Aug. 8, 1967 40    (Design only) Diving Girl    JAC   
72-276,072    851,501    June 25, 1968    July 17, 1967 41    (Design only)
Diving Girl in Crest    JAC    72-313,304    872,646    July 8, 1969    Nov. 29,
1968 42    Center Court    JAC    72-366,253    907,238    Feb. 2, 1971    July
27, 1970 43    Center Court (and Design)    JAC    72-449,291    978,668    Feb.
12, 1974    Feb. 20, 1973 44    Scotch Tumbler    JAC    73-082,537    1,055,641
   Jan. 4, 1977    April 2, 1976 45    North Country    JAC    73-082,536   
1,057,735    Feb. 1, 1977    April 2, 1976 46    3 Under    JAC    73-082,535   
1,059,378    Feb. 15, 1977    April 2, 1976 47    Dunker    JAC    73-125,058   
1,082,705    Jan. 17, 1978    May 2, 1977 48    J (Stylized Letters)    JAC   
73-170,267    1,123,345    July 31, 1979    May 15, 1978 49    Janfit    JAC   
73-320,244    1,210,632    Sept. 28, 1982    July 23, 1981 50    Prospun (and
Design)    JAC    73-355,474    1,272,793    April 3, 1984    Mar. 19, 1982 51
   Natural Touch (and Design)    JAC    73-329,927    1,273,601    April 10,
1984    Sept. 28, 1981 52    Southpoint (Stylized Letters)    JAC    73-422,143
   1,290,193    Aug. 14, 1984    April 18, 1983 53    Iredell County    JAC   
73-432,710    1,294,559    Sept. 11, 1984    June 29, 1983

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-86



--------------------------------------------------------------------------------

    

MARK

  

GRANTOR

  

APPLICATION
NO.

  

REGISTRATION
NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

54    Zuma Beach (and Design)    JAC    73-639,386    1,462,914    Oct. 27, 1987
   Jan. 12, 1987 55    Sandy Cove    JAC    73-666,211    1,477,816    Feb. 23,
1988    June 12, 1987 56    Sandy Bay    JAC    73-666,212    1,477,817    Feb.
23, 1988    June 12, 1987 57    Clean Water    JAC    74-228,757    1,710,164   
Aug. 25, 1992    Dec. 9, 1991 58    Jantzen (and Design)    JAC    74-333,194   
1,795,088    Sept. 28, 1993    Nov. 20, 1992 59    The Total Sweater    JAC   
74-334,357    1,823,816    Feb. 22, 1994    Nov. 24, 1992 60    Lucky Links   
JAC    74-334,358    1,823,817    Feb. 22, 1994    Nov. 24, 1992 61    PDX   
JAC    74-322,381    1,829,886    April 5, 1994    Oct. 14, 1992 62    Natural
Essentials    JAC    74-326,182    1,834,705    May 3, 1994    Oct. 27, 1992 63
   PDX Sportswear    JAC    74-457,674    1,879,834    Feb. 21, 1995    Nov. 12,
1993 64    Jantzen Clean Water Est. 1910 (and Design)    JAC    74-551,004   
1,915,073    Aug. 29, 1995    July 19, 1994 65    Body Art    JAC    74-532,256
   1,930,975    Oct. 31, 1995    June 1, 1994 66    Flannel Ease    JAC   
74-491,370    1,980,052    June 11, 1996    Feb. 16, 1994 67    Zuma Beach   
JAC    74-596,522    1,997,560    Aug. 27, 1996    Nov. 8, 1994 68    Seeing is
Believing    JAC    74-636,763    2,014,441    Nov. 5, 1996    Feb. 21, 1995 69
   Keep Our Beaches Beautiful    JAC    75-093,514    2,047,730    Mar. 25, 1997
   April 26, 1996 70    Trim Swim    JAC    75-067,725    2,064,142    May 20,
1997    Mar. 5, 1996 71    Jantzen    JAC    75-022,473    2,065,889    May 27,
1997    Nov. 20, 1995 72    Jantzen    JAC    74-581,324    2,072,189    June
17, 1997    Oct. 3, 1994

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-87



--------------------------------------------------------------------------------

    

MARK

  

GRANTOR

  

APPLICATION

NO.

  

REGISTRATION

NO.

  

REGISTRATION
DATE

  

APPLICATION
[FILED] DATE

73    Make Your Own Beach    JAC    74-707,261    2,144,986    Mar. 17, 1998   
July 28, 1995 74    Jantzen    JAC    75-317,817    2,197,656    Oct. 20, 1998
   July 1, 1997 75    Jantzen JS Signature (and Design)    JAC    75-299,905   
2,255,937    June 22, 1999    May 28, 1997 76    Uptake    JAC    75-383,393   
2,269,774    Aug. 10, 1999    Nov. 3, 1997 77    Teraz    JAC    75-329,267   
2,272,876    Aug. 24, 1999    July 23, 1997 78    Jantzen (and Design)    JAC   
75-639,781    2,321,381    Feb. 22, 2000    Feb. 9, 1999 79    Jantzen (and
Design)    JAC    75-642,280    2,403,409    Nov. 14, 2000    Feb. 17, 1999 80
   Remora    JAC    75-889,502    2,404,397    Nov. 14, 2000    Jan. 6, 2000 81
   Natator (Swimmer)    JAC    75-833,800    2,476,588    Aug. 7, 2001    Oct.
28, 1999 82    + Guard (and Design)    JAC    75-731,528    2,541,089    Feb.
19, 2002    June 17, 1999

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-88



--------------------------------------------------------------------------------

SCHEDULE OF PERRY ELLIS INTERNATIONAL TRADEMARKS AND TRADEMARK APPLICATIONS

 

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

1      Lady Manhattan    PEI   

AIPO

(African Union)

   83777    34270 2      Munsingwear    PEI    Albania    74    4916 3     
Penguin Design (Dressed)    PEI    Albania    76    4918 4      Grand Slam   
PEI    Albania    71    4913 5      Penguin    PEI    Albania    75    4917 6  
   Lady Manhattan    PEI    Algeria    940516    47765 7      Manhattan    PEI
   Algeria    940517    47766 8      Perry Ellis    PEI    Andorra    16705   
9      Perry Ellis America    PEI    Andorra    16696    10    Perry Ellis
Portfolio    PEI    Andorra    16697    11    Pro Player    PEI    Andorra      
5551 12    Perry Ellis    PEI    Anguilla       3223 13    Lady Manhattan
(Stylized)    PEI    Antigua & Barbuda    N/A    1136 14    Manhattan    PEI   
Antigua & Barbuda    N/A    1135

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-89



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

15    Textures by Natural Issue    PEI    Argentina    1,978,994    16   
Munsingwear    PEI    Argentina    1788049    1481249 17    Muusingwear    PEI
   Argentina    1788050    1435421 18    Munsingwear    PEI    Argentina   
1788051    1435442 19    Munsingwear    PEI    Argentina    1860739    1465094
20    Munsingwear & Shield Design    PEI    Argentina    1422283    1306248 21
   Penguin Design (Dressed)    PEI    Argentina    1785121    1489748 22   
Penguin Design (Dressed)    PEI    Argentina    1785120    1489747 23    Penguin
Club & Design (Undressed)    PEI    Argentina    1846331    24    Penguin Sport
and Design (Undressed Penguin)    PEI    Argentina    1846332    25    Grand
Slam    PEI    Argentina    1297958    1391306 26    Penguin    PEI    Argentina
   1791066    27    Penguin    PEI    Argentina    1791067    28    Munsingwear
& Penguin Design (Dressed)    PEI    Argentina    1388338    1422656 29   
Munsingwear Since 1886 and Kangaroo Design    PEI    Argentina    1830851   

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-90



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

30    Grand Slam & Design    PEI    Argentina    1818612    1469615 31    Perry
Ellis    PEI    Argentina    1651939    1,741,078 32    Manhattan    PEI   
Argentina    1940057    1563415 33    Lady Manhattan    PEI    Argentina   
1743751    1412668 34    Lady Manhattan    PEI    Argentina    1872345   
1412667 35    Manhattan    PEI    Argentina    1930800    1545682 36   
Manhattan    PEI    Argentina       1606551 37    Manhattan    PEI    Argentina
   1872344    1497979 38    Manhattan    PEI    Argentina       1606550 39   
Manhattan International    PEI    Argentina    1810821    1451710 40    Lady
Manhattan    PEI    Argentina       1497980 41    Manhattan    PEI    Argentina
   1810822    1451711 42    Pro Player    PEI    Argentina    2,112,053   
1,720,959 43    Munsingwear    PEI    Aruba    881702714    13892 44    Cotton
Classics By Munsingwear    PEI    Aruba    88102716    13894

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-91



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

45    Penguin Design (Dressed)    PEI    Aruba    88102717    13895 46    Grand
Slam    PEI    Aruba    88102718    13896 47    Munsingwear Slammers Boys &
Design    PEI    Aruba    88102713    13891 48    Perry Ellis    PEI    Aruba   
93112613    16501 49    Perry Ellis Portfolio    PEI    Aruba    93112615   
16503 50    Perry Ellis    PEI    Aruba       20642 51    Natural Issue    PEI
   Australia    647,727    647,727 52    Textures By Natural Issue    PEI   
Australia    662,188    662,188 53    Lady Manhattan    PEI    Australia   
256114    A265114 54    John Henry    PEI    Australia    344584    B344584 55
   Perry Ellis Portfolio    PEI    Australia    800516    800516 56    Pro
Player    PEI    Australia    553,088    B553088 57    Textures By Natural Issue
   PEI    Austria    2994/95    159,890 58    Natural Issue    PEI    Austria   
2357/95    162,134 59    Munsing Wear    PEI    Austria    15750    19812

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-92



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

60    Cotton Classics By Munsingwear    PEI    Austria    178680    95504 61   
Penguin Design (Dressed)    PEI    Austria    180172    73352 62    Grand Slam
   PEI    Austria    180072    73351 63    Manhattan    PEI    Austria   
2631/64    57133 64    Perry Ellis    PEI    Azerbaijan    994728/3    2000 0873
65    Perry Ellis Portfolio    PEI    Bahamas    16156    16156 66    Perry
Ellis Portfolio    PEI    Bahamas    16157    16157 67    Manhattan    PEI   
Bahamas    5352    5352 68    Lady Manhattan    PEI    Bahamas    5313    5313
69    Perry Ellis    PEI    Bahamas    22,126    70    Penguin Design (Dressed)
   PEI    Bahamas    8766    71    Penguin Design (Undressed)    PEI    Bahamas
   8773    72    Penguin Design (Undressed)    PEI    Bahamas    8776    73   
Penguin Sport    PEI    Bahamas    23959    74    Penguin Sport    PEI   
Bahamas    23960   

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-93



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

75    Munsingwear    PEI    Bahamas    23961    76    Munsingwear    PEI   
Bahamas    23962    77    Grand Slam    PEI    Bahamas    23957    78    Grand
Slam    PEI    Bahamas    23958    79    Penguin Design (Dressed)    PEI   
Bahamas    8753    80    Munsingwear    PEI    Bahrain       3334 81    Penguin
Design (Dressed)    PEI    Bahrain       3335 82    Grand Slam    PEI    Bahrain
      TM3400 83    Perry Ellis Portfolio    PEI    Bahrain    1538/99    84   
Perry Ellis Portfolio    PEI    Bangladesh    61530    85    Lady Manhattan   
PEI    Barbados       2996 86    Manhattan    PEI    Barbados    N/A    81/4606
87    Munsingwear    PEI    Belize       4363 88    Penguin Design (Dressed)   
PEI    Belize       6273 89    Natural Issue    PEI    Benelux    847,072   
575,177 90    Textures by Natural Issue    PEI    Benelux    848,978    577,856

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-94



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

91    Munsingwear    PEI    Benelux    593,876    314220 92    Cotton Classics
By Munsingwear    PEI    Benelux    637,117    368145 93    Penguin Design
(Dressed)    PEI    Benelux    592,527    311786 94    Penguin Club & Design
(Undressed)    PEI    Benelux    778,741    513588 95    Penguin Sport & Design
(Undressed Penguin)    PEI    Benelux    778,744    513008 96    Grand Slam   
PEI    Benelux    592,528    311787 97    Perry Ellis Portfolio    PEI   
Benelux    692304    427037 98    Manhattan and Design    PEI    Benelux   
664405    398088 99    Manhattan    PEI    Benelux    501186    522 100    John
Henry    PEI    Benelux    620735    348385

101

   Manhattan Stylized    PEI    Benelux    501187    523 102    Mondo di Marco &
Design    PEI    Benelux       549,299 103    Penguin Sport    PEI    Bermuda   
33240    104    Penguin Sport    PEI    Bermuda    33241    105    Munsingwear
   PEI    Bermuda    33346   

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-95



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

106    Grand Slam    PEI    Bermuda    33347    107    Penguin Design (Dressed)
   PEI    Bermuda    33348    108    Penguin Design (Undressed)    PEI   
Bermuda    33349    109    Penguin Design (Undressed)    PEI    Bermuda    33350
   110    Munsingwear    PEI    Bermuda       9690 111    Penguin Design
(Dressed)    PEI    Bermuda       20414 112    Grand Slam    PEI    Bermuda   
   20415 113    Perry Ellis    PEI    Bermuda    25858    114    Perry Ellis   
PEI    Bermuda    25863    25863 115    Perry Ellis Portfolio    PEI    Bermuda
   25860    116    Perry Ellis Portfolio    PEI    Bermuda    25861    117   
Perry Ellis    PEI    Bermuda    30957    118    Munsingwear    PEI    Bolivia
      40874A 119    Munsingwear    PEI    Bolivia       41766A 120   
Munsingwear    PEI    Bolivia       41768A 121    Munsingwear    PEI    Bolivia
      41767A

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-96



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

122    Penguin Sport    PEI    Bolivia    24570    SM3890/SM3889 123    Penguin
Design (Dressed)    PEI    Bolivia       40875A 124    Grand Slam    PEI   
Bolivia       40876A 125    Manhattan    PEI    Bolivia       56322-A 126   
Manhattan    PEI    Bolivia       56321-A 127    John Henry    PEI    Bolivia   
   38330 128    Lady Manhattan & Design    PEI    Bolivia    52985    129   
Manhattan    PEI    Bolivia    52988    130    Manhattan (New Logo)    PEI   
Bolivia    52986    131    Lady Manhattan (stylized)    PEI    Bolivia    52987
   132    Perry Ellis Portfolio    PEI    Bolivia       80729 133    Manhattan
Club    PEI    Bolivia       134    Munsingwear    PEI    Bophuthatswana      
55223 135    Munsingwear    PEI    Bophuthatswana       830933 136    Cotton
Classics By Munsingwear & Design    PEI    Bophuthatswana       800761

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-97



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

137    Penguin Design (Dressed)    PEI    Bophuthatswana    891363    138   
Penguin Design (Dressed)    PEI    Bophuthatswana       714045 139    Penguin
Design (Dressed)    PEI    Bophuthatswana       830911 140    Grand Slam    PEI
   Bophuthatswana    901050    141    Manhattan    PEI    Bophuthatswana   
85/0816    85/0816 142    Pro Player    PEI    Bosnia & Herzegovina    971554A
   143    Munsingwear    PEI    Botswana    631472    3908 144    Munsingwear   
PEI    Botswana    812206    7864 145    Cotton Classics By Munsingwear & Design
   PEI    Botswana    793574    6998 146    Penguin Design (Dressed)    PEI   
Botswana    714045    3909 147    Penguin Design (Dressed)    PEI    Botswana   
812207    7865 148    Grand Slam    PEI    Botswana    62/0026    3907 149   
Lady Manhattan    PEI    Botswana       S.A.1177 150    Manhattan    PEI   
Botswana       S.A. 1075 151    Natural Issue    PEI    Brazil    819390003   
819390003

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-98



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

152    Munsingwear    PEI    Brazil       002317591 153    Munsingwar Grand Slam
Penguin Design (Dressed)    PEI    Brazil       7206305 154    Penguin Design
(Dressed)    PEI    Brazil    007187/76    760071870 155    Grand Slam    PEI   
Brazil       811062201 156    M Munsingwear & Penguin Design (Dressed)    PEI   
Brazil       006667031 157    Munsingwear & Kangaroo Design    PEI    Brazil   
816873070    816873070 158    Cotton Classics & Penguin (Dressed)    PEI   
Brazil    818852836    815065078 159    Grand Slam & Design    PEI    Brazil   
1277779    790127776 160    Perry Ellis America & Eagle Design    PEI    Brazil
   818990015    818990015 161    Perry Ellis    PEI    Brazil    818990007   
818990007 162    Perry Ellis Portfolio    PEI    Brazil    822007860    163   
Penguin Sport    PEI    British Virgin Islands       3682 164    Penguin Design
(Dressed)    PEI    British Virgin Islands    3002    3002 165    Grand Slam   
PEI    British Virgin Islands    3001    3001

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-99



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

166    America Perry Ellis Design    PEI    British Virgin Islands       2707
167    Perry Ellis Portfolio    PEI    British Virgin Islands       2706 168   
Munsingwear    PEI    Bulgaria       19063 169    Penguin Design (Dressed)   
PEI    Bulgaria    •    19062 170    Lady Manhattan    PEI    Bulgaria      
4330 171    Manhattan    PEI    Bulgaria       4372 172    Penguin Sport    PEI
   Cambodia (Kampuchea)    14523/00    KH014314/01 173    Munsingwear    PEI   
Cambodia (Kampuchea)    3189    3187 174    Penguin Design (Dressed)    PEI   
Cambodia (Kampuchea)    3190    3188 175    Grand Slam    PEI    Cambodia
(Kampuchea)    3188    3186 176    Natural Issue    PEI    Canada    738,679   
489,466 177    Natural Issue & Design    PEI    Canada    797,875    476,223 178
   Natural Issue    PEI    Canada    785,103    476,947 179    Munsing Wear   
PEI    Canada    104,104    28,736

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-100



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

180    Munsingwear    PEI    Canada    455,413    290,858 181    Penguin Design
(Dressed)    PEI    Canada    409,089    261,104 182    Penguin Design (Dressed)
   PEI    Canada    545,546    437,151 183    Penguin Sport & Design (Undressed
Penguin)    PEI    Canada    696,757    490,401 184    Grand Slam    PEI   
Canada    248,960    119,303 185    Grand Slam    PEI    Canada    507,361   
325,174 186    Perry Ellis    PEI    Canada    734,120    187    Perry Ellis
Portfolio    PEI    Canada    672,031    422,493 188    Perry Ellis America &
Eagle Design    PEI    Canada    661,360    404,459 189    Perry Ellis America &
Flag Design    PEI    Canada    885,314    535,446 190    Lady Manhattan    PEI
   Canada    240,960    108,836 191    Manhattan    PEI    Canada    107,963   
30,682 192    Manhattan    PEI    Canada    75,454    17,004 193    John Henry
   PEI    Canada    379,941    211,097 194    Manhattan    PEI    Canada   
72,644    16,905

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-101



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

195    Perry Ellis Portfolio    PEI    Canada    1,022,925    196    Perry Ellis
Portfolio    PEI    Canada    1,036,084    197    Pro Player & Design    PEI   
Canada    681,401    404,013 198    Perry Ellis    PEI    Canada    1,083,250   
199    Mondo di Marco & Design    PEI    Canada    661,724    386,264 200   
John Henry    PEI    Canada    1,114,805    201    Tribute    PEI    Canada   
1,089,116    202    Natural Issue    PEI    Canada    715,535    417,497 203   
Pingouin    PEI    Canada    856,043    520,420 204    Pingouin Design    PEI   
Canada    856,041    317,618 205    Perry Ellis    PEI    Canada    849,730   
513,178 206    Perry Ellis America    PEI    Canada    849,729    511,045 207   
Cotton Mill    PEI    Canada    793,407    501,803 208    Perry Ellis    PEI   
Canada    784,019    460,157 209    Forge    PEI    Canada    764,877    451,932
210    360° and design    PEI    Canada    725,409    431,157

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-102



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

211    Perry Ellis    PEI    Canada    725,057    451,446 212    Perry Ellis   
PEI    Canada    719,384    460,372 213    Natural Issue    PEI    Canada   
715,535    417,497 214    Tempo Libero & Design    PEI    Canada    699,611   
410,922 215    Tempo Libero & Design    PEI    Canada    699,609    410,921 216
   Portfolio    PEI    Canada    698,113    462,052 217    Viva Seta & Design   
PEI    Canada    690,660    413,961 218    Perry Ellis America    PEI    Canada
   678,459    422,502 219    The Northwestern Knitting Company    PEI    Canada
   676,797    418,805 220    Kangaroo Design    PEI    Canada    674,456   
464,111 221    Perry Ellis & Design    PEI    Canada    672,033    434,604 222
   Sogno & Design    PEI    Canada    667,922    419,093 223    Perry Ellis &
Design    PEI    Canada    661,358    437,051 224    Perry Ellis    PEI   
Canada    653,885    435,457 225    Perry Ellis    PEI    Canada    612,182   
401,805

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-103



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

226    Mario Bellucci    PEI    Canada    598,176    372,926 227    Feldini   
PEI    Canada    598,170    356,290 228    Peters & Ashley    PEI    Canada   
588,505    355,280 229    The Northwestern Knitting Company & Design    PEI   
Canada    575,993    391,888 230    Portfolio - Perry Ellis    PEI    Canada   
573,504    377,403 231    Kangaroo    PEI    Canada    527,549    306,450 232   
Slammer & Design    PEI    Canada    525,323    304,931 233    Slammer USA &
Design    PEI    Canada    517,214    303,270 234    Perry Ellis    PEI   
Canada    489,993    342,733 235    Slammer    PEI    Canada    480,321   
303,365 236    Slammer & Design    PEI    Canada    463,321    308,712 237   
Slammer    PEI    Canada    463,320    297,993 238    Golden Needle    PEI   
Canada    234,254    111,632 239    Munsingwear    PEI    Chile    160863   
364752 240    Penguin Design (Dressed)    PEI    Chile    97267    386365

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-104



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

241    Grand Slam    PEI    Chile       490,185 242    Munsingwear & Penguin
Design (Dressed)    PEI    Chile    498.843    360.069 243    Perry Ellis &
Signature Design    PEI    Chile    111562    545290 244    Manhattan    PEI   
Chile    248111    415915 245    Manhattan    PEI    Chile    268770    426535
246    John Henry By Manhattan    PEI    Chile    239922    409023 247    John
Henry, Jr.    PEI    Chile    225138    403889 248    John Henry    PEI    Chile
   216046    400487 249    Manhattan    PEI    Chile    209718    394995 250   
Manhattan    PEI    Chile    209717    394994 251    Manhattan    PEI    Chile
   305483    447271 252    Manhattan    PEI    Chile       447270 253   
Manhattan    PEI    Chile    268771    426536 254    Manhattan    PEI    Chile
   268772    426537 255    Manhattan    PEI    Chile    268773    426538

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-105



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

256    Perry Ellis Portfolio    PEI    Chile    455,817    558.354 257    Perry
Ellis Portfolio    PEI    Chile    485,563    258    Perry Ellis America    PEI
   Chile    485,564    259    Natural Issue    PEI    China (People’s
Republic Of)    94086815    867,731 260    Perry Ellis Portfolio    PEI   
China (People’s Republic Of)    94082980    867786 261    John Henry    PEI   
China (People’s Republic Of)    28873    248947 262    Lady Manhattan (Stylized)
   PEI    China (People’s Republic Of)    1130    237337 263    Manhattan & Two
Triangle Logo    PEI    China (People’s Republic Of)    1132    237335 264   
Manhattan    PEI    China (People’s Republic Of)    1133    237336 265   
Manhattan in Chinese (Transliteration)    PEI    China (People’s Republic Of)   
95051069    933590 266    Perry Ellis Portfolio    PEI    China (People’s
Republic Of)    9900107440    1496433 267    Perry Ellis    PEI   
China (People’s Republic Of)    9900107441    1496434 268    Mondo di Marco &
Design    PEI    China (People’s Republic Of)       783,770

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-106



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

269    Penguin Sport    PEI    Colombia       270    Natural Issue    PEI   
Colombia    92-361822    153,620 271    Textures By Natural Issue    PEI   
Colombia    9522693    179,714 272    Munsingwear    PEI    Colombia    95018133
   203,901 273    Penguin Design (Dressed)    PEI    Colombia    330229    274
   Grand Slam    PEI    Colombia       83808 275    Munsingwear & Penguin Design
(Dressed)    PEI    Colombia       91657 276    Perry Ellis    PEI    Colombia
   285948    134193 277    Perry Ellis America    PEI    Colombia    422599   
161476 278    Perry Ellis    PEI    Colombia    014249    165964 279    Perry
Ellis America    PEI    Colombia    014248    165965 280    Perry Ellis America
   PEI    Colombia    422595    161369 281    Perry Ellis America    PEI   
Colombia    422593    217593 282    Perry Ellis Portfolio    PEI    Colombia   
422954    158584 283    Perry Ellis Portfolio    PEI    Colombia    422949   
223.080

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-107



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION

[SERIAL] NO.

  

REGISTRATION NO.

284    Perry Ellis    PEI    Colombia    236065    207803 285    Perry Ellis
America & Eagle Design    PEI    Colombia    95061183    186533 286    John
Henry    PEI    Colombia    261101    214753 287    Manhattan    PEI    Colombia
      81282 288    Manhattan    PEI    Colombia       81283 289    Manhattan   
PEI    Colombia    59474    42608 290    Manhattan    PEI    Colombia    59474
   42607 291    Manhattan    PEI    Colombia    59474    42606 292    Manhattan
   PEI    Colombia       7056 293    Manhattan    PEI    Colombia       7056A
294    Manhattan    PEI    Colombia       13693 295    Perry Ellis Portfolio   
PEI    Colombia       228,624 296    Perry Ellis Portfolio    PEI    Colombia   
045511    297    Mondo di Marco & Design    PEI    Colombia       201,610 298   
Penguin Sport    PEI    Colombia    01047264   

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-108



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION

[SERIAL] NO.

  

REGISTRATION NO.

299    Natural Issue    PEI    Costa Rica    92,065    92,065 300    Textures By
Natural Issue    PEI    Costa Rica    0292    95,942 301    Munsingwear    PEI
   Costa Rica       87791 302    Munsingwear & Shield Design    PEI    Costa
Rica       11235 303    Penguin Design (Dressed)    PEI    Costa Rica    35095
   44590 304    Grand Slam    PEI    Costa Rica    40551    49056 305    Penguin
   PEI    Costa Rica    35094    44589 306    Perry Ellis Portfolio    PEI   
Costa Rica    None Assigned    87245 307    Perry Ellis    PEI    Costa Rica   
   69539 308    Perry Ellis    PEI    Costa Rica    None Assigned    87237 309
   Perry Ellis    PEI    Costa Rica    None Assigned    87244 310    Perry Ellis
America    PEI    Costa Rica    None Assigned    87232 311    Perry Ellis
America    PEI    Costa Rica    None Assigned    87243 312    Perry Ellis
Portfolio    PEI    Costa Rica    None Assigned    87236 313    John Henry   
PEI    Costa Rica       47956 314    Lady Manhattan    PEI    Costa Rica    N/A
   24417

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-109



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION

[SERIAL] NO.

  

REGISTRATION NO.

315    Manhattan    PEI    Costa Rica    5247    5247 316    Penguin Sport   
PEI    Costa Rica       317    Pro Player    PEI    Croatia    961115A   
Z961115A 318    Manhattan    PEI    Cuba    215794    111344 319    Manhattan   
PEI    Cuba    N/A    41374 320    Perry Ellis    PEI    Cuba    2000-1387   
321    Perry Ellis Portfolio    PEI    Cuba    2000-1680    322    Perry Ellis
America    PEI    Cuba    2000-1988    323    John Henry    PEI    Cuba   
2000-1389    324    Manhattan    PEI    Cuba    2000-1390    325    Munsingwear
   PEI    Cuba    2000-1394    326    Grand Slam    PEI    Cuba    2000-1395   
327    Penguin Sport    PEI    Cuba    2000-1396    328    Natural Issue    PEI
   Cuba    2000-1399    329    Crossings    PEI    Cuba    2000-1400    330   
Lady Manhattan    PEI    Cyprus    10984    B10984

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-110



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION

[SERIAL] NO.

  

REGISTRATION NO.

331    Manhattan    PEI    Cyprus    N/A    B1255 332    Perry Ellis    PEI   
Cyprus    54196    333    Lady Manhattan    PEI   

Cyprus (Turkish

Federated State Of)

   369    B369 334    Munsing Wear    PEI    Czech Republic    25,331    101507
335    Penguin Design (Dressed)    PEI    Czech Republic    45,780    160750 336
   Grand Slam    PEI    Czech Republic    54,493    166648 337    Perry Ellis   
PEI    Czech Republic    146016    230083 338    Perry Ellis Portfolio    PEI   
Czech Republic    146015    230082 339    Munsing Wear    PEI    Denmark      
161955 340    Penguin Design (Dressed)    PEI    Denmark    85671    112674 341
   Grand Slam    PEI    Denmark    238272    038173 342    Perry Ellis    PEI   
Denmark    450392    1048892 343    360° Perry Ellis    PEI    Denmark    533993
   866393 344    Lady Manhattan    PEI    Denmark       159260 345    Manhattan
   PEI    Denmark       113355

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-111



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

346    Perry Ellis Portfolio    PEI    Dominica    None Assigned    12/94 347   
Natural Issue    PEI    Dominican Republic    31,148    84,254 348   
Munsingwear    PEI    Dominican Republic       1052 349    Grand Slam    PEI   
Dominican Republic       25803 350    Penguin Design    PEI   
Dominican Republic       25782 351    Perry Ellis Portfolio    PEI   
Dominican Republic    None assigned    71095 352    Perry Ellis Portfolio    PEI
   Dominican Republic    None assigned    71115 353    Manhattan Industries,
Inc.    PEI    Dominican Republic       3078 354    Manhattan    PEI   
Dominican Republic       4141 355    John Henry    PEI    Dominican Republic   
   26389 356    Lady Manhattan    PEI    Dominican Republic    N/A    21483 357
   Perry Ellis Portfolio    PEI    Dominican Republic       0108901 358    Perry
Ellis    PEI    Dominican Republic       0108900

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-112



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

 

APPLICATION

[SERIAL] NO.

  

REGISTRATION NO.

359    Perry Ellis Portfolio    PEI    Dominican Republic      0108827 360   
Perry Ellis    PEI    Dominican Republic      0108828 361    Penguin Sport   
PEI    Dominican Republic   553765    0123765 362    Natural Issue    PEI   
Dominican Republic   67,289    2685-99 363    Munsingwear & Shield Design    PEI
   Dominican Republic      923 364    Penguin Design (Dressed)    PEI   
Dominican Republic      258 365    Grand Slam    PEI    Dominican Republic     
959 366    Manhattan    PEI    Dominican Republic      1567-92 367    John Henry
   PEI    Dominican Republic   N/A    0001-2000 368    Lady Manhattan    PEI   
Dominican Republic      988-85 369    Perry Ellis Portfolio    PEI   
Dominican Republic      4884-00 370    Penguin Sport    PEI   
Dominican Republic      371    Munsingwear    PEI    Egypt      57606

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-113



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION

[SERIAL] NO.

  

REGISTRATION NO.

372    Munsingwear & Shield Design    PEI    Egypt       39 373    Penguin
Design (Dressed)    PEI    Egypt       53158 374    Grand Slam    PEI    Egypt
      53156 375    Lady Manhattan Stylized    PEI    Egypt    44033    44033 376
   John Henry    PEI    Egypt    80761    80761 377    Manhattan Stylized    PEI
   Egypt    35359    35359 378    Perry Ellis Portfolio    PEI    Egypt   
125,466    379    Perry Ellis    PEI    Egypt    125,465    380    Perry Ellis
Portfolio    PEI    El Salvador    5117-99    201 Book 129 381    Natural Issue
   PEI    El Salvador    975/96    382    Munsingwear    PEI    El Salvador   
014538-01    172 383    Penguin Design (Dressed)    PEI    El Salvador      
181Book3 384    Grand Slam    PEI    El Salvador       43 385    Penguin    PEI
   El Salvador       173Book3 386    Perry Ellis Portfolio    PEI    El Salvador
   247/94    08 Book 64 387    Perry Ellis Portfolio    PEI    El Salvador   
248/94    135/43

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-114



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION

[SERIAL] NO.

  

REGISTRATION NO.

388    Manhattan    PEI    El Salvador       52 389    John Henry    PEI    El
Salvador       89/78 390    Manhattan    PEI    El Salvador    N/A    53 391   
Perry Ellis Portfolio    PEI    El Salvador       392    Penguin Sport    PEI   
El Salvador    2001-19340    393    Perry Ellis Portfolio    PEI    Estonia   
9,901,365    32678 394    Perry Ellis    PEI    European Union    2219574    395
   Perry Ellis America    PEI    European Union    2219632    396    Perry Ellis
Portfolio    PEI    European Union    2219608    397    Natural Issue    PEI   
European Union    63,933    63,933 398    Grand Slam    PEI    European Union   
518,191    518,191 399    Munsingwear    PEI    European Union    518,225   
518,225 400    Penguin Design    PEI    European Union    522,870    522,870 401
   Penguin Sport & Design (Undressed Penguin)    PEI    European Union   
522,888    522,888 402    Crossings    PEI    European Union    918,201   

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-115



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION

[SERIAL] NO.

  

REGISTRATION NO.

403    Perry Ellis America & Flag Design    PEI    European Union    885814   
885814 404    John Henry    PEI    European Union    241422    241422 405   
Lady Manhattan    PEI    European Union    240309    240309 406    Manhattan
Eyewear    PEI    European Union    931535    931535 407    Perry Ellis
Portfolio    PEI    European Union    1,239,987    1239987 408    Mondo di Marco
& Design    PEI    European Union       00436394 409    Kangaroo Design    PEI
   European Union    518209    518209 410    Munsingwear    PEI    Finland      
3845 411    Penguin Design (Dressed)    PEI    Finland    191280    88436 412   
Grand Slam    PEI    Finland    191380    89473 413    Lady Manhattan    PEI   
Finland    676/60    37285 414    Manhattan    PEI    Finland    218/56    30566
415    Natural Issue    PEI    France    95568574    95568574 416    Textures By
Natural Issue    PEI    France    95573340    95573340 417    Munsingwear    PEI
   France    222062    1600079

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-116



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

418    Cotton Classics By Munsingwear    PEI    France    146966    1650325 419
   Cotton Classics By Munsingwear    PEI    France    214421    1617460 420   
Munsingwear & Shield Design    PEI    France    241631    1619592 421    Penguin
Design (Dressed)    PEI    France    325714    1712357 422    Penguin Sport &
Design (Undressed Penguin)    PEI    France    92400592    92400592 423    Grand
Slam    PEI    France    634426    1208012 424    Crossings    PEI    France   
965539    1497214 425    Pro Player Logo    PEI    France    300792    1683638
426    Perry Ellis    PEI    France    189767    1576625 427    Perry Ellis
America    PEI    France    189768    1576626 428    Perry Ellis Portfolio   
PEI    France    93494884    93494884 429    Perry Ellis America & Eagle Design
(solid ribbon)    PEI    France    161632    1733476 430    Manhattan Stylized
   PEI    France    211988    1593673 431    Lady Manhattan    PEI    France   
684774    1254084 432    Lady Manhattan    PEI    France    889967    1436924

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-117



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

433    Manhattan (New Logo)    PEI    France    95591812    95591812 434   
Perry Ellis Portfolio    PEI    France    99804288    99804288 435    Mondo di
Marco & Design    PEI    France    226531    1603269 436    Kangaroo Design   
PEI    France    258716    1737206 437    Kangaroo    PEI    France    258715   
1737157 438    Slammer    PEI    France    320290    1706679 439    Penguin Club
& Design    PEI    France    40059192    40059192 440    PNB Nation    PEI   
France    304692400    441    Perry Ellis America & Design    PEI    France   
60156195    442    Perry Ellis    PEI    France    60156095    443    Perry
Ellis America    PEI    France    49488393    49488393 444    Perry Ellis    PEI
   France    49488293    49488293 445    360°    PEI    France    876304   
1426400 446    Portfolio Perry Ellis    PEI    France    824914    1380849 447
   Portfolio    PEI    France    824913    1380848

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-118



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

448    Penguin Design (Dressed)    PEI   

German Democratic

Republic

   59404    650275 449    Lady Manhattan    PEI   

German Democratic

Republic

   42644    633561 450    Munsingwear    PEI    German Federal Republic   
4047225WZ    944754 451    Penguin Design (Dressed)    PEI    German Federal
Republic    5177925WZ    452    Penguin Club & Design (Undressed)    PEI   
German Federal Republic    7148825WZ    2106206 453    Penguin Sport & Design
(Undressed Penguin)    PEI    German Federal Republic    7148725WZ    454   
Grand Slam    PEI   

German Federal

Republic

   3591625WZ    907206 455    M Penguin By Munsingwear & Penguin Design
(Dressed)    PEI    German Federal Republic    3286725WZ    934850 456   
Munsingwear & Penguin Design (Dressed)    PEI    German Federal Republic   
4886325WZ    1059319 457    Forge Munsingwear    PEI   

German Federal

Republic

   3280725WZ    885110 458    Mondo di Marco & Design    PEI    Germany   
6776725WZ    1,184,406 459    Natural Issue    PEI    Germany    39517683.2   
39517683

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-119



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

460    Textures By Natural Issue    PEI    Germany    39522377.6    39522377 461
   Perry Ellis    PEI    Germany    2942514WZ    1164956 462    Perry Ellis
America    PEI    Germany    2942414WZ    1164955 463    Perry Ellis America &
Eagle Design    PEI    Germany    2908325WZ    2102347 464    Perry Ellis
Portfolio    PEI    Germany    3479625WZ    1188377 465    Manhattan Stylized   
PEI    Germany    197453WZ    169087 466    John Henry    PEI    Germany   
718225WZ    973730 467    John Henry    PEI    Germany    39510623.0    39510623
468    Pro Player By Daniel Young    PEI    Germany    110025WZ    2,010,765 469
   Manhattan    PEI    Ghana    9555    A9555 470    Penguin Design (Dressed)   
PEI    Greece    59224    59224 471    Penguin Club & Design (Undressed)    PEI
   Greece    108800    108800 472    Penguin Sport & Design (Undressed Penguin)
   PEI    Greece    108801    108801 473    Manhattan    PEI    Greece    23677
   23677 474    Manhattan    PEI    Greece    27874    27874

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-120



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

475    Perry Ellis Portfolio    PEI    Greece    142098    476    Textures By
Natural Issue    PEI    Guatemala    95-3858   

477

   Cotton Classics By Munsingwear & Design    PEI    Guatemala       42295

478

   Penguin Design (Dressed)    PEI    Guatemala       25965

479

   Grand Slam    PEI    Guatemala       29858

480

   Penguin    PEI    Guatemala       27772

481

   Perry Ellis    PEI    Guatemala    2323/88    59370

482

   Perry Ellis Portfolio    PEI    Guatemala    120-94    080867

483

   Perry Ellis Portfolio    PEI    Guatemala    122-94   

484

   Lady Manhattan    PEI    Guatemala    N/A    12928/158/41

485

   Manhattan    PEI    Guatemala       4212

486

   John Henry    PEI    Guatemala    2187-93    087985

487

   Munsingwear & Shield Design    PEI    Guyana       1970A

488

   Penguin Design (Dressed)    PEI    Guyana       9652A

489

   Grand Slam    PEI    Guyana       9636A

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-121



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

490    Manhattan    PEI    Guyana       1718A 491    Munsingwear    PEI    Haiti
      285 492    Penguin Design (Dressed)    PEI    Haiti       18077 493   
Grand Slam    PEI    Haiti       37974 494    Manhattan Stylized    PEI    Haiti
      137/73 495    Lady Manhattan    PEI    Haiti    NA    331/82 496   
Penguin Sport    PEI    Honduras    2702-01    497    Penguin Sport    PEI   
Honduras    2703-01    498    Natural Issue    PEI    Honduras    1708/96   
68,615 499    Cotton Classics By Munsingwear & Design    PEI    Honduras      
28132 500    Munsingwear & Shield Design    PEI    Honduras       2588 501   
Penguin Design (Dressed)    PEI    Honduras       18692 502    Grand Slam    PEI
   Honduras       22131 503    Perry Ellis Portfolio    PEI    Honduras   
028/94    60767 504    Perry Ellis Portfolio    PEI    Honduras    027/94   
60762

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-122



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO,

505    Lady Manhattan    PEI    Honduras       10502

506

   John Henry    PEI    Honduras       46413

507

   Manhattan    PEI    Honduras       25730

508

   Mondo di Marco & Design    PEI    Hong Kong       B5167/1992

509

   Natural Issue    PEI    Hong Kong    14517/94    B7451/97

510

   Textures By Natural Issue    PEI    Hong Kong    6388/95    B8968/97

511

   Perry Ellis Portfolio    PEI    Hong Kong    9909175    5087/2000

512

   Perry Ellis in Chinese    PEI    Hong Kong    94/11874    3019/1996

513

   Perry Ellis in Chinese    PEI    Hong Kong    94/11873    3018/1996

514

   Perry Ellis Signature Design    PEI    Hong Kong    2096/90    4351/1994

515

   360° Perry Ellis    PEI    Hong Kong    97899    8064/1999

516

   Perry Ellis    PEI    Hong Kong    97/09410    6876/1998

517

   Perry Ellis    PEI    Hong Kong    9709409    6875/1998

518

   Perry Ellis    PEI    Hong Kong    9709408    6874/1998

519

   Perry Ellis    PEI    Hong Kong    9709407    7159/1998

520

   Perry Ellis    PEI    Hong Kong    9709406    4106/1999

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-123



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

 

REGISTRATION NO.

521    Perry Ellis America    PEI    Hong Kong    9709405   11852/1999

522

   Perry Ellis    PEI    Hong Kong    9712724  

.523

   Perry Ellis America    PEI    Hong Kong    9712723  

524

   Lady Manhattan (Stylized)    PEI    Hong Kong    1517/1967   1517/1967

525

   John Henry    PEI    Hong Kong    2295/1981   B2754/1982

526

   Manhattan    PEI    Hong Kong    2130/1977   B1181/1979

527

   Manhattan & Two Triangle Logo    PEI    Hong Kong    150/1980   1671/1983

528

   Manhattan (Stylized)    PEI    Hong Kong    308/1952   829/1952

529

   Manhattan (Logo Form)    PEI    Hong Kong    8671/93   8794/1995

530

   Manhattan (Logo Form)    PEI    Hong Kong    1735/97   883/2000

531

   Perry Ellis Portfolio    PEI    Hong Kong     

532

   Munsingwear    PEI    Hungary    9100899   H132885

533

   Munsingwear    PEI    Hungary    7101138   114093

534

   Penguin Design (Dressed)    PEI    Hungary    9003823   131295

535

   Grand Slam    PEI    Hungary    8600233   125678

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-124



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

536    Munsingwear & Penguin Design (Dressed)    PEI    Hungary    7500374   
117673

537

   Lady Manhattan (Script)    PEI    Hungary       116T95/1256549

538

   Lady Manhattan    PEI    Iceland       321/1968

539

   Manhattan    PEI    Iceland    71/1955    71/1955

540

   Perry Ellis    PEI    Iceland    2573/1999    273/2000

541

   Perry Ellis Portfolio    PEI    Iceland    2572/19.99    272/2000

542

   Munsingwear    PEI    India       288359

543.

   Penguin Design (Dressed)    PEI    India       288357

544

   Penguin Club & Design (Undressed)    PEI    India    575922   

545

   Penguin Sport & Design (Undressed Penguin)    PEI    India    575921   

546

   Grand Slam    PEI    India    359436   

547

   Penguin Design (Undressed)    PEI    India    575920   

548

   John Henry    PEI    India    628429    628429

549

   Manhattan    PEI    India    644124    644124

550

   Perry Ellis Portfolio    PEI    India    866086   

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-125



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

551    Natural Issue    PEI    Indonesia    96-21901   

552

   Manhattan    PEI    Indonesia       314531

553

   Lady Manhattan    PEI    Indonesia    242446    417450

554

   Perry Ellis Portfolio    PEI    Indonesia       466153

555

   Munsingwear    PEI    Ireland    513689    135754

556

   Munsingwear    PEI    Ireland    43372    079604

557

   Penguin Design (Dressed)    PEI    Ireland    236773    83445

558

   Penguin Design (Dressed)    PEI    Ireland    514089    136441

559

   Penguin Club & Design (Undressed)    PEI    Ireland    204592    155274

560

   Penguin Sport & Design (Undressed Penguin)    PEI    Ireland    204692   
155275

561

   Grand Slam    PEI    Ireland    513289    136264

562

   Munsingwear & M Design    PEI    Ireland    298774    87743

563

   Penguin Design (Undressed)    PEI    Ireland    514489    136445

564

   Grand Slam & Design    PEI    Ireland    134779    101561

565

   Perry Ellis    PEI    Ireland    92/3378    157673

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-126



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

566    Mondo di Marco & Design    PEI    Israel       76972

567

   Penguin Design (Dressed)    PEI    Israel       45509

568

   Grand Slam    PEI    Israel       45510

569

   Munsingwear & Design    PEI    Israel       5477

570

   Lady Manhattan    PEI    Israel    18540    18540

571

   John Henry    PEI    Israel    47404    47404

572

   Manhattan (Stylized)    PEI    Israel    4426    4426

573

   John Henry    PEI    Israel    61293    61293

574

   Manhattan (New Logo)    PEI    Israel    118886    118886

575

   Perry Ellis    PEI    Israel    129553    129553

576

   Perry Ellis Portfolio    PEI    Israel    129554    129554

577

   Mondo di Marco & Design    PEI    Italy    M2001C000199    00600776

578

   Perry Ellis America    PEI    Italy    RM2001C002910   

579

   Perry Ellis Portfolio    PEI    Italy    RM2001C002911   

580

   Natural Issue    PEI    Italy    MI95C004271    726,188

581

   Textures by Natural Issue    PEI    Italy    MI95C005438   

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-127



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

 

REGISTRATION NO.

582    Munsing Wear    PEI    Italy    MI94C002704   459637

583

   Cotton Classics by Munsingwear & Design    PEI    Italy    20326C80   385814

584

   Penguin Design (Dressed)    PEI    Italy    17325C90   581746

585

   Penguin Design (Dressed)    PEI    Italy    21668C79   376811

586

   Penguin Club & Design (Undressed)    PEI    Italy    MI92C000228   639404

587

   Penguin Sport & Design (Undressed Penguin)    PEI    Italy    MI92C000229  
639405

588

   Grand Slam    PEI    Italy    MI92C004685   286014 or 648319

589

   M Penguin by Munsingwear & Penguin Design (Dressed)    PEI    Italy   
17326C90   581747

590

   M Penguin by Munsingwear    PEI    Italy    17327C90   581748

591

   Perry Ellis    PEI    Italy    22632C86   483045

592

   Manhattan Stylized    PEI    Italy    94C002179   693683

593

   Lady Manhattan    PEI    Italy    16812C83   415130

594

   Lady Manhattan    PEI    Italy    94C0021814   693685

595

   Manhattan    PEI    Italy    16776C82   405680

596

   Pro Player    PEI    Italy    T091C000776   609267

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-128



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

597    Penguin Sport & Design    PEI    Italy    MI2001C011240   

598

   Penguin Club & Design    PEI    Italy    MI2001C011239   

599

   Kangaroo Design    PEI    Italy    MI2000C014213   

600

   Penguin Design    PEI    Italy    MI2000C000150   

601

   Pro Player    PEI    Italy    MI2001C007497   

602

   Pronto-Uomo & Design    PEI    Italy    MI2001C000200   

603

   PNB Nation    PEI    Italy    MI2000C009469   

604

   Perry Ellis America & Design    PEI    Italy    RM99C005523   

605

   Perry Ellis (Stylized letters)    PEI    Italy    RM96C004432    758897

606

   Perry Ellis America & Design    PEI    Italy    RM96C000004    754945

607

   360° Perry Ellis    PEI    Italy    RM96C000003    754944

608

   Perry Ellis    PEI    Italy    3890690   

609

   Perry Ellis America    PEI    Italy    3890590   

610

   Perry Ellis    PEI    Jamaica       B34.311

611

   Munsingwear & Shield Design    PEI    Jamaica       3602

612

   Penguin Design (Dressed)    PEI    Jamaica       16553

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-129



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

613    Grand Slam    PEI    Jamaica       23408

614

   Perry Ellis    PEI    Jamaica    18/221    B32710

615

   Perry Ellis    PEI    Jamaica    25/1503    B32012

616

   Perry Ellis America    PEI    Jamaica    18/222    B32986

617

   Perry Ellis America    PEI    Jamaica    25/1515    B32459

618

   Perry Ellis Portfolio    PEI    Jamaica    18/223    B29516

619

   Perry Ellis Portfolio    PEI    Jamaica    25/1516    B32012

620

   Lady Manhattan    PEI    Jamaica    25/48    B8748

621

   Manhattan    PEI    Jamaica    25/49    B8747

622

   Perry Ellis    PEI    Jamaica    3/3960    B36,795

623

   Penguin Sport    PEI    Jamaica      

624

   Mondo di Marco    PEI    Japan    3-067595    2710320

625

   Mondo di Marco    PEI    Japan    5-074223    4215627

626

   Natural Issue    PEI    Japan    7-128469    4,038,208

627

   Natural Issue    PEI    Japan    7-128470    4005150

628

   Natural Issue    PEI    Japan    7-128471    4005151

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-130



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

629    Natural Issue    PEI    Japan    3-133044    2615750

630

   Crossings    PEI    Japan    63-118440    2420796

631

   Perry Ellis    PEI    Japan    62-073025    2199725

632

   Perry Ellis Portfolio    PEI    Japan    11-27169    4358045

633

   Manhattan    PEI    Japan    13-5924    167177

634

   Manhattan Club    PEI    Japan    59-814    2331616

635

   Manhattan    PEI    Japan    41-065992    863495

636

   Manhattan (New Logo)    PEI    Japan    1-114282    2717315

637

   Lady Manhattan    PEI    Japan    34-32184    567937

638

   John Henry    PEI    Japan    51-17811    1455509

639

   Lady Manhattan    PEI    Japan    51-32201    1446760

640

   Manhattan    PEI    Japan    51-32200    1457956

641

   Manhattan    PEI    Japan    61-070321    2097611

642

   Manhattan    PEI    Japan    41-65993    863508

643

   John Henry    PEI    Japan    54-87948    1545223

644

   Manhattan Custom Limited    PEI    Japan    59-813    2687811

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-131



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

645    Manhattan (New Logo)    PEI    Japan    61-70322    2176185

646

   Manhattan (New Logo)    PEI    Japan    1-97657    2722094

647

   Manhattan (New Logo)    PEI    Japan       4129124

648

   Miss Manhattan    PEI    Japan    8-736    4113150

649

   Pro Player    PEI    Japan    3-35363    2548642

650

   Perry Ellis Reserve    PEI    Japan    11-058785    4447592

651

   Natural Issue    PEI    Japan    07-128468   

652

   Links Edition    PEI    Japan    07-050529    3320364

653

   Links Edition    PEI    Japan    07-050528    3308221

654

   Feldini    PEI    Japan    03-133047    2615751

655

   Golden Needle    PEI    Japan    34-032185    0563654

656

   Perry Ellis America    PEI    Japan    09-123891    4251565

657

   Perry Ellis America & Design    PEI    Japan    09-010818    4241133

658

   Perry Ellis America    PEI    Japan    09-010817    4205616

659

   Perry Ellis America & Design    PEI    Japan    09-010816    4251544

660

   Perry Ellis America    PEI    Japan    09-010815    4205615

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-132



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

661    360° Perry Ellis    PEI    Japan    05-077402    3149028

662

   Perry Ellis America & Design    PEI    Japan    02-047215    2604671

663

   Perry Ellis    PEI    Japan    02-018156    2456010

664

   Perry Ellis    PEI    Japan    57-053906    1732652

665

   Perry Ellis    PEI    Japan    54-063726    1618336

666

   Perry Ellis    PEI    Japan    54-001359    1610634

667

   Perry Ellis    PEI    Japan    53-076514    1610633

668

   Perry Ellis    PEI    Jordan    55669    55669

669

   Perry Ellis Portfolio    PEI    Jordan    55668    55668

670

   Munsingwear    PEI    Kenya       21399

671

   Penguin Design (Dressed)    PEI    Kenya       21400

672

   Grand Slam    PEI    Kenya       21401

673

   Perry Ellis    PEI    Kenya    39843    39843

674

   Lady Manhattan    PEI    Kenya    20191    20191

675

   Manhattan    PEI    Kenya    20190    20190

676

   Munsingwear    PEI    Kuwait    8836    8007

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-133



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

677    Penguin Design (Dressed)    PEI    Kuwait    7609    7099

678

   Lady Manhattan (Stylized)    PEI    Kuwait    N/A    112

679

   Perry Ellis Portfolio    PEI    Kuwait      

680

   Munsingwear    PEI    Laos    2101    8035

681

   Penguin Design (Dressed)    PEI    Laos    2109    8036

682

   Grand Slam    PEI    Laos    2100    8034

683

   Perry Ellis Portfolio    PEI    Latvia       M46544

684

   Perry Ellis    PEI    Latvia       M46543

685

   Munsingwear    PEI    Lebanon       48744

686

   Penguin Design (Dressed)    PEI    Lebanon       48742

687

   Grand Slam    PEI    Lebanon       30518

688

   Penguin    PEI    Lebanon       48743

689

   Manhattan & Design    PEI    Lebanon       36536

690

   Munsingwear    PEI    Lesotho       LSM9100703

691

   Munsingwear    PEI    Lesotho       5443

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-134



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

692    Cotton Classics by Munsingwear & Design    PEI    Lesotho       8633

693

   Penguin Design (Dressed)    PEI    Lesotho       LSM9100704

694

   Penguin Design (Dressed)    PEI    Lesotho       LSM9100974

695

   Grand Slam    PEI    Lesotho       LSM9001089

696

   Penguin Design    PEI    Lesotho    9001327    90/01327

697

   Lady Manhattan    PEI    Lesotho       1415/00325

698

   Manhattan & Design    PEI    Lesotho       LS/M/91/01026

699

   Manhattan    PEI    Liberia    N/A    3789/135

700

   Perry Ellis    PEI    Liechtenstein       12134

701

   Perry Ellis America    PEI    Liechtenstein       12205

702

   Perry Ellis Portfolio    PEI    Liechtenstein       12136

703

   Munsingwear    PEI    Liechtenstein       7975

704

   Penguin Design (Dressed)    PEI    Liechtenstein       7974

705

   Grand Slam    PEI    Liechtenstein       7976

706

   Munsingwear    PEI    Macao       1534M

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-135



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

707    Penguin Design (Dressed)    PEI    Macao       10422M 708    Pro Player
   PEI    Macedonia    686/96    709    Munsingwear & Shield Design    PEI   
Malawi       150761 710    Penguin Design (Dressed)    PEI    Malawi      
150661 711    Grand Slam    PEI    Malawi       2562 712    Lady Manhattan
Stylized    PEI    Malawi    303/59    B303/59 713    Lady Manhattan    PEI   
Malaya    38353    M/B38353 714    Manhattan    PEI    Malaya    38352   
M/B38352 715    Natural Issue    PEI    Malaysia    94/07660    716    Textures
by Natural Issue    PEI    Malaysia    95/05476    717    Perry Ellis    PEI   
Malaysia    12256/96    96/12256 718    Manhattan & Two Triangle Logo    PEI   
Malaysia    60874    M/60874 719    Lady Manhattan    PEI    Mauritius    N/A   
75 720    Manhattan & 2 Triangle Design    PEI    Mauritius    N/A    223 721   
Mondo di Marco & Design    PEI    Mexico       423,731

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-136



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

722    Natural Issue    PEI    Mexico    103,603    402,868 723    Textures by
Natural Issue    PEI    Mexico    243,458    507,031 724    Munsingwear    PEI
   Mexico    187830    266056 725    Munsingwear    PEI    Mexico    95991   
403586 726    Penguin Design (Dressed)    PEI    Mexico    117771    411900 727
   Penguin Club & Design (Undressed)    PEI    Mexico    179561    473989 728   
Penguin Sport & Design (Undressed Penguin)    PEI    Mexico    179562    475915
729    Grand Slam    PEI    Mexico    38330    156362 730    Munsingwear
Kangaroo Brief Design    PEI    Mexico    174451    731    Perry Ellis America &
Eagle Design    PEI    Mexico    60450    366441 732    Portfolio Perry Ellis   
PEI    Mexico    141471    733    Perry Ellis America & Flag Design    PEI   
Mexico    335865    585490 734    Lady Manhattan    PEI    Mexico    213854   
292094 735    Manhattan & Design    PEI    Mexico    156426    250459

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-137



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

736    Manhattan    PEI    Mexico       37962 737    Manhattan    PEI    Mexico
      63237 738    Manhattan (Stylized)    PEI    Mexico    121146    417113 739
   Manhattan    PEI    Mexico       20656 740    Manhattan (New Logo)    PEI   
Mexico    27975    150836 741    John Henry    PEI    Mexico    160684    251336
742    Perry Ellis Portfolio    PEI    Mexico    383,518    630417 743    Pro
Player Logo    PEI    Mexico    216692    488232 744    Mondo di Marco & Design
   PEI    Mexico       432,731 745    Mondo di Marco    PEI    Mexico    494382
   712003 746    Perry Ellis    PEI    Mexico    41105    384406 747    Perry
Ellis    PEI    Mexico    44158    357942 748    Perry Ellis    PEI    Mexico   
44159    357883 749    Perry Ellis    PEI    Mexico    441160    357884 750   
Perry Ellis    PEI    Mexico    45667    359744 751    Perry Ellis America   
PEI    Mexico    187180    453410

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-138



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

752    Perry Ellis    PEI    Mexico    187181    451933 753    Perry Ellis
America (and Design)    PEI    Mexico    251400    517106 754    360°    PEI   
Mexico    251401    515620 755    Perry Ellis America (and Design)    PEI   
Mexico    341353    587384 756    Perry Ellis America (and Design)    PEI   
Mexico    341354    598195 757    (Design)    PEI    Mexico    59211    185104
758    (Design)    PEI    Mexico    80821    406817 759    Kangaroo    PEI   
Mexico    96167    541773 760    Cotton Mill    PEI    Mexico    261852   
524571 761    (Design)    PEI    Mexico    174450    762    Supreme    PEI   
Mexico    61744    392301 763    Feldini    PEI    Mexico    37561    764   
Supreme    PEI    Mexico    142993    765    Munsingwear    PEI    Monaco   
13517    9013485 766    Penguin Design (Dressed)    PEI    Monaco       798112

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-139



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

767    Grand Slam & Design    PEI    Monaco       798114 768    Munsingwear   
PEI    Morocco       29990 769    Penguin Design (Dressed)    PEI    Morocco   
225    37326 770    Grand Slam    PEI    Morocco    227    37328 771   
Manhattan    PEI    Morocco       26999 772    Perry Ellis    PEI    Morocco   
70361    773    Penguin Sport    PEI    Myanmar (Burma)       4/5539/2000 774   
Munsingwear    PEI    Myanmar (Burma)       8611991 775    Penguin Design
(Dressed)    PEI    Myanmar (Burma)       8631991 776    Grand Slam    PEI   
Myanmar (Burma)       8621991 777    Munsingwear    PEI    Namibia       625263
778    Munsingwear    PEI    Namibia       831117 779    Penguin Design
(Dressed)    PEI    Namibia       891505 780    Penguin Design (Dressed)    PEI
   Namibia       831081 781    Penguin Design (Dressed)    PEI    Namibia      
625363

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-140



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

782    Grand Slam    PEI    Namibia       625163 783    Manhattan    PEI   
Namibia    5747/62    5747/62 784    Lady Manhattan    PEI    Namibia      
5162/60 785    Manhattan    PEI    Namibia    85/0867(SWA)    85/0867 786   
Munsingwear    PEI    Netherlands Antilles       11283 787    Cotton Classics by
Munsingwear & Design    PEI    Netherlands Antilles       11142 788    Penguin
Design (Dressed)    PEI    Netherlands Antilles       8150 789    Grand Slam
(Stylized)    PEI    Netherlands Antilles       02318 790    Perry Ellis
Portfolio    PEI    Netherlands Antilles    None Assigned    17817 791   
Manhattan    PEI    Netherlands Antilles       1009 792    Perry Ellis    PEI   
Netherlands Antilles       21827 793    Perry Ellis    PEI    New Zealand   
219519    219519 794    360° Perry Ellis Design    PEI    New Zealand    229448
   229448 795    Manhattan    PEI    New Zealand    84278    84278

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-141



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

796    Manhattan    PEI    New Zealand    58196    B58196 797    Lady Manhattan
   PEI    New Zealand    117953    117953 798    John Henry    PEI    New
Zealand    176473    176473 799    Natural Issue    PEI    Nicaragua    96-00729
   33.627 800    Munsingwear    PEI    Nicaragua       863 801    Penguin Design
(Dressed)    PEI    Nicaragua       24746 802    Grand Slam    PEI    Nicaragua
      3589 803    Penguin    PEI    Nicaragua       24745 804    Perry Ellis
Portfolio    PEI    Nicaragua    94/00220    26448 C.C. 805    Perry Ellis
Portfolio    PEI    Nicaragua    94/00224    26656 C.C. 806    Lady Manhattan   
PEI    Nicaragua       11,125 807    Manhattan    PEI    Nicaragua       3144
808    Manhattan (Stylized)    PEI    Nigeria    568/61/3    12348 809    Lady
Manhattan    PEI    Nigeria    666/61/2    12264 810    Perry Ellis America   
PEI    Norway    200105942    212.185 811    Perry Ellis Portfolio    PEI   
Norway    200105941    212.184

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-142



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

812    Munsingwear    PEI    Norway       9195 813    Penguin Design (Dressed)
   PEI    Norway    873955    136807 814    Grand Slam    PEI    Norway      
86415 815    Manhattan    PEI    Norway    7,264    7264 816    Perry Ellis   
PEI    Oman    21690    817    Perry Ellis Portfolio    PEI    Oman    21689   
818    Munsingwear    PEI    Pakistan       109370 819    Penguin Design
(Dressed)    PEI    Pakistan       109372 820    Grand Slam    PEI    Pakistan
      109373 821    Lady Manhattan    PEI    Pakistan    21146    32849 822   
Manhattan    PEI    Pakistan       8447 823    Perry Ellis    PEI    Pakistan   
157401    824    Perry Ellis Portfolio    PEI    Pakistan    157402    825   
Mondo di Marco & Design    PEI    Panama       68240 826    Natural Issue    PEI
   Panama    55,833    55,833 827    Textures by Natural Issue    PEI    Panama
   76,236    76,236

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-143



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

828    Munsingwear    PEI    Panama       30898 829    Cotton Classics by
Munsingwear & Design    PEI    Panama       028502 830    Penguin Design
(Dressed)    PEI    Panama       30899 831    M Penguin by Munsingwear & Penguin
Design (Dressed)    PEI    Panama       16081 832    Perry Ellis    PEI   
Panama    047132    047132 833    America Perry Ellis Design    PEI    Panama   
67670    67670 834    Perry Ellis Portfolio    PEI    Panama       100664 835   
Perry Ellis America & Flag Design    PEI    Panama       100821 836    Perry
Ellis Portfolio    PEI    Panama       101787 837    Lady Manhattan    PEI   
Panama    6478    7344 838    Manhattan    PEI    Panama.    440432    23092 839
   Manhattan    PEI    Panama       3432 840    Perry Ellis Portfolio    PEI   
Panama       841    Penguin Sport    PEI    Paraguay    01/15045    842   
Penguin Sport    PEI    Paraguay    01/15046   

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-144



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

843    Cotton Classics by Munsingwear & Design    PEI    Paraguay       138812
844    Munsingwear    PEI    Paraguay       149395 845    Munsingwear    PEI   
Paraguay       153051 846    Munsingwear    PEI    Paraguay       153052 847   
Munsingwear    PEI    Paraguay       149145 848    Cotton Classics by
Munsingwear & Design    PEI    Paraguay       179582 849    Cotton Classics by
Munsingwear & Design    PEI    Paraguay       138813 850    Munsingwear Grand
Slam Penguin Design (Dressed)    PEI    Paraguay       138793 851    Munsingwear
Grand Slam Penguin Design (Dressed)    PEI    Paraguay       138794 852   
Munsingwear Grand Slam Penguin Design (Dressed)    PEI    Paraguay       138792
853    Penguin Design (Dressed)    PEI    Paraguay       115341 854    Penguin
Design (Dressed)    PEI    Paraguay    95/18116    114122 855    Grand Slam   
PEI    Paraguay       115350 856    Grand Slam    PEI    Paraguay       114134

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-145



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

857    Perry Ellis    PEI    Paraguay    4377    210749 858    Manhattan    PEI
   Paraguay    3910    156881 859    John Henry    PEI    Paraguay    12984   
152312 860    Manhattan    PEI    Paraguay    2936    216787 861    Lady
Manhattan (Stylized)    PEI    Paraguay       157341 862    Lady Manhattan
(Stylized)    PEI    Paraguay       157343 863    Penguin Sport    PEI    Peru
   128294    864    Penguin Sport    PEI    Peru    130302    865    Natural
Issue    PEI    Peru    224,863    003658 866    Textiles by Natural Issue   
PEI    Peru    269,927    018395 867    Munsingwear    PEI    Peru       15978
868    Penguin Design (Dressed)    PEI    Peru    237363    22148 869    Grand
Slam    PEI    Peru    156107    83329 870    Perry Ellis Portfolio    PEI   
Peru    235194    006758 871    Perry Ellis Portfolio    PEI    Peru    234235
   7053 872    Manhattan (Stylized)    PEI    Peru    138159    18100

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-146



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

873    Manhattan    PEI    Peru       12000 874    Lady Manhattan    PEI    Peru
   159350    26526 875    Perry Ellis Portfolio    PEI    Peru    87777    58707
876    Natural Issue    PEI    Philippines    113,657    877    Munsingwear   
PEI    Philippines       2904 878    Munsingwear    PEI    Philippines    44350
   33049 879    CR Munsingwear    PEI    Philippines       9962 880    Penguin
Design (Dressed)    PEI    Philippines    59859    881    Grand Slam    PEI   
Philippines       37623 882    Grand Slam    PEI    Philippines       9961 883
   CR: Penguin Design (Undressed)    PEI    Philippines       9964 884    CR:
Munsingwear & Kangaroo Design    PEI    Philippines       9963 885    Penguin
Sport    PEI    Philippines    114,569    886    Penguin Club    PEI   
Philippines    114,568    887    Manhattan    PEI    Philippines    5556   
R-738

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-147



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

888    Perry Ellis Portfolio    PEI    Philippines    4-1999-5203    889    Pro
Player    PEI    Philippines       59,709 890    Grand Slam    PEI   
Philippines    4-2001-01471    891    Grand Slam & Penguin Design (Dressed)   
PEI    Philippines    4-2001-01469    892    Munsingwear    PEI    Poland   
94086    70434 893    Munsingwear & Shield Design    PEI    Poland    12431   
11435 894    Penguin Design (Dressed)    PEI    Poland    94085    70888 895   
Grand Slam    PEI    Poland    94087    70435 896    Lady Manhattan    PEI   
Poland    64023    44612 897    Manhattan    PEI    Poland    64022    44611 898
   Perry Ellis Portfolio    PEI    Poland    204914    899    Perry Ellis    PEI
   Poland    204913    900    Mondo di Marco & Design    PEI    Portugal      
266,571 901    Munsingwear    PEI    Portugal    296316    296316 902   
Munsingwear    PEI    Portugal    29162    120525

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-148



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

903    Cotton Classics By Munsingwear & Design    PEI    Portugal       207420
904    Penguin Design (Dressed)    PEI    Portugal    257783    257783 905   
Penguin Club & Design (Undressed)    PEI    Portugal    282241    906    Penguin
Sport & Design (Undressed Penguin)    PEI    Portugal    282242.    907    Perry
Ellis    PEI    Portugal    331355    331355 908    Manhattan Stylized    PEI   
Portugal    N/A    140971 909    Lady Manhattan    PEI    Portugal    106011   
163987 910    Penguin Design (Dressed)    PEI    Puerto Rico       7758 911   
Grand Slam    PEI    Puerto Rico       7759 912    Manhattan Stylized    PEI   
Puerto Rico       168 913    Manhattan    PEI    Puerto Rico       1361 914   
John Henry    PEI    Puerto Rico    N/A    20988 915    Munsingwear    PEI   
Qatar    8475    8475 916    Penguin Design (Dressed)    PEI    Qatar    8476   
8476 917    Grand Slam    PEI    Qatar    8474    8474

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-149



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

918    Perry Ellis Portfolio    PEI    Qatar    21032    919    Perry Ellis   
PEI    Qatar    21031    920    Perry Ellis    PEI    Republic of Yemen    17777
   921    Perry Ellis Portfolio    PEI    Republic of Yemen    17779    922   
360° Perry Ellis    PEI    Republic of Yemen    17778    923    Munsingwear   
PEI    Romania    23341    17750 924    Penguin Design (Dressed)    PEI   
Romania    23340    17629 925    Grand Slam    PEI    Romania    23339    17749
926    Mondo di Marco & Design    PEI    Russian Federation       163,543 927   
Natural Issue    PEI    Russian Federation    95700454    141,135 928   
Textures By Natural Issue    PEI    Russian Federation    95706232    145,963
929    Munsingwear    PEI    Russian Federation    128581    97391 930   
Penguin Design (Dressed)    PEI    Russian Federation    128437    97347

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-150



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

931    Grand Slain    PEI    Russian Federation    128582    103753 932   
Penguin Design (Undressed)    PEI    Russian Federation    128438    97269 933
   Perry Ellis    PEI    Russian Federation    99711678    934    Pro Player   
PEI    Russian Federation       128,132 935    Grand Slam    PEI    Sarawak   
   22339 936    Munsingwear    PEI    Saudi Arabia    9062    9062 937   
Penguin Design (Dressed)    PEI    Saudi Arabia    9058    9058 938    Grand
Slam    PEI    Saudi Arabia       9979 939    John Henry    PEI    Saudi Arabia
   14629    255/23 940    Perry Ellis Portfolio    PEI    Saudi Arabia    50988
   570/53 941    Manhattan    PEI    Seychelles       1258 942    Mondo di Marco
& Design    PEI    Singapore       S/5019/90 943    Natural Issue    PEI   
Singapore    6633/94    B6633/94 944    Textures by Natural Issue    PEI   
Singapore    4832-95   

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-151



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

945    Perry Ellis America & Eagle Design    PEI    Singapore    4739/90   
4739/90 946    Perry Ellis Signature Design    PEI    Singapore    1755/90   
1755/90 947    Perry Ellis America & Eagle Design    PEI    Singapore   
12569/95    T95/12569B 948    Perry Ellis    PEI    Singapore    11164/97   
T97/11164H 949    Perry Ellis America    PEI    Singapore    11163/97   
T97/11163Z 950    Manhattan    PEI    Singapore    73874    B73874 951    John
Henry    PEI    Singapore    1015/88    B1015/88 952    Manhattan & Two Triangle
Logo    PEI    Singapore    56028    56028 953    Manhattan (Stylized)    PEI   
Singapore    27521    B27521 954    Perry Ellis Portfolio    PEI    Singapore   
99/07507Z    T99/07507Z 955    Pro Player    PEI    Singapore    10262/91   
T91/10262J 956    Grand Slam    PEI    Slovak Republic       166648 957   
Penguin Design    PEI    Slovak Republic       160750 958    Lady Manhattan   
PEI    Slovenia    N/A    157125 959    Manhattan    PEI    Slovenia    N/A   
157126

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-152



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

960    Pro Player    PEI    Slovenia       Z-9671318 961    Munsingwear    PEI
   South Africa       631472 962    Munsingwear    PEI    South Africa      
812206 963    Munsingwear    PEI    South Africa       830915 964    Cotton
Classics by Munsingwear    PEI    South Africa       793574 965    Penguin
Design (Dressed)    PEI    South Africa    897519    897519 966    Penguin
Design (Dressed)    PEI    South Africa       714045 967    Penguin Design
(Dressed)    PEI    South Africa       812207 968    Grand Slam    PEI    South
Africa       620026 969    Grand Slam & Penguin Design (Dressed)    PEI    South
Africa       814665 970    Munsingwear Slammers & Design    PEI    South Africa
      784882 971    Lady Manhattan    PEI    South Africa    59/1129    59/1129
972    Lady Manhattan    PEI    South Africa    67/2098    67/2098 973    John
Henry    PEI    South Africa    75/5206    B75/5206 974    John Henry    PEI   
South Africa    82/0651    82/0651

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-153



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

975    Manhattan    PEI    South Africa    67/2097    67/2097 976    Manhattan
   PEI    South Africa    81/8298    81/8298 977    Manhattan DQ Traditionals
Des    PEI    South Africa    81/0571    B81/0571 978    Manhattan    PEI   
South Africa    N/A    959/58 979    Natural Issue    PEI    South Korea   
95-45388    367,792 980    Natural Issue    PEI    South Korea    95-45392   
380,907 981    Perry Ellis    PEI    South Korea    87-2589-1    175606 982   
Perry Ellis America & Eagle Design    PEI    South Korea    89-26669    205458
983    Perry Ellis America    PEI    South Korea    87-25893    175608 984   
Perry Ellis Portfolio    PEI    South Korea    87-25892    175607 985    John
Henry in Korean Characters    PEI    South Korea    90-32429    233526 986   
Manhattan Club    PEI    South Korea    88-29640    198262 987    Manhattan/Sala
NT    PEI    South Korea    88-29639    198261 988    Lady Manhattan + 2
Triangles Logo    PEI    South Korea    84-2903    108378 989    John Henry   
PEI    South Korea    2800/80    71919

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-154



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION

[SERIAL] NO.

   REGISTRATION NO. 990    Perry Ellis Portfolio    PEI    South Korea   
40-1999-26092    991    Manhattan Sport & Triangle Design    PEI    South Korea
   40-2000-3543    495181 992    Pro Player Logo by Daniel Young    PEI    South
Korea       265,046 993    Manhattan Stylized    PEI    Soviet Union (USSR)   
   29603 994    Lady Manhattan Stylized    PEI    Soviet Union (USSR)      
29602 995    Manhattan    PEI    Soviet Union (USSR)    93372    71588 996   
Mondo di Marco & Design    PEI    Spain    1,582,168    1,582,168 997    Natural
Issue    PEI    Spain    1,963,259    1,963,259 998    Textures by Natural Issue
   PEI    Spain    1,969,327    1,969,327 999    Munsingwear & Shield Design   
PEI    Spain    116,340    116,340 1000    Grand Slam    PEI    Spain   
1,597,982    1,597,982 1001    Grand Slam Munsingwear Penguin Design (Dressed)
   PEI    Spain    686,872    686,872 1002    Perry Ellis    PEI    Spain   
1,552,352    1,552,352 1003    Perry Ellis    PEI    Spain    1,132,743   
1,132,743

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-155



--------------------------------------------------------------------------------

ITEM

  

MARK

   GRANTOR    COUNTRY    APPLICATION
[SERIAL] NO.    REGISTRATION NO. 1004    Perry Ellis America    PEI    Spain   
1,552,353    1,552,353 1005    Perry Ellis America & Eagle Design    PEI   
Spain    1,526,814    1,526,814 1006    John Henry    PEI    Spain    949,046   
949,046 1007    Manhattan and Design    PEI    Spain    1,119,905    1,119,905
1008    Lady Manhattan Stylized    PEI    Spain    1,287,626    1,287,626 1009
   Lady Manhattan Stylized    PEI    Spain    1,287,625    1,287,625 1010   
Manhattan (New Logo)    PEI    Spain    1,287,624    1,287,624 1011    Manhattan
(New Logo)    PEI    Spain    1,287,623    1,287,623 1012    Lady Manhattan   
PEI    Spain    522,581    522,581 1013    Manhattan (New Logo)    PEI    Spain
   2,074,222    2,074,222 1014    Manhattan Eyewear    PEI    Spain    2,150,747
   1015    Mondo di Marco    PEI    Spain    1,582,168    1,582,168 1016   
Munsingwear Grand Slam Penguin Design (Dressed)    PEI    Sri Lanka       40354
1017    Lady Manhattan    PEI    Sri Lanka    28913    28913 1018    Manhattan
   PEI    Sri Lanka    N/A    49307

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-156



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

1019    Perry Ellis    PEI    Sri Lanka       1020    Perry Ellis Portfolio   
PEI    Sri Lanka    93810    1021    Perry Ellis    PEI    Sri Lanka    93811   
1022    Lady Manhattan    PEI    Sudan       12905 1023    Lady Manhattan    PEI
   Sudan       12904 1024    Munsingwear    PEI    Suriname       10265 1025   
Penguin Design (Dressed)    PEI    Suriname       8697 1026    Manhattan and
Design    PEI    Suriname       9375 1027    Munsingwear    PEI    Swaziland   
   1381974 1028    Munsingwear    PEI    Swaziland       4531983 1029    Cotton
Classics by Munsingwear & Design    PEI    Swaziland       3521981 1030   
Penguin Design (Dressed)    PEI    Swaziland    12095    120/95 1031    Penguin
Design (Dressed)    PEI    Swaziland       1391974 1032    Penguin Design
(Dressed)    PEI    Swaziland       4541983 1033    Grand Slam    PEI   
Swaziland       1371974

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-157



--------------------------------------------------------------------------------

ITEM

  

MARK

   GRANTOR    COUNTRY    APPLICATION
[SERIAL] NO.    REGISTRATION NO. 1034    Lady Manhattan    PEI    Swaziland   
   82/1959 (S.A.) 1035    Manhattan    PEI    Swaziland    5/1959   
R5/1959 (SA) 1036    Munsing Wear    PEI    Sweden    26055    26055 1037   
Penguin Design (Dressed)    PEI    Sweden    153747    153747 1038    Penguin
Club & Design (Undressed)    PEI    Sweden    9205877    264493 1039    Penguin
Sport & Design (Undressed Penguin)    PEI    Sweden    9205878    264393 1040   
Grand Slam    PEI    Sweden    9304710    263185 1041    M Munsingwear & Penguin
Design (Dressed)    PEI    Sweden    134302    134302 1042    Grand Slam & M
Design    PEI    Sweden    143114    143114 1043    Lady Manhattan    PEI   
Sweden    101814    101814 1044    Natural Issue    PEI    Switzerland   
7086/1995.3    452459 1045    Textures by Natural Issue    PEI    Switzerland   
7836/1995.9    452460 1046    Munsingwear    PEI    Switzerland       287308
1047    Penguin Design (Dressed)    PEI    Switzerland    4006    399781 1048   
Penguin Club & Design (Undressed)    PEI    Switzerland    5041    399291

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-158



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

1049    Penguin Sport & Design (Undressed Penguin)    PEI    Switzerland    5042
   399292 1050    Grand Slam    PEI    Switzerland       398754 1051   
Munsingwear & Penguin Design (Undressed)    PEI    Switzerland    8397    377295
1052    Lady Manhattan    PEI    Switzerland    1430    311410 1053    Manhattan
   PEI    Switzerland       311865 1054    Perry Ellis    PEI    Switzerland   
6292    468026 1055    Mondo di Marco & Design    PEI    Taiwan       531,576
1056    Mondo di Marco 8c Design    PEI    Taiwan       515,670 1057    Natural
Issue    PEI    Taiwan    84061973    748,293 1058    Textures by Natural Issue
   PEI    Taiwan    84025952    758,584 1059    Natural Issue    PEI    Taiwan
   83056090    688,061 1060    Natural Issue    PEI    Taiwan    84060024   
728,491 1061    Natural Issue    PEI    Taiwan    84060023    747,587 1062   
Natural Issue    PEI    Taiwan    84060021    742,892 1063    Natural Issue   
PEI    Taiwan    84060022    735,919

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-159



--------------------------------------------------------------------------------

ITEM

  

MARK

   GRANTOR    COUNTRY    APPLICATION
[SERIAL] NO.   REGISTRATION NO. 1064    Natural Issue    PEI    Taiwan   
84062366   749,546 1065    Perry Ellis Portfolio    PEI    Taiwan    83051801  
688103 1066    Perry Ellis Portfolio    PEI    Taiwan    82026626   634757 1067
   Manhattan    PEI    Taiwan      11421 1068    Lady Manhattan    PEI    Taiwan
     3841,42 1069    Manhattan and Design    PEI    Taiwan    (66)13315   99677
1070    Manhattan and Design    PEI    Taiwan    (67)17545   112770 1071   
Manhattan & Two Triangle Logo    PEI    Taiwan    N/A   72948 1072    Manhattan
(Chinese Characters)    PEI    Taiwan    88009661   894600 1073    Manhattan &
Design    PEI    Taiwan    88016006   912636 1074    Perry Ellis Portfolio   
PEI    Taiwan    88034425   924115 1075    Crossings    PEI    Taiwan   
89023184   934065 1076    Pro Player by Daniel Young    PEI    Taiwan     
614,872 1077    Mondo di Marco & Design    PEI    Taiwan      515,670 1078   
Mondo di Marco & Design    PEI    Taiwan      531,576

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-160



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

1079    Manhattan    PEI    Tanganyika    5023    5023 1080    Manhattan
Stylized    PEI    Tangier Zone       R7329 1081    Natural Issue    PEI   
Thailand    271,161    TM36560 1082    Textures by Natural Issue    PEI   
Thailand    289,250    1083    Perry Ellis    PEI    Thailand    417163   
147025 1084    Perry Ellis    PEI    Thailand    195921    139937 1085    Perry
Ellis America    PEI    Thailand    417164    147433 1086    Perry Ellis America
& Eagle Design    PEI    Thailand    195920    145112 1087    Manhattan Stylized
   PEI    Thailand    18408    15624 1088    John Henry and Man Head Design   
PEI    Thailand    317104    TM50824 1089    John Henry and Man Head Design   
PEI    Thailand    288504    TM32080 1090    John Henry    PEI    Thailand   
122761    84597 1091    Perry Ellis Portfolio    PEI    Thailand    395016   
1092    Pro Player Logo    PEI    Thailand    222068    160,291 1093    Cotton
Classics by Munsingwear & Design    PEI    Transkei       800728

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-161



--------------------------------------------------------------------------------

ITEM

  

MARK

   GRANTOR    COUNTRY    APPLICATION
[SERIAL] NO.    REGISTRATION NO. 1094    Penguin Design (Dressed)    PEI   
Transkei       830881 1095    Penguin Design (Dressed)    PEI    Transkei   
891236    891236 1096    Penguin Design (Dressed)    PEI    Transkei      
714045 1097    Grand Slam    PEI    Transkei    901010    1098    Manhattan   
PEI    Transkei    85/0828    85/0828 1099    Manhattan    PEI    Transkei   
67/2097    67/2097 1100    Penguin Sport    PEI    Trinidad and
Tobago    31980    1101    Penguin Design (Dressed)    PEI    Trinidad and
Tobago       8824 1102    Perry Ellis Portfolio    PEI    Trinidad and
Tobago    22210    22210 1103    Perry Ellis Portfolio    PEI    Trinidad and
Tobago    22212    22212 1104    Lady Manhattan    PEI    Trinidad and
Tobago    2784    B2784 1105    Perry Ellis    PEI    Trinidad and
Tobago    29768    29768 1106    Munsingwear    PEI    Tunisia       EE941007
1107    Penguin Design (Dressed)    PEI    Tunisia       EE941009

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-162



--------------------------------------------------------------------------------

ITEM

  

MARK

   GRANTOR    COUNTRY    APPLICATION
[SERIAL] NO.    REGISTRATION NO. 1108    Grand Slam    PEI    Tunisia      
EE941008 1109    Manhattan    PEI    Tunisia       EE86.347 1110    Natural
Issue    PEI    Turkey    160,136    160,136 1111    Textures by Natural Issue
   PEI    Turkey    5298/95    160,911 1112    Munsingwear    PEI    Turkey   
4240    110312 1113    Grand Slam    PEI    Turkey    7325    110273 1114   
Lady Manhattan    PEI    Turkey    69207    99281 1115    Manhattan    PEI   
Turkey    7068    82102 1116    Perry Ellis    PEI    Turkey    1999/012428   
1999/012428 1117    Perry Ellis Portfolio    PEI    Turkey    1999/12429   
1999/012429 1118    Pro Player Logo    PEI    Turkey       132,682 1119    Lady
Manhattan    PEI    Uganda    13313    B.556 1120    Manhattan    PEI    Uganda
   13313    B557 1121    360° Perry Ellis    PEI    Ukraine    2001042571   
1122    Perry Ellis    PEI    Ukraine    2001042569    1123    Perry Ellis
Portfolio    PEI    Ukraine    2001042570   

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-163



--------------------------------------------------------------------------------

ITEM

  

MARK

   GRANTOR    COUNTRY    APPLICATION
[SERIAL] NO.    REGISTRATION NO. 1124    Munsingwear    PEI    United Arab
Emirates    6373    6252 1125    Penguin Design (Dressed)    PEI    United Arab
Emirates    114    81 1126    Penguin Design (Dressed)    PEI    United Arab
Emirates    6317    6208 1127    Grand Slam    PEI    United Arab
Emirates    6599    6469 1128    Perry Ellis Portfolio    PEI    United Arab
Emirates       34289 1129    Textures By Natural Issue    PEI    United Kingdom
   2021934    2021934 1130    Natural Issue    PEI    United Kingdom    2014525
   2014525 1131    Natural Issue    PEI    United Kingdom    2014536    2014536
1132    Munsingwear    PEI    United Kingdom    988529    988529 1133   
Munsingwear    PEI    United Kingdom    1394102    1394102 1134    Munsingwear
   PEI    United Kingdom    1394101    1394101 1135    Munsingwear    PEI   
United Kingdom    1394100    1394100 1136    Munsingwear    PEI    United
Kingdom    1393733    1393733 1137    Cotton Classics By Munsingwear & Design   
PEI    United Kingdom    1135493    B1135493

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-164



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

1138    Penguin Design (Dressed)    PEI    United Kingdom    1394606    1394606
1139    Penguin Design (Dressed)    PEI    United Kingdom    1394609    1394609
1140    Penguin Design (Dressed)    PEI    United Kingdom    1394607    1394607
1141    Penguin Design (Dressed)    PEI    United Kingdom    1394608    1394608
1142    Penguin Design (Dressed)    PEI    United Kingdom    980890    980890
1143    Penguin Club & Design (Undressed)    PEI    United Kingdom    1506474   
1506474 1144    Penguin Sport & Design (Undressed Penguin)    PEI    United
Kingdom    1506203    1506203 1145    Grand Slam    PEI    United Kingdom   
1393932    1393932 1146    Grand Slam    PEI    United Kingdom    1393930   
1393930 1147    Grand Slam    PEI    United Kingdom    1393931    1393931 1148
   Grand Slam    PEI    United Kingdom    1114866    1114866 1149    Grand Slam
   PEI    United Kingdom    1393933    1393933 1150    Penguin Design
(Undressed)    PEI    United Kingdom    1394610    1394610 1151    Penguin
Design (Undressed)    PEI    United Kingdom    1394611    1394611 1152   
Penguin Design (Undressed)    PEI    United Kingdom    1394612    1394612

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-165



--------------------------------------------------------------------------------

ITEM

  

MARK

   GRANTOR    COUNTRY    APPLICATION
[SERIAL] NO.    REGISTRATION NO. 1153    Penguin Design (Undressed)    PEI   
United Kingdom    1394613    1154    Crossings    PEI    United Kingdom   
1361112    1361112 1155    America Perry Ellis    PEI    United Kingdom   
1508978    1508978 1156    Manhattan University Row    PEI    United Kingdom   
898910    B898910 1157    Pro Player By Daniel Young    PEI    United Kingdom   
1463404    1463404 1158    Natural Issue    PEI    Uruguay    264,239    1159   
Munsingwear    PEI    Uruguay    203166    134835 1160    Munsingwear    PEI   
Uruguay    244597    168309 1161    Munsingwear    PEI    Uruguay       170006
1162    Penguin Design (Dressed)    PEI    Uruguay    271780    271780 1163   
Penguin Club & Design (Undressed)    PEI    Uruguay    257980    257980 1164   
Penguin Sport & Design (Undressed Penguin)    PEI    Uruguay    257979    257979
1165    Grand Slam    PEI    Uruguay    179609    170085 1166    Grand Slam   
PEI    Uruguay       205568 1167    Grand Slam    PEI    Uruguay    297,793   
217005

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-166



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

1168    M Munsingwear & Penguin Design (Dressed)    PEI    Uruguay       204524
1169    Grand Slam & Penguin Design (Dressed)    PEI    Uruguay       180514
1170    Lady Manhattan    PEI    Uruguay    257768    257768 1171    Manhattan
   PEI    Uruguay       288748 1172    Manhattan    PEI    Uruguay    272746   
272746 1173    Perry Ellis Portfolio    PEI    Uruguay    314,672    1174   
Munsingwear    PEI    Venda       830742 1175    Penguin Design (Dressed)    PEI
   Venda    891084    1176    Penguin Design (Dressed)    PEI    Venda      
830724 1177    Grand Slam    PEI    Venda    901008    1178    Penguin Design   
PEI    Venda       714045 1179    Manhattan    PEI    Venda    85/0690   
85/0690 1180    Mondo di Marco & Design    PEI    Venezuela       1181   
Natural Issue    PEI    Venezuela    5521-92    F-169.585 1182    Textures By
Natural Issue    PEI    Venezuela    8889/95   

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-167



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

1183    Munsingwear    PEI    Venezuela    4567    77156F 1184    Cotton
Classics By Munsingwear    PEI    Venezuela       106429F 1185    Munsingwear
Grand Slam Penguin Design (Dressed)    PEI    Venezuela    416279    101119F
1186    Penguin Design (Dressed)    PEI    Venezuela       78453F 1187    Grand
Slam    PEI    Venezuela    1673890    156881 1188    M Munsingwear & Penguin
Design (Dressed)    PEI    Venezuela    933473    78452F 1189    Perry Ellis
America    PEI    Venezuela    6674-94    P184410 1190    Perry Ellis Portfolio
   PEI    Venezuela    2071-94    1191    Perry Ellis Portfolio    PEI   
Venezuela    2070-94    P210044 1192    Manhattan    PEI    Venezuela      
25731 1193    Manhattan    PEI    Venezuela    15585    4383-D 1194    Manhattan
De Venezuela    PEI    Venezuela    10275    10147-D 1195    Manhattan Junior   
PEI    Venezuela    3781    48497 1196    John Henry    PEI    Venezuela   
2969-78    106399-F 1197    Lady Manhattan    PEI    Venezuela    15941-93   
N/A

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-168



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

1198    Munsingwear    PEI    Vietnam    3154    2840 1199    Penguin Design
(Dressed)    PEI    Vietnam    3152    11853 1200    Grand Slam    PEI   
Vietnam    3153    2839 1201    John Henry    PEI    Vietnam    23163    21599
1202    Manhattan (Logo Form)    PEI    Vietnam    23164    19508 1203    Lady
Manhattan    PEI    Vietnam    28987    24474 1204    Perry Ellis    PEI   
Virgin Islands (US)       3675 1205    Penguin Design (Dressed)    PEI    Virgin
Islands (US)       5578 1206    Grand Slam    PEI    Virgin Islands (US)      
5579 1207    Munsingwear    PEI    Yugoslavia       21590 1208    Penguin Design
(Dressed)    PEI    Yugoslavia    110677    25702 1209    Lady Manhattan    PEI
   Yugoslavia    257/64    16423-Z-257/64 1210    Manhattan (New Logo)    PEI   
Yugoslavia    868/95    41131 1211    Pro Player    PEI    Yugoslavia      
37,832 1212    Munsingwear & Shield Design    PEI    Zambia       150761

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-169



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

1213    Penguin Design (Dressed)    PEI    Zambia       150661

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-170



--------------------------------------------------------------------------------

SCHEDULE OF JANTZEN INTERNATIONAL TRADEMARKS AND TRADEMARK APPLICATIONS

 

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

1.    Jantzen    JAC    ALGERIA    950478    048982 2.    Diving Girl (Left-Up)
   JAC    ALGERIA    950477    048981 3.    Jantzen (Stylized Print) and Diving
Girl (Top)    JAC    ANDORRA    4911    3267 4.    Jantzen    JAC    AOIP   
88458    39113 5.    Diving Girl Design (Slant Right)    JAC    AOIP       9966
6.    Jean Jantzen    JAC    ARGENTINA       1.184.323 7.    Jantzen (Label)   
JAC    ARGENTINA       1.640.458 8.    Jantzen Jazz    JAC    ARGENTINA      
1.124.231 9.    Jean Jantzen    JAC    ARGENTINA       1184324 10.    Diving
Girl Design (Left)    JAC    ARGENTINA       1.640.461 11.    Jantzen    JAC   
ARGENTINA    2.155.913    1.796.183 12.    Jean Jantzen (Signature)    JAC   
ARGENTINA       1.750.066 13.    Jantzen    JAC    ARGENTINA       1.640.459 14.
   Diving Girl Design (Slanted Left)    JAC    ARGENTINA    2.155.915   
1.753.533 15.    Diving Girl Design (Slanted Left)    JAC    ARGENTINA   
2.155.914    1.753.534

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-171



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

16.    Jantzen International Sports Club    JAC    ARGENTINA    2.148.665   
1.744.925 17.    Jantzen    JAC    ARUBA    42943    11777 18.    Diving Girl
Design (Left)    JAC    ARUBA    42944    11778 19.    Diving Girl Design (Left)
   JAC    AUSTRALIA    645026    645026 20.    Jantzen    JAC    AUSTRALIA   
645025    645025 21.    Diving Girl Design (Right)    JAC    AUSTRALIA    90018
   90018 22.    Old Diving Girl Design (Left)    JAC    AUSTRALIA    62691   
62691 23.    Just Wear a Smile and a Jantzen    JAC    AUSTRALIA    155960   
155960 24.    Jantzen (Stylized) and Diving Girl (Bottom-Right)    JAC   
AUSTRALIA    90017    90017 25.    Jantzen (Fanciful Script) and Old Diving Girl
Design    JAC    AUSTRALIA    62690    62690 26.    Jantzen    JAC    AUSTRALIA
   90016    90016 27.    J Stylized    JAC    AUSTRALIA    318294    318294 28.
   Diving Girl Design (Slant Right)    JAC    AUSTRIA       44475 29.    Jantzen
(Stylized)    JAC    AUSTRIA       44502

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-172



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

30.    Diving Girl (Bottom-Right)    JAC    AZERBAIJAN    1779    970670 31.   
Jantzen    JAC    AZERBAIJAN    1778    970620 32.    Jantzen    JAC    BAHAMAS
      3451 33.    Diving Girl Design (Slant Right)    JAC    BAHAMAS       3450
34.    Diving Girl Design (Slant Right)    JAC    BAHRAIN       TM 2537 35.   
Jantzen (Stylized)    JAC    BAHRAIN       442 36.    Jantzen (Stylized Print)
and Diving Girl (Top)    JAC    BANGLADESH    39398    39398 37.    Jantzen
(Stylized) and Diving Girl (Old Design)    JAC    BARBADOS       380 38.   
Jantzen    JAC    BELARUS    3075    3075 39.    Diving Girl (Bottom-Right)   
JAC    BELARUS    3051    3051 40.    Jantzen    JAC    BELIZE       1700 41.   
Diving Girl Design (Slant Right)    JAC    BELIZE       1701 42.    Diving Girl
Design (Right)    JAC    BENELUX    520,452    22502 43.    Jantzen (Stylized
Block) and Diving Girl Design    JAC    BENELUX    520449    22499

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-173



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

44.    Jantzen (Fanciful Script) and Old Diving Girl Design    JAC    BENELUX   
520450    22500 45.    Jantzen (Stylized)    JAC    BENELUX    520451    22501
46.    Jantzen    JAC    BERMUDA       4615 47.    Diving Girl Design (Slant
Right)    JAC    BERMUDA       4614 48.    Jantzen    JAC    BOLIVIA      
50252-A 49.    Diving Girl (Bottom-Left)    JAC    BOLIVIA    31085-C    50227-A
50.    Diving Girl Design (Slant Right)    JAC    BOPH       89/1016 51.   
Jantzen    JAC    BOPH       58/1459 52.    Diving Girl Design (Right)    JAC   
BOSNIA    BAZR06533A    BAZR96533 53.    Jantzen    JAC    BOSNIA    BAZR96532A
   BAZR96532 54.    Jantzen (Stylized) and Diving Girl (Bottom-Left)    JAC   
BOTSWANA       1013 55.    Diving Girl design (Left)    JAC    BRAZIL      
002185997 56.    Jantzen    JAC    BRAZIL       006880371 57.    Jantzen
International Sports Club    JAC    BRAZIL       811136450

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-174



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

58.    Diving Girl and Globe in Crest Device    JAC    BRAZIL       006087434
59.    Jantzen (Stylized Print)    JAC    BRUNEI DARUSSALAM    560    17,135 60.
   Diving Girl Design (Left)    JAC    BRUNEI DARUSSALAM    561    17,136 61.   
Jantzen (Stylized Print)    JAC    BULGARIA       14369 62.    Diving Girl
Design (Left)    JAC    BULGARIA       14368 63.    Jantzen    JAC    CAMBODIA
   10910    10908 64.    Diving Girl Design (Slant Right)    JAC    CAMBODIA   
10909    10907 65.    Jantzen (Stylized Block) and Diving Girl Design    JAC   
CANADA    321,463    178,531 66.    Jantzen Signature & Design    JAC    CANADA
   850,263    555,979 67.    Jantzen (Stylized) and Diving Girl (Old Design)   
JAC    CANADA    192,881    UCA 25,583 68.    J Stylized    JAC    CANADA   
453,600    254,794 69.    Zuma Beach    JAC    CANADA    572,147    336,872 70.
   Diving Girl Design (Left)    JAC    CANADA    272,289    135,263 71.   
Southpoint    JAC    CANADA    572,161    335,607 72.    Purr-Blend    JAC   
CANADA    268,214    127,777

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-175



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

73.    Jantzen    JAC    CANADA    272,288    142,256 74.    Jantzen    JAC   
CANADA    192,879    UCA 25,582 75.    Electric Beach    JAC    CANADA   
642,571    376,275 76.    Pacific Rigging    JAC    CANADA    572,162    339,354
77.    Jantzen (Fanciful Script) and Old Diving Girl Design    JAC    CAYMAN
ISLANDS       460451 78.    Electric Beach by Jantzen    JAC    CHILE    294.746
   482.357 79.    Diving Girl Design (Left)    JAC    CHILE    211.301   
265.603 80.    Jantzen (Stylized)    JAC    CHILE       265.602 81.    Jantzen
   JAC    CHINA       82.    Jantzen (Stylized Print)    JAC    CHINA   
94136160    900896 83.    Jantzen (Stylized Print)    JAC    CHINA       608697
84.    Diving Girl Design (Right)    JAC    CHINA    94136169    900895 85.   
Jantzen (Stylized Print) and Diving Girl (Top)    JAC    CHINA    94136168   
900894 86.    Jantzen (Stylized Print) and Diving Girl (Top)    JAC    CHINA   
   212815 87.    Jantzen (Stylized Print) and Diving Girl (Top)    JAC    CHINA
      212816

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-176



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

88.    Jantzen (Stylized Print) and Diving Girl (Top)    JAC    CHINA   
91008293    584223 89.    Jantzen (Stylized Script)    JAC    COLUMBIA      
37574 90.    Jantzen (Stylized Print) and Diving Girl (Top)    JAC    COLUMBIA
   413574    91.    Diving Girl Design (Left)    JAC    COLUMBIA       37575 92.
   Electric Beach Stylized and Design    JAC    COLUMBIA    413572    197248 93.
   Jantzen (Stylized)    JAC    COSTA RICA       14489/12053 94.    Diving Girl
Design (Left)    JAC    COSTA RICA       14488/12054 95.    Diving Girl Design
(Slant Right    JAC    CROATIA    381-04/93-010988    Z930551 96.    Jantzen   
JAC    CROATIA    381-04/93-011486    Z930814 97.    Jantzen (Stylized) and
Diving Girl (Bottom-Right))    JAC    CUBA       115037 98.    Diving Girl
Design (Right)    JAC    CYPRUS       7191 99.    Jantzen    JAC    CYPRUS   
7173    7173 100.    Jantzen (Stylized)    JAC    CZECH REPUBLIC    23397   
154777 101.    Diving Girl Design (Slant Right)    JAC    CZECH REPUBLIC   
23396    154565

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-177



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

102.    Jantzen (Stylized)    JAC    DENMARK       1689/1953 103.    J Stylized
   JAC    DENMARK    1875/1983    4218/1983 104.    Diving Girl Design (Left)   
JAC    DENMARK       1688/1953 105.    Diving Girl Design (Left)    JAC   
DOMINICAN REPUBLIC       8195 106.    Jantzen (Stylized)    JAC    DOMINICAN
REPUBLIC       8196 107.    Diving Girl Design (Left)    JAC    ECUADOR      
921/88 108.    Jantzen (Stylized)    JAC    ECUADOR       976/88 109.    Jantzen
(Stylized)    JAC    EGYPT    30807    30807 110.    Diving Girl Design (Left)
   JAC    EGYPT       30808 111.    Jantzen (Stylized Block) and Diving Girl
Design    JAC    EL SALVADOR       184/83/379 112.    Jantzen (Stylized) and
Diving Girl (Old Design)    JAC    EL SALVADOR       14064/162/113 113.   
Jantzen (Stylized Print) and Diving Girl (Top)    JAC    EM (CTM)    211680   
211680 114.    Jantzen    JAC    ESTONIA    93-9027    11354 115.    Diving Girl
(Bottom-Right)    JAC    ESTONIA    9309029    11356 116.    Diving Girl Design
(Left)    JAC    FIJI       28698 117.    Jantzen (Stylized Script)    JAC   
FIJI       28697

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-178



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

118.    Diving Girl and Glove in Crest Device    JAC    FINLAND       62370 119.
   Diving Girl Design (Left)    JAC    FINLAND       49484 120.    Jantzen   
JAC    FINLAND       52339 121.    Jantzen (Stylized)    JAC    FRANCE    898621
   1,487,675 122.    Diving Girl Design (Right)    JAC    FRANCE    179217   
1,676,677 123.    Diving Girl Design (Slanted Left)    JAC    FRANCE    175272
   1,566,105 124.    J Stylized    JAC    FRANCE    665559    1,236,874 125.   
Via (Stylized letters)    JAC    FRANCE    642711    1215550 126.    Jantzen
(Stylized Print) and Diving Girl (Top)    JAC    GAMBIA    681/83    5725 127.
   Jantzen    JAC    GENE       128.    Diving Girl (Bottom-Right)    JAC   
GEORGIA    011762/03    11707 129.    Jantzen    JAC    GEORGIA    011761/03   
11706 130.    Diving Girl Design (Left)    JAC    GERMANY    DDW42177    632993
131.    Jantzen    JAC    GERMANY    DDW 42178    632994 132.    Jantzen Old
Diving Girl (Right)    JAC    GERMANY    W 14353/3WZ    606552 133.    Jantzen
(Stylized)    JAC    GERMANY    W 14352/3WZ    606551

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-179



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

134.    Jantzen    JAC    GERMANY    J 1505/3WZ   

679210

135.    Diving Girl Design (Left)    JAC    GERMANY    J 17948/25WZ    1055703
136.    J Stylized    JAC    GERMANY    J 18275/25WZ    1131124 137.    Jantzen
(fanciful Script) and Old Diving Girl Design    JAC    GILBRALTAR       1220
138.    Diving Girl-Design (Left)    JAC    GREAT BRITAIN    2000667    2000667
139.    Jantzen (Stylized)    JAC    GREAT BRITAIN    514810    514810 140.   
Diving Girl Design (Right)    JAC    GREAT BRITAIN    831184    831184 141.   
Jantzen (Stylized Block) and Diving Girl (Slant-Right)    JAC    GREAT BRITAIN
   611706    611706 142.    Diving Girl Design (Right)    JAC    GREAT BRITAIN
   656313    656313 143.    Jantzen (Stylized Print) and Diving Girl
(Overlapping Right)    JAC    GREAT BRITAIN    1201095    1201095 144.   
Jantzen (Stylized Block) and Diving Girl Design (Slant-R)    JAC    GREAT
BRITAIN    607205    607205 145.    Jantzen    JAC    GREAT BRITAIN    831183   
831183 146.    J Stylized    JAC    GREAT BRITAIN    1194094    1194094

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-180



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

147.

   Jantzen    JAC    GREAT BRITAIN    2000665    2000665

148.

   Jantzen (Stylized) and Diving Girl (Bottom-Left)    JAC    GREAT BRITAIN   
460451    460451

149.

   Jantzen (Stylized)    JAC    GREAT BRITAIN    656314    656314

150.

   Jantzen    JAC    GREECE    26327    26327

151.

   J Stylized    JAC    GREECE    74571    74571

152.

   Diving Girl Design (Right)    JAC    GREECE    26328    26328

153.

   Jantzen (Stylized) and Diving Girl (Bottom-Left)    JAC    GRENADA      
34/1953

154.

   Jantzen (Stylized)    JAC    GUATEMALA       8450

155.

   Diving Girl Design (Right)    JAC    GUATEMALA       8449

156.

   Diving Girl Design (Right)    JAC    GUER       831184

157.

   Jantzen (Stylized)    JAC    GUER       514810

158.

   Diving Girl Design (Right)    JAC    GUIR       248

159.

   Diving Girl Design (Right)    JAC    GUIR       175/4/G

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-181



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

160.    Jantzen (Stylized Print) and Diving Girl (Top)    JAC    GUYANA      
11,928A 161.    Jantzen (Stylized Print) and Diving Girl (Top)    JAC    HAITI
   722-P    27/110 162.    Jantzen (Stylized)    JAC    HONDURAS       14534
163.    Diving Girl Design (Slant Right)    JAC    HONDURAS       14.533 164.   
Jantzen (Stylized Print) and Diving Girl (Top)    JAC    HONG KONG      
5288/1992 165.    J Stylized    JAC    HONG KONG    6747/89    1473/1992 166.   
Jantzen in Chinese Characters    JAC    HONG KONG    Sept. 22, 1992    167.   
Diving Girl Design (Right)    JAC    HONG KONG    94/03090    8458/95 168.   
Jantzen (Stylized Print) and Diving Girl (Top)    JAC    HONG KONG    94/03089
   B83 84/97 169.    Jantzen (Stylized Script)    JAC    HONG KONG       89/1959
170.    Jantzen    JAC    HONG KONG    94/03091    B8385/97 171.    Diving Girl
Design (Slant Right)    JAC    HONG KONG       90/1959 172.    Jantzen (Stylized
Print) and Diving Girl (Top)    JAC    HUNGARY    M8300879    123961

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-182



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

173.    Jantzen (Stylized Print) and Diving Girl (Top)    JAC    ICELAND      
127/1984 174.    Diving Girl Design (Slanted Left)    JAC    INDONESIA   
D96-16122    392282 175.    Jantzen    JAC    INDONESIA    D96-15852    176.   
Jantzen    JAC    INDONESIA    22219    350826 177.    Diving Girl Design (Left)
   JAC    INDONESIA    22220    354131 178.    Jantzen    JAC    IRAN      
54198 179.    Diving Girl Design (Left Shaded)    JAC    IRAN       54860 180.
   Jantzen (Stylized)    JAC    IRELAND       47463 181.    Old Diving Girl
(Right)    JAC    IRELAND       47462 182.    Jantzen (Stylized)    JAC   
ISRAEL       1321 183.    Diving Girl Design (Left)    JAC    ISRAEL    13122   
13122 184.    Old Diving Girl (Right)    JAC    ITALY    5318 96 RM    759712
185.    Jantzen (Stylized)    JAC    ITALY    3311 97 RM    782962 186.   
Jantzen    JAC    ITALY    5317 96 RM    759711 187.    J Stylized    JAC   
ITALY    1885483    418298 188.    Jantzen Old Diving Girl (Right)    JAC   
ITALY    2069 99 RM    373377

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-183



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

189.    Jantzen (Stylized Print) and Diving Girl (Top)    JAC    ITALY    381 93
RM    659,325 190.    Jantzen Old Diving Girl (Right)    JAC    ITALY    3312 97
RM    782963 191.    Jantzen (Stylized) and Diving Girl (Bottom-Right)    JAC   
JAMAICA       2119 192.    International Sports Club    JAC    JAPAN   
S52-073653    1,463,451 193.    Jantzen    JAC    JAPAN    S55-093668    2410732
194.    J Stylized    JAC    JAPAN    S56-105608    1752256 195.    Diving Girl
Design (Left)    JAC    JAPAN    S56-105610    1748156 196.    J Stylized    JAC
   JAPAN    S52-023076    1911980 197.    Diving Girl Design (Left)    JAC   
JAPAN    S56-105611    1705966 198.    J Stylized    JAC    JAPAN    S56-105607
   1705965 199.    J Stylized    JAC    JAPAN    S56-105606    1715845 200.   
Sun Loving (Stylized)    JAC    JAPAN    S47-007294    1127343 201.    Diving
Girl and Globe in Crest Design    JAC    JAPAN    S37-026583    639066 202.    J
Stylized    JAC    JAPAN    23077/77    1558165 203.    J Device    JAC    JAPAN
   H08-111200    4,117,250 204.    Jantzen in Katakana    JAC    JAPAN   
S36-027322    616284

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-184



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

205.    J (Stylized) International Sports Club Jantzen    JAC    JAPAN   
H10-012442    4500174 206.    The Country Squire & Design    JAC    JAPAN   
S45-053857    967346 207.    Diving Girl (Block Letters)    JAC    JAPAN   
S55-093669    1620463 208.    Jantzen (Stylized)    JAC    JAPAN    S24-001504
   399512 209.    Jantzen Clean Water & Diving Girl Design    JAC    JAPAN   
H10-021562    4287427 210.    Diving Girl (Bottom-Left)    JAC    JAPAN   
S24-001505    413615 211.    Emblem (Shield\\Wreath)    JAC    JAPAN   
S47-007292    1318097 212.    Jantzen (Stylized Print)    JAC    JAPAN   
S56-105609    1734187 213.    Emblem (Shield\\Wreath)    JAC    JAPAN   
S47-007293    1098357 214.    Emblem Design    JAC    JAPAN    S37-026582   
639065 215.    Jantzen (Stylized Block) and Katakana    JAC    JAPAN   
S52-090771    1411118 216.    Nantucket Whale Design    JAC    JAPAN   
S56-073130    1823518 217.    Jantzen (Stylized Block) and Diving Girl Design   
JAC    JAPAN    S44-037030    909083 218.    Diving Girl Design (Left)    JAC   
JAPAN    S56-105612    1740639

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-185



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

219.    Diving Girl Design (Right)    JAC    JERS       2396 220.    Jantzen   
JAC    JERS       1058 221.    Diving Girl Design (Left)    JAC    JORDAN   
2895    2895 222.    Jantzen    JAC    JORDAN    2896    2896 223.    Diving
Girl (Bottom-Right)    JAC    KAZAKHSTAN    3494    1989 224.    Jantzen    JAC
   KAZAKHSTAN    3493    1988 225.    Jantzen    JAC    KENYA       10312 226.
   Diving Girl Design (Left)    JAC    KENYA       10313 227.    Jantzen Diving
Girl Design (Slant Right)    JAC    KIRIBATI    1380    1380 228.    Jantzen   
JAC    KIRIBATI    1379    1379 229.    Jantzen (Block)    JAC    KOREA   
44523/94    340,143 230.    Diving Girl Design (Slanted Left)    JAC    KOREA   
44524/94    340,144 231.    Jantzen    JAC    KOREA       5992 232.    Diving
Girl Design (Left)    JAC    KOREA       5993 233.    Jantzen (Stylized Print)
and Diving Girl (Overlapping Right)    JAC    KOREA    32397/1990    234669 234.
   Diving Girl Design (Left)    JAC    KUWAIT    40972   

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-186



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

235.    Jantzen    JAC    KUWAIT    40971    236.    Diving Girl (Bottom-Right)
   JAC    KYRGYZ REPUBLIC    363    265 23.7.    Jantzen    JAC    KYRGYZ
REPUBLIC    362    264 238.    Jantzen    JAC    LAO PEOPLE’S DEMOCRATIC
REPUBLIC    6332    6279 239.    Diving Girl Design (Slant Right)    JAC    LAO
PEOPLE’S DEMOCRATIC REPUBLIC    6333    6280 240.    Jantzen    JAP    LATVIA   
M-93-4890    M16 055 241.    Diving Girl (Bottom-Right)    JAP    LATVIA   
M-93-4889    M16225 242.    Jantzen (Stylized Script)    JAC    LEBANON      
77951 243.    Diving Girl Design (Left)    JAC    LEBANON       77952 244.   
Diving Girl Design (Left)    JAP    LIBERIA       00113/99 245.    Jantzen
(Stylized)    JAP    LIBERIA       00103/99 246.    Jantzen (Stylized Script)
and Diving Girl (Bottom-Right)    JAC    LIECHTENSTEIN       758 247.    Jantzen
   JAP    LITHUANIA    RL 10086    12175 248.    Diving Girl (Bottom-Right)   
JAP    LITHUANIA    RL 10087    12176

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-187



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

249.    Jantzen    JAC    MACAO       992-M 250.    Diving Girl Design (Left)   
JAC    MACAO    4/92    7730-M 251.    Diving Girl Design (Slant Right)    JAC
   MACEDONIA    PZ-590/93    03948 252.    Jantzen    JAC    MACEDONIA   
PZ-589/93    03947 253.    Jantzen    JAC    MADAGASCAR       MV563 254.   
Diving Girl Design (Right)    JAC    MADAGASCAR       MV557 255.    Jantzen
(Stylized)    JAC    MALAWI       1896/58 256.    Diving Girl Design (Right)   
JAC    MALAWI       1897/58 257.    Jantzen (Stylized) and Diving Girl
(Bottom-Left)    JAC    MALAYSIA       M/21807 258.    Jantzen (Stylized Print)
and Diving Girl (Top)    JAC    MALAYSIA    89/02389    89/02389 259.    Diving
Girl Design (Left)    JAC    MALAYSIA    94/11294    94/11294 260.    Jantzen   
JAC    MALAYSIA    94/11293    94/11293 261.    Jantzen (Stylized Print) and
Diving Girl (Top)    JAC    MALDIVES       Caut. Notice 262.    Diving Girl
Design (Left)    JAC    MALTA       2496

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-188



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

263.    Jantzen (Stylized Block) and Diving Girl Design    JAC    MALTA      
9987 264.    Jantzen (Stylized)    JAC    MEXICO    46295    65670 26.5.    Zuma
Beach by Jantzen    JAC    MEXICO    279923    537659 266.    Electric Beach by
Jantzen    JAC    MEXICO    194549    533850 267.    Jantzen    JAC    MEXICO   
269252    615895 268.    Diving Girl Design (Left)    JAC    MEXICO    46296   
65852 269.    Jantzen    JAP    MOLDOVA    004462    3036 270.    Diving Girl
(Bottom-Right)    JAC    MOLDOVA    004463    3037 271.    Jantzen (Stylized
Script)    JAP    MONACO       R97.18418 272.    Diving Girl Design (Left)   
JAP    MONACO       R97.18419 273.    J Stylized    JAC    MONGOLIA       274.
   Jantzen & Diving Girl Design    JAC    MONGOLIA       275.    Diving Girl
Design    JAC    MONGOLIA       276.    Jantzen (Block Letters)    JAC   
MONGOLIA    3337    3150 277.    Diving Girl Design (Right)    JAP    MOROCCO   
   29872 278.    Jantzen    JAP    MOROCCO       29871

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-189



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

279.    Jantzen & Diving Girl Design    JAP    MOROCCO    74.419    74.419 280.
   Diving Girl Design (Left)    JAC    MYANMAR       1160/1964 281.    Jantzen
   JAC    MYANMAR       1159/1964 282.    Diving Girl Design (Left-Inverted)   
JAC    NAMIBIA       50/2156 283.    Jantzen (Stylized)    JAC    NAMIBIA      
2157/50 284.    Diving Girl Design (Left)    JAC    NETHERLAND ANTILLES      
5570 285.    Jantzen    JAC    NETHERLAND ANTILLES       5569 286.    Janskin   
JAC    NEW ZEALAND       B120901 287.    Jantzen    JAC    NEW ZEALAND    212116
   212116 288.    Jantzen    JAC    NEW ZEALAND    44407    44407 289.   
Jantzen    JAC    NEW ZEALAND       B32426 290.    Old Diving Girl (Right)   
JAC    NEW ZEALAND    44409    44409 291.    Electric Beach Stylized and Design
   JAC    NEW ZEALAND    215117    215117 292.    Diving Girl Design (Left)   
JAC    NICARAGUA       7152 293.    Jantzen    JAC    NICARAGUA       7153

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-190



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

294.    Jantzen (Stylized) and Diving Girl (Bottom- Right)    JAC    NIGERIA   
   7610 295.    Jantzen (Stylized)    JAC    NORWAY       43636 296.    J
Stylized    JAC    NORWAY       118.339 297.    Diving Girl Design (Left)    JAC
   NORWAY       43907 298.    Diving Girl Design (Left)    JAC    OMAN    15455
   299.    Jantzen    JAC    OMAN    15454    300.    Diving Girl Design (Left)
   JAC    PAKISTAN       4959 301.    Jantzen (Stylized)    JAC    PAKISTAN   
   4958 302.    Diving Girl Design (Right)    JAC    PANAMA       3899 303.   
Jantzen    JAC    PANAMA       3898 304.    Jantzen (Stylized Print) and Diving
Girl (Overlapping Right)    JAC    PAPUA NEW GUINEA       A2277R 305.    Jantzen
   JAC    PARAGUAY       202868 306.    Diving Girl Design (Left)    JAC   
PARAGUAY       207307 307.    Jantzen    JAC    PARAGUAY       219484 308.   
Diving Girl Design (Left)    JAC    PERU       22638 309.    Jantzen (Stylized)
   JAC    PERU       22637

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-191



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

310.    J Stylized    JAC    PERU       53146 311.    Jantzen    JAC   
PHILIPPINES    102244    312.    Diving Girl Design (Slant Right)    JAC   
PHILIPPINES    102245    4-1995-104516 313.    Jantzen    JAC    PHILIPPINES   
107775    314.    Diving Girl Design (Right)    JAC    PHILIPPINES    121011   
315.    Jantzen (Stylized Print)    JAC    POLAND    Z-109497    76 923 316.   
Jantzen (Stylized)    JAC    POLAND       42536 317.    Diving Girl Design
(Right)    JAC    POLAND       42537 318.    Diving Girl Design (Slanted Left)
   JAC    POLAND    Z109496    80204 319.    Diving Girl Design (Left)    JAC   
POLAND    202391    202391 320.    J Stylized    JAC    PORTUGAL    262733   
262733 321.    Jantzen (Stylized Block), and Diving Girl Design    JAC   
PORTUGAL    165093    165093 322.    Jantzen    JAC    PORTUGAL    203962   
203962 323.    Jantzen (Stylized Script)    JAC    PUER       11702 324.   
Diving Girl Design (Left)    JAC    PUER       11701 325.    Jantzen (Stylized
Print) and Diving Girl (Top)    JAC    ROMANIA       12984

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-192



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

326.    Jantzen    JAC    RUSSIAN FEDERATION       29987 327.    Diving Girl
Design (Bottom)    JAC    RUSSIAN FEDERATION       29988 328.    Jantzen
(Stylized) and Diving Girl (Bottom-Right)    JAC    SABA       S/5548 329.   
Jantzen (Stylized Print) and Diving Girl (Top)    JAC    SAINT KITTS AND NEVIS
      3096 330.    Diving Girl Design (Slant Right)    JAC    SAINT LUCIA      
33/66 331.    Jantzen    JAC    SAINT LUCIA       34/66 332.    Jantzen    JAC
   SARA       SAR/6315 333.    Diving Girl Design (Left)    JAC    SARA      
SAR/6314 334.    Jantzen    JAC    SAUDI ARABIA       158/19 335.    Jantzen
(Print) and Girl Design Left    JAC    SEYCHELLES       751 336.    Diving Girl
Design (Left)    JAC    SEYCHELLES       777 337.    Jantzen    JAC   
SEYCHELLES       776 338.    Jantzen (Stylized) and Diving Girl (Bottom-Right)
   JAC    SIERRA LEONE       3810 339.    Diving Girl Design (Left)    JAC   
SINGAPORE    9731/94    B9731/94

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-193



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

340.    Jantzen    JAC    SINGAPORE       27574 341.    Diving Girl Design
(Slant Right)    JAC    SINGAPORE       27573 342.    Jantzen    JAC   
SINGAPORE    9730/94    9730/94 343.    Jantzen (Stylized)    JAC    SLOVAKIA   
   154777 344.    Diving Girl Design (Slant Right)    JAC    SLOVAKIA      
154565 345.    Jantzen    JAC    SLOVENIA    Z-6080313    6080313 346.    Diving
Girl Design (Left)    JAC    SLOVENIA    Z-6080314    6080314 347.    Diving
Girl Design (Right)    JAC    SOLOMON ISLANDS       1692 348.    Jantzen    JAC
   SOLOMON ISLANDS       1691 349.    J Stylized    JAC    SPAIN    1,039,607   
1,039,607 350.    Jantzen (Stylized)    JAC    SPAIN    271,743    271,743 351.
   Diving Girl Design (Left)    JAC    SPAIN    430,729    430,729 352.   
Diving Girl and Globe in Crest Device    JAC    SPAIN    375,543    375,543 353.
   Diving Girl Design (Right)    JAC    SPAIN    271,744    271,744 354.   
Jantzen    JAC    SPAIN    430,728    430,728 355.    Jantzen (Stylized Print)
and Diving Girl (Top)    JAP    SRI LANKA       46225

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-194



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

356.    Jantzen (Stylized Print) and Diving Girl (Top)    JAC    SUDAN    20217
   20217 357.    Jantzen (Stylized Print) and Diving Girl (Top)    JAC   
SURINAME       11269 358.    J Stylized    JAC    SWEDEN    8302358    188332
359.    Diving Girl Design (Right)    JAC    SWEDEN    69336    69336 360.   
Jantzen (Fanciful Script) and Old Diving Girl Design    JAC    SWEDEN    31608
   31608 361.    Jantzen    JAC    SWEDEN    121706    121706 362.    Jantzen
(Stylized Block) and Diving Girl Design    JAC    SWEDEN    167072    167072
363.    Diving Girl Design (Right)    JAC    SWITZERLAND       135542 364.    J
Stylized    JAC    SWITZERLAND       325,169 365.    Jantzen (Stylized)    JAC
   SWITZERLAND       385,621 366.    Diving Girl Design (Right)    JAC   
SWITZERLAND       385,620 367.    Jantzen (Stylized)    JAC    SYRIA       7723
368.    Jantzen and Diving Girl Device    JAC    SYRIA       369.    Diving Girl
Design (Left)    JAC    SYRIA       7724

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-195



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

370.    Jantzen    JAC    TAIWAN    80050132    590387 371.    J (Stylized)
International Sports Club Jantzen    JAC    TAIWAN    87005831    888313 372.   
Jantzen (Stylized Script)    JAC    TAIWAN       9477 373.    Jantzen    JAC   
TAIWAN    83068674    698713 374.    Jantzen In Chinese Characters Pronounced
Tien-Jen    JAC    TAIWAN       513181 375.    Diving Girl Design (Left)    JAC
   TAIWAN    83068673    698712 376.    Jantzen Clean Water & Diving Girl Device
   JAC    TAIWAN    87010612    870358 377.    Jantzen in Chinese Characters
Pronounced Zan Chen    JAC    TAIWAN       53874 378.    Diving Girl Design
(Slant Right)    JAC    TAIWAN       9476 379.    Diving Girl and Globe in Crest
Device    JAC    TAIWAN       54234 380.    Jantzen (Stylized Print) and Diving
Girl (Top)    JAC    TAIWAN    80050844    590391 381.    J (Stylized)
International Sports Club Jantzen    JAC    TAIWAN    87005832    846126

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-196



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

382.    Diving Girl (Bottom-Right)    JAC    TAJIKISTAN    95002775    1900 383.
   Jantzen    JAC    TAJIKISTAN    95002776    1901 384.    Jantzen    JAC   
TANG       5862 385.    Diving Girl Design (Left)    JAC    TANG       5863 386.
   Jantzen    JAC    TCYP       359 387.    Jantzen    JAC    TCYP       361
388.    Diving Girl Design (Right)    JAC    TCYP       360 389.    Diving Girl
Design (Right)    JAC    THAILAND       KOR7211 390.    Jantzen (Stylized Print)
and Diving Girl (Overlapping Right)    JAC    THAILAND    260685    KOR56804
391.    Jantzen (Stylized Print) and Diving Girl (Overlapping Right)    JAC   
THAILAND    2606834    KOR24157 392.    Jantzen    JAC    THAILAND       KOR7210
393.    Diving Girl Design (Slant Right)    JAC    TRAN    89/1015    89/1015
394.    Jantzen    JAC    TRAN       58/1349 395.    Diving Girl Design (Left)
   JAC    TRINIDAD AND TOBAGO       4728

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-197



--------------------------------------------------------------------------------

ITEM

  

MARK

  

GRANTOR

  

COUNTRY

  

APPLICATION
[SERIAL] NO.

  

REGISTRATION NO.

396.    Jantzen    JAC    TRINIDAD AND TOBAGO       4727 397.    Diving Girl
Design (Left)    JAC    TUNISIA       EE95.0555 398.    Jantzen    JAC   
TUNISIA       EE95.0556 399.    Diving Girl Design (Left)    JAC    TURKEY      
102599 400.    Jantzen    JAC    TURKEY       102415 401.    Diving Girl Design
(Bottom)    JAC    TURKMENISTAN    1(3661)    3460 402.    Jantzen    JAC   
TURKMENISTAN    1(3660)    3459 403.    Jantzen    JAC    TUVALU       818 404.
   Diving Girl Design (Slant Right)    JAC    TUVALU       819 405.    Diving
Girl Design (Left)    JAC    UNITED ARAB EMIRATES    22264    406.    Jantzen   
JAC    UNITED ARAB EMIRATES    22263    22052

PEI=Perry Ellis International, Inc.

PEIL=PEI Licensing, Inc.

JAC=Jantzen Apparel Corp.

 

B-198



--------------------------------------------------------------------------------

LICENSED TRADEMARKS

 

Name of Licensor

  

Licensed Marks

  

Licensed Products

  

Territory

  

Expiration Date

Nautica Apparel, Inc    Nautica Stylized Mark and J Class symbol.    Men’s and
Women’s knit shirts, woven shirts, sweaters, outerwear, bottoms, non leather
bags and sports caps.    United States of America, its territories and
possessions including Guam and Puerto Rico and Canada.    Dec. 31, 2004 George
Weintraub & Sons    “Andrew Fezza”, “FEZZA by Andrew Fezza and “designed by
Andrew Fezza”.    Dress Shirts, Pants, Sports Shirts and Sweaters.    United
States of America, its territories and possessions.    Jun 30, 2003 Karsten
Manufacturing Corp.    PING AND MR. PING    Men’s and Boy’s Knitwear, Woven
Shirts, Sweaters, Pullovers, Outerwear, Bottoms, Fleece and Headwear.   
Worldwide excluding Japan.    Dec 31, 2004 Salant Corporation    Perry Ellis,
Perry Ellis Portfolio and Perry Ellis America.    Golf Brand to the “Golf
Market”.    US    N/A Salant Corporation    Perry Ellis and Perry Ellis
Portfolio.    “ASI Market”    US    N/A

 

B-199



--------------------------------------------------------------------------------

Tommy Hilfiger Licensing, Inc.    TOMMY HILFIGER TOMMY JEANS FLAG/LOGO DESIGN,
CREST DESIGN, TOMMY TOMMY GIRL HILFIGER ATHLETICS FLAG IN MOTION DESIGN   
Female swimwear and related cover-ups for Misses and Juniors    United States of
America and Canada    Dec. 31, 2005 NIKE USA Inc.    NIKE    Women’s and Girl’s
Tank Swimsuits, Two-Piece Swimsuits and Racing Swimsuits, Men’s and Boy’s Racing
Swimsuits, accessories and swim apparel for sale to team dealers, swim specialty
stores and swim areas in sporting goods stores and select better department
stores.    United States, Bermuda, The Bahamas, The Cayman Islands, Jamaica, The
Dominican Republic, The British Virgin Islands, The Netherlands Antilles,
Antigua and Barbuda, St. Kitts-Nevis, St. Vincent and the Grenandines, St.
Lucia, Barbados, Aruba    May 31, 2006    Nike Check (Check Only)       All
territories listed for Nike mark       Nike with Check       United States, St.
Vincent and the Grenadines   

 

B-200



--------------------------------------------------------------------------------

Item# 15 – Litigation

Legal Responses

 

  1) Breier & Sief, P.A.

 

  2) Broad & Cassel

 

  3) Parker, Poe, Adams’ & Bernstein L.L.P.

 

  4) Adorno & Zeder

 

  5) Podhurst Orseck Josefsberg Eaton Meadow Olin & Perwin, P.A.

 

  6) Bereskin & Parr

 

  7) Sarah Steinbaum, P.A.

 

  8) Friedman, Wang & Bleiberg, P.C.

 

  9) Hall David And Joseph, P.A.

 

  10) Fross Zelnick Lehrman & Zissu, P.C.

 

B-201



--------------------------------------------------------------------------------

    Law Offices       BREIER AND SEIF, P.A.     SUITE 1125     2800 PONCE DE
LEON BOULEVARD     CORAL GABLES, FLORIDA 33134-6919   West Palm Beach Office
ROBERT G. BREIER   TELEPHONE (305) 445-0707   515 NORTH FLAGLER DRIVE EVAN D.
SEIF   FACSIMILE (305) 445-2728   NORTHBRIDGE CENTRE, SUITE 910 ALISON P. HERMAN
    WEST PALM BEACH, FL 33401-4325 ADAM J. SILVERMAN     TELEPHONE (561)
659-7005 STEVEN J. SCHERMER   February 13, 2002  

Of Counsel

    DARYL B. CRAMER    

Deloitte & Touche, LLP

Attention: Mr. Sergio Mañas

200 S. Biscayne Boulevard

Suite 400

Miami, Florida 33131-9985

Re: Perry Ellis International. Inc.

Gentlemen:

By letter dated December 20, 2001, Perry Ellis International, Inc. (the
“Company”') has requested that we furnish you with certain information in
connection with your examination of the financial statements of the Company as
of January 31, 2002, and for the year then ended.

Our engagement by the Company during the period relevant to your examination has
been limited to specific matters to which we were consulted by the Company, and,
there may exist matters of a legal nature that could have a bearing on the
Company’s financial condition with respect to which we have not been consulted.

We have not been engaged to give substantive legal attention to, or represent
the Company, in connection with any materially threatened litigation (as defined
in paragraph 5 of the Statement of Policy referred to below), or any pending
litigation.*

In accordance with the Company’s request, please be advised that as of this
date, * is due to us from the Company for the period ending January 31, 2002.

The Company has advised us that, by making the request set forth in this letter
to us, the Company does not intend to waive the attorney/client or accountant
privileges with respect to any information which the Company has furnished to us
or to you. Moreover, please be advised that our response to you shall not be
construed in any way to constitute a waiver of the protection of the attorney
work-product privilege with respect to any of our files involving the Company.

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-202



--------------------------------------------------------------------------------

Deloitte & Touche, LLP

Attention: Mr. Sergio Mañas

February 13, 2002 - Page 2

Re: Perry Ellis International, Inc.

 

This response is limited by and in accordance with the American Bar Association
Statement of Policy Regarding Lawyers’ Responses to Auditors’ Requests for
Information. Without limiting the generality of the foregoing, the limitations
set forth in such Statement of Policy on the scope and the use of this response
are specifically incorporated herein by reference, and any description herein of
any “loss contingencies” is qualified in its entirely by the Statement of Policy
and the accompanying Commentary (which is an integral part of the Statement of
Policy).

As requested by the Company, this will confirm that if we have formed the
conclusion that there are unasserted claims and/or assessments that might have
an unfavorable reflection on the Company’s financial statement, we will advise
the Company and consult with the Company, and its officers, regarding the
question of such disclosures and the applicable requirements of Statement of
Financial Accounting Standards No. 5.

This letter is solely for your information in connection with your examination
of the accounts of the Company as of January 31, 2002, and is not to be quoted
in whole or in part or otherwise referred to in any financial statements of the
Company or in any related document, nor is it to be filed with any governmental
agency or used for any other purpose, without our prior written consent
Notwithstanding the foregoing, this letter may be furnished to others in
compliance with court process or in connection with any challenge regarding your
audit by the Company or a regulatory agency, provided that this firm is given
written notice of the circumstances at least twenty (20) days before this letter
is to be so furnished to others or as long in advance as possible if the
situation does not permit such period of notice.

 

Very truly yours,

BREIER AND SEIF, P.A.

By:  

/s/ ROBERT G. BREIER

  ROBERT G. BREIER

 

B-203



--------------------------------------------------------------------------------

LOGO [g17222ex10_6b204.jpg]

March 18, 2002

VIA U.S. MAIL AND FACSIMILE

Deloitte & Touche, LLP

200 South Biscayne Boulevard

Suite 400

Miami Florida 33131-9985

 

Attn:    Mr. Sergio Manas       Re:   

Perry Ellis International, Inc. and the following Subsidiaries:

Supreme Munsingwear Canada, Inc.

Supreme International Corporation de Mexico S.A. de C.V.

  

Ladies and Gentlemen:

By letter dated December 20, 2001, Rosemary B. Trudeau, Vice President of
Finance of Perry Ellis International, Inc. (together with the referenced
subsidiaries above, collectively, the “Company”), requested us to furnish you
with certain information in connection with your examination of the accounts of
the Company as of January 31, 2002.

While this firm represents the Company on a regular basis, our engagement has
been limited to specific matters as to which we were consulted by the Company.

Subject to the foregoing and to the last paragraph of this letter, we advise you
that since February 1, 2001, we have not been engaged to give substantive
attention to, or to represent the Company in connection with, any material loss
contingencies coming within the scope of clause (a) of Paragraph 5 of the
Statement of Policy referred to in the last paragraph of this letter, except as
follows;

In the ordinary course of the Company’s business, the Company retains us, from
time to time, to pursue its claims against third parties whom it believes are
infringing its trademarks. In addition, the Company also retains us to defend
any challenges made by third-parties to its trademark registrations or use.

We note that in its letter to us dated December 20, 2001, the Company did not
specify any matters contemplated by clauses (b) or (c) of Paragraph 5 of the ABA
Statement of Policy. Therefore, we are not giving any opinion with respect to
any contractually assumed obligation or any unasserted possible claim or
assessment.

MIA1\CORPSEC\258201.1

18923/0001

 

B-204



--------------------------------------------------------------------------------

Deloitte & Touche, LLP

March 18, 2002

Page 2

 

As of January 31, 2002, the Company was indebted to us in the amount of * for
services rendered and expenses. As a matter of firm policy, we do not estimate
unbilled fees.

The information set forth herein is as of March 12, 2002, the date on which we
commenced our internal review procedures for purposes of preparing this
response, except as otherwise noted, and we disclaim any undertaking to advise
you of changes which thereafter may be brought to our attention.

This response is limited by, and in accordance with, the ABA Statement of Policy
Regarding Lawyers' Responses to Auditors' Requests for Information (December,
1975); without limiting the generality of the foregoing, the limitations set
forth in such Statement on the scope and use of this response (Paragraphs 2 and
7) are specifically incorporated herein by reference, and any description herein
of any "loss contingencies" is qualified in its entirety by Paragraph 5 of the
Statement and the accompanying Commentary (which is an integral part of the
Statement). Consistent with the last sentence of Paragraph 6 of the ABA
Statement of Policy and pursuant to the Company's request, this will confirm as
correct the Company's understanding as set forth in its audit inquiry letter to
us dated December 20, 2001, that whenever, in the course of performing legal
services for the Company with respect to a matter recognized to involve an
unasserted possible claim or assessment that may call for financial statement
disclosure, we have formed a professional conclusion that the Company must
disclose or consider disclosure concerning such possible claim or assessment,
we, as a matter of professional responsibility to the Company, will so advise
the Company and will consult with the Company concerning the question of such
disclosure and the applicable requirements of Statement of Financial Accounting
Standards No. 5.

 

Sincerely, BROAD AND CASSEL /s/ BROAD AND CASSEL

 

cc: Ms. Rosemary E. Trudeau, Perry Ellis International, Inc.

LOGO [g17222ex106bp205b.jpg]

MIA1\CORPSEC\258201.1

18923/0001

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-205



--------------------------------------------------------------------------------

    LOGO [g17222ex106bp206.jpg]      William L. Rikard, Jr.      Three Wachovia
Center Partner      401 South Tryon Street Telephone: 704.335.9011      Suite
3000 Direct Fax: 704.335.9689      Charlotte, NC 28202
williamrikard@parkerpoe.com      Telephone 704.372.9000      Fax 704.334.4706  
   www.parkerpoe.com   March 7, 2002   

Deloitte & Touche LLP

200 South Biscayne Blvd.

Suite 400 Miami, FL 33131

ATTN: Ivan Habibe

 

  Re: Perry Ellis International, Inc.

Dear Mr. Habibe:

Ms. Rosemary B. Trudeau, Vice President of Finance of Perry Ellis International,
Inc. (the “Company”), has, by letter dated March 2, 2001, requested that we
furnish you with certain information in connection with your examination of the
Company’s financial statements as of December 31, 2000, and as of the date of
this letter.

Our representation has been limited to specific matters as to which we were
consulted by the Company. The information set forth herein is as of March 2,
2001 (the “Effective Date”), except as otherwise noted, and we disclaim any
undertaking to advise you of changes which may thereafter be brought to our
attention.

Subject to the foregoing and to the penultimate paragraph of this letter, we
advise you that as of December 31, 2000 and through the effective date, we were
not engaged to give substantive attention to, or represent the Company in
connection with, loss contingencies coming within the scope of clause
(a) Paragraph 5 of the Statement of Policy referred to in the next to the last
paragraph of this letter except as follows:

We are currently representing the Company in a lawsuit filed against it by Paul
Lavitt Mills, Inc. (“Lavitt”) in the United States District Court for the
Western District of North Carolina. Lavitt commenced this lawsuit against the
Company with the filing of a Complaint in the Superior Court for Catawba County
on or about September 15,2000. Isaco International (“Isaco) is also a defendant
in this action. Lavitt alleges in this lawsuit that the Company breached a
purported contract allegedly formed between the Company and Lavitt for the
manufacture and sale of hosiery under Perry Ellis’ Natural Issue® trademark.
Lavitt has not disclosed in discovery the amount of alleged damages at issue.

 

      COLUMBIA, SC
RALEIGH, NC
SOUTHPARK
SPARTANBURG, SC

 

B-206



--------------------------------------------------------------------------------

Deloitte & Touche LLP

March 22, 2001

Page 2

 

In October 2000, the defendants removed the case to federal court. The Company
answered the Complaint, generally denying the allegations, and asserted
counterclaims against Lavitt for trademark infringement under the Lanham Act and
common law, for unfair trade practices under North Carolina General Statute
§75.1.1 et. seq. and for tortious interference with the Company's contract with
Isaco. Isaco has also filed a counterclaim against Lavitt.*

*

The Company has paid all outstanding invoices owed to this firm as of
December 31, 2000.

This response is limited by and in accordance with ABA Statement of Policy
Regarding Lawyers' Responses to Auditors' Request for Information (December,
1975). Without limiting the generality of the foregoing, the limitations set
forth in such Statement on the scope and use of this response (Paragraphs 2 and
7) are specifically incorporated herein by reference, and any description herein
of any pending or threatened litigation is qualified in its entirety by
Paragraph 5 of the Statement and the accompanying Commentary, which is an
integral part of the Statement. Consistent with the last sentence of Paragraph 6
of the ABA Statement of Policy, and pursuant to the Company's request, this will
confirm as correct the Company's understanding as set forth in its audit inquiry
letter to us that whenever, in the course of performing legal services for the
Company and its subsidiaries with respect to a matter recognized to involve an
unasserted possible claim or assessment that may call for financial statement
disclosure, we have formed a professional conclusion that the Company must
disclose or consider disclosing concerning such possible claim or assessment,
we, as a matter of professional responsibility to the Company, will so advise
the Company and will consult with the Company concerning the question of such
disclosure and the applicable requirements of Statement of Financial Accounting
Standards No. 5.

This letter is furnished solely for your information and assistance in
connection with your examination of the financial statements of the Company.
Unless the prior written consent of the firm is obtained, this letter is not to
be quoted or otherwise referred to in any financial statements or related
documents, nor filed with nor furnished to any governmental agency or any other
person.

 

Very truly yours, PARKER, POE, ADAMS & BERNSTEIN L.L.P. By:  

/s/ Willam L. Rikard, Jr.

  Willam L. Rikard, Jr.

WLRjr/skt

cc: Ms. Rosemary Trudeau

CLT:527892.1

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-207



--------------------------------------------------------------------------------

LOGO [g17222ex10_6b208.jpg]

2601 SOUTH BAYSHORE DRIVE

SUITE 1500

MIAMI, FLORIDA 33133

TELEPHONE (305) 858-5555

www.adorno.com

 

VIA FACSIMILE

(305) 960-1424

AND MAIL

     

FACSIMILE

(303) 858-4777

March 18, 2002

Deloitte & Touche, LLP

Certified Public Accountants

200 South Biscayne Boulevard

Suite 400

Miami, Florida 33131-9985

Attn: Sergio Manas

Perry Ellis International

Ladies and Gentlemen:

By facsimile of March 18, 2002, Perry Ellis International (the “Company”), has
requested us to provide you with certain information as of January 31, 2002, and
for the period from that date to date of this letter in connection with your
examination of the Company’s financial statements. This letter responds to that
request.

Our response is directed only to matters which have been given substantive
attention by us in the form of legal consultation and, where appropriate, legal
representation. We have not made an independent review of any of the Company’s
transactions or contractual arrangements for purposes of this response. We
assume no responsibility or obligation to amend or update the information
contained herein.

Subject to the foregoing, we advise you that, as of January 31, 2002, we did not
represent, and since that date we have not represented, the Company in
connection with any pending or threatened material litigation, controversies or
claims.

* * *

We confirm that if in the course of our professional representation of the
Company we form a professional opinion that the Company should consider
disclosure in its financial statements, or otherwise, with respect to any matter
involving material contingent liabilities, we will so advise the Company. If
requested, we will also consult with the Company concerning any such matter. As
to the applicability, interpretation and meaning of Statement of Financial
Accounting Standards Board No. 5, we have suggested that the Company consult
with its auditors.

FORT LAUDERDALE        —        WEST PALM BEACH

 

B-208



--------------------------------------------------------------------------------

Deloitte & Touche, LLP

March 18, 2002

Page 2

 

As of January 31, 2002, the Company was indebted to us for billed fees and
expenses in the amount of *, and unbilled fees and expenses in the amount of *,
for a total indebtedness of *.

This letter is solely for your information, to assist you in connection with
your audit of, and report with respect to, the financial condition of the
Company, and is not to be quoted or otherwise referred to in any financial
statements of the Company or related documents, nor is it to be filed with or
furnished to any governmental agency or person without the prior written consent
of this firm.

 

Sincerely, /s/ Adorno & Zeder, P. A. Adorno & Zeder, P. A.

 

cc: Rosemary B. Trudeau,

Vice President of Finance

MOR/018078.0001/M1012193_1/3/18/02 05:00 PM

LOGO [g17222ex10_6b209a.jpg]

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-209



--------------------------------------------------------------------------------

  

LAW OFFICES

PODHURST ORSECK JOSEFSBERG EATON

MEADOW OLIN & PERWIN, P.A.

CITY NATIONAL BANK BUILDING, SUITE 800

25 WEST FLAGLER STREET

  

AARON S. PODHURST

ROBERT ORSECK (1934-1978)

ROBERT C. JOSEFSBERG

JOEL D. EATON

BARRY L. MEADOW

MICHAEL S. OLIN

  

MIAMI, FLORIDA 33130-1780

_______________

 

TELEPHONES

MIAMI (305) 358-2800

PORT LAUDERDALE (954) 463-4348

  

FAX (305) 366-2382

WALTER H. BECKHAM, JR.

KAREN PODHURST DEAN

OF COUNSEL

JOEL S. PERWIN

STEVEN C. MARKS

VICTOR M. DIAZ, JR.

KATHERINE W. EZELL

XAVIER MARTINEZ

STEPHEN F. ROSENTHAL

  

March 2, 2002

 

  

Deloitte & Touche LLP

Attention: Sergio Manas

200 South Biscayne Boulevard

Suite #400

Miami, FL 33131-9985

 

Re: Perry Ellis International

Gentlemen:

We have been asked to furnish you certain information with respect to Perry
Ellis International and its referenced subsidiaries, collectively the “Company”
as of January 31, 2002 and as of the date of this letter. We call your attention
to the fact that our engagement by the Company during the past year has been
limited to specific matters as to which we were consulted. There may be many
matters of a legal nature that could have a bearing on the financial condition
of the Company about which we have not been consulted. Our response then in all
respects is limited to those matters on which the Company has requested our
advice.

In the preparation of this response, our procedures have been limited to
inquiring, only from those attorneys currently practicing law in our law firm
who provided to the Company or its referenced subsidiaries substantive attention
(as hereafter defined), whether they were aware of pending litigation or of any
overtly threatened litigation likely to be filed. We define the term
“substantive attention” as the expenditure by a single attorney in the
performance of legal services on behalf of our law firm of more than ten hours
of recorded billable time during the Company’s last fiscal year.

The term “pending litigation” is limited to actions pending in a State or
Federal court or arbitration proceedings. It does not include administrative
investigations or proceedings or other potential liabilities.

 

B-210



--------------------------------------------------------------------------------

Page Two

March 2, 2002

Deloitte & Touche LLP

 

We consider that the term “threatened litigation” refers to matters in which a
potential claimant has manifested to management or to counsel an awareness of
and present intention to assert a possible claim and does not include unasserted
claims or assessments.

Our response is limited to matters involving our professional engagement as
attorneys for the Company and does not include information received in any other
role. We make no representation of the adequacy of our procedures for your
purposes. Furthermore, we have made no independent review of any of the
transactions, files or contractual arrangements of the Company or its referenced
subsidiaries for purposes of this response.

In those instances in which we have given an opinion below that the case should
be disposed of favorably to the Company, this represents our judgment based on
the facts presently known. There is no assurance that a substantial liability
may not be incurred. In giving this opinion, we intend to indicate only that we
consider it more likely than not that any material portion of such claims should
be defeated.

Subject to the limitations heretofore and hereafter set forth in this letter we
advise you as follows:

1. As of January 31, 2002, there was * owing to us by the Company.

This will confirm that whenever in the course of performing legal services for
the Company or any of its referenced subsidiaries with respect to a matter
recognized to involve an unasserted possible claim or assessment and to which we
have given substantive attention, and we have been specifically requested in
writing by the Company to form and have in fact formed a professional conclusion
regarding the claim, we will advise the Company whenever possible whether the
assertion of a claim is probable and evaluate the likelihood of an unfavorable
outcome.

This firm has not been requested to form and specifically has not formed any
conclusion or rendered any legal advice to the Company pursuant to Financial
Accounting Standard No. 5, as to the necessity for disclosing unasserted
possible claims or the materiality of any such unasserted claims to the
Company’s financial condition.

LOGO [g17222ex10_6b211.jpg]

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-211



--------------------------------------------------------------------------------

Page Three

March 2, 2002

Deloitte & Touche LLP

 

Subject to the foregoing, we confirm to you that as of today, we have been
engaged to give substantive attention to or represent the Company in connection
with the following threatened litigation:

 

1.   

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF FLORIDA

CASE NO. 00-2700-CIV-LENARD/TURNOFF

 

PERRY ELLIS INTERNATIONAL, INC.,

f/k/a SUPREME INTERNATIONAL, INC., vs.

PREMIUMWEAR/INC., a Minnesota corporation,

f/k/a MUNSINGWEAR, INC.,

 

On June 30, 2000, this firm filed suit on behalf of Perry Ellis International
against PremiumWear, Inc. alleging breach of a Right of First Refusal Agreement
regarding certain excluded Munsingwear trademarks and licenses. The complaint
alleges breach of contract on the part of PremiumWear by failing to keep Perry
Ellis advised of efforts to sell all or any part of the excluded trademark and
licenses and breach of an implied covenant of good faith and fair dealing. On
January 29, 2001, the complaint was amended to include claims against New
England Business Services, Inc., which purchased the excluded trademarks and
licenses from PremiumWear as part of a tender offer for all of the outstanding
shares of the company.

* No counterclaim has been asserted to date.

We express no opinion with respect to contingent liabilities (except as may be
specifically set forth in this letter) or as to matters not specifically
referred to herein, and under no circumstances are you to infer from anything
stated or not stated herein any such opinion. The information set forth in this
letter is given as of January 31, 2002, and as of the date of this letter, and
we assume no obligation to advise you of changes or additions which may
hereafter be brought to our attention. This response is further limited, where
not inconsistent, by the ABA Statement of

LOGO [g17222ex10_6b212.jpg]

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-212



--------------------------------------------------------------------------------

    LOGO [g17222ex106bp213a.jpg]  

Barristers and Solicitors/Patent and Trade Mark Agents

Practice Restricted to Intellectual Property Law

March 12, 2002  

Timothy J. Sinnott B.S., M.Sc. (Phys.), LL.B.

416 957 1894 tsinnott@bereskinparr.com

-  

Your Reference: RBT

Our Reference:   9415-64

Privileged and Confidential

 

Rosemary B. Trudeau   Vice President of Finance   Perry Ellis International,
Inc.   3000 NW 107 Avenue   Miami, Florida   33172, U.S.A   LOGO
[g17222ex106bp213b.jpg]

Dear Ms. Trudeau:

 

Re: Perry Ellis International, Inc.

Updated Financial Statement as of 31 January, 2002

This reply is made to your enquiry letter of 20 December, 2001, in accordance
with the Joint Policy Statement of the Canadian Bar Association and the Canadian
Institute of Chartered Accountants.

We have acted only as trade mark counsel in certain Canadian trade mark
infringement and opposition matters.

We advise, based on an examination of our records of the matters on which we
have acted, as of 12 March, 2002, that the following claim is outstanding:

*

*

We are not aware of any unasserted possible claims or assessments against Perry
Ellis International, Inc.

 

 

Box 401, 40 King Street West, Toronto. Ontario, Canada M5H 3Y2

416 364 7311 fax: 416 361 1398 www.bereskinparr.com

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-213



--------------------------------------------------------------------------------

The amount of unpaid or unbilled legal fees and disbursements for services
rendered by us at 31 January, 2002 was *. Perry Ellis International is currently
indebted to the firm of Bereskin & Parr for a total of *.

This letter should not be quoted from or referred to in your financial
statements or in dealings with third parties without our prior written consent

 

Yours truly, /s/ BERESKIN & PARR BERESKIN & PARR

/hs

cc: Attention: Sergio Manas

Deloitte & Touch LLP

200 South Biscayne Suite 400

Miami, Florida

U.S.A. 33131-9985

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-214



--------------------------------------------------------------------------------

LOGO [g17222ex10_6b215.jpg]

44 W. Flagler Street, Suite 2175

Miami Florida 33130

T 305-358-7676 F 305-358-6667

e-mail

ssteinbaum@aol.com

March 19, 2001

Deloitte & Touche LLP

Attention: Sergio Manas

200 South Biscayne Boulevard

Suite 400

Miami, FL 33131-9985

 

  Re: Supreme International Corporation

Dear Mr. Manas:

Perry Ellis International (hereinafter referred to as the “Company”) requested
that we furnish Deloitte & Touche LLP with certain information in connection
with its examination of the accounts of the Company as of January 31, 2002 and
during the period from that date to the date of our response. Because this firm
does not represent the Company on an exclusive basis, there may exist matters of
a legal nature which may have a bearing on the Company as a result of
operations, financial conditions, or other matters with respect to the Company
which this firm would have not been consulted.

Subject to the foregoing and to the last paragraph of this letter, “we advise
you that since the commencement of our representation, we have not been engaged
to give substantive attention to, or represent the Company in connection with
loss contingencies coming within the scope of clause (a) or (c) of paragraph 5
of the Statement of Policy referred to in the last paragraph of this letter.
Further, the information set forth herein and on the attached Schedule A is, as
of the date of this letter, current except as otherwise noted and we disclaim
any undertaking to advise you of changes that thereafter may be brought to our
attention.

The Company has advised us that, by making the requests set forth in its letter
to us, it does not intend to waive the attorney-client privilege with respect to
any information which the Company has furnished to us. Moreover, our response to
you should not be construed in any way to constitute a waiver of the protection
of the attorney work-product privilege with respect to any of our files
involving the Company.

 

B-215



--------------------------------------------------------------------------------

Deloitte & Touche LLP

Page 2

 

 

This response is limited by, and is in accordance with, the American Bar
Association’s Statement of Policy Regarding Lawyers’ Responses to Auditor’s
Requests for Information. Without limiting the generality of the foregoing, the
limitations as set forth in that Statement on the scope and use of this response
are specifically incorporated herein by reference, and any description herein of
any loss contingencies are qualified in its entirety by Paragraph 5 of the
Statement and the accompanying Commentary that is an integral part of the
Statement. Consistent with the last sentence in Paragraph 6 of the Statement of
Policy and pursuant to the Company’s request, this will confirm as correct the
Company’s understanding as set forth in its audit inquiry letter to us that
whenever, in the course of performing legal services for the Company with
respect to a matter recognized to involve any unasserted possible claim or
assessment that may call for financial statement disclosure, we form a
professional conclusion that the Company must disclose or consider disclosure
concerning such possible claim or assessment, we, as a matter of professional
responsibility so advise the Company and consult with it concerning the question
of such disclosure and the applicable requirements of the Statement of Financial
Accounting Standards No. 5.

The amount due from the Company to this firm for billed services and costs is *.

 

Very truly yours, SARAH STEINBAUM, P.A. LOGO [g17222ex10_6b216.jpg] Sarah
Steinbaum, for the firm

 

cc: Ms. Fanny Hanono

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-216



--------------------------------------------------------------------------------

Deloitte & Touche LLP

Page 3

 

 

*

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-217



--------------------------------------------------------------------------------

FRIEDMAN, WANG & BLEIBERG, P.C.

ATTORNEYS AT LAW

90 PARK AVENUE

NEW YORK, NY 10016

 

ARTHUR S. FRIEDMAN      TELEPHONE PETER N. WANG      (212) 682-7474 CHARLES M.
SLEIBERG      TELECOPIER SUSAN J. SCHWARTZ      (212) 687-2329 ROBERT A. SCHER
     (212) 490-3684 TODD C. NORBITZ              __________      CHRISTINE P.
CHUDNOVSKT      SCOTT D. CORRIGAN    March 5, 2002   ANDREW C. LIEBHAFSKY     

VIA FACSIMILE AND REGULAR MAIL

Deloitte & Touche LLP

200 S. Biscayne Blvd. Suite. 400

Miami FL 33131-9985

Attn: Mr. Sergio Mañas

 

  Re: Perry Ellis International

Dear Mr. Mañas:

In accordance with Rosemary B. Trudeau’s request, the following information is
furnished in connection with your examination of financial statements of Perry
Ellis International, Inc. and its affiliated entities (“PEI”) at January 31,
2002, concerning pending or threatened litigation, claims and assessments with
respect to which we have been engaged and to which we have devoted substantive
attention on behalf of PEI in the form of legal representation or consultation.
Our response is effective as of March 5, 2002 and includes matters that existed
at January 31, 2002, as well as new matters during the period from that date to
the effective date of this response.

As of January 31, 2002 and on the effective date of this response, we were not
engaged and did not devote substantive attention on behalf of PEI in the form of
legal consultation or representation in regard to any pending or threatened
litigation.

As of January 31, 2002, * in fees or disbursements had been billed and were owed
to this firm by PEI.

This letter is solely for your information in connection with your audit of
PEI’s financial statements and is not to be quoted in whole or in part or
otherwise referred to in any of PEI’s financial statements or related documents,
nor is our letter to be filed with any government agency or any person without
our written consent, except that our letter may be furnished to others in
compliance with court processes or when necessary to enable you to defend
against challenge of your audit by PET or a regulatory agency, provided that we
have been given written notice of the circumstances at least 20 days before our
letter is to be furnished to others, or as long in advance as possible if the
situation does not permit such period of notice.

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-218



--------------------------------------------------------------------------------

FRIEDMAN, WANG & BLEIBERG, P.C.

Mr. Mr, Sergio Mañas

March 5, 2002

Page 2

 

This response is limited by and has been prepared in accordance with, the ABA
Statement of Policy Regarding Lawyers’ Responses to Auditors’ Requests for
Information (December, 1975). Without limiting the generality of the foregoing,
the limitations set forth therein on the scope and use of our letters
(Paragraphs 2 and 7) are specifically incorporated herein by reference and any
description of any “loss contingencies” is qualified in its entirety by
paragraph 5 of the Statement and the Accompanying Commentary, which is an
integral part of the Statement

Consistent with the last sentence of paragraph 6 of the Statement and pursuant
to PEI’s understanding as forth in its audit inquiry letter to us, whenever, in
the course of performing legal services for PEI with respect to a matter
recognized to involve an unasserted possible claim or assessment that may call
for financial statement disclosure, we have formed a professional conclusion
that PEI must disclose or consider disclosure concerning such possible claim or
assessment, we, as a matter of professional responsibility to PEI, will so
advise PEI and will consult with PEI concerning the. question of such disclosure
and the applicable requirements of Financial Accounting Standards Board
Statement No. 5.

 

Very truly yours, Friedman, Wang & Bleiberg, P.C. By:  

/s/ Charles M. Bleiberg

  Charles M. Bleiberg

 

B-219



--------------------------------------------------------------------------------

   HALL, DAVID AND JOSEPH, P.A.      ATTORNEYS AT LAW      PENTHOUSE      1428
BRICKELL AVENUE      P.O. BOX 01 9113   ANDREW C. HALL    MIAMI, FLORIDA
33131-9113   OF COUNSEL CHRISTOPHER M. DAVID    __________   ALLAN J. HALL**
ALLAN A. JOSEPH*      MARK L. WEINSTEIN ADAM S. HALL    TELEPHONE 305 374-5030  
MICHAEL L. COTZEN    FACSIMILE 305 374-5033   ** ALSO ADMITTED IN GEORGIA SHARON
J. CALIX    TOLL FREE 800 375-5030   ADAM J. LAMB    www.hdjlaw.com   DORON
WEISS     

*  ALSO ADMITTED IN COLORADO
AND WASHINGTON, D.C.

   March 8, 2002  

Sergio Manas

Deloitte & Touche LLP

200 South Biscayne Blvd. #400

Miami FL 33131-9985

 

  RE: PERRY ELLIS INTERNATIONAL, INC.

Our File 8264

Dear Mr. Manas:

Our client, Perry Ellis International, Inc., has requested that we provide you
with details relating to all matters of pending or threatening litigation which
this firm is handling on its behalf which meets the standard of materiality,
including a description of each matter, the progress of each matter to date, how
the company is responding or intends to respond, an evaluation of the likelihood
of unfavorable outcome and an estimate, if one can be made, of the amount or
range of potential loss. In response to this request, I will describe the
matters that this firm is handling on behalf of Perry Ellis International, Inc.
and provide the information that you have requested with regard to each of those
matters.

1. Campers World v. Perry Ellis International Inc. and Aris Industries, Inc. On
January 25, 2002, Campers World filed an action in the United States District
Court for the Southern District of New York for declaratory judgment and damages
as to whether or not jeans bearing a Perry Ellis trademark sold by Aris
Industries, Inc. either directly or through Eagle Industries infringed upon
Perry Ellis International Inc.’s rights in the Perry Ellis America® trademark.
In the Complaint, Campers World demanded $14,500,000.00 as its damages. On
February 15, 2002, this firm filed an answer, counterclaim and crossclaim for
damages sustained by Perry Ellis International, Inc. by reason of the improper
use of Perry Ellis America® trademark against Campers World and Aris Industries,
Inc. and others.*

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-220



--------------------------------------------------------------------------------

*

There are no other matters we are handling for Perry Ellis International, Inc.

 

Sincerely, HALL, DAVID AND JOSEPH, P.A.

/s/ Andrew C. Hall

Andrew C. Hall

ACH/svg

cc: Karen Bingham

ltr8264c062 manas

LOGO [g17222ex10_6b221.jpg]

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-221



--------------------------------------------------------------------------------

FROSS ZELNICK LEHRMAN & ZISSU, P.C.

ALVIN PROSS

RONALD J. LEHRMAN

STEPHEN BIDDER

MICHAEL I. DAVIS

ROGER L. ZISSU

MARIC V. DRISCOLL

RICHARD Z. LEHV

CAROL R. SIMKIN

DAVID W. EHRLICH

SUSAN UPTON DOUGLASS

JANET L. HOFFMAN

PETER J. SILVERMAN

LAWRENCE ELI APOLION

BARBARA A. SOLOMON

LISA PEARSON

MARK D. ENGELMANN

NADINE M. PARKER JACOBSON

ANDREW N. FREDBECK

GEORGE NAHITCHVARSKY

CRAIG S. MENDS

PATRICK T. PERKINS

J. ALLISON STRICKLAND

  

866 UNITED NATIONS PLAZA

AT FIRST AVENUE & 48TH STREET

NEW YORK, N.Y. 10017

 

TELEPHONE: (212) 813-5900

FACSIMILE: (212) 813-5901

E-MAIL: fzlz@frosszelnick.com

 

JAMES D. SlLBERSTEIN

RUTH E. LAZAR

COUNSEL

 

MICHELLE P. FOXMAN

ROBERT A. BECKER

TAMAR NIV BESSINGER

ANGELA KIM

JOHN P. MARGIOTTA

LYDIA T. GOBENA

DIANE B. MELNICK

MICHAEL CHIAPPETTA

DANA WAUBEL BREITMAN

JESSICA MANN

JOSEPH R. MOLKO

EVAN GOURVITZ

CARLOS CUCURELIA

NANCY C. DICONZA

TANYA FICKENSCHER

ROC HILDEN

LAUREN J. HAMDELL

WRITER’S E-MAIL:

sbigger@frosszelnick.com

 

  March 12, 2002   LOGO [g17222ex10_6b222.jpg]

VIA FAX & MAIL

305 372 3160

Deloitte & Touche LLP

200 South Biscayne Blvd.

Suite 400

Miami, Florida 33131-9985

Attention: Mr. Sergio Manas

 

  Re: Perry Ellis International, Inc. –

Audit Inquiry Response

(Our Ref: PEI AAC-88/04457)

Dear Mr. Manas:

This is in response to Rosemary Trudeau’s letter of December 20. Please note
that our representation of Perry Ellis International, Inc. is essentially
limited to trademark, copyright and unfair competition matters.

Within the meaning of the ABA Statement of Policy Regarding Lawyers’ Responses
to Auditor’s Requests for Information (December 1975), we are not aware of any
actual, threatened or impending litigation or unasserted claims and assessments
which might result in liability to the above company.

 

B-222



--------------------------------------------------------------------------------

Deloitte & Touche, LLP

Page 2

 

This firm operates on a cash basis and as of January 31, 2002, Perry Ellis
International Inc. was indebted to us in the amount of * on bills rendered but
unpaid. As of that date, there were legal expenses for our services and
disbursements which were accrued and unbilled to Perry Ellis International Inc.
in the amount of *.

 

Sincerely,

/s/ Stephen Bigger

Stephen Bigger

 

SB/md/sh cc:   

Ms. Rosemary B. Trudeau

Vice President of Finance, Perry Ellis International

 

* Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange
Act. Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 

B-223



--------------------------------------------------------------------------------

EXHIBIT C

TO

LOAN AND SECURITY AGREEMENT

Borrowing Base Certificate

000’s omitted

Date:                     , 200    

Number:                                 

Pursuant to the Loan and Security Agreement by and among Congress Financial
Corporation as agent (“Agent”), the parties thereto as lenders (“Lenders”),
Perry Ellis International, Inc. and certain of its subsidiaries, and any
amendments thereto (the “Loan Agreement”), each hereby certifies to Agent and
Lenders, as of the above date, as follows:

 

Reconciliation of Collateral Balance    Supreme    Jantzen    Combined Accounts
Availability             

 

           1.   Gross Accounts as of prior Certificate:          2.   Gross
Sales:          3.   Add Debit Adjustments:          4.   Less: Credit Memos   
      5.   Less: Credit Adjustments          6.   Less: Net Collections         
7.   Less: Discounts and Deductions          8.   Total Accounts            (a)
  Trade Accounts              (b)   Factor Receivables            9.   Less:
Ineligible Accounts (see Schedule 1):          10.   Net Eligible Accounts      
   11.   Accounts Receivable Advance Rate          12.   Accounts Availability
         Inventory Availability          13.   Gross Inventory as of
                :            (a)   Raw Materials              (b)   Work in
Process              (c)   Finished Goods              (d)   In Transit        
  

 

C-1



--------------------------------------------------------------------------------

14.   Less Ineligible Inventory (see Schedule 2)          15.   Inventory
Advance Rate          16.   Inventory Availability          17.   Inventory
Sublimit          18.   Total Inventory Availability          19.   Availability
based on Accounts and Inventory          20.   Line Limit    $60,000,000 21.  
Gross Availability          22.   Reserves            (a)   Licensing Reserves  
           (b)   Factor Charges              (c)   Dilution Reserve             
(d)   Other            Reconciliation of Loan Balance          23.   Amount of
outstanding Loans as of the date of prior Certificate          24.   Less: Net
cash collections since date of prior Certificate          25.   Add: Amount of
Loans and Interest Charges since date of prior Certificate          26.  
Current amount of outstanding Loans          27.   Documentary LC          28.  
Inverse of Inventory Advance Rate          29.   Reserve for Documentary LC   
      30.   Standby LC’s          31.   Total Loan Balance and Reserves for LC’s
         32.   Net Availability         

As of the date of this Certificate, no Event of Default exists or has occurred
and is continuing. Each Borrower acknowledges that the Loans and Letter of
Credit Accommodations by Agent and Lenders to Borrowers are based upon the
reliance of Agent and Lenders on the information contained herein and all
representations and warranties with respect to Accounts and Inventory in the
Loan Agreement are applicable to the Accounts and Inventory included in this
Certificate. The reliance by Agent and Lenders on this Certificate should not be
deemed to limit the right of Agent to establish or revise criteria of
eligibility or Reserves or otherwise limit, impair, or affect in any manner the
rights of Agent under the Loan Agreement. In the event of any conflict between
the determination of Agent of the amount of the Loans and Letter of Credit
Accommodations available to Borrowers in accordance with the terms of the Loan
Agreement and the determination by Borrowers of such amounts, the determination
of Agent shall govern. All capitalized terms used in this Certificate shall have
the meaning assigned to them in the Loan Agreement.

 

By:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

SCHEDULE 1

to

BORROWING BASE CERTIFICATE

Ineligible Accounts

 

C-3



--------------------------------------------------------------------------------

SCHEDULE 2

to

BORROWING BASE CERTIFICATE

Ineligible Inventory

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D

TO

LOAN AND SECURITY AGREEMENT

Compliance Certificate

 

To:   Congress Financial Corporation                   (Florida), as Agent  

 

 

 

Ladies and Gentlemen:

I hereby certify to you pursuant to Section 9.6 of the Loan Agreement (as
defined below) as follows:

1. I am the duly elected Chief Financial Officer of
                                    , a                          corporation,
                            , a                      corporation and
            , a                      corporation (collectively, “Borrowers”).
Capitalized terms used herein without definition shall have the meanings given
to such terms in the Loan and Security Agreement, dated                     ,
20    , by and among Congress Financial Corporation (            ) as agent for
the financial institutions party thereto as lenders (in such capacity, “Agent”)
and the financial institutions party thereto as lenders (collectively,
“Lenders”), Borrowers and certain of their affiliates (as such Loan and Security
Agreement is amended, modified or supplemented, from time to time, the “Loan
Agreement”).

2. I have reviewed the terms of the Loan Agreement, and have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and the financial condition of Borrowers and Guarantors, during the
immediately preceding fiscal month.

3. The review described in Section 2 above did not disclose the existence during
or at the end of such fiscal month, and I have no knowledge of the existence and
continuance on the date hereof, of any condition or event which constitutes a
Default or an Event of Default, except as set forth on Schedule I attached
hereto. Described on Schedule I attached hereto are the exceptions, if any, to
this Section 3 listing, in detail, the nature of the condition or event, the
period during which it has existed and the action which any Borrower or
Guarantor has taken, is taking, or proposes to take with respect to such
condition or event.

 

D-1



--------------------------------------------------------------------------------

4. I further certify that, based on the review described in Section 2 above, no
Borrower or Guarantor has not at any time during or at the end of such fiscal
month, except as specifically described on Schedule II attached hereto or as
permitted by the Loan Agreement, done any of the following:

 

  (a) Changed its respective corporate name, or transacted business under any
trade name, style, or fictitious name, other than those previously described to
you and set forth in the Financing Agreements.

 

  (b) Changed the location of its chief executive office, changed its
jurisdiction of incorporation, changed its type of organization or changed the
location of or disposed of any of its properties or assets (other than pursuant
to the sale of Inventory in the ordinary course of its business or as otherwise
permitted by Section 9.7 of the Loan Agreement), or established any new asset
locations.

 

  (c) Materially changed the terms upon which it sells goods (including sales on
consignment) or provides services, nor has any vendor or trade supplier to any
Borrower or Guarantor during or at the end of such period materially adversely
changed the terms upon which it supplies goods to any Borrower or Guarantor.

 

  (d) Permitted or suffered to exist any security interest in or liens on any of
its properties, whether real or personal, other than as specifically permitted
in the Financing Agreements.

 

  (e) Received any notice of, or obtained knowledge of any of the following not
previously disclosed to Agent: (i) the occurrence of any event involving the
release, spill or discharge of any Hazardous Material in violation of applicable
Environmental Law in a material respect or (ii) any investigation, proceeding,
complaint, order, directive, claims, citation or notice with respect to: (A) any
non-compliance with or violation of any applicable Environmental Law by any
Borrower or Guarantor in any material respect or (B) the release, spill or
discharge of any Hazardous Material in violation of applicable Environmental Law
in a material respect or (C) the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials in violation of applicable Environmental Laws in a material respect or
(D) any other environmental, health or safety matter, which has a material
adverse effect on any Borrower or Guarantor or its business, operations or
assets or any properties at which such Borrower or Guarantor transported, stored
or disposed of any Hazardous Materials.

 

D-2



--------------------------------------------------------------------------------

  (f) Become aware of, obtained knowledge of, or received notification of, any
breach or violation of any material covenant contained in any instrument or
agreement in respect of Indebtedness for money borrowed by any Borrower or
Guarantor.

5. Attached hereto as Schedule III are the calculations used in determining, as
of the end of such fiscal month, whether Borrowers were in compliance with the
covenant set forth in Section 9.17 of the Loan Agreement for such fiscal month
and the calculations used in determining the Leverage Ratio for purposes of
determining the Interest Rate as of the last day of the immediately preceding
fiscal quarter as provided for in the Loan Agreement.

The foregoing certifications are made and delivered this day of
                    , 20    .

 

Very truly yours,

 

By:  

 

Title:  

 

 

D-3



--------------------------------------------------------------------------------

SCHEDULE 1.43

to

LOAN AND SECURITY AGREEMENT

Existing Lenders

Bank of America, N.A., formerly NationsBank, N.A., in its capacity as agent

Bank of America, N.A., formerly NationsBank, N.A.

Wachovia Bank, National Association, formerly First Union National Bank

Fleet Capital Corporation

 

1



--------------------------------------------------------------------------------

SCHEDULE 1.44

to

LOAN AND SECURITY AGREEMENT

Existing Letters of Credit

1. Irrevocable standby letter of credit number 3047185 dated March 20, 2002
issued to VF Corporation, as beneficiary by Bank of America, N.A. for the
account of Perry Ellis International, Inc. in the amount of USD$2,000,000.

2. Irrevocable standby letter of credit number 3039972 dated August 15, 2001
issued to Nautica Apparel, Inc., as beneficiary, by Bank of America, N.A. for
the account of Perry Ellis International, Inc. (“Perry Ellis”) in the amount of
USD$750,000.

 

2



--------------------------------------------------------------------------------

SCHEDULE 1.108 to

LOAN AND SECURITY AGREEMENT

Senior Note Priority Collateral

The Senior Note Priority Collateral consists of all of Borrowers’ and
Guarantors’ (collectively, “Debtor”) right, title and interest in and to each of
the following, in each case, as to each type of property described below, owned
by the Debtor as of March 22, 2002, wherever located and existing (collectively,
the “Senior Note Priority Collateral”):

 

(a) all trademarks, service marks, collective marks, trade dress, logos,
slogans, designs, domain names, trade names, business names, corporate names and
other source identifiers, whether or not registered, whether currently in use or
not, including, without limitation, all common law rights and registrations and
applications for registration thereof, and all other marks registered in or
applied for in the U.S. Patent and Trademark Office or in any office or agency
of any State or Territory of the United States or any foreign country (but
excluding any United States intent-to-use trademark applications to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity and enforceability of such intent-to-use
trademark applications under applicable law) and all rights therein provided by
international treaties or conventions, all extensions and renewals of any of the
foregoing, together in each case with the good will of the business connected
therewith and symbolized thereby, and all rights corresponding thereto
throughout the world and all other rights of any kind whatsoever of the Debtor
accruing thereunder or pertaining thereto (the “Trademarks”);

 

(b) all agreements, permits, consents, orders and franchise, in each case
relating to the Trademarks and all proceeds, income, royalties and other
payments now or hereafter due and/or payable with respect thereto, subject, in
each case, to the terms of such agreements, permits, authorizations and
franchises;

 

(c) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to the Senior Note Priority Collateral with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and

 

3



--------------------------------------------------------------------------------

(d) all proceeds of the Senior Note Priority Collateral for, and supporting
obligations relating to, any and all of the Senior Note Priority Collateral
(including, without limitation, the proceeds, collateral and supporting
obligations that constitute property of the types described in clauses
(a) through (c) and, to the extent not otherwise included, all (i) payments
under insurance with respect to the Senior Note Priority Collateral (whether or
not the Secured Party is the loss payee thereof), or any damages, indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Senior Note Priority Collateral and (ii) cash
proceeds of the foregoing.

 

4



--------------------------------------------------------------------------------

Schedule 9.7 (b)

LICENSED TRADEMARKS

 

Name of Licensor

  

Licensed Marks

  

Licensed Products

  

Territory

  

Expiration Date

Nautica Apparel, Inc.    Nautica Stylized Mark and J Class symbol.    Men’s and
Women’s knit shirts, woven shirts, sweaters, outwear, bottoms, non leather bags
and sports caps.    United States of America, its territories and possessions
including Guam and Puerto Rico and Canada    Dec. 31, 2004 George Weintraub &
Sons    “Andrew Fezza”, “FEZZA by Andrew Fezza and “designed by Andrew Fezza”.
   Dress Shirts, Pants, Sports Shirts and Sweaters.    United States of America,
its territories and possessions.    Jun 30, 2003 Karsten Manufacturing Corp.   
PING AND MR. PING    Men’s and Boy’s Knitwear, Woven Shirts, Sweaters,
Pullovers, Outerwear, Bottoms, Fleece and Headwear.    Worldwide excluding
Japan.    Dec 31, 2004 Salant Corporation    Perry Ellis, Perry Ellis Portfolio
and Perry Ellis America.    Golf Brand to the “Golf Market”.    US    N/A Salant
Corporation    Perry Ellis and Perry Ellis Portfolio.    “ASI Market”    US   
N/A Tommy Hilfiger Licensing, Inc.    TOMMY HILFIGER TOMMY JEANS FLAG/LOGO
DESIGN, CREST DESIGN, TOMMY TOMMY GIRL HILFIGER ATHLETICS FLAG IN MOTION DESIGN
   Female swimwear and related cover-ups for Misses and Juniors    United States
of America and Canada    Dec. 31, 2005



--------------------------------------------------------------------------------

Name of Licensor

  

Licensed Marks

  

Licensed Products

  

Territory

  

Expiration Date

NIKE USA Inc.    NIKE    Women’s and Girl’s Tank Swimsuits, Two-Piece Swimsuits
and Racing Swimsuits, Men’s and Boy’s Racing Swimsuits, accessories and swim
apparel for sale to team dealers, swim specialty stores and swim areas in
sporting goods stores and select better department stores.    United States,
Bermuda, The Bahamas, The Cayman Islands, Jamaica, The Dominican Republic, The
British Virgin Islands, The Netherland Antilles, Antigua and Barbuda, St. kitts
– Nevis, St. Vincent and the Grenandines, St. Lucia, Barbados, Aruba   
May 31, 2006    Nike Check (check only) Nike with Check       All territories
listed for Nike mark United States, St. Vincent and the Grenandines   